           PHCY_NME            PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT     PAY_NET_CHECK_AMT          LABEL_TXT                CARRIER_NAME       MBR_FIRST_NME         MBR_LAST_NME      PRSCRBR_LAST_NME        SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE      INVOICE_DTE
        PHARMACY_NAME              RX#         FILL_DATE       COPAY_AMT          PROVIDER_PAID_AMT       DRUG_LABEL_NAME              CLIENT_NAME    MEMEBER_FIRST_NAME    MEMBER_LAST_NAME    PRESCRIBER_LAST_NM          PROVIDER_SUBMITTED_AMT
SOOTHE COMPOUNDING PHARMACY   000000121008       7/25/2014              $180.00              $3,998.45   COMPOUND           US XPRESS                STEELE                DAWN                CRAVEN                $                          4,178.45       200209875      8/26/2014        8/5/2014
SOOTHE COMPOUNDING PHARMACY   000000121012       7/25/2014               $60.00            $12,281.43    COMPOUND           US XPRESS                STEELE                DAWN                CRAVEN                $                        12,341.43        200209875      8/26/2014        8/5/2014
SOOTHE COMPOUNDING PHARMACY   000000121019       7/25/2014               $60.00              $6,163.95   COMPOUND           US XPRESS                STEELE                NELSON              CRAVEN                $                          6,223.95       200232549       9/2/2014       8/19/2014
SOOTHE COMPOUNDING PHARMACY   000000121056       7/25/2014               $60.00              $7,873.66   COMPOUND           US XPRESS                STEELE                NELSON              CRAVEN                $                          7,933.66       200209875      8/26/2014        8/5/2014
SOOTHE COMPOUNDING PHARMACY   000000121088       7/30/2014                $0.00            $12,341.43    COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                        12,341.43          1054442      8/28/2014        8/5/2014
SOOTHE COMPOUNDING PHARMACY   000000121088       7/30/2014                $0.00            $10,487.06    COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                        12,341.43          2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121088       7/30/2014                $0.00           -$12,341.43    COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                       (12,341.43)         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121093       7/30/2014              $810.02              $9,072.71   COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                        11,626.07          2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121093       7/30/2014             -$810.02           -$10,816.05    COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                       (11,626.07)         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121093       7/30/2014              $909.91            $10,716.16    COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                        11,626.07                0       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121093       7/30/2014             -$810.02           -$10,816.05    COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                       (11,626.07)               0       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121093       7/30/2014              $810.02            $10,816.05    COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                        11,626.07          1054442      8/28/2014        8/5/2014
SOOTHE COMPOUNDING PHARMACY   000000121096       7/30/2014             -$677.33             -$6,095.97   COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                         (6,773.30)      300449695      5/31/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121096       7/30/2014              $677.33              $5,097.07   COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                          6,773.30         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121096       7/30/2014             -$677.33             -$6,095.97   COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                         (6,773.30)        2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121096       7/30/2014              $577.44              $6,195.86   COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                          6,773.30       300449695      5/31/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121096       7/30/2014              $677.33              $6,095.97   COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                          6,773.30         1054442      8/28/2014        8/5/2014
SOOTHE COMPOUNDING PHARMACY   000000122418        8/1/2014                $0.00           -$12,393.90    COMPOUND           CHARTER COMMUNICATIONS   FERGUSON              BILLY               CRAVEN                $                       (12,393.90)         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122418        8/1/2014                $0.00            $12,393.90    COMPOUND           CHARTER COMMUNICATIONS   FERGUSON              BILLY               CRAVEN                $                        12,393.90          1054442      8/28/2014        8/5/2014
SOOTHE COMPOUNDING PHARMACY   000000122418        8/1/2014                $0.00            $10,531.41    COMPOUND           CHARTER COMMUNICATIONS   FERGUSON              BILLY               CRAVEN                $                        12,393.90          2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122422        8/1/2014                $0.00              $9,882.73   COMPOUND           CHARTER COMMUNICATIONS   FERGUSON              BILLY               CRAVEN                $                        11,626.07          2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122422        8/1/2014                $0.00            $11,626.07    COMPOUND           CHARTER COMMUNICATIONS   FERGUSON              BILLY               CRAVEN                $                        11,626.07          1054442      8/28/2014        8/5/2014
SOOTHE COMPOUNDING PHARMACY   000000122422        8/1/2014                $0.00           -$11,626.07    COMPOUND           CHARTER COMMUNICATIONS   FERGUSON              BILLY               CRAVEN                $                       (11,626.07)         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122430        8/1/2014                $0.00             -$6,773.28   COMPOUND           CHARTER COMMUNICATIONS   FERGUSON              RENEE               CRAVEN                $                         (6,773.28)        2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122430        8/1/2014                $0.00              $5,774.40   COMPOUND           CHARTER COMMUNICATIONS   FERGUSON              RENEE               CRAVEN                $                          6,773.28         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122430        8/1/2014                $0.00              $6,773.28   COMPOUND           CHARTER COMMUNICATIONS   FERGUSON              RENEE               CRAVEN                $                          6,773.28         1054442      8/28/2014        8/5/2014
SOOTHE COMPOUNDING PHARMACY   000000122432        8/1/2014                $0.00             -$1,184.69   COMPOUND           CHARTER COMMUNICATIONS   FERGUSON              RENEE               CRAVEN                $                         (7,933.66)        2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122432        8/1/2014                $0.00              $1,133.34   COMPOUND           CHARTER COMMUNICATIONS   FERGUSON              RENEE               CRAVEN                $                          7,933.66         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122432        8/1/2014                $0.00              $1,184.69   COMPOUND           CHARTER COMMUNICATIONS   FERGUSON              RENEE               CRAVEN                $                          7,933.66         1054442      8/28/2014        8/5/2014
SOOTHE COMPOUNDING PHARMACY   000000122464        8/1/2014              $100.00               $274.99    COMPOUND           SONIC AUTOMOTIVE         ARCHEY                MELISSA             CRAVEN                $                            374.99       400421737      8/28/2014        8/4/2014
SOOTHE COMPOUNDING PHARMACY   000000122470        8/1/2014              $100.00              $9,782.73   COMPOUND           SONIC AUTOMOTIVE         ARCHEY                MELISSA             CRAVEN                $                        11,626.07        400421737      8/28/2014        8/4/2014
SOOTHE COMPOUNDING PHARMACY   000000122539        8/4/2014            $1,753.82              $8,733.24   COMPOUND           CHARTER COMMUNICATIONS   WALTERS               COURTNEY            CRAVEN                $                        12,341.43          2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122539        8/4/2014            $1,568.38            $10,773.05    COMPOUND           CHARTER COMMUNICATIONS   WALTERS               COURTNEY            CRAVEN                $                        12,341.43        300449680      5/31/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122539        8/4/2014           -$1,753.82           -$10,587.61    COMPOUND           CHARTER COMMUNICATIONS   WALTERS               COURTNEY            CRAVEN                $                       (12,341.43)         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122539        8/4/2014           -$1,753.82           -$10,587.61    COMPOUND           CHARTER COMMUNICATIONS   WALTERS               COURTNEY            CRAVEN                $                       (12,341.43)       300449680      5/31/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122539        8/4/2014            $1,753.82            $10,587.61    COMPOUND           CHARTER COMMUNICATIONS   WALTERS               COURTNEY            CRAVEN                $                        12,341.43          1060066       9/4/2014       8/19/2014
SOOTHE COMPOUNDING PHARMACY   000000122560        8/4/2014               $25.00            $12,104.40    COMPOUND           MANHATTAN ASSOCIATES     HARRIS                ALEXANDER           CRAVEN                $                        14,295.78        400428001       9/4/2014        8/6/2014
SOOTHE COMPOUNDING PHARMACY   000000122565        8/4/2014               $25.00              $7,034.53   COMPOUND           MANHATTAN ASSOCIATES     HARRIS                ALEXANDER           CRAVEN                $                          8,288.52       400428001       9/4/2014        8/6/2014
SOOTHE COMPOUNDING PHARMACY   000000122604        8/4/2014              $828.85              $6,230.68   COMPOUND           CHARTER COMMUNICATIONS   WALTERS               COURTNEY            CRAVEN                $                          8,288.52         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122604        8/4/2014             -$828.85             -$7,459.67   COMPOUND           CHARTER COMMUNICATIONS   WALTERS               COURTNEY            CRAVEN                $                         (8,288.52)        2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122604        8/4/2014              $828.85              $7,459.67   COMPOUND           CHARTER COMMUNICATIONS   WALTERS               COURTNEY            CRAVEN                $                          8,288.52         1060066       9/4/2014       8/19/2014
SOOTHE COMPOUNDING PHARMACY   000000122604        8/4/2014              $705.95              $7,582.57   COMPOUND           CHARTER COMMUNICATIONS   WALTERS               COURTNEY            CRAVEN                $                          8,288.52       300449680      5/31/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122604        8/4/2014             -$828.85             -$7,459.67   COMPOUND           CHARTER COMMUNICATIONS   WALTERS               COURTNEY            CRAVEN                $                         (8,288.52)      300449680      5/31/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122609        8/4/2014              $494.75              $9,992.31   COMPOUND           CHARTER COMMUNICATIONS   WALTERS               COURTNESHA          CRAVEN                $                        12,341.43          2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122609        8/4/2014             -$494.75           -$11,846.68    COMPOUND           CHARTER COMMUNICATIONS   WALTERS               COURTNESHA          CRAVEN                $                       (12,341.43)               0       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122609        8/4/2014              $494.75            $11,846.68    COMPOUND           CHARTER COMMUNICATIONS   WALTERS               COURTNESHA          CRAVEN                $                        12,341.43          1060066       9/4/2014       8/19/2014
SOOTHE COMPOUNDING PHARMACY   000000122609        8/4/2014             -$494.75           -$11,846.68    COMPOUND           CHARTER COMMUNICATIONS   WALTERS               COURTNESHA          CRAVEN                $                       (12,341.43)         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122609        8/4/2014              $763.49            $11,577.94    COMPOUND           CHARTER COMMUNICATIONS   WALTERS               COURTNESHA          CRAVEN                $                        12,341.43                0       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122614        8/4/2014                $0.00             -$6,773.30   COMPOUND           CHARTER COMMUNICATIONS   WALTERS               COURTNESHA          CRAVEN                $                         (6,773.30)        2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122614        8/4/2014                $0.00              $5,774.40   COMPOUND           CHARTER COMMUNICATIONS   WALTERS               COURTNESHA          CRAVEN                $                          6,773.30         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122614        8/4/2014                $0.00              $6,773.30   COMPOUND           CHARTER COMMUNICATIONS   WALTERS               COURTNESHA          CRAVEN                $                          6,773.30         1060066       9/4/2014       8/19/2014
SOOTHE COMPOUNDING PHARMACY   000000122619        8/4/2014                $0.00            $10,531.41    COMPOUND           CHARTER COMMUNICATIONS   WALTERS               MONIQUE             CRAVEN                $                        12,393.90          2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122619        8/4/2014                $0.00           -$12,393.90    COMPOUND           CHARTER COMMUNICATIONS   WALTERS               MONIQUE             CRAVEN                $                       (12,393.90)         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122619        8/4/2014                $0.00            $12,393.90    COMPOUND           CHARTER COMMUNICATIONS   WALTERS               MONIQUE             CRAVEN                $                        12,393.90          1060066       9/4/2014       8/19/2014
SOOTHE COMPOUNDING PHARMACY   000000122622        8/4/2014                $0.00              $7,059.53   COMPOUND           CHARTER COMMUNICATIONS   WALTERS               MONIQUE             CRAVEN                $                          8,288.52         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122622        8/4/2014                $0.00              $8,288.52   COMPOUND           CHARTER COMMUNICATIONS   WALTERS               MONIQUE             CRAVEN                $                          8,288.52         1060066       9/4/2014       8/19/2014
SOOTHE COMPOUNDING PHARMACY   000000122622        8/4/2014                $0.00             -$8,288.52   COMPOUND           CHARTER COMMUNICATIONS   WALTERS               MONIQUE             CRAVEN                $                         (8,288.52)        2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122636        8/4/2014               $74.80               $299.20    COMPOUND           KOMATSU AMERICA CORP     MCGOWAN               DON                 CRAVEN                $                            374.00       400428001       9/4/2014       8/11/2014
SOOTHE COMPOUNDING PHARMACY   000000122646        8/4/2014               $75.00               $299.99    COMPOUND           KOMATSU AMERICA CORP     MCGOWAN               DON                 CRAVEN                $                            374.99       400428001       9/4/2014       8/11/2014
SOOTHE COMPOUNDING PHARMACY   000000122720        8/4/2014            $2,468.29              $8,018.77   COMPOUND           KOMATSU AMERICA CORP     MCGOWAN               DON                 CRAVEN                $                        12,341.43        400428001       9/4/2014       8/11/2014
SOOTHE COMPOUNDING PHARMACY   000000122775        8/4/2014               $75.00               $299.99    COMPOUND           KOMATSU AMERICA CORP     MCGOWAN               RYAN                CRAVEN                $                            374.99       400428001       9/4/2014       8/11/2014
SOOTHE COMPOUNDING PHARMACY   000000122779        8/4/2014               $75.00               $299.99    COMPOUND           KOMATSU AMERICA CORP     MCGOWAN               RYAN                CRAVEN                $                            374.99       400428001       9/4/2014       8/11/2014
SOOTHE COMPOUNDING PHARMACY   000000122782        8/4/2014            $2,468.29              $8,018.77   COMPOUND           KOMATSU AMERICA CORP     MCGOWAN               RYAN                CRAVEN                $                        12,341.43        400428001       9/4/2014       8/11/2014
SOOTHE COMPOUNDING PHARMACY   000000122816        8/5/2014               $75.00               $299.99    COMPOUND           KOMATSU AMERICA CORP     MCGOWAN               AMANDA              CRAVEN                $                            374.99       400428001       9/4/2014       8/11/2014
SOOTHE COMPOUNDING PHARMACY   000000122833        8/5/2014               $75.00               $299.99    COMPOUND           KOMATSU AMERICA CORP     MCGOWAN               AMANDA              CRAVEN                $                            374.99       400428001       9/4/2014       8/11/2014
SOOTHE COMPOUNDING PHARMACY   000000122836        8/5/2014            $2,478.78              $8,052.63   COMPOUND           KOMATSU AMERICA CORP     MCGOWAN               AMANDA              CRAVEN                $                        12,393.90        400428001       9/4/2014       8/11/2014
SOOTHE COMPOUNDING PHARMACY   000000122870        8/5/2014                $0.00           -$11,626.07    COMPOUND           CHARTER COMMUNICATIONS   BETTIS                JIMMY               CRAVEN                $                       (11,626.07)         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122870        8/5/2014                $0.00              $9,882.73   COMPOUND           CHARTER COMMUNICATIONS   BETTIS                JIMMY               CRAVEN                $                        11,626.07          2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122870        8/5/2014                $0.00            $11,626.07    COMPOUND           CHARTER COMMUNICATIONS   BETTIS                JIMMY               CRAVEN                $                        11,626.07          1060066       9/4/2014       8/19/2014
SOOTHE COMPOUNDING PHARMACY   000000122886        8/5/2014                $0.00              $7,059.53   COMPOUND           CHARTER COMMUNICATIONS   BETTIS                JIMMY               CRAVEN                $                          8,288.52         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122886        8/5/2014                $0.00             -$8,288.52   COMPOUND           CHARTER COMMUNICATIONS   BETTIS                JIMMY               CRAVEN                $                         (8,288.52)        2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122886        8/5/2014                $0.00              $8,288.52   COMPOUND           CHARTER COMMUNICATIONS   BETTIS                JIMMY               CRAVEN                $                          8,288.52         1060066       9/4/2014       8/19/2014
SOOTHE COMPOUNDING PHARMACY   000000122891        8/5/2014                $0.00           -$12,341.43    COMPOUND           CHARTER COMMUNICATIONS   BETTIS                MARCIA              CRAVEN                $                       (12,341.43)         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122891        8/5/2014                $0.00            $10,487.06    COMPOUND           CHARTER COMMUNICATIONS   BETTIS                MARCIA              CRAVEN                $                        12,341.43          2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122891        8/5/2014                $0.00            $12,341.43    COMPOUND           CHARTER COMMUNICATIONS   BETTIS                MARCIA              CRAVEN                $                        12,341.43          1060066       9/4/2014       8/19/2014
SOOTHE COMPOUNDING PHARMACY   000000122901        8/5/2014                $0.00              $6,773.30   COMPOUND           CHARTER COMMUNICATIONS   BETTIS                MARCIA              CRAVEN                $                          6,773.30         1060066       9/4/2014       8/19/2014
SOOTHE COMPOUNDING PHARMACY   000000122901        8/5/2014                $0.00             -$6,773.30   COMPOUND           CHARTER COMMUNICATIONS   BETTIS                MARCIA              CRAVEN                $                         (6,773.30)        2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122901        8/5/2014                $0.00              $5,774.40   COMPOUND           CHARTER COMMUNICATIONS   BETTIS                MARCIA              CRAVEN                $                          6,773.30         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000123022        8/5/2014                $0.00           -$12,393.90    COMPOUND           CHARTER COMMUNICATIONS   STRIKER               GEORGE              CRAVEN                $                       (12,393.90)         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000123022        8/5/2014                $0.00            $12,393.90    COMPOUND           CHARTER COMMUNICATIONS   STRIKER               GEORGE              CRAVEN                $                        12,393.90          1077008      9/25/2014        9/2/2014
SOOTHE COMPOUNDING PHARMACY   000000123022        8/5/2014                $0.00            $10,531.41    COMPOUND           CHARTER COMMUNICATIONS   STRIKER               GEORGE              CRAVEN                $                        12,393.90          2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000123026        8/5/2014                $0.00            $11,606.10    COMPOUND           CHARTER COMMUNICATIONS   STRIKER               GEORGE              CRAVEN                $                        11,620.32          1060066       9/4/2014       8/19/2014
SOOTHE COMPOUNDING PHARMACY   000000123026        8/5/2014                $0.00              $9,882.73   COMPOUND           CHARTER COMMUNICATIONS   STRIKER               GEORGE              CRAVEN                $                        11,620.32          2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000123026        8/5/2014                $0.00           -$11,606.10    COMPOUND           CHARTER COMMUNICATIONS   STRIKER               GEORGE              CRAVEN                $                       (11,620.32)         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121088       8/28/2014                $0.00            $12,341.43    COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                        12,341.43          1077008      9/25/2014        9/2/2014
SOOTHE COMPOUNDING PHARMACY   000000121088       8/28/2014                $0.00           -$12,341.43    COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                       (12,341.43)         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121088       8/28/2014                $0.00            $10,485.40    COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                        12,341.43          2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121093       8/28/2014                $0.00           -$11,626.07    COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                       (11,626.07)         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121093       8/28/2014                $0.00              $9,882.73   COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                        11,626.07          2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121093       8/28/2014                $0.00            $11,626.07    COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                        11,626.07          1077008      9/25/2014        9/2/2014
SOOTHE COMPOUNDING PHARMACY   000000121096       8/28/2014                $0.00             -$6,775.65   COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                         (6,775.65)        2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121096       8/28/2014                $0.00              $5,774.40   COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                          6,775.65         2028705       7/2/2015        6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121096       8/28/2014                $0.00              $6,775.65   COMPOUND           CHARTER COMMUNICATIONS   CONE-CRUMBLEY         ERIKA               CRAVEN                $                          6,775.65         1077008      9/25/2014        9/2/2014

                                                                                                                                                                                                                                                                                                                Case
                                                                                                                                                                                                                                                                                                          U.S. v. Wilkerson
                                                                                                                                                                                                                                                                                                             1:18-cr-11

Data Class: Confidential                     Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 1 of 34 PageID #:                                                                                                                                                                                Exhibit
                                                                                11976                                                                                                                                                                                                                        234
                                                                                                                                                                                                                                     Government's Exhibit 234
           PHCY_NME            PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT          LABEL_TXT             CARRIER_NAME             MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE       INVOICE_DTE
SOOTHE COMPOUNDING PHARMACY   000000122418      8/28/2014                $0.00            $12,393.90    COMPOUND        CHARTER COMMUNICATIONS         FERGUSON            BILLY              CRAVEN               $                      12,393.90          1077008       9/25/2014         9/2/2014
SOOTHE COMPOUNDING PHARMACY   000000122418      8/28/2014                $0.00           -$12,393.90    COMPOUND        CHARTER COMMUNICATIONS         FERGUSON            BILLY              CRAVEN               $                     (12,393.90)         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122418      8/28/2014                $0.00            $10,531.41    COMPOUND        CHARTER COMMUNICATIONS         FERGUSON            BILLY              CRAVEN               $                      12,393.90          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122422      8/28/2014                $0.00            $11,626.07    COMPOUND        CHARTER COMMUNICATIONS         FERGUSON            BILLY              CRAVEN               $                      11,626.07          1077008       9/25/2014         9/2/2014
SOOTHE COMPOUNDING PHARMACY   000000122422      8/28/2014                $0.00              $9,882.73   COMPOUND        CHARTER COMMUNICATIONS         FERGUSON            BILLY              CRAVEN               $                      11,626.07          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122422      8/28/2014                $0.00           -$11,626.07    COMPOUND        CHARTER COMMUNICATIONS         FERGUSON            BILLY              CRAVEN               $                     (11,626.07)         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122430      8/28/2014                $0.00              $5,774.40   COMPOUND        CHARTER COMMUNICATIONS         FERGUSON            RENEE              CRAVEN               $                        6,773.28         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122430      8/28/2014                $0.00             -$6,773.28   COMPOUND        CHARTER COMMUNICATIONS         FERGUSON            RENEE              CRAVEN               $                       (6,773.28)        2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122430      8/28/2014                $0.00              $6,773.28   COMPOUND        CHARTER COMMUNICATIONS         FERGUSON            RENEE              CRAVEN               $                        6,773.28         1077008       9/25/2014         9/2/2014
SOOTHE COMPOUNDING PHARMACY   000000122432      8/28/2014                $0.00             -$1,184.69   COMPOUND        CHARTER COMMUNICATIONS         FERGUSON            RENEE              CRAVEN               $                       (1,184.69)        2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122432      8/28/2014                $0.00              $1,133.34   COMPOUND        CHARTER COMMUNICATIONS         FERGUSON            RENEE              CRAVEN               $                        1,184.69         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122432      8/28/2014                $0.00              $1,184.69   COMPOUND        CHARTER COMMUNICATIONS         FERGUSON            RENEE              CRAVEN               $                        1,184.69         1077008       9/25/2014         9/2/2014
SOOTHE COMPOUNDING PHARMACY   000000122464      8/28/2014              $100.00               $274.99    COMPOUND        SONIC AUTOMOTIVE               ARCHEY              MELISSA            CRAVEN               $                          374.99       400446658       9/25/2014         9/1/2014
SOOTHE COMPOUNDING PHARMACY   000000122539      9/15/2014                $0.00            $12,340.49    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      12,341.43          1093868      10/16/2014        9/30/2014
SOOTHE COMPOUNDING PHARMACY   000000122539      9/15/2014                $0.00            $10,484.10    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      12,341.43          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122539      9/15/2014                $0.00           -$12,340.49    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                     (12,341.43)         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122604      9/15/2014                $0.00              $8,288.52   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                        8,288.52         1093868      10/16/2014        9/30/2014
SOOTHE COMPOUNDING PHARMACY   000000122604      9/15/2014                $0.00              $7,059.53   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                        8,288.52         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122604      9/15/2014                $0.00             -$8,288.52   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                       (8,288.52)        2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122609      9/15/2014                $0.00           -$12,340.49    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                     (12,341.43)         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122609      9/15/2014                $0.00            $12,340.49    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                      12,341.43          1093868      10/16/2014        9/30/2014
SOOTHE COMPOUNDING PHARMACY   000000122609      9/15/2014                $0.00            $10,484.10    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                      12,341.43          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122614      9/15/2014                $0.00             -$6,775.65   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                       (6,775.65)        2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122614      9/15/2014                $0.00              $6,775.65   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                        6,775.65         1093868      10/16/2014        9/30/2014
SOOTHE COMPOUNDING PHARMACY   000000122614      9/15/2014                $0.00              $5,771.16   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                        6,775.65         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122619      9/15/2014                $0.00           -$12,393.90    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                     (12,393.90)         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122619      9/15/2014                $0.00            $12,393.90    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                      12,393.90          1093868      10/16/2014        9/30/2014
SOOTHE COMPOUNDING PHARMACY   000000122619      9/15/2014                $0.00            $10,531.41    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                      12,393.90          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122622      9/15/2014                $0.00              $8,288.52   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                        8,288.52         1093868      10/16/2014        9/30/2014
SOOTHE COMPOUNDING PHARMACY   000000122622      9/15/2014                $0.00              $7,059.53   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                        8,288.52         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122622      9/15/2014                $0.00             -$8,288.52   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                       (8,288.52)        2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122870      9/15/2014                $0.00            $11,626.07    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                      11,626.07          1093868      10/16/2014        9/30/2014
SOOTHE COMPOUNDING PHARMACY   000000122870      9/15/2014                $0.00              $9,882.73   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                      11,626.07          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122870      9/15/2014                $0.00           -$11,626.07    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                     (11,626.07)         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122886      9/15/2014                $0.00              $7,059.53   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                        8,288.52         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122886      9/15/2014                $0.00              $8,288.52   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                        8,288.52         1093868      10/16/2014        9/30/2014
SOOTHE COMPOUNDING PHARMACY   000000122886      9/15/2014                $0.00             -$8,288.52   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                       (8,288.52)        2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122891      9/15/2014                $0.00           -$12,340.49    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                     (12,341.42)         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122891      9/15/2014                $0.00            $10,484.10    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                      12,341.42          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122891      9/15/2014                $0.00            $12,340.49    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                      12,341.42          1093868      10/16/2014        9/30/2014
SOOTHE COMPOUNDING PHARMACY   000000122901      9/15/2014                $0.00              $6,775.65   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                        6,775.65         1093868      10/16/2014        9/30/2014
SOOTHE COMPOUNDING PHARMACY   000000122901      9/15/2014                $0.00              $5,771.16   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                        6,775.65         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122901      9/15/2014                $0.00             -$6,775.65   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                       (6,775.65)        2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000123022      9/15/2014                $0.00           -$12,393.90    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                     (12,393.90)         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000123022      9/15/2014                $0.00            $12,393.90    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      12,393.90          1093868      10/16/2014        9/30/2014
SOOTHE COMPOUNDING PHARMACY   000000123022      9/15/2014                $0.00            $10,531.41    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      12,393.90          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000123026      9/17/2014                $0.00              $9,449.49   COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      11,606.10          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000123026      9/17/2014                $0.00            $11,114.26    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      11,606.10          1093868      10/16/2014        9/30/2014
SOOTHE COMPOUNDING PHARMACY   000000123026      9/17/2014                $0.00           -$11,114.26    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                     (11,606.10)         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121088      9/30/2014                $0.00           -$12,340.49    COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                     (12,341.43)         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121088      9/30/2014                $0.00            $10,484.10    COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                      12,341.43          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121088      9/30/2014                $0.00            $12,340.49    COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                      12,341.43          1104992      10/30/2014       10/14/2014
SOOTHE COMPOUNDING PHARMACY   000000121093      9/30/2014                $0.00           -$11,114.26    COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                     (11,626.07)         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121093      9/30/2014                $0.00              $9,449.49   COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                      11,626.07          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121093      9/30/2014                $0.00            $11,114.26    COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                      11,626.07          1104992      10/30/2014       10/14/2014
SOOTHE COMPOUNDING PHARMACY   000000121096      9/30/2014                $0.00              $6,776.44   COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                        6,776.44         1104992      10/30/2014       10/14/2014
SOOTHE COMPOUNDING PHARMACY   000000121096      9/30/2014                $0.00             -$6,776.44   COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                       (6,776.44)        2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121096      9/30/2014                $0.00              $5,771.76   COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                        6,776.44         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000126524     10/10/2014                $0.00            $12,393.90    COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III            JOHN               CRAVEN               $                      12,393.90          1110580       11/6/2014       10/14/2014
SOOTHE COMPOUNDING PHARMACY   000000126569     10/10/2014                $0.00            $11,059.83    COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III            JOHN               CRAVEN               $                      11,106.46          1110580       11/6/2014       10/14/2014
SOOTHE COMPOUNDING PHARMACY   000000122539     10/14/2014                $0.00            $12,340.49    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      12,341.42          1116134      11/13/2014       10/28/2014
SOOTHE COMPOUNDING PHARMACY   000000122539     10/14/2014                $0.00           -$12,340.49    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                     (12,341.42)         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122539     10/14/2014                $0.00            $10,484.10    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      12,341.42          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122604     10/14/2014                $0.00              $7,059.73   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                        8,288.52         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122604     10/14/2014                $0.00              $8,288.52   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                        8,288.52         1116134      11/13/2014       10/28/2014
SOOTHE COMPOUNDING PHARMACY   000000122604     10/14/2014                $0.00             -$8,288.52   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                       (8,288.52)        2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122609     10/14/2014                $0.00           -$12,340.49    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                     (12,341.42)         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122609     10/14/2014                $0.00            $10,484.10    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                      12,341.42          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122609     10/14/2014                $0.00            $12,340.49    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                      12,341.42          1116134      11/13/2014       10/28/2014
SOOTHE COMPOUNDING PHARMACY   000000122614     10/14/2014                $0.00             -$6,776.44   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                       (6,776.44)        2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122614     10/14/2014                $0.00              $6,776.44   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                        6,776.44         1116134      11/13/2014       10/28/2014
SOOTHE COMPOUNDING PHARMACY   000000122614     10/14/2014                $0.00              $5,771.76   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                        6,776.44         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122619     10/14/2014                $0.00            $12,393.90    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                      12,393.90          1116134      11/13/2014       10/28/2014
SOOTHE COMPOUNDING PHARMACY   000000122619     10/14/2014                $0.00            $10,576.96    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                      12,393.90          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122619     10/14/2014                $0.00           -$12,393.90    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                     (12,393.90)         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122622     10/14/2014                $0.00             -$8,288.52   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                       (8,288.52)        2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122622     10/14/2014                $0.00              $8,288.52   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                        8,288.52         1116134      11/13/2014       10/28/2014
SOOTHE COMPOUNDING PHARMACY   000000122622     10/14/2014                $0.00              $7,059.73   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                        8,288.52         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122870     10/14/2014                $0.00           -$11,059.83    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                     (11,626.07)         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122870     10/14/2014                $0.00              $9,404.38   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                      11,626.07          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122870     10/14/2014                $0.00            $11,059.83    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                      11,626.07          1116134      11/13/2014       10/28/2014
SOOTHE COMPOUNDING PHARMACY   000000122886     10/14/2014                $0.00             -$8,288.52   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                       (8,288.52)        2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122886     10/14/2014                $0.00              $8,288.52   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                        8,288.52         1116134      11/13/2014       10/28/2014
SOOTHE COMPOUNDING PHARMACY   000000122886     10/14/2014                $0.00              $7,059.73   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                        8,288.52         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122891     10/14/2014                $0.00            $10,484.10    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                      12,341.42          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122891     10/14/2014                $0.00            $12,340.49    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                      12,341.42          1116134      11/13/2014       10/28/2014
SOOTHE COMPOUNDING PHARMACY   000000122891     10/14/2014                $0.00           -$12,340.49    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                     (12,341.42)         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122901     10/14/2014                $0.00             -$6,776.44   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                       (6,776.44)        2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000122901     10/14/2014                $0.00              $6,776.44   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                        6,776.44         1116134      11/13/2014       10/28/2014
SOOTHE COMPOUNDING PHARMACY   000000122901     10/14/2014                $0.00              $5,771.76   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                        6,776.44         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000123022     10/14/2014                $0.00           -$12,393.90    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                     (12,393.90)         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000123022     10/14/2014                $0.00            $10,576.96    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      12,393.90          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000123022     10/14/2014                $0.00            $12,393.90    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      12,393.90          1116134      11/13/2014       10/28/2014
SOOTHE COMPOUNDING PHARMACY   000000123026     10/14/2014                $0.00           -$11,059.83    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                     (11,114.26)         2028705        7/2/2015         6/9/2015




Data Class: Confidential


                                             Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 2 of 34 PageID #:
                                                                                11977
                                                                                                                                                                                                                                 Government's Exhibit 234
           PHCY_NME            PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT          LABEL_TXT             CARRIER_NAME         MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE       INVOICE_DTE
SOOTHE COMPOUNDING PHARMACY   000000123026     10/14/2014                $0.00              $9,404.38   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                      11,114.26          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000123026     10/14/2014                $0.00            $11,059.83    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                      11,114.26          1116134      11/13/2014       10/28/2014
SOOTHE COMPOUNDING PHARMACY   000000134018     10/24/2014               $60.00               $140.00    COMPOUND        COVENTRY HC OF MO          DERIGGI             ANTHONY            VERGOT               $                          200.00       200458184      11/11/2014       10/28/2014
SOOTHE COMPOUNDING PHARMACY   000000134021     10/24/2014               $60.00               $140.00    COMPOUND        COVENTRY HC OF MO          DERIGGI             ANTHONY            VERGOT               $                          200.00       200458184      11/11/2014       10/28/2014
SOOTHE COMPOUNDING PHARMACY   000000121088     10/27/2014                $0.00            $12,340.49    COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                      12,341.42          1127090      11/27/2014       11/11/2014
SOOTHE COMPOUNDING PHARMACY   000000121088     10/27/2014                $0.00            $10,484.10    COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                      12,341.42          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121088     10/27/2014                $0.00           -$12,340.49    COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                     (12,341.42)         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121093     10/27/2014                $0.00              $9,449.69   COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                      11,114.26          2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121093     10/27/2014                $0.00            $11,114.26    COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                      11,114.26          1127090      11/27/2014       11/11/2014
SOOTHE COMPOUNDING PHARMACY   000000121093     10/27/2014                $0.00           -$11,114.26    COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                     (11,114.26)         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121096     10/27/2014                $0.00             -$6,780.49   COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                       (6,780.49)        2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121096     10/27/2014                $0.00              $5,774.40   COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                        6,780.49         2028705        7/2/2015         6/9/2015
SOOTHE COMPOUNDING PHARMACY   000000121096     10/27/2014                $0.00              $6,780.49   COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                        6,780.49         1127090      11/27/2014       11/11/2014
SOOTHE COMPOUNDING PHARMACY   000000135354      11/6/2014               $50.00              $2,669.04   COMPOUND        HIGHMARK BC/BS             STEIGERWALD         MICHELLE           VERGOT               $                        2,719.04       200547524       12/9/2014       11/11/2014
SOOTHE COMPOUNDING PHARMACY   000000122870     11/11/2014                $0.00              $9,404.38   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              JIMMY              CRAVEN               $                      11,106.46          2008597      12/11/2014       11/25/2014
SOOTHE COMPOUNDING PHARMACY   000000122886     11/11/2014                $0.00              $7,059.73   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              JIMMY              CRAVEN               $                        8,288.52         2008597      12/11/2014       11/25/2014
SOOTHE COMPOUNDING PHARMACY   000000122891     11/11/2014                $0.00            $10,484.10    COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                      12,341.42          2008597      12/11/2014       11/25/2014
SOOTHE COMPOUNDING PHARMACY   000000122901     11/11/2014                $0.00              $5,774.40   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                        6,772.61         2008597      12/11/2014       11/25/2014
SOOTHE COMPOUNDING PHARMACY   000000123022     11/12/2014                $0.00            $10,576.96    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                      12,393.90          2009168      12/18/2014       11/25/2014
SOOTHE COMPOUNDING PHARMACY   000000123026     11/12/2014                $0.00              $9,404.38   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                      11,106.46          2009168      12/18/2014       11/25/2014
SOOTHE COMPOUNDING PHARMACY   000000122539     11/13/2014                $0.00            $10,484.10    COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNEY           CRAVEN               $                      12,340.49          2009168      12/18/2014       11/25/2014
SOOTHE COMPOUNDING PHARMACY   000000122604     11/13/2014                $0.00              $7,059.73   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNEY           CRAVEN               $                        8,288.52         2009168      12/18/2014       11/25/2014
SOOTHE COMPOUNDING PHARMACY   000000122609     11/13/2014                $0.00            $10,484.10    COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNESHA         CRAVEN               $                      12,341.42          2009168      12/18/2014       11/25/2014
SOOTHE COMPOUNDING PHARMACY   000000122614     11/13/2014                $0.00              $5,774.40   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNESHA         CRAVEN               $                        6,776.65         2009168      12/18/2014       11/25/2014
SOOTHE COMPOUNDING PHARMACY   000000122619     11/13/2014                $0.00            $10,576.96    COMPOUND        CHARTER COMMUNICATIONS     WALTERS             MONIQUE            CRAVEN               $                      12,393.90          2009168      12/18/2014       11/25/2014
SOOTHE COMPOUNDING PHARMACY   000000122622     11/13/2014                $0.00              $7,059.73   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             MONIQUE            CRAVEN               $                        8,288.52         2009168      12/18/2014       11/25/2014
SOOTHE COMPOUNDING PHARMACY   000000121088     11/24/2014                $0.00            $10,484.10    COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                      12,341.42          2009799      12/25/2014        12/9/2014
SOOTHE COMPOUNDING PHARMACY   000000121093     11/24/2014                $0.00              $9,404.38   COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                      11,114.26          2009799      12/25/2014        12/9/2014
SOOTHE COMPOUNDING PHARMACY   000000121096     11/24/2014                $0.00              $5,774.40   COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                        6,780.49         2009799      12/25/2014        12/9/2014
SOOTHE COMPOUNDING PHARMACY   000000134018     11/28/2014               $60.00               $140.00    COMPOUND        COVENTRY HC OF MO          DERIGGI             ANTHONY            VERGOT               $                          200.00       200569780      12/16/2014        12/2/2014
SOOTHE COMPOUNDING PHARMACY   000000134021     11/28/2014               $60.00               $140.00    COMPOUND        COVENTRY HC OF MO          DERIGGI             ANTHONY            VERGOT               $                          200.00       200569780      12/16/2014        12/2/2014
SOOTHE COMPOUNDING PHARMACY   000000136864     11/28/2014               $60.00               $140.00    COMPOUND        CHC OF THE CAROLINAS INC   LASSATER            CHRISTOPHER        VERGOT               $                          200.00       200569780      12/16/2014        12/2/2014
SOOTHE COMPOUNDING PHARMACY   000000136865     11/28/2014               $60.00               $140.00    COMPOUND        CHC OF THE CAROLINAS INC   LASSATER            CHRISTOPHER        VERGOT               $                          200.00       200569780      12/16/2014        12/2/2014
SOOTHE COMPOUNDING PHARMACY   000000136862      12/1/2014               $60.00               $140.00    COMPOUND        CHC OF THE CAROLINAS INC   LASSATER            CHRISTOPHER        VERGOT               $                          200.00       200569780      12/16/2014        12/9/2014
SOOTHE COMPOUNDING PHARMACY   000000122539     12/15/2014                $0.00            $10,484.10    COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNEY           CRAVEN               $                      12,341.42          2011709       1/15/2015       12/23/2014
SOOTHE COMPOUNDING PHARMACY   000000122604     12/15/2014                $0.00              $7,061.15   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNEY           CRAVEN               $                        8,290.20         2011709       1/15/2015       12/23/2014
SOOTHE COMPOUNDING PHARMACY   000000122609     12/15/2014                $0.00            $10,484.10    COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNESHA         CRAVEN               $                      12,341.42          2011709       1/15/2015       12/23/2014
SOOTHE COMPOUNDING PHARMACY   000000122614     12/15/2014                $0.00              $5,774.40   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNESHA         CRAVEN               $                        6,776.65         2011709       1/15/2015       12/23/2014
SOOTHE COMPOUNDING PHARMACY   000000122619     12/15/2014                $0.00            $10,576.96    COMPOUND        CHARTER COMMUNICATIONS     WALTERS             MONIQUE            CRAVEN               $                      12,393.90          2011709       1/15/2015       12/23/2014
SOOTHE COMPOUNDING PHARMACY   000000122622     12/15/2014                $0.00              $7,061.15   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             MONIQUE            CRAVEN               $                        8,290.20         2011709       1/15/2015       12/23/2014
SOOTHE COMPOUNDING PHARMACY   000000123022     12/15/2014                $0.00            $10,576.96    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                      12,393.90          2011709       1/15/2015       12/23/2014
SOOTHE COMPOUNDING PHARMACY   000000123026     12/15/2014                $0.00              $9,408.39   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                      11,106.46          2011709       1/15/2015       12/23/2014
SOOTHE COMPOUNDING PHARMACY   000000134018     12/15/2014               $60.00               $140.00    COMPOUND        COVENTRY HC OF MO          DERIGGI             ANTHONY            VERGOT               $                          200.00       200614599      12/30/2014       12/23/2014
SOOTHE COMPOUNDING PHARMACY   000000134021     12/15/2014               $60.00               $140.00    COMPOUND        COVENTRY HC OF MO          DERIGGI             ANTHONY            VERGOT               $                          200.00       200614599      12/30/2014       12/23/2014
SOOTHE COMPOUNDING PHARMACY   000000136864     12/15/2014               $60.00               $140.00    COMPOUND        CHC OF THE CAROLINAS INC   LASSATER            CHRISTOPHER        VERGOT               $                          200.00       200614599      12/30/2014       12/23/2014
SOOTHE COMPOUNDING PHARMACY   000000136865     12/15/2014               $60.00               $140.00    COMPOUND        CHC OF THE CAROLINAS INC   LASSATER            CHRISTOPHER        VERGOT               $                          200.00       200614599      12/30/2014       12/23/2014
SOOTHE COMPOUNDING PHARMACY   000000121088     12/24/2014                $0.00            $10,484.10    COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                      12,341.42          2013024       1/29/2015         1/6/2015
SOOTHE COMPOUNDING PHARMACY   000000121093     12/24/2014                $0.00              $9,408.39   COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                      11,106.46          2013024       1/29/2015         1/6/2015
SOOTHE COMPOUNDING PHARMACY   000000121096     12/24/2014                $0.00              $5,774.40   COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                        6,776.65         2013024       1/29/2015         1/6/2015
SOOTHE COMPOUNDING PHARMACY   000000136862     12/29/2014               $60.00               $140.00    COMPOUND        CHC OF THE CAROLINAS INC   LASSATER            CHRISTOPHER        VERGOT               $                          200.00       200658592       1/13/2015         1/6/2015
SOOTHE COMPOUNDING PHARMACY   000000134018      1/19/2015               $60.00               $140.00    COMPOUND        COVENTRY HC OF MO          DERIGGI             ANTHONY            VERGOT               $                          200.00       200720892        2/3/2015        1/27/2015
                                                                    $13,930.33          $808,062.81                                                                                                            $                    963,688.16




Data Class: Confidential


                                             Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 3 of 34 PageID #:
                                                                                11978
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT      PAY_NET_CHECK_AMT           LABEL_TXT                CARRIER_NAME             MBR_FIRST_NME         MBR_LAST_NME      PRSCRBR_LAST_NME        SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE      INVOICE_DTE
        PHARMACY_NAME           RX#         FILL_DATE       COPAY_AMT           PROVIDER_PAID_AMT        DRUG_LABEL_NAME              CLIENT_NAME          MEMEBER_FIRST_NAME    MEMBER_LAST_NAME    PRESCRIBER_LAST_NM          PROVIDER_SUBMITTED_AMT
CENTRAL REXALL DRUGS       000001083829       7/16/2014             $125.00              $14,176.20     COMPOUND           CATHOLIC HEALTH INITIATIVES    KISWANI               ALEX                CRAVEN                $                        27,087.90        200167728      8/13/2014       7/22/2014
CENTRAL REXALL DRUGS       000001083841       7/16/2014             $404.59              $10,596.41     COMPOUND           CHARTER COMMUNICATIONS         HAMBY                 CHARLES             CRAVEN                $                        20,850.90          1044978      8/18/2014       7/22/2014
CENTRAL REXALL DRUGS       000001083842       7/16/2014                 $0.00              $1,253.83    COMPOUND           GEORGIA DCH STATE HEALTH       CASTLEBERRY           APRIL               CRAVEN                $                         2,744.95        700008289      7/29/2014       7/29/2014
CENTRAL REXALL DRUGS       000001083843       7/16/2014               $41.88             $12,031.05     COMPOUND           GEORGIA DCH STATE HEALTH       CASTLEBERRY           APRIL               CRAVEN                $                        27,087.90        700008033      7/22/2014       7/22/2014
CENTRAL REXALL DRUGS       000001083863       7/16/2014               $75.00               $1,178.83    COMPOUND           FEDEX CORPORATION              ANDREWS               NANCY               CRAVEN                $                         2,744.95        400411262      8/18/2014       7/24/2014
CENTRAL REXALL DRUGS       000001083866       7/16/2014               $75.00             $11,997.93     COMPOUND           FEDEX CORPORATION              ANDREWS               NANCY               CRAVEN                $                        27,087.90        400411262      8/18/2014       7/24/2014
CENTRAL REXALL DRUGS       000001083872       7/16/2014               $80.00               $3,105.90    COMPOUND           VERIZON WIRELESS               ANDREWS III           HERBERT             CRAVEN                $                         6,079.95        200167728      8/13/2014       7/22/2014
CENTRAL REXALL DRUGS       000001083871       7/17/2014               $80.00             $13,241.60     COMPOUND           VERIZON WIRELESS               ANDREWS III           HERBERT             CRAVEN                $                        25,235.90        200167728      8/13/2014       7/22/2014
CENTRAL REXALL DRUGS       000001083909       7/18/2014              -$19.57                    $0.00   COMPOUND           CHARTER COMMUNICATIONS         MORRISON              ASHLEY              CRAVEN                $                            (95.95)        2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001083909       7/18/2014               $19.57                    $0.00   COMPOUND           CHARTER COMMUNICATIONS         MORRISON              ASHLEY              CRAVEN                $                             95.95         1050669      8/25/2014        8/5/2014
CENTRAL REXALL DRUGS       000001083909       7/18/2014               $19.57                   $56.98   COMPOUND           CHARTER COMMUNICATIONS         MORRISON              ASHLEY              CRAVEN                $                             95.95         2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001083702       7/21/2014            -$178.33                     $0.00   COMPOUND           CHARTER COMMUNICATIONS         MORRISON              ERIC                CRAVEN                $                          (395.95)         2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001083702       7/21/2014             $178.33                    $31.68   COMPOUND           CHARTER COMMUNICATIONS         MORRISON              ERIC                CRAVEN                $                           395.95          2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001083702       7/21/2014             $178.33                     $0.00   COMPOUND           CHARTER COMMUNICATIONS         MORRISON              ERIC                CRAVEN                $                           395.95          1044978      8/18/2014        8/5/2014
CENTRAL REXALL DRUGS       000001083911       7/21/2014             $421.19                  $298.82    COMPOUND           CHARTER COMMUNICATIONS         MORRISON              ASHLEY              CRAVEN                $                         1,419.95          1044978      8/18/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084237       7/21/2014                 $0.00              $5,794.77    COMPOUND           CHARTER COMMUNICATIONS         BETTIS                JIMMY               CRAVEN                $                        12,875.00          2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084237       7/21/2014                 $0.00              $6,781.19    COMPOUND           CHARTER COMMUNICATIONS         BETTIS                JIMMY               CRAVEN                $                        12,875.00          1044978      8/18/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084237       7/21/2014                 $0.00             -$6,781.19    COMPOUND           CHARTER COMMUNICATIONS         BETTIS                JIMMY               CRAVEN                $                       (12,875.00)         2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084241       7/21/2014                 $0.00           -$14,301.10     COMPOUND           CHARTER COMMUNICATIONS         BETTIS                JIMMY               CRAVEN                $                       (27,087.90)         2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084241       7/21/2014                 $0.00            $12,072.93     COMPOUND           CHARTER COMMUNICATIONS         BETTIS                JIMMY               CRAVEN                $                        27,087.90          2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084241       7/21/2014                 $0.00            $14,301.10     COMPOUND           CHARTER COMMUNICATIONS         BETTIS                JIMMY               CRAVEN                $                        27,087.90          1044978      8/18/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084245       7/21/2014                 $0.00              $5,794.77    COMPOUND           CHARTER COMMUNICATIONS         BETTIS                MARCIA              CRAVEN                $                        12,875.00          2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084245       7/21/2014                 $0.00             -$6,781.19    COMPOUND           CHARTER COMMUNICATIONS         BETTIS                MARCIA              CRAVEN                $                       (12,875.00)         2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084245       7/21/2014                 $0.00              $6,781.19    COMPOUND           CHARTER COMMUNICATIONS         BETTIS                MARCIA              CRAVEN                $                        12,875.00          1044978      8/18/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084249       7/21/2014                 $0.00           -$11,001.00     COMPOUND           CHARTER COMMUNICATIONS         BETTIS                MARCIA              CRAVEN                $                       (20,850.90)         2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084249       7/21/2014                 $0.00              $9,300.94    COMPOUND           CHARTER COMMUNICATIONS         BETTIS                MARCIA              CRAVEN                $                        20,850.90          2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084249       7/21/2014                 $0.00            $11,001.00     COMPOUND           CHARTER COMMUNICATIONS         BETTIS                MARCIA              CRAVEN                $                        20,850.90          1044978      8/18/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084251       7/21/2014                 $0.00            $11,342.80     COMPOUND           CHARTER COMMUNICATIONS         BETTIS                MARCIA              CRAVEN                $                        21,496.90          1050669      8/25/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084251       7/21/2014                 $0.00              $9,588.04    COMPOUND           CHARTER COMMUNICATIONS         BETTIS                MARCIA              CRAVEN                $                        21,496.90          2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084251       7/21/2014                 $0.00           -$11,342.80     COMPOUND           CHARTER COMMUNICATIONS         BETTIS                MARCIA              CRAVEN                $                       (21,496.90)         2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084284       7/22/2014             $100.00                $5,694.77    COMPOUND           SONIC AUTOMOTIVE               ARCHEY                JACOB               CRAVEN                $                        12,875.00        400411262      8/18/2014        8/4/2014
CENTRAL REXALL DRUGS       000001084294       7/22/2014                 $0.00              $5,794.77    COMPOUND           CHARTER COMMUNICATIONS         FERGUSON              RENEE               CRAVEN                $                        12,875.00          2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084294       7/22/2014                 $0.00             -$6,781.19    COMPOUND           CHARTER COMMUNICATIONS         FERGUSON              RENEE               CRAVEN                $                       (12,875.00)         2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084294       7/22/2014                 $0.00              $6,781.19    COMPOUND           CHARTER COMMUNICATIONS         FERGUSON              RENEE               CRAVEN                $                        12,875.00          1044978      8/18/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084304       7/22/2014                 $0.00               -$450.25    COMPOUND           CHARTER COMMUNICATIONS         FERGUSON              RENEE               CRAVEN                $                          (909.95)         2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084304       7/22/2014                 $0.00                $450.25    COMPOUND           CHARTER COMMUNICATIONS         FERGUSON              RENEE               CRAVEN                $                           909.95          1044978      8/18/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084304       7/22/2014                 $0.00                $438.42    COMPOUND           CHARTER COMMUNICATIONS         FERGUSON              RENEE               CRAVEN                $                           909.95          2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084316       7/22/2014             $100.00                $5,694.77    COMPOUND           SONIC AUTOMOTIVE               ARCHEY                MELISSA             CRAVEN                $                        12,875.00        400411262      8/18/2014        8/4/2014
CENTRAL REXALL DRUGS       000001084320       7/22/2014               $79.67                    $0.00   COMPOUND           SONIC AUTOMOTIVE               ARCHEY                MELISSA             CRAVEN                $                             95.95       400411262      8/18/2014        8/4/2014
CENTRAL REXALL DRUGS       000001084321       7/22/2014               $60.00               $6,721.29    COMPOUND           US XPRESS                      HELLMERS              MATTHEW             CRAVEN                $                        12,875.00        200190475      8/20/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084324       7/22/2014               $60.00                 $660.11    COMPOUND           US XPRESS                      HELLMERS              MATTHEW             CRAVEN                $                         1,419.95        200190475      8/20/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084327       7/22/2014               $60.00             $14,241.20     COMPOUND           US XPRESS                      HELLMERS              MATTHEW             CRAVEN                $                        27,087.90        200190475      8/20/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084333       7/22/2014               $50.00               $5,744.77    COMPOUND           GEORGIA DCH STATE HEALTH       KEELBER               WILLIAM             CRAVEN                $                        12,875.00        700008289      7/29/2014       7/29/2014
CENTRAL REXALL DRUGS       000001084337       7/22/2014               $50.00               $9,538.04    COMPOUND           GEORGIA DCH STATE HEALTH       KEELBER               WILLIAM             CRAVEN                $                        21,496.90        700008289      7/29/2014       7/29/2014
CENTRAL REXALL DRUGS       000001084385       7/22/2014               $35.00               $9,265.94    COMPOUND           BOILERMAKERS NATIONAL HLT      MC GOWAN              JAMISON             CRAVEN                $                        20,850.90        400411262      8/18/2014        8/1/2014
CENTRAL REXALL DRUGS       000001084421       7/22/2014             $150.00                $4,085.08    COMPOUND           CATHOLIC HEALTH INITIATIVES    SHULTS                TERRI               CRAVEN                $                         8,062.95        200190475      8/20/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084423       7/22/2014               $20.27                    $0.00   COMPOUND           CATHOLIC HEALTH INITIATIVES    SHULTS                TERRI               CRAVEN                $                             95.95       200190475      8/20/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084437       7/22/2014                 $0.00              $6,781.19    COMPOUND           CHARTER COMMUNICATIONS         STRIKER               GEORGE              CRAVEN                $                        12,875.00          1044978      8/18/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084437       7/22/2014                 $0.00             -$6,781.19    COMPOUND           CHARTER COMMUNICATIONS         STRIKER               GEORGE              CRAVEN                $                       (12,875.00)         2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084437       7/22/2014                 $0.00              $5,794.77    COMPOUND           CHARTER COMMUNICATIONS         STRIKER               GEORGE              CRAVEN                $                        12,875.00          2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084440       7/22/2014                 $0.00            $14,301.10     COMPOUND           CHARTER COMMUNICATIONS         STRIKER               GEORGE              CRAVEN                $                        27,087.90          1044978      8/18/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084440       7/22/2014                 $0.00            $12,072.93     COMPOUND           CHARTER COMMUNICATIONS         STRIKER               GEORGE              CRAVEN                $                        27,087.90          2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084440       7/22/2014                 $0.00           -$14,301.10     COMPOUND           CHARTER COMMUNICATIONS         STRIKER               GEORGE              CRAVEN                $                       (27,087.90)         2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084501       7/22/2014               $50.00               $5,744.77    COMPOUND           GEORGIA DCH STATE HEALTH       TAYLOR                LAQUENTIN           CRAVEN                $                        12,875.00        700008289      7/29/2014       7/29/2014
CENTRAL REXALL DRUGS       000001084504       7/22/2014               $50.00               $3,567.42    COMPOUND           GEORGIA DCH STATE HEALTH       TAYLOR                LAQUENTIN           CRAVEN                $                         8,062.95        700008289      7/29/2014       7/29/2014
CENTRAL REXALL DRUGS       000001084675       7/23/2014                 $0.00              $5,794.77    COMPOUND           CHARTER COMMUNICATIONS         SMITH                 NOAH                CRAVEN                $                        12,875.00          2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084675       7/23/2014                 $0.00             -$6,781.19    COMPOUND           CHARTER COMMUNICATIONS         SMITH                 NOAH                CRAVEN                $                       (12,875.00)         2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084675       7/23/2014                 $0.00              $6,781.19    COMPOUND           CHARTER COMMUNICATIONS         SMITH                 NOAH                CRAVEN                $                        12,875.00          1050669      8/25/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084677       7/23/2014                 $0.00                $212.41    COMPOUND           CHARTER COMMUNICATIONS         SMITH                 NOAH                CRAVEN                $                           400.95          2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084677       7/23/2014                 $0.00               -$181.18    COMPOUND           CHARTER COMMUNICATIONS         SMITH                 NOAH                CRAVEN                $                          (400.95)         2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084677       7/23/2014                 $0.00                $181.18    COMPOUND           CHARTER COMMUNICATIONS         SMITH                 NOAH                CRAVEN                $                           400.95          1050669      8/25/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084690       7/23/2014                 $0.00              $6,781.19    COMPOUND           MCMASTER-CARR SUPPLY COMPANY   WEBB III              JOHN                CRAVEN                $                        12,875.00          1050669      8/25/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084692       7/23/2014                 $0.00            $14,301.10     COMPOUND           MCMASTER-CARR SUPPLY COMPANY   WEBB III              JOHN                CRAVEN                $                        27,087.90          1050669      8/25/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084695       7/23/2014                 $0.00                $181.18    COMPOUND           CHARTER COMMUNICATIONS         STRIKER               AVERY               CRAVEN                $                           400.95          1050669      8/25/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084695       7/23/2014                 $0.00                $212.41    COMPOUND           CHARTER COMMUNICATIONS         STRIKER               AVERY               CRAVEN                $                           400.95          2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084695       7/23/2014                 $0.00               -$181.18    COMPOUND           CHARTER COMMUNICATIONS         STRIKER               AVERY               CRAVEN                $                          (400.95)         2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084696       7/23/2014                 $0.00              $9,300.94    COMPOUND           CHARTER COMMUNICATIONS         STRIKER               AVERY               CRAVEN                $                        20,850.90          2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084696       7/23/2014                 $0.00           -$11,001.00     COMPOUND           CHARTER COMMUNICATIONS         STRIKER               AVERY               CRAVEN                $                       (20,850.90)         2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084696       7/23/2014                 $0.00            $11,001.00     COMPOUND           CHARTER COMMUNICATIONS         STRIKER               AVERY               CRAVEN                $                        20,850.90          1050669      8/25/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084709       7/23/2014                 $0.00              $5,794.77    COMPOUND           CHARTER COMMUNICATIONS         SMITH                 KATHLENE            CRAVEN                $                        12,875.00          2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084709       7/23/2014                 $0.00              $6,781.19    COMPOUND           CHARTER COMMUNICATIONS         SMITH                 KATHLENE            CRAVEN                $                        12,875.00          1050669      8/25/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084709       7/23/2014                 $0.00             -$6,781.19    COMPOUND           CHARTER COMMUNICATIONS         SMITH                 KATHLENE            CRAVEN                $                       (12,875.00)         2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084713       7/23/2014                 $0.00            $14,301.10     COMPOUND           CHARTER COMMUNICATIONS         SMITH                 KATHLENE            CRAVEN                $                        27,087.90          1050669      8/25/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084713       7/23/2014                 $0.00            $12,072.93     COMPOUND           CHARTER COMMUNICATIONS         SMITH                 KATHLENE            CRAVEN                $                        27,087.90          2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084713       7/23/2014                 $0.00           -$14,301.10     COMPOUND           CHARTER COMMUNICATIONS         SMITH                 KATHLENE            CRAVEN                $                       (27,087.90)         2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084384       7/24/2014               $35.00               $5,759.77    COMPOUND           BOILERMAKERS NATIONAL HLT      MC GOWAN              JAMISON             CRAVEN                $                        12,875.00        400417500      8/25/2014        8/1/2014
CENTRAL REXALL DRUGS       000001084386       7/24/2014               $35.00             $12,037.93     COMPOUND           BOILERMAKERS NATIONAL HLT      MC GOWAN              JAMISON             CRAVEN                $                        27,087.90        400417500      8/25/2014        8/1/2014
CENTRAL REXALL DRUGS       000001084823       7/24/2014             $100.00                $5,694.77    COMPOUND           SONIC AUTOMOTIVE               ARCHEY                JEFFERY             CRAVEN                $                        12,875.00        400417500      8/25/2014        8/4/2014
CENTRAL REXALL DRUGS       000001084828       7/24/2014             $100.00                $9,200.94    COMPOUND           SONIC AUTOMOTIVE               ARCHEY                JEFFERY             CRAVEN                $                        20,850.90        400417500      8/25/2014        8/4/2014
CENTRAL REXALL DRUGS       000001084832       7/24/2014             $100.00                $5,694.77    COMPOUND           SONIC AUTOMOTIVE               ARCHEY                RONALD              CRAVEN                $                        12,875.00        400417500      8/25/2014        8/4/2014
CENTRAL REXALL DRUGS       000001084836       7/24/2014             $100.00                $9,200.94    COMPOUND           SONIC AUTOMOTIVE               ARCHEY                RONALD              CRAVEN                $                        20,850.90        400417500      8/25/2014        8/4/2014
CENTRAL REXALL DRUGS       000001084838       7/24/2014             $100.00                $9,488.04    COMPOUND           SONIC AUTOMOTIVE               ARCHEY                RONALD              CRAVEN                $                        21,496.90        400417500      8/25/2014        8/4/2014
CENTRAL REXALL DRUGS       000001084934       7/25/2014                 $0.00                $199.96    COMPOUND           CHARTER COMMUNICATIONS         BROWN                 SEAN                DOBSON                $                           436.95        300449672      5/31/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084934       7/25/2014              -$20.00                -$179.96    COMPOUND           CHARTER COMMUNICATIONS         BROWN                 SEAN                DOBSON                $                          (436.95)         2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084934       7/25/2014               $20.00                 $208.10    COMPOUND           CHARTER COMMUNICATIONS         BROWN                 SEAN                DOBSON                $                           436.95          2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084934       7/25/2014              -$20.00                -$179.96    COMPOUND           CHARTER COMMUNICATIONS         BROWN                 SEAN                DOBSON                $                          (436.95)       300449672      5/31/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084934       7/25/2014               $20.00                 $179.96    COMPOUND           CHARTER COMMUNICATIONS         BROWN                 SEAN                DOBSON                $                           436.95          1050669      8/25/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084937       7/25/2014                -$1.96                 -$17.61   COMPOUND           CHARTER COMMUNICATIONS         BROWN                 CLAYTON             DOBSON                $                            (95.95)      300449672      5/31/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084937       7/25/2014                -$1.96                 -$17.61   COMPOUND           CHARTER COMMUNICATIONS         BROWN                 CLAYTON             DOBSON                $                            (95.95)        2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084937       7/25/2014                 $1.96                  $74.59   COMPOUND           CHARTER COMMUNICATIONS         BROWN                 CLAYTON             DOBSON                $                             95.95         2028253      6/29/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084937       7/25/2014                 $0.00                  $19.57   COMPOUND           CHARTER COMMUNICATIONS         BROWN                 CLAYTON             DOBSON                $                             95.95       300449672      5/31/2015        6/9/2015
CENTRAL REXALL DRUGS       000001084937       7/25/2014                 $1.96                  $17.61   COMPOUND           CHARTER COMMUNICATIONS         BROWN                 CLAYTON             DOBSON                $                             95.95         1050669      8/25/2014        8/5/2014
CENTRAL REXALL DRUGS       000001084950       7/25/2014                 $0.00               -$181.18    COMPOUND           CHARTER COMMUNICATIONS         BROWN                 SYDNEE              DOBSON                $                          (400.95)         2028253      6/29/2015        6/9/2015

                                                                                                                                                                                                                                                                                                                     Case
                                                                                                                                                                                                                                                                                                               U.S. v. Wilkerson
                                                                                                                                                                                                                                                                                                                  1:18-cr-11

Data Class: Confidential                  Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 4 of 34 PageID #:                                                                                                                                                                                        Exhibit
                                                                             11979                                                                                                                                                                                                                                235
                                                                                                                                                                                                                                     Government's Exhibit 235
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT     PAY_NET_CHECK_AMT           LABEL_TXT             CARRIER_NAME              MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE       INVOICE_DTE
CENTRAL REXALL DRUGS       000001084950      7/25/2014                 $0.00                $181.18    COMPOUND        CHARTER COMMUNICATIONS         BROWN                SYDNEE             DOBSON               $                         400.95          1050669       8/25/2014         8/5/2014
CENTRAL REXALL DRUGS       000001084950      7/25/2014                 $0.00                $212.41    COMPOUND        CHARTER COMMUNICATIONS         BROWN                SYDNEE             DOBSON               $                         400.95          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084952      7/25/2014                 $0.00            $11,001.00     COMPOUND        CHARTER COMMUNICATIONS         BROWN                SYDNEE             DOBSON               $                      20,850.90          1050669       8/25/2014         8/5/2014
CENTRAL REXALL DRUGS       000001084952      7/25/2014                 $0.00              $9,300.94    COMPOUND        CHARTER COMMUNICATIONS         BROWN                SYDNEE             DOBSON               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084952      7/25/2014                 $0.00           -$11,001.00     COMPOUND        CHARTER COMMUNICATIONS         BROWN                SYDNEE             DOBSON               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084956      7/25/2014                 $0.00                $199.96    COMPOUND        CHARTER COMMUNICATIONS         BROWN                SYDNEE             DOBSON               $                         436.95          1050669       8/25/2014         8/5/2014
CENTRAL REXALL DRUGS       000001084956      7/25/2014                 $0.00               -$199.96    COMPOUND        CHARTER COMMUNICATIONS         BROWN                SYDNEE             DOBSON               $                        (436.95)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084956      7/25/2014                 $0.00                $228.10    COMPOUND        CHARTER COMMUNICATIONS         BROWN                SYDNEE             DOBSON               $                         436.95          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084958      7/25/2014                $30.00            $14,271.20     COMPOUND        BCBST COMM ASO                 SABATTUS             MIHKU              CRAVEN               $                      27,087.90        200213171       8/27/2014        7/29/2014
CENTRAL REXALL DRUGS       000001084969      7/25/2014                $60.00            $10,941.10     COMPOUND        US XPRESS                      ELLISON              ASHLEY             CRAVEN               $                      20,850.90        200213171       8/27/2014         8/5/2014
CENTRAL REXALL DRUGS       000001084971      7/25/2014                $60.00            $11,282.90     COMPOUND        US XPRESS                      ELLISON              ASHLEY             CRAVEN               $                      21,496.90        200213171       8/27/2014         8/5/2014
CENTRAL REXALL DRUGS       000001084979      7/25/2014                 $0.00              $9,300.94    COMPOUND        CHARTER COMMUNICATIONS         MORRISON             NOAH               CRAVEN               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084979      7/25/2014                 $0.00            $11,001.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             NOAH               CRAVEN               $                      20,850.90          1050669       8/25/2014         8/5/2014
CENTRAL REXALL DRUGS       000001084979      7/25/2014                 $0.00           -$11,001.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             NOAH               CRAVEN               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085006      7/25/2014                $34.39              $5,760.38    COMPOUND        GEORGIA DCH STATE HEALTH       CHESNUT              JENNIFER           CRAVEN               $                      12,875.00        700008289       7/29/2014        7/29/2014
CENTRAL REXALL DRUGS       000001085057      7/25/2014                 $0.00                 -$19.57   COMPOUND        CHARTER COMMUNICATIONS         BROWN                NATALIE            DOBSON               $                          (95.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085057      7/25/2014                 $0.00                  $76.55   COMPOUND        CHARTER COMMUNICATIONS         BROWN                NATALIE            DOBSON               $                           95.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085057      7/25/2014                 $0.00                  $19.57   COMPOUND        CHARTER COMMUNICATIONS         BROWN                NATALIE            DOBSON               $                           95.95         1050669       8/25/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085060      7/25/2014                 $0.00            $11,342.80     COMPOUND        CHARTER COMMUNICATIONS         BROWN                NATALIE            DOBSON               $                      21,496.90          1050669       8/25/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085060      7/25/2014                 $0.00           -$11,342.80     COMPOUND        CHARTER COMMUNICATIONS         BROWN                NATALIE            DOBSON               $                     (21,496.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085060      7/25/2014                 $0.00              $9,588.04    COMPOUND        CHARTER COMMUNICATIONS         BROWN                NATALIE            DOBSON               $                      21,496.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085063      7/25/2014                 $0.00                $199.96    COMPOUND        CHARTER COMMUNICATIONS         BROWN                NATALIE            DOBSON               $                         436.95          1050669       8/25/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085063      7/25/2014                 $0.00               -$199.96    COMPOUND        CHARTER COMMUNICATIONS         BROWN                NATALIE            DOBSON               $                        (436.95)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085063      7/25/2014                 $0.00                $228.10    COMPOUND        CHARTER COMMUNICATIONS         BROWN                NATALIE            DOBSON               $                         436.95          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085167      7/28/2014                $60.00              $6,721.29    COMPOUND        US XPRESS                      REELS                ANGELA             CRAVEN               $                      12,875.00        200213171       8/27/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085172      7/28/2014                $60.00            $11,282.90     COMPOUND        US XPRESS                      REELS                ANGELA             CRAVEN               $                      21,496.90        200213171       8/27/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085178      7/28/2014                $60.00              $6,721.29    COMPOUND        US XPRESS                      REELS                DAKOTA             CRAVEN               $                      12,875.00        200213171       8/27/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085181      7/28/2014                $60.00            $14,241.20     COMPOUND        US XPRESS                      REELS                DAKOTA             CRAVEN               $                      27,087.90        200213171       8/27/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085190      7/28/2014                 $0.00              $6,781.19    COMPOUND        CHARTER COMMUNICATIONS         FERGUSON             BILLY              CRAVEN               $                      12,875.00          1050669       8/25/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085190      7/28/2014                 $0.00              $5,794.77    COMPOUND        CHARTER COMMUNICATIONS         FERGUSON             BILLY              CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085190      7/28/2014                 $0.00             -$6,781.19    COMPOUND        CHARTER COMMUNICATIONS         FERGUSON             BILLY              CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085192      7/28/2014                 $0.00            $12,072.93     COMPOUND        CHARTER COMMUNICATIONS         FERGUSON             BILLY              CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085192      7/28/2014                 $0.00            $14,301.10     COMPOUND        CHARTER COMMUNICATIONS         FERGUSON             BILLY              CRAVEN               $                      27,087.90          1050669       8/25/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085192      7/28/2014                 $0.00           -$14,301.10     COMPOUND        CHARTER COMMUNICATIONS         FERGUSON             BILLY              CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085242      7/28/2014                $50.00              $9,538.04    COMPOUND        GEORGIA DCH STATE HEALTH       KISSNER              MORGAN             CRAVEN               $                      21,496.90        700008551        8/5/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085262      7/28/2014                $60.00            $10,941.10     COMPOUND        US XPRESS                      REELS                SAMANTHA           CRAVEN               $                      20,850.90        200213171       8/27/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085266      7/28/2014                $60.00              $6,721.29    COMPOUND        US XPRESS                      REELS                WINSTON            CRAVEN               $                      12,875.00        200213171       8/27/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085269      7/28/2014                $60.00            $14,241.20     COMPOUND        US XPRESS                      REELS                WINSTON            CRAVEN               $                      27,087.90        200213171       8/27/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085523      7/28/2014                $60.00            $12,194.10     COMPOUND        US XPRESS                      REELS                DAKOTA             CRAVEN               $                      23,218.90        200213171       8/27/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085529      7/28/2014                 $0.00            $10,353.41     COMPOUND        CHARTER COMMUNICATIONS         FERGUSON             BILLY              CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085529      7/28/2014                 $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         FERGUSON             BILLY              CRAVEN               $                      23,218.90          1056314        9/1/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085529      7/28/2014                 $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         FERGUSON             BILLY              CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085235      7/29/2014                $25.00              $5,769.77    COMPOUND        MANHATTAN ASSOCIATES           HARRIS               ALEXANDER          CRAVEN               $                      12,875.00        400417500       8/25/2014         8/6/2014
CENTRAL REXALL DRUGS       000001085237      7/29/2014                $25.00              $9,563.04    COMPOUND        MANHATTAN ASSOCIATES           HARRIS               ALEXANDER          CRAVEN               $                      21,496.90        400417500       8/25/2014         8/6/2014
CENTRAL REXALL DRUGS       000001085250      7/29/2014                $45.00              $4,702.10    COMPOUND        RAILROAD WORKERS               ELLIS                GEORGE             CRAVEN               $                       9,030.95          1050669       8/25/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085255      7/29/2014                $45.00              $7,895.24    COMPOUND        RAILROAD WORKERS               ELLIS                GEORGE             CRAVEN               $                      15,066.00          1050669       8/25/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085537      7/30/2014                $50.00            $10,303.41     COMPOUND        GEORGIA DCH STATE HEALTH       KEELBER              WILLIAM            CRAVEN               $                      23,218.90        700008551        8/5/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085539      7/30/2014                 $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085539      7/30/2014                 $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                      23,218.90          1056314        9/1/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085539      7/30/2014                 $0.00            $10,353.41     COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085545      7/30/2014                 $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         FERGUSON             RENEE              CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085545      7/30/2014                 $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         FERGUSON             RENEE              CRAVEN               $                      23,218.90          1056314        9/1/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085545      7/30/2014                 $0.00            $10,353.41     COMPOUND        CHARTER COMMUNICATIONS         FERGUSON             RENEE              CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085554      7/30/2014               $100.00            $10,253.41     COMPOUND        SONIC AUTOMOTIVE               ARCHEY               JEFFERY            CRAVEN               $                      23,218.90        400423774        9/1/2014         8/4/2014
CENTRAL REXALL DRUGS       000001085556      7/30/2014                 $0.00            $10,353.41     COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085556      7/30/2014                 $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                      23,218.90          1056314        9/1/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085556      7/30/2014                 $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085563      7/30/2014                $40.00              $5,573.23    COMPOUND        WINDSTREAM SERVICES, LLC       LANGLEY              JAMES              CRAVEN               $                      12,875.00        400423774        9/1/2014         8/2/2014
CENTRAL REXALL DRUGS       000001085567      7/30/2014                $40.00              $9,988.04    COMPOUND        WINDSTREAM SERVICES, LLC       LANGLEY              JAMES              CRAVEN               $                      23,218.90        400423774        9/1/2014         8/2/2014
CENTRAL REXALL DRUGS       000001085571      7/30/2014                 $0.00            $10,353.41     COMPOUND        CHARTER COMMUNICATIONS         STRIKER              AVERY              CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085571      7/30/2014                 $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         STRIKER              AVERY              CRAVEN               $                      23,218.90          1056314        9/1/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085571      7/30/2014                 $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         STRIKER              AVERY              CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085572      7/30/2014                $40.00              $8,968.79    COMPOUND        WINDSTREAM SERVICES, LLC       LANGLEY              JAMES              CRAVEN               $                      20,850.90        400423774        9/1/2014         8/2/2014
CENTRAL REXALL DRUGS       000001085583      7/30/2014                $40.00              $8,968.79    COMPOUND        WINDSTREAM SERVICES, LLC       LANGLEY              MATTHEW            CRAVEN               $                      20,850.90        400423774        9/1/2014         8/2/2014
CENTRAL REXALL DRUGS       000001085585      7/30/2014                $40.00            $11,653.34     COMPOUND        WINDSTREAM SERVICES, LLC       LANGLEY              MATTHEW            CRAVEN               $                      27,087.90        400423774        9/1/2014         8/2/2014
CENTRAL REXALL DRUGS       000001085586      7/30/2014                $30.00            $12,224.10     COMPOUND        BCBST COMM ASO                 SABATTUS             MIHKU              CRAVEN               $                      23,218.90        200167728       8/13/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085590      7/30/2014               $100.00            $10,253.41     COMPOUND        SONIC AUTOMOTIVE               ARCHEY               MELISSA            CRAVEN               $                      23,218.90        400423774        9/1/2014         8/4/2014
CENTRAL REXALL DRUGS       000001085600      7/30/2014               $100.00            $10,253.41     COMPOUND        SONIC AUTOMOTIVE               ARCHEY               JACOB              CRAVEN               $                      23,218.90        400423774        9/1/2014         8/4/2014
CENTRAL REXALL DRUGS       000001085605      7/30/2014                 $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         STRIKER              GEORGE             CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085605      7/30/2014                 $0.00            $10,353.41     COMPOUND        CHARTER COMMUNICATIONS         STRIKER              GEORGE             CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085605      7/30/2014                 $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         STRIKER              GEORGE             CRAVEN               $                      23,218.90          1056314        9/1/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085608      7/30/2014                $60.00            $12,194.10     COMPOUND        US XPRESS                      REELS                ANGELA             CRAVEN               $                      23,218.90        200213171       8/27/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085610      7/30/2014                 $0.00            $12,254.00     COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                      23,218.90          1056314        9/1/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085618      7/30/2014                 $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         SMITH                KATHLENE           CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085618      7/30/2014                 $0.00            $10,353.41     COMPOUND        CHARTER COMMUNICATIONS         SMITH                KATHLENE           CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085618      7/30/2014                 $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         SMITH                KATHLENE           CRAVEN               $                      23,218.90          1056314        9/1/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085703      7/31/2014                $60.00            $12,194.10     COMPOUND        US XPRESS                      REELS                WINSTON            CRAVEN               $                      23,218.90        200213171       8/27/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085705      7/31/2014                $60.00            $12,194.10     COMPOUND        US XPRESS                      REELS                SAMANTHA           CRAVEN               $                      23,218.90        200213171       8/27/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085711      7/31/2014                $50.00            $10,303.41     COMPOUND        GEORGIA DCH STATE HEALTH       TAYLOR               LAQUENTIN          CRAVEN               $                      23,218.90        700008551        8/5/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085724      7/31/2014                $25.00            $10,328.41     COMPOUND        MANHATTAN ASSOCIATES           HARRIS               ALEXANDER          CRAVEN               $                      23,218.90        400423774        9/1/2014         8/6/2014
CENTRAL REXALL DRUGS       000001085768      7/31/2014                $60.00              $6,721.29    COMPOUND        US XPRESS                      DAVIS                DEVONA             CRAVEN               $                      12,875.00        200213171       8/27/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085769      7/31/2014                $60.00            $12,194.10     COMPOUND        US XPRESS                      DAVIS                DEVONA             CRAVEN               $                      23,218.90        200213171       8/27/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085772      7/31/2014                $60.00            $11,282.90     COMPOUND        US XPRESS                      DAVIS                DEVONA             CRAVEN               $                      21,496.90        200213171       8/27/2014         8/5/2014
CENTRAL REXALL DRUGS       000001084972       8/1/2014               $411.86            $10,589.14     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             BRIANNA            CRAVEN               $                      20,850.90          1056314        9/1/2014         8/5/2014
CENTRAL REXALL DRUGS       000001084972       8/1/2014              -$411.86           -$10,589.14     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             BRIANNA            CRAVEN               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084972       8/1/2014              -$411.86           -$10,589.14     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             BRIANNA            CRAVEN               $                     (20,850.90)               0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084972       8/1/2014               $411.86              $8,889.08    COMPOUND        CHARTER COMMUNICATIONS         MORRISON             BRIANNA            CRAVEN               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084972       8/1/2014               $678.94            $10,322.06     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             BRIANNA            CRAVEN               $                      20,850.90                0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084974       8/1/2014            -$1,430.11           -$12,870.99     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             BRIANNA            CRAVEN               $                     (27,087.90)       300449668       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084974       8/1/2014            -$1,430.11           -$12,870.99     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             BRIANNA            CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084974       8/1/2014             $1,430.11            $10,642.82     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             BRIANNA            CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084974       8/1/2014             $1,207.29            $13,093.81     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             BRIANNA            CRAVEN               $                      27,087.90        300449668       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084974       8/1/2014             $1,430.11            $12,870.99     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             BRIANNA            CRAVEN               $                      27,087.90          1056314        9/1/2014         8/5/2014
CENTRAL REXALL DRUGS       000001085910       8/1/2014             $2,081.19              $8,272.22    COMPOUND        CHARTER COMMUNICATIONS         MORRISON             NOAH               CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015




Data Class: Confidential


                                          Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 5 of 34 PageID #:
                                                                             11980
                                                                                                                                                                                                                                  Government's Exhibit 235
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT      PAY_NET_CHECK_AMT          LABEL_TXT             CARRIER_NAME           MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE       INVOICE_DTE
CENTRAL REXALL DRUGS       000001085910       8/1/2014            -$2,081.19            -$10,172.81    COMPOUND        CHARTER COMMUNICATIONS      MORRISON             NOAH               CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085910       8/1/2014             $2,036.93             $10,217.07    COMPOUND        CHARTER COMMUNICATIONS      MORRISON             NOAH               CRAVEN               $                      23,218.90        300449668       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085910       8/1/2014            -$2,081.19            -$10,172.81    COMPOUND        CHARTER COMMUNICATIONS      MORRISON             NOAH               CRAVEN               $                     (23,218.90)       300449668       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085910       8/1/2014             $2,081.19             $10,172.81    COMPOUND        CHARTER COMMUNICATIONS      MORRISON             NOAH               CRAVEN               $                      23,218.90          1056314        9/1/2014         8/5/2014
CENTRAL REXALL DRUGS       000001084443       8/4/2014               $370.25               $6,410.94   COMPOUND        CHARTER COMMUNICATIONS      STRIKER              VALERIE            CRAVEN               $                      12,875.00          1056314        9/1/2014        8/19/2014
CENTRAL REXALL DRUGS       000001084443       8/4/2014              -$370.25              -$6,410.94   COMPOUND        CHARTER COMMUNICATIONS      STRIKER              VALERIE            CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084443       8/4/2014               $370.25               $5,460.86   COMPOUND        CHARTER COMMUNICATIONS      STRIKER              VALERIE            CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084704       8/4/2014                 $18.12                $163.06   COMPOUND        CHARTER COMMUNICATIONS      WHITE                AIRICHA            CRAVEN               $                          400.95         1056314        9/1/2014        8/19/2014
CENTRAL REXALL DRUGS       000001084704       8/4/2014                 $18.12                $194.23   COMPOUND        CHARTER COMMUNICATIONS      WHITE                AIRICHA            CRAVEN               $                          400.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084704       8/4/2014                -$18.12               -$163.06   COMPOUND        CHARTER COMMUNICATIONS      WHITE                AIRICHA            CRAVEN               $                         (400.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085008       8/4/2014                 $50.00            $10,303.41    COMPOUND        GEORGIA DCH STATE HEALTH    CHESNUT              JENNIFER           CRAVEN               $                      23,218.90        700008807       8/12/2014        8/12/2014
CENTRAL REXALL DRUGS       000001085009       8/4/2014                 $50.00              $9,538.04   COMPOUND        GEORGIA DCH STATE HEALTH    CHESNUT              JENNIFER           CRAVEN               $                      21,496.90        700008807       8/12/2014        8/12/2014
CENTRAL REXALL DRUGS       000001083699       8/5/2014                  $0.00           -$12,254.00    COMPOUND        CHARTER COMMUNICATIONS      MORRISON             ERIC               CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083699       8/5/2014                  $0.00            $12,254.00    COMPOUND        CHARTER COMMUNICATIONS      MORRISON             ERIC               CRAVEN               $                      23,218.90          1056314        9/1/2014        8/19/2014
CENTRAL REXALL DRUGS       000001083699       8/5/2014                  $0.00            $10,353.41    COMPOUND        CHARTER COMMUNICATIONS      MORRISON             ERIC               CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084932       8/5/2014               $468.09               $5,032.88   COMPOUND        CHARTER COMMUNICATIONS      BROWN                SEAN               DOBSON               $                      10,456.00        300449672       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084932       8/5/2014              -$550.10              -$4,950.87   COMPOUND        CHARTER COMMUNICATIONS      BROWN                SEAN               DOBSON               $                     (10,456.00)       300449672       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084932       8/5/2014               $550.10               $4,950.87   COMPOUND        CHARTER COMMUNICATIONS      BROWN                SEAN               DOBSON               $                      10,456.00          1056314        9/1/2014        8/19/2014
CENTRAL REXALL DRUGS       000001084932       8/5/2014              -$550.10              -$4,950.87   COMPOUND        CHARTER COMMUNICATIONS      BROWN                SEAN               DOBSON               $                     (10,456.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084932       8/5/2014               $550.10               $4,130.83   COMPOUND        CHARTER COMMUNICATIONS      BROWN                SEAN               DOBSON               $                      10,456.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001086495       8/6/2014                 $50.00              $5,781.11   COMPOUND        GEORGIA DCH STATE HEALTH    CHESNUT              RONALD             CRAVEN               $                      12,875.00        700008807       8/12/2014        8/12/2014
CENTRAL REXALL DRUGS       000001087285      8/12/2014                  $0.00              $6,780.79   COMPOUND        BCBST COMM ASO              WELCH                TERRI              DOBSON               $                      12,875.00        200213171       8/27/2014        8/19/2014
CENTRAL REXALL DRUGS       000001087286      8/12/2014                  $0.00                 $25.99   COMPOUND        BCBST COMM ASO              WELCH                TERRI              DOBSON               $                          108.95       200213171       8/27/2014        8/19/2014
CENTRAL REXALL DRUGS       000001083871      8/13/2014                 $80.00            $13,241.60    COMPOUND        VERIZON WIRELESS            ANDREWS III          HERBERT            CRAVEN               $                      25,235.90        200258306       9/10/2014        8/19/2014
CENTRAL REXALL DRUGS       000001083872      8/13/2014                 $80.00              $3,105.90   COMPOUND        VERIZON WIRELESS            ANDREWS III          HERBERT            CRAVEN               $                        6,079.95       200258306       9/10/2014        8/19/2014
CENTRAL REXALL DRUGS       000001084245      8/15/2014                  $0.00              $5,831.11   COMPOUND        CHARTER COMMUNICATIONS      BETTIS               MARCIA             CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084245      8/15/2014                  $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS      BETTIS               MARCIA             CRAVEN               $                      12,875.00          1067556       9/15/2014        8/19/2014
CENTRAL REXALL DRUGS       000001084245      8/15/2014                  $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS      BETTIS               MARCIA             CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084249      8/15/2014                  $0.00           -$11,001.00    COMPOUND        CHARTER COMMUNICATIONS      BETTIS               MARCIA             CRAVEN               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084249      8/15/2014                  $0.00              $9,300.94   COMPOUND        CHARTER COMMUNICATIONS      BETTIS               MARCIA             CRAVEN               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084249      8/15/2014                  $0.00            $11,001.00    COMPOUND        CHARTER COMMUNICATIONS      BETTIS               MARCIA             CRAVEN               $                      20,850.90          1067556       9/15/2014        8/19/2014
CENTRAL REXALL DRUGS       000001084251      8/15/2014                  $0.00           -$11,342.80    COMPOUND        CHARTER COMMUNICATIONS      BETTIS               MARCIA             CRAVEN               $                     (21,496.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084251      8/15/2014                  $0.00            $11,342.80    COMPOUND        CHARTER COMMUNICATIONS      BETTIS               MARCIA             CRAVEN               $                      21,496.90          1067556       9/15/2014        8/19/2014
CENTRAL REXALL DRUGS       000001084251      8/15/2014                  $0.00              $9,588.04   COMPOUND        CHARTER COMMUNICATIONS      BETTIS               MARCIA             CRAVEN               $                      21,496.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085250      8/15/2014                 $45.00              $4,702.10   COMPOUND        RAILROAD WORKERS            ELLIS                GEORGE             CRAVEN               $                        9,030.95         1067556       9/15/2014        8/19/2014
CENTRAL REXALL DRUGS       000001085255      8/15/2014                 $45.00              $7,895.24   COMPOUND        RAILROAD WORKERS            ELLIS                GEORGE             CRAVEN               $                      15,066.00          1067556       9/15/2014        8/19/2014
CENTRAL REXALL DRUGS       000001084237      8/18/2014                  $0.00              $5,831.11   COMPOUND        CHARTER COMMUNICATIONS      BETTIS               JIMMY              CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084237      8/18/2014                  $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS      BETTIS               JIMMY              CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084237      8/18/2014                  $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS      BETTIS               JIMMY              CRAVEN               $                      12,875.00          1067556       9/15/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084284      8/18/2014               $100.00               $5,731.11   COMPOUND        SONIC AUTOMOTIVE            ARCHEY               JACOB              CRAVEN               $                      12,875.00        400436272       9/15/2014         9/1/2014
CENTRAL REXALL DRUGS       000001084294      8/18/2014                  $0.00              $5,831.11   COMPOUND        CHARTER COMMUNICATIONS      FERGUSON             RENEE              CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084294      8/18/2014                  $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS      FERGUSON             RENEE              CRAVEN               $                      12,875.00          1067556       9/15/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084294      8/18/2014                  $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS      FERGUSON             RENEE              CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084304      8/18/2014                  $0.00                $438.42   COMPOUND        CHARTER COMMUNICATIONS      FERGUSON             RENEE              CRAVEN               $                          909.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084304      8/18/2014                  $0.00                $450.25   COMPOUND        CHARTER COMMUNICATIONS      FERGUSON             RENEE              CRAVEN               $                          909.95         1067556       9/15/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084304      8/18/2014                  $0.00               -$450.25   COMPOUND        CHARTER COMMUNICATIONS      FERGUSON             RENEE              CRAVEN               $                         (909.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084316      8/18/2014               $100.00               $5,731.11   COMPOUND        SONIC AUTOMOTIVE            ARCHEY               MELISSA            CRAVEN               $                      12,875.00        400436272       9/15/2014         9/1/2014
CENTRAL REXALL DRUGS       000001084333      8/18/2014                 $50.00              $5,781.11   COMPOUND        GEORGIA DCH STATE HEALTH    KEELBER              WILLIAM            CRAVEN               $                      12,875.00        700009324       8/26/2014        8/26/2014
CENTRAL REXALL DRUGS       000001084437      8/18/2014                  $0.00              $5,831.11   COMPOUND        CHARTER COMMUNICATIONS      STRIKER              GEORGE             CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084437      8/18/2014                  $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS      STRIKER              GEORGE             CRAVEN               $                      12,875.00          1067556       9/15/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084437      8/18/2014                  $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS      STRIKER              GEORGE             CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084440      8/18/2014                  $0.00            $14,301.10    COMPOUND        CHARTER COMMUNICATIONS      STRIKER              GEORGE             CRAVEN               $                      27,087.90          1067556       9/15/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084440      8/18/2014                  $0.00           -$14,301.10    COMPOUND        CHARTER COMMUNICATIONS      STRIKER              GEORGE             CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084440      8/18/2014                  $0.00            $12,072.93    COMPOUND        CHARTER COMMUNICATIONS      STRIKER              GEORGE             CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084501      8/18/2014                 $50.00              $5,781.11   COMPOUND        GEORGIA DCH STATE HEALTH    TAYLOR               LAQUENTIN          CRAVEN               $                      12,875.00        700009324       8/26/2014        8/26/2014
CENTRAL REXALL DRUGS       000001084884      8/18/2014                 $20.00                $179.96   COMPOUND        CHARTER COMMUNICATIONS      ROBERTS              JEFFERY            DOBSON               $                          436.95         1067556       9/15/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084884      8/18/2014                  $0.00                $199.96   COMPOUND        CHARTER COMMUNICATIONS      ROBERTS              JEFFERY            DOBSON               $                          436.95       300449692       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084884      8/18/2014                 $20.00                $208.10   COMPOUND        CHARTER COMMUNICATIONS      ROBERTS              JEFFERY            DOBSON               $                          436.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084884      8/18/2014                -$20.00               -$179.96   COMPOUND        CHARTER COMMUNICATIONS      ROBERTS              JEFFERY            DOBSON               $                         (436.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084884      8/18/2014                -$20.00               -$179.96   COMPOUND        CHARTER COMMUNICATIONS      ROBERTS              JEFFERY            DOBSON               $                         (436.95)      300449692       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084885      8/18/2014               $101.77                 $915.91   COMPOUND        CHARTER COMMUNICATIONS      ROBERTS              JEFFERY            DOBSON               $                        1,981.95         1067556       9/15/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084885      8/18/2014              -$101.77                -$915.91   COMPOUND        CHARTER COMMUNICATIONS      ROBERTS              JEFFERY            DOBSON               $                       (1,981.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084885      8/18/2014              -$101.77                -$915.91   COMPOUND        CHARTER COMMUNICATIONS      ROBERTS              JEFFERY            DOBSON               $                       (1,981.95)      300449692       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084885      8/18/2014                  $0.00              $1,017.68   COMPOUND        CHARTER COMMUNICATIONS      ROBERTS              JEFFERY            DOBSON               $                        1,981.95       300449692       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084885      8/18/2014               $101.77                 $813.73   COMPOUND        CHARTER COMMUNICATIONS      ROBERTS              JEFFERY            DOBSON               $                        1,981.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083702      8/20/2014                  $0.00                $178.33   COMPOUND        CHARTER COMMUNICATIONS      MORRISON             ERIC               CRAVEN               $                          395.95         1073237       9/22/2014         9/2/2014
CENTRAL REXALL DRUGS       000001083702      8/20/2014                  $0.00               -$178.33   COMPOUND        CHARTER COMMUNICATIONS      MORRISON             ERIC               CRAVEN               $                         (395.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083702      8/20/2014                  $0.00                $210.01   COMPOUND        CHARTER COMMUNICATIONS      MORRISON             ERIC               CRAVEN               $                          395.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084384      8/20/2014                 $35.00              $5,759.77   COMPOUND        BOILERMAKERS NATIONAL HLT   MC GOWAN             JAMISON            CRAVEN               $                      12,875.00        400442458       9/22/2014         9/1/2014
CENTRAL REXALL DRUGS       000001084386      8/20/2014                 $35.00            $12,037.93    COMPOUND        BOILERMAKERS NATIONAL HLT   MC GOWAN             JAMISON            CRAVEN               $                      27,087.90        400442458       9/22/2014         9/1/2014
CENTRAL REXALL DRUGS       000001084695      8/20/2014                  $0.00               -$181.18   COMPOUND        CHARTER COMMUNICATIONS      STRIKER              AVERY              CRAVEN               $                         (400.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084695      8/20/2014                  $0.00                $181.18   COMPOUND        CHARTER COMMUNICATIONS      STRIKER              AVERY              CRAVEN               $                          400.95         1073237       9/22/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084695      8/20/2014                  $0.00                $212.40   COMPOUND        CHARTER COMMUNICATIONS      STRIKER              AVERY              CRAVEN               $                          400.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084696      8/20/2014                  $0.00              $9,300.94   COMPOUND        CHARTER COMMUNICATIONS      STRIKER              AVERY              CRAVEN               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084696      8/20/2014                  $0.00           -$11,001.00    COMPOUND        CHARTER COMMUNICATIONS      STRIKER              AVERY              CRAVEN               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084696      8/20/2014                  $0.00            $11,001.00    COMPOUND        CHARTER COMMUNICATIONS      STRIKER              AVERY              CRAVEN               $                      20,850.90          1073237       9/22/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084832      8/20/2014               $100.00               $5,694.77   COMPOUND        SONIC AUTOMOTIVE            ARCHEY               RONALD             CRAVEN               $                      12,875.00        400442458       9/22/2014         9/1/2014
CENTRAL REXALL DRUGS       000001084838      8/20/2014               $100.00               $9,369.68   COMPOUND        SONIC AUTOMOTIVE            ARCHEY               RONALD             CRAVEN               $                      21,496.90        400442458       9/22/2014         9/1/2014
CENTRAL REXALL DRUGS       000001084979      8/20/2014                  $0.00           -$11,001.00    COMPOUND        CHARTER COMMUNICATIONS      MORRISON             NOAH               CRAVEN               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084979      8/20/2014                  $0.00            $11,001.00    COMPOUND        CHARTER COMMUNICATIONS      MORRISON             NOAH               CRAVEN               $                      20,850.90          1073237       9/22/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084979      8/20/2014                  $0.00              $9,300.94   COMPOUND        CHARTER COMMUNICATIONS      MORRISON             NOAH               CRAVEN               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084337      8/25/2014                 $50.00              $9,419.68   COMPOUND        GEORGIA DCH STATE HEALTH    KEELBER              WILLIAM            CRAVEN               $                      21,496.90        700009594        9/2/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084828      8/25/2014               $100.00               $9,200.94   COMPOUND        SONIC AUTOMOTIVE            ARCHEY               JEFFERY            CRAVEN               $                      20,850.90        400442458       9/22/2014         9/1/2014
CENTRAL REXALL DRUGS       000001084836      8/25/2014               $100.00               $9,200.94   COMPOUND        SONIC AUTOMOTIVE            ARCHEY               RONALD             CRAVEN               $                      20,850.90        400442458       9/22/2014         9/1/2014
CENTRAL REXALL DRUGS       000001085190      8/25/2014                  $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS      FERGUSON             BILLY              CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085190      8/25/2014                  $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS      FERGUSON             BILLY              CRAVEN               $                      12,875.00          1073237       9/22/2014         9/2/2014
CENTRAL REXALL DRUGS       000001085190      8/25/2014                  $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS      FERGUSON             BILLY              CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085192      8/25/2014                  $0.00            $14,301.10    COMPOUND        CHARTER COMMUNICATIONS      FERGUSON             BILLY              CRAVEN               $                      27,087.90          1073237       9/22/2014         9/2/2014
CENTRAL REXALL DRUGS       000001085192      8/25/2014                  $0.00            $12,072.93    COMPOUND        CHARTER COMMUNICATIONS      FERGUSON             BILLY              CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085192      8/25/2014                  $0.00           -$14,301.10    COMPOUND        CHARTER COMMUNICATIONS      FERGUSON             BILLY              CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085529      8/25/2014                  $0.00           -$12,254.00    COMPOUND        CHARTER COMMUNICATIONS      FERGUSON             BILLY              CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085529      8/25/2014                  $0.00            $10,353.37    COMPOUND        CHARTER COMMUNICATIONS      FERGUSON             BILLY              CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085529      8/25/2014                  $0.00            $12,254.00    COMPOUND        CHARTER COMMUNICATIONS      FERGUSON             BILLY              CRAVEN               $                      23,218.90          1073237       9/22/2014         9/2/2014
CENTRAL REXALL DRUGS       000001085235      8/26/2014                 $25.00              $5,769.77   COMPOUND        MANHATTAN ASSOCIATES        HARRIS               ALEXANDER          CRAVEN               $                      12,875.00        400442458       9/22/2014         9/3/2014




Data Class: Confidential


                                          Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 6 of 34 PageID #:
                                                                             11981
                                                                                                                                                                                                                                      Government's Exhibit 235
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT      PAY_NET_CHECK_AMT           LABEL_TXT             CARRIER_NAME              MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE       INVOICE_DTE
CENTRAL REXALL DRUGS       000001085563      8/26/2014                $40.00               $5,573.23    COMPOUND        WINDSTREAM SERVICES, LLC       LANGLEY              JAMES              CRAVEN               $                      12,875.00        400442458       9/22/2014        8/30/2014
CENTRAL REXALL DRUGS       000001085572      8/26/2014                $40.00               $8,968.79    COMPOUND        WINDSTREAM SERVICES, LLC       LANGLEY              JAMES              CRAVEN               $                      20,850.90        400442458       9/22/2014        8/30/2014
CENTRAL REXALL DRUGS       000001085583      8/26/2014                $40.00               $8,968.79    COMPOUND        WINDSTREAM SERVICES, LLC       LANGLEY              MATTHEW            CRAVEN               $                      20,850.90        400442458       9/22/2014        8/30/2014
CENTRAL REXALL DRUGS       000001085585      8/26/2014                $40.00             $11,653.34     COMPOUND        WINDSTREAM SERVICES, LLC       LANGLEY              MATTHEW            CRAVEN               $                      27,087.90        400442458       9/22/2014        8/30/2014
CENTRAL REXALL DRUGS       000001085724      8/26/2014                $25.00             $10,328.37     COMPOUND        MANHATTAN ASSOCIATES           HARRIS               ALEXANDER          CRAVEN               $                      23,218.90        400442458       9/22/2014         9/3/2014
CENTRAL REXALL DRUGS       000001084675      8/27/2014                  $0.00              $6,781.19    COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                      12,875.00          1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084675      8/27/2014                  $0.00              $5,764.77    COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084675      8/27/2014                  $0.00             -$6,781.19    COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084677      8/27/2014                  $0.00                $181.18    COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                          400.95         1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084677      8/27/2014                  $0.00               -$181.18    COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                         (400.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084677      8/27/2014                  $0.00                $212.40    COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                          400.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084690      8/27/2014                  $0.00              $6,781.19    COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                      12,875.00          1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084692      8/27/2014                  $0.00            $14,301.10     COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                      27,087.90          1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084709      8/27/2014                  $0.00              $6,781.19    COMPOUND        CHARTER COMMUNICATIONS         SMITH                KATHLENE           CRAVEN               $                      12,875.00          1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084709      8/27/2014                  $0.00              $5,794.77    COMPOUND        CHARTER COMMUNICATIONS         SMITH                KATHLENE           CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084709      8/27/2014                  $0.00             -$6,781.19    COMPOUND        CHARTER COMMUNICATIONS         SMITH                KATHLENE           CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084713      8/27/2014                  $0.00           -$14,301.10     COMPOUND        CHARTER COMMUNICATIONS         SMITH                KATHLENE           CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084713      8/27/2014                  $0.00            $12,072.93     COMPOUND        CHARTER COMMUNICATIONS         SMITH                KATHLENE           CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084713      8/27/2014                  $0.00            $14,301.10     COMPOUND        CHARTER COMMUNICATIONS         SMITH                KATHLENE           CRAVEN               $                      27,087.90          1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084958      8/27/2014                $30.00             $14,271.20     COMPOUND        BCBST COMM ASO                 SABATTUS             MIHKU              CRAVEN               $                      27,087.90        200258306       9/10/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084972      8/27/2014                  $0.00            $11,001.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             BRIANNA            CRAVEN               $                      20,850.90          1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084972      8/27/2014                  $0.00              $9,300.94    COMPOUND        CHARTER COMMUNICATIONS         MORRISON             BRIANNA            CRAVEN               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084972      8/27/2014                  $0.00           -$11,001.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             BRIANNA            CRAVEN               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084974      8/27/2014                  $0.00            $12,072.93     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             BRIANNA            CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084974      8/27/2014                  $0.00           -$14,301.10     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             BRIANNA            CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084974      8/27/2014                  $0.00            $14,301.10     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             BRIANNA            CRAVEN               $                      27,087.90          1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001085539      8/27/2014                  $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085539      8/27/2014                  $0.00            $10,353.37     COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085539      8/27/2014                  $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                      23,218.90          1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001085545      8/27/2014                  $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         FERGUSON             RENEE              CRAVEN               $                      23,218.90          1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001085545      8/27/2014                  $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         FERGUSON             RENEE              CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085545      8/27/2014                  $0.00            $10,353.37     COMPOUND        CHARTER COMMUNICATIONS         FERGUSON             RENEE              CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085554      8/27/2014              $100.00              $10,253.37     COMPOUND        SONIC AUTOMOTIVE               ARCHEY               JEFFERY            CRAVEN               $                      23,218.90        400448642       9/29/2014         9/1/2014
CENTRAL REXALL DRUGS       000001085556      8/27/2014                  $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                      23,218.90          1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001085556      8/27/2014                  $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085556      8/27/2014                  $0.00            $10,353.37     COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085571      8/27/2014                  $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         STRIKER              AVERY              CRAVEN               $                      23,218.90          1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001085571      8/27/2014                  $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         STRIKER              AVERY              CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085571      8/27/2014                  $0.00            $10,353.37     COMPOUND        CHARTER COMMUNICATIONS         STRIKER              AVERY              CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085586      8/27/2014                $30.00             $12,224.10     COMPOUND        BCBST COMM ASO                 SABATTUS             MIHKU              CRAVEN               $                      23,218.90        200258306       9/10/2014         9/2/2014
CENTRAL REXALL DRUGS       000001085590      8/27/2014              $100.00              $10,253.37     COMPOUND        SONIC AUTOMOTIVE               ARCHEY               MELISSA            CRAVEN               $                      23,218.90        400448642       9/29/2014         9/1/2014
CENTRAL REXALL DRUGS       000001085600      8/27/2014              $100.00              $10,253.37     COMPOUND        SONIC AUTOMOTIVE               ARCHEY               JACOB              CRAVEN               $                      23,218.90        400448642       9/29/2014         9/1/2014
CENTRAL REXALL DRUGS       000001085605      8/27/2014                  $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         STRIKER              GEORGE             CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085605      8/27/2014                  $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         STRIKER              GEORGE             CRAVEN               $                      23,218.90          1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001085605      8/27/2014                  $0.00            $10,353.37     COMPOUND        CHARTER COMMUNICATIONS         STRIKER              GEORGE             CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085610      8/27/2014                  $0.00            $12,254.00     COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                      23,218.90          1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001085618      8/27/2014                  $0.00            $10,353.37     COMPOUND        CHARTER COMMUNICATIONS         SMITH                KATHLENE           CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085618      8/27/2014                  $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         SMITH                KATHLENE           CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085618      8/27/2014                  $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         SMITH                KATHLENE           CRAVEN               $                      23,218.90          1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001085711      8/27/2014                $50.00             $10,303.37     COMPOUND        GEORGIA DCH STATE HEALTH       TAYLOR               LAQUENTIN          CRAVEN               $                      23,218.90        700009594        9/2/2014         9/2/2014
CENTRAL REXALL DRUGS       000001085910      8/27/2014                  $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             NOAH               CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085910      8/27/2014                  $0.00            $10,353.37     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             NOAH               CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085910      8/27/2014                  $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             NOAH               CRAVEN               $                      23,218.90          1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001083840      8/28/2014                  $0.00                $181.18    COMPOUND        CHARTER COMMUNICATIONS         HAMBY                CHARLES            CRAVEN               $                          400.95         1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084823      8/28/2014              $100.00                $5,694.77    COMPOUND        SONIC AUTOMOTIVE               ARCHEY               JEFFERY            CRAVEN               $                      12,875.00        400448642       9/29/2014         9/1/2014
CENTRAL REXALL DRUGS       000001084950      8/28/2014               -$18.12                -$163.06    COMPOUND        CHARTER COMMUNICATIONS         BROWN                SYDNEE             DOBSON               $                         (400.95)              0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084950      8/28/2014               -$18.12                -$163.06    COMPOUND        CHARTER COMMUNICATIONS         BROWN                SYDNEE             DOBSON               $                         (400.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084950      8/28/2014                $18.12                 $163.06    COMPOUND        CHARTER COMMUNICATIONS         BROWN                SYDNEE             DOBSON               $                          400.95         1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084950      8/28/2014                $21.24                 $159.94    COMPOUND        CHARTER COMMUNICATIONS         BROWN                SYDNEE             DOBSON               $                          400.95               0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084950      8/28/2014                $18.12                 $194.28    COMPOUND        CHARTER COMMUNICATIONS         BROWN                SYDNEE             DOBSON               $                          400.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085057      8/28/2014                  $8.23                  $18.16   COMPOUND        CHARTER COMMUNICATIONS         BROWN                NATALIE            DOBSON               $                          108.95               0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085057      8/28/2014                 -$2.64                 -$23.75   COMPOUND        CHARTER COMMUNICATIONS         BROWN                NATALIE            DOBSON               $                         (108.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085057      8/28/2014                  $2.64                  $79.63   COMPOUND        CHARTER COMMUNICATIONS         BROWN                NATALIE            DOBSON               $                          108.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085057      8/28/2014                 -$2.64                 -$23.75   COMPOUND        CHARTER COMMUNICATIONS         BROWN                NATALIE            DOBSON               $                         (108.95)              0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085057      8/28/2014                  $2.64                  $23.75   COMPOUND        CHARTER COMMUNICATIONS         BROWN                NATALIE            DOBSON               $                          108.95         1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001085237      8/28/2014                $25.00               $9,444.68    COMPOUND        MANHATTAN ASSOCIATES           HARRIS               ALEXANDER          CRAVEN               $                      21,496.90        400448642       9/29/2014         9/3/2014
CENTRAL REXALL DRUGS       000001085242      8/28/2014                $37.22               $9,432.46    COMPOUND        GEORGIA DCH STATE HEALTH       KISSNER              MORGAN             DOBSON               $                      21,496.90        700009594        9/2/2014         9/2/2014
CENTRAL REXALL DRUGS       000001083841      8/29/2014              $526.29              $10,474.71     COMPOUND        CHARTER COMMUNICATIONS         HAMBY                CHARLES            CRAVEN               $                      20,850.90          1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001083909      8/29/2014                  $0.00                 -$26.39   COMPOUND        CHARTER COMMUNICATIONS         MORRISON             ASHLEY             CRAVEN               $                         (108.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083909      8/29/2014                  $0.00                  $26.39   COMPOUND        CHARTER COMMUNICATIONS         MORRISON             ASHLEY             CRAVEN               $                          108.95         1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001083909      8/29/2014                  $0.00                  $82.27   COMPOUND        CHARTER COMMUNICATIONS         MORRISON             ASHLEY             CRAVEN               $                          108.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083911      8/29/2014                  $0.00                $667.44    COMPOUND        CHARTER COMMUNICATIONS         MORRISON             ASHLEY             CRAVEN               $                        1,419.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083911      8/29/2014                  $0.00               -$720.01    COMPOUND        CHARTER COMMUNICATIONS         MORRISON             ASHLEY             CRAVEN               $                       (1,419.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083911      8/29/2014                  $0.00                $720.01    COMPOUND        CHARTER COMMUNICATIONS         MORRISON             ASHLEY             CRAVEN               $                        1,419.95         1078854       9/29/2014         9/2/2014
CENTRAL REXALL DRUGS       000001084385      8/29/2014                $35.00               $9,265.94    COMPOUND        BOILERMAKERS NATIONAL HLT      MC GOWAN             JAMISON            CRAVEN               $                      20,850.90        400448642       9/29/2014         9/1/2014
CENTRAL REXALL DRUGS       000001085006      8/29/2014                $50.00               $5,619.45    COMPOUND        GEORGIA DCH STATE HEALTH       CHESNUT              JENNIFER           CRAVEN               $                      12,875.00        700009594        9/2/2014         9/2/2014
CENTRAL REXALL DRUGS       000001085537      8/29/2014                $50.00             $10,303.37     COMPOUND        GEORGIA DCH STATE HEALTH       KEELBER              WILLIAM            CRAVEN               $                      23,218.90        700009594        9/2/2014         9/2/2014
CENTRAL REXALL DRUGS       000001083699       9/2/2014                  $0.00            $10,353.37     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             ERIC               CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083699       9/2/2014                  $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             ERIC               CRAVEN               $                      23,218.90          1078854       9/29/2014        9/16/2014
CENTRAL REXALL DRUGS       000001083699       9/2/2014                  $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON             ERIC               CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084241       9/2/2014                  $0.00            $14,301.10     COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                      27,087.90          1078854       9/29/2014        9/16/2014
CENTRAL REXALL DRUGS       000001084241       9/2/2014                  $0.00           -$14,301.10     COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084241       9/2/2014                  $0.00            $12,072.93     COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084443       9/2/2014                  $0.00             -$6,781.19    COMPOUND        CHARTER COMMUNICATIONS         STRIKER              VALERIE            CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084443       9/2/2014                  $0.00              $5,663.78    COMPOUND        CHARTER COMMUNICATIONS         STRIKER              VALERIE            CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084443       9/2/2014                  $0.00              $6,781.19    COMPOUND        CHARTER COMMUNICATIONS         STRIKER              VALERIE            CRAVEN               $                      12,875.00          1078854       9/29/2014        9/16/2014
CENTRAL REXALL DRUGS       000001085250       9/2/2014                $45.00               $4,702.10    COMPOUND        RAILROAD WORKERS               ELLIS                GEORGE             CRAVEN               $                        9,030.95         1078854       9/29/2014        9/16/2014
CENTRAL REXALL DRUGS       000001085255       9/2/2014                $45.00               $7,895.24    COMPOUND        RAILROAD WORKERS               ELLIS                GEORGE             CRAVEN               $                      15,066.00          1078854       9/29/2014        9/16/2014
CENTRAL REXALL DRUGS       000001084704       9/3/2014                  $0.00                $181.18    COMPOUND        CHARTER COMMUNICATIONS         WHITE                AIRICHA            CRAVEN               $                          400.95         1084454       10/6/2014        9/16/2014
CENTRAL REXALL DRUGS       000001084704       9/3/2014                  $0.00               -$181.18    COMPOUND        CHARTER COMMUNICATIONS         WHITE                AIRICHA            CRAVEN               $                         (400.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084704       9/3/2014                  $0.00                $212.41    COMPOUND        CHARTER COMMUNICATIONS         WHITE                AIRICHA            CRAVEN               $                          400.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084245      9/10/2014                  $0.00              $6,781.19    COMPOUND        CHARTER COMMUNICATIONS         BETTIS               MARCIA             CRAVEN               $                      12,875.00          1090107      10/13/2014        9/16/2014
CENTRAL REXALL DRUGS       000001084245      9/10/2014                  $0.00              $5,669.45    COMPOUND        CHARTER COMMUNICATIONS         BETTIS               MARCIA             CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084245      9/10/2014                  $0.00             -$6,781.19    COMPOUND        CHARTER COMMUNICATIONS         BETTIS               MARCIA             CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015




Data Class: Confidential


                                          Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 7 of 34 PageID #:
                                                                             11982
                                                                                                                                                                                                                                   Government's Exhibit 235
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT     PAY_NET_CHECK_AMT          LABEL_TXT             CARRIER_NAME             MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE       INVOICE_DTE
CENTRAL REXALL DRUGS       000001084249      9/10/2014                 $0.00              $9,300.94   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084249      9/10/2014                 $0.00           -$11,001.00    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084249      9/10/2014                 $0.00            $11,001.00    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                      20,850.90          1090107      10/13/2014        9/16/2014
CENTRAL REXALL DRUGS       000001084251      9/10/2014                 $0.00           -$11,342.80    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                     (21,496.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084251      9/10/2014                 $0.00            $11,342.80    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                      21,496.90          1090107      10/13/2014        9/16/2014
CENTRAL REXALL DRUGS       000001084251      9/10/2014                 $0.00              $9,492.48   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                      21,496.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090919      9/11/2014             -$504.26              -$4,538.37   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                       (9,588.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090919      9/11/2014              $504.26               $4,538.37   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                        9,588.95         1090107      10/13/2014        9/16/2014
CENTRAL REXALL DRUGS       000001090919      9/11/2014              $429.59               $4,613.04   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                        9,588.95       300449690       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090919      9/11/2014              $504.26               $3,791.66   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                        9,588.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090919      9/11/2014             -$504.26              -$4,538.37   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                       (9,588.95)      300449690       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090937      9/11/2014              $339.10               $3,051.94   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                        6,467.95         1090107      10/13/2014        9/16/2014
CENTRAL REXALL DRUGS       000001090937      9/11/2014              $339.10               $2,523.25   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                        6,467.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090937      9/11/2014             -$339.10              -$3,051.94   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                       (6,467.95)      300449690       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090937      9/11/2014             -$339.10              -$3,051.94   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                       (6,467.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090937      9/11/2014              $286.24               $3,104.80   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                        6,467.95       300449690       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090940      9/11/2014             -$550.10              -$4,950.87   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                     (10,456.00)       300449690       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090940      9/11/2014              $550.10               $4,130.83   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                      10,456.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090940      9/11/2014             -$550.10              -$4,950.87   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                     (10,456.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090940      9/11/2014              $550.10               $4,950.87   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                      10,456.00          1090107      10/13/2014        9/16/2014
CENTRAL REXALL DRUGS       000001090940      9/11/2014              $468.09               $5,032.88   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                      10,456.00        300449690       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083871      9/12/2014                $80.00            $13,241.60    COMPOUND        VERIZON WIRELESS               ANDREWS III         HERBERT            CRAVEN               $                      25,235.90        200371237      10/15/2014        9/16/2014
CENTRAL REXALL DRUGS       000001083872      9/12/2014                $80.00              $3,105.90   COMPOUND        VERIZON WIRELESS               ANDREWS III         HERBERT            CRAVEN               $                        6,079.95       200371237      10/15/2014        9/16/2014
CENTRAL REXALL DRUGS       000001084284      9/12/2014              $100.00               $5,694.77   COMPOUND        SONIC AUTOMOTIVE               ARCHEY              JACOB              CRAVEN               $                      12,875.00        400461066      10/13/2014        9/15/2014
CENTRAL REXALL DRUGS       000001084316      9/12/2014              $100.00               $5,694.77   COMPOUND        SONIC AUTOMOTIVE               ARCHEY              MELISSA            CRAVEN               $                      12,875.00        400461066      10/13/2014        9/15/2014
CENTRAL REXALL DRUGS       000001084237      9/15/2014                 $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084237      9/15/2014                 $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084237      9/15/2014                 $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                      12,875.00          1090107      10/13/2014        9/30/2014
CENTRAL REXALL DRUGS       000001084333      9/15/2014                $50.00              $5,744.77   COMPOUND        GEORGIA DCH STATE HEALTH       KEELBER             WILLIAM            CRAVEN               $                      12,875.00        700010381       9/23/2014        9/23/2014
CENTRAL REXALL DRUGS       000001084437      9/15/2014                 $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      12,875.00          1090107      10/13/2014        9/30/2014
CENTRAL REXALL DRUGS       000001084437      9/15/2014                 $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084437      9/15/2014                 $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084440      9/15/2014                 $0.00           -$14,301.10    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084440      9/15/2014                 $0.00            $14,301.10    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      27,087.90          1090107      10/13/2014        9/30/2014
CENTRAL REXALL DRUGS       000001084440      9/15/2014                 $0.00            $12,072.93    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084501      9/15/2014                 $0.00              $5,794.77   COMPOUND        GEORGIA DCH STATE HEALTH       TAYLOR              LAQUENTIN          CRAVEN               $                      12,875.00        700010381       9/23/2014        9/23/2014
CENTRAL REXALL DRUGS       000001084504      9/15/2014                $25.00              $3,592.42   COMPOUND        GEORGIA DCH STATE HEALTH       TAYLOR              LAQUENTIN          CRAVEN               $                        8,062.95       700010381       9/23/2014        9/23/2014
CENTRAL REXALL DRUGS       000001084885      9/15/2014              $101.77                 $915.91   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                        1,981.95         1090107      10/13/2014        9/30/2014
CENTRAL REXALL DRUGS       000001084695      9/16/2014                 $0.00                $181.18   COMPOUND        CHARTER COMMUNICATIONS         STRIKER             AVERY              CRAVEN               $                          400.95         1090107      10/13/2014        9/30/2014
CENTRAL REXALL DRUGS       000001084695      9/16/2014                 $0.00               -$181.18   COMPOUND        CHARTER COMMUNICATIONS         STRIKER             AVERY              CRAVEN               $                         (400.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084695      9/16/2014                 $0.00                $212.41   COMPOUND        CHARTER COMMUNICATIONS         STRIKER             AVERY              CRAVEN               $                          400.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084696      9/16/2014                 $0.00           -$11,001.00    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             AVERY              CRAVEN               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084696      9/16/2014                 $0.00              $9,300.94   COMPOUND        CHARTER COMMUNICATIONS         STRIKER             AVERY              CRAVEN               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084696      9/16/2014                 $0.00            $11,001.00    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             AVERY              CRAVEN               $                      20,850.90          1090107      10/13/2014        9/30/2014
CENTRAL REXALL DRUGS       000001084979      9/16/2014                 $0.00            $11,001.00    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            NOAH               CRAVEN               $                      20,850.90          1090107      10/13/2014        9/30/2014
CENTRAL REXALL DRUGS       000001084979      9/16/2014                 $0.00           -$11,001.00    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            NOAH               CRAVEN               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084979      9/16/2014                 $0.00              $9,300.94   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            NOAH               CRAVEN               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083702      9/17/2014                 $0.00               -$178.33   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ERIC               CRAVEN               $                         (395.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083702      9/17/2014                 $0.00                $210.01   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ERIC               CRAVEN               $                          395.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083702      9/17/2014                 $0.00                $178.33   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ERIC               CRAVEN               $                          395.95         1095719      10/20/2014        9/30/2014
CENTRAL REXALL DRUGS       000001091652      9/17/2014                 $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS         HAMBY               CHARLES            CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001091652      9/17/2014                 $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS         HAMBY               CHARLES            CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001091652      9/17/2014                 $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS         HAMBY               CHARLES            CRAVEN               $                      12,875.00          1095719      10/20/2014        9/30/2014
CENTRAL REXALL DRUGS       000001091654      9/17/2014                 $0.00            $14,301.10    COMPOUND        CHARTER COMMUNICATIONS         HAMBY               CHARLES            CRAVEN               $                      27,087.90          1095719      10/20/2014        9/30/2014
CENTRAL REXALL DRUGS       000001091654      9/17/2014                 $0.00            $12,072.93    COMPOUND        CHARTER COMMUNICATIONS         HAMBY               CHARLES            CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001091654      9/17/2014                 $0.00           -$14,301.10    COMPOUND        CHARTER COMMUNICATIONS         HAMBY               CHARLES            CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001091777      9/18/2014                 $0.00              $2,144.37   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ISAIAH             CRAVEN               $                        4,387.95         1095719      10/20/2014        9/30/2014
CENTRAL REXALL DRUGS       000001091777      9/18/2014                 $0.00             -$2,144.37   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ISAIAH             CRAVEN               $                       (4,387.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001091777      9/18/2014                 $0.00              $1,775.68   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ISAIAH             CRAVEN               $                        4,387.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084337      9/22/2014                $50.00              $9,422.97   COMPOUND        GEORGIA DCH STATE HEALTH       KEELBER             WILLIAM            CRAVEN               $                      21,496.90        700010651       9/30/2014        9/30/2014
CENTRAL REXALL DRUGS       000001092093      9/22/2014                 $0.00             -$2,732.15   COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                       (5,222.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092093      9/22/2014                 $0.00              $2,376.36   COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                        5,222.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092093      9/22/2014                 $0.00              $2,732.15   COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                        5,222.95         1095719      10/20/2014        9/30/2014
CENTRAL REXALL DRUGS       000001092094      9/22/2014                 $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092094      9/22/2014                 $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                      12,875.00          1095719      10/20/2014        9/30/2014
CENTRAL REXALL DRUGS       000001092094      9/22/2014                 $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092095      9/22/2014                 $0.00                $809.46   COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                        1,588.95         1095719      10/20/2014        9/30/2014
CENTRAL REXALL DRUGS       000001092095      9/22/2014                 $0.00                $765.84   COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                        1,588.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092095      9/22/2014                 $0.00               -$809.46   COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                       (1,588.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092120      9/22/2014                 $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092120      9/22/2014                 $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092120      9/22/2014                 $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                      12,875.00          1095719      10/20/2014        9/30/2014
CENTRAL REXALL DRUGS       000001092124      9/22/2014                 $0.00              $9,604.62   COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                      21,533.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092124      9/22/2014                 $0.00           -$11,362.40    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                     (21,533.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092124      9/22/2014                 $0.00            $11,362.40    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                      21,533.90          1095719      10/20/2014        9/30/2014
CENTRAL REXALL DRUGS       000001084884      9/23/2014                $20.00                $208.10   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                          436.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084884      9/23/2014                $20.00                $179.96   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                          436.95         1095719      10/20/2014        9/30/2014
CENTRAL REXALL DRUGS       000001084884      9/23/2014               -$20.00               -$179.96   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                         (436.95)              0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084884      9/23/2014                $22.81                $177.15   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                          436.95               0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084884      9/23/2014               -$20.00               -$179.96   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                         (436.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084675      9/24/2014                 $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS         SMITH               NOAH               CRAVEN               $                      12,875.00          1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001084675      9/24/2014                 $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS         SMITH               NOAH               CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084675      9/24/2014                 $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS         SMITH               NOAH               CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084677      9/24/2014                 $0.00               -$181.18   COMPOUND        CHARTER COMMUNICATIONS         SMITH               NOAH               CRAVEN               $                         (400.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084677      9/24/2014                 $0.00                $181.18   COMPOUND        CHARTER COMMUNICATIONS         SMITH               NOAH               CRAVEN               $                          400.95         1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001084677      9/24/2014                 $0.00                $212.41   COMPOUND        CHARTER COMMUNICATIONS         SMITH               NOAH               CRAVEN               $                          400.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084690      9/24/2014                 $0.00              $6,781.19   COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III            JOHN               CRAVEN               $                      12,875.00          1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001084692      9/24/2014                 $0.00            $14,301.10    COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III            JOHN               CRAVEN               $                      27,087.90          1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001084709      9/24/2014                 $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084709      9/24/2014                 $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                      12,875.00          1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001084709      9/24/2014                 $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084713      9/24/2014                 $0.00           -$14,301.10    COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084713      9/24/2014                 $0.00            $14,301.10    COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                      27,087.90          1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001084713      9/24/2014                 $0.00            $12,072.93    COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015




Data Class: Confidential


                                          Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 8 of 34 PageID #:
                                                                             11983
                                                                                                                                                                                                                                   Government's Exhibit 235
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT           LABEL_TXT            CARRIER_NAME              MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE       INVOICE_DTE
CENTRAL REXALL DRUGS       000001085539      9/24/2014                $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                      23,218.90          1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001085539      9/24/2014                $0.00            $10,353.37     COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085539      9/24/2014                $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085556      9/24/2014                $0.00            $10,353.37     COMPOUND        CHARTER COMMUNICATIONS         SMITH               NOAH               CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085556      9/24/2014                $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         SMITH               NOAH               CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085556      9/24/2014                $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         SMITH               NOAH               CRAVEN               $                      23,218.90          1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001085571      9/24/2014                $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         STRIKER             AVERY              CRAVEN               $                      23,218.90          1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001085571      9/24/2014                $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         STRIKER             AVERY              CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085571      9/24/2014                $0.00            $10,353.37     COMPOUND        CHARTER COMMUNICATIONS         STRIKER             AVERY              CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085605      9/24/2014                $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      23,218.90          1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001085610      9/24/2014                $0.00            $12,254.00     COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III            JOHN               CRAVEN               $                      23,218.90          1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001085618      9/24/2014                $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085618      9/24/2014                $0.00            $10,353.37     COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085618      9/24/2014                $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                      23,218.90          1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001085711      9/24/2014               $50.00            $10,303.37     COMPOUND        GEORGIA DCH STATE HEALTH       TAYLOR              LAQUENTIN          CRAVEN               $                      23,218.90        700010651       9/30/2014        9/30/2014
CENTRAL REXALL DRUGS       000001085910      9/24/2014                $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON            NOAH               CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085910      9/24/2014                $0.00            $10,353.37     COMPOUND        CHARTER COMMUNICATIONS         MORRISON            NOAH               CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085910      9/24/2014                $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON            NOAH               CRAVEN               $                      23,218.90          1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001083841      9/25/2014                $0.00              $9,179.17    COMPOUND        CHARTER COMMUNICATIONS         HAMBY               CHARLES            CRAVEN               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083841      9/25/2014                $0.00           -$11,001.00     COMPOUND        CHARTER COMMUNICATIONS         HAMBY               CHARLES            CRAVEN               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083841      9/25/2014                $0.00            $11,001.00     COMPOUND        CHARTER COMMUNICATIONS         HAMBY               CHARLES            CRAVEN               $                      20,850.90          1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001083909      9/25/2014                $0.00                 -$26.39   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ASHLEY             CRAVEN               $                         (108.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083909      9/25/2014                $0.00                  $82.27   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ASHLEY             CRAVEN               $                          108.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083909      9/25/2014                $0.00                  $26.39   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ASHLEY             CRAVEN               $                          108.95         1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001083911      9/25/2014                $0.00               -$720.01    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ASHLEY             CRAVEN               $                       (1,419.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083911      9/25/2014                $0.00                $667.44    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ASHLEY             CRAVEN               $                        1,419.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083911      9/25/2014                $0.00                $720.01    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ASHLEY             CRAVEN               $                        1,419.95         1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001090918      9/26/2014                $0.00              $6,781.19    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                      12,875.00          1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001090918      9/26/2014                $0.00              $5,794.77    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090918      9/26/2014                $0.00             -$6,781.19    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090919      9/26/2014                $0.00            $11,001.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                      20,850.90          1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001090919      9/26/2014                $0.00           -$11,001.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090919      9/26/2014                $0.00              $9,179.17    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090937      9/26/2014                $0.00              $5,794.77    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090937      9/26/2014                $0.00             -$6,781.19    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090937      9/26/2014                $0.00              $6,781.19    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                      12,875.00          1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001090940      9/26/2014                $0.00              $9,179.17    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090940      9/26/2014                $0.00            $11,001.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                      20,850.90          1101265      10/27/2014        9/30/2014
CENTRAL REXALL DRUGS       000001090940      9/26/2014                $0.00           -$11,001.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092831      9/27/2014                $0.00              $6,781.19    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                      12,875.00          1101265      10/27/2014       10/14/2014
CENTRAL REXALL DRUGS       000001092834      9/27/2014                $0.00              $6,781.19    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      12,875.00          1101265      10/27/2014       10/14/2014
CENTRAL REXALL DRUGS       000001092834      9/27/2014                $0.00             -$6,781.19    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092834      9/27/2014                $0.00              $5,519.31    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084241      9/29/2014                $0.00            $14,301.10     COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                      27,087.90          1101265      10/27/2014       10/14/2014
CENTRAL REXALL DRUGS       000001084241      9/29/2014                $0.00            $12,072.93     COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084241      9/29/2014                $0.00           -$14,301.10     COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084958      9/29/2014               $30.00            $14,271.20     COMPOUND        BCBST COMM ASO                 SABATTUS            MIHKU              CRAVEN               $                      27,087.90        200348505       10/8/2014        10/7/2014
CENTRAL REXALL DRUGS       000001085537      9/29/2014               $50.00            $11,168.54     COMPOUND        GEORGIA DCH STATE HEALTH       KEELBER             WILLIAM            CRAVEN               $                      23,218.90        700010926       10/7/2014        10/7/2014
CENTRAL REXALL DRUGS       000001085586      9/29/2014               $30.00            $12,224.10     COMPOUND        BCBST COMM ASO                 SABATTUS            MIHKU              CRAVEN               $                      23,218.90        200348505       10/8/2014        10/7/2014
CENTRAL REXALL DRUGS       000001092925      9/29/2014              $505.74              $1,551.61    COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                        3,946.95         1101265      10/27/2014       10/14/2014
CENTRAL REXALL DRUGS       000001092929      9/29/2014              $369.98              $4,151.11    COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                        8,603.95       300449694       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092929      9/29/2014             -$452.11             -$4,068.98    COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                       (8,603.95)      300449694       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092929      9/29/2014             -$452.11             -$4,068.98    COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                       (8,603.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092929      9/29/2014              $452.11              $3,247.72    COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                        8,603.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092929      9/29/2014              $452.11              $4,068.98    COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                        8,603.95         1101265      10/27/2014       10/14/2014
CENTRAL REXALL DRUGS       000001092930      9/29/2014             -$167.15           -$12,137.55     COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                     (23,314.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092930      9/29/2014              $276.19            $12,028.51     COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                      23,314.90                0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092930      9/29/2014             -$167.15           -$12,137.55     COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                     (23,314.90)               0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092930      9/29/2014              $167.15            $10,228.84     COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                      23,314.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092930      9/29/2014              $167.15            $12,137.55     COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                      23,314.90          1101265      10/27/2014       10/14/2014
CENTRAL REXALL DRUGS       000001092931      9/29/2014                $0.00            $14,301.10     COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                      27,087.90          1101265      10/27/2014       10/14/2014
CENTRAL REXALL DRUGS       000001092931      9/29/2014                $0.00           -$14,301.10     COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092931      9/29/2014                $0.00            $12,072.93     COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092987      9/29/2014                $0.00             -$6,781.19    COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092987      9/29/2014                $0.00              $6,781.19    COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                      12,875.00          1101265      10/27/2014       10/14/2014
CENTRAL REXALL DRUGS       000001092987      9/29/2014                $0.00              $5,519.31    COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092989      9/29/2014                $0.00            $11,001.00     COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                      20,850.90          1101265      10/27/2014       10/14/2014
CENTRAL REXALL DRUGS       000001092989      9/29/2014                $0.00           -$11,001.00     COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092989      9/29/2014                $0.00              $9,179.17    COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092992      9/29/2014                $0.00           -$14,301.10     COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092992      9/29/2014                $0.00            $14,301.10     COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                      27,087.90          1101265      10/27/2014       10/14/2014
CENTRAL REXALL DRUGS       000001092992      9/29/2014                $0.00            $12,072.93     COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093096      9/30/2014             -$109.10               -$981.90    COMPOUND        CHARTER COMMUNICATIONS         BROWN               SEAN               DOBSON               $                       (2,224.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093096      9/30/2014              $109.10                $981.90    COMPOUND        CHARTER COMMUNICATIONS         BROWN               SEAN               DOBSON               $                        2,224.95         1101265      10/27/2014       10/14/2014
CENTRAL REXALL DRUGS       000001093096      9/30/2014               $93.30                $997.70    COMPOUND        CHARTER COMMUNICATIONS         BROWN               SEAN               DOBSON               $                        2,224.95       300449672       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093096      9/30/2014              $109.10                $823.88    COMPOUND        CHARTER COMMUNICATIONS         BROWN               SEAN               DOBSON               $                        2,224.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093096      9/30/2014             -$109.10               -$981.90    COMPOUND        CHARTER COMMUNICATIONS         BROWN               SEAN               DOBSON               $                       (2,224.95)      300449672       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093139      9/30/2014                $0.00             -$6,781.19    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              DANIEL             CRAVEN               $                     (12,875.00)               0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093139      9/30/2014                $0.00              $5,519.31    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              DANIEL             CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093139      9/30/2014               $97.79              $6,683.40    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              DANIEL             CRAVEN               $                      12,875.00                0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093139      9/30/2014                $0.00             -$6,781.19    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              DANIEL             CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093139      9/30/2014                $0.00              $6,781.19    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              DANIEL             CRAVEN               $                      12,875.00          1101265      10/27/2014       10/14/2014
CENTRAL REXALL DRUGS       000001093141      9/30/2014                $0.00            $10,395.99     COMPOUND        CHARTER COMMUNICATIONS         WEAVER              DANIEL             CRAVEN               $                      23,314.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093141      9/30/2014                $0.00           -$12,304.70     COMPOUND        CHARTER COMMUNICATIONS         WEAVER              DANIEL             CRAVEN               $                     (23,314.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093141      9/30/2014                $0.00            $12,304.70     COMPOUND        CHARTER COMMUNICATIONS         WEAVER              DANIEL             CRAVEN               $                      23,314.90          1101265      10/27/2014       10/14/2014
CENTRAL REXALL DRUGS       000001093142      9/30/2014                $0.00            $11,342.80     COMPOUND        CHARTER COMMUNICATIONS         WEAVER              DANIEL             CRAVEN               $                      21,496.90          1101265      10/27/2014       10/14/2014
CENTRAL REXALL DRUGS       000001093142      9/30/2014                $0.00           -$11,342.80     COMPOUND        CHARTER COMMUNICATIONS         WEAVER              DANIEL             CRAVEN               $                     (21,496.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093142      9/30/2014                $0.00              $9,522.14    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              DANIEL             CRAVEN               $                      21,496.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093146      9/30/2014                $0.00              $5,586.90    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            BRIANNA            CRAVEN               $                      10,618.00          1101265      10/27/2014       10/14/2014
CENTRAL REXALL DRUGS       000001093146      9/30/2014                $0.00             -$5,586.90    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            BRIANNA            CRAVEN               $                     (10,618.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093146      9/30/2014                $0.00              $4,753.04    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            BRIANNA            CRAVEN               $                      10,618.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093148      9/30/2014                $0.00              $2,181.07    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            BRIANNA            CRAVEN               $                        4,387.95         1101265      10/27/2014       10/14/2014
CENTRAL REXALL DRUGS       000001093148      9/30/2014                $0.00              $1,805.04    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            BRIANNA            CRAVEN               $                        4,387.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093148      9/30/2014                $0.00             -$2,181.07    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            BRIANNA            CRAVEN               $                       (4,387.95)        2028253       6/29/2015         6/9/2015




Data Class: Confidential


                                          Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 9 of 34 PageID #:
                                                                             11984
                                                                                                                                                                                                                              Government's Exhibit 235
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT          LABEL_TXT             CARRIER_NAME         MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE       INVOICE_DTE
CENTRAL REXALL DRUGS       000001083699      10/1/2014                $0.00           -$12,254.00    COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ERIC               CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083699      10/1/2014                $0.00            $10,599.13    COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ERIC               CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083699      10/1/2014                $0.00            $12,254.00    COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ERIC               CRAVEN               $                      23,218.90          1106857       11/3/2014       10/14/2014
CENTRAL REXALL DRUGS       000001084443      10/1/2014                $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             VALERIE            CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084443      10/1/2014                $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             VALERIE            CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084443      10/1/2014                $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             VALERIE            CRAVEN               $                      12,875.00          1106857       11/3/2014       10/14/2014
CENTRAL REXALL DRUGS       000001084704      10/2/2014                $0.00                $181.18   COMPOUND        CHARTER COMMUNICATIONS     WHITE               AIRICHA            CRAVEN               $                          400.95         1106857       11/3/2014       10/14/2014
CENTRAL REXALL DRUGS       000001084704      10/2/2014                $0.00               -$181.18   COMPOUND        CHARTER COMMUNICATIONS     WHITE               AIRICHA            CRAVEN               $                         (400.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084704      10/2/2014                $0.00                $212.41   COMPOUND        CHARTER COMMUNICATIONS     WHITE               AIRICHA            CRAVEN               $                          400.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093181      10/2/2014                $0.00            $11,001.00    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             VALERIE            CRAVEN               $                      20,850.90          1106857       11/3/2014       10/14/2014
CENTRAL REXALL DRUGS       000001093181      10/2/2014                $0.00              $9,093.30   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             VALERIE            CRAVEN               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093181      10/2/2014                $0.00           -$11,001.00    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             VALERIE            CRAVEN               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093183      10/2/2014                $0.00            $14,301.10    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             VALERIE            CRAVEN               $                      27,087.90          1106857       11/3/2014       10/14/2014
CENTRAL REXALL DRUGS       000001093183      10/2/2014                $0.00           -$14,301.10    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             VALERIE            CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093183      10/2/2014                $0.00            $12,079.11    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             VALERIE            CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084245      10/6/2014                $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                      12,875.00          1106857       11/3/2014       10/14/2014
CENTRAL REXALL DRUGS       000001084245      10/6/2014                $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084245      10/6/2014                $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084249      10/6/2014                $0.00            $11,001.00    COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                      20,850.90          1106857       11/3/2014       10/14/2014
CENTRAL REXALL DRUGS       000001084249      10/6/2014                $0.00              $9,093.30   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084249      10/6/2014                $0.00           -$11,001.00    COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084251      10/6/2014                $0.00            $11,342.80    COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                      21,496.90          1106857       11/3/2014       10/14/2014
CENTRAL REXALL DRUGS       000001084251      10/6/2014                $0.00           -$11,342.80    COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                     (21,496.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084251      10/6/2014                $0.00              $9,588.04   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                      21,496.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083871      10/9/2014               $80.00            $13,241.60    COMPOUND        VERIZON WIRELESS           ANDREWS III         HERBERT            CRAVEN               $                      25,235.90        200438991       11/5/2014       10/14/2014
CENTRAL REXALL DRUGS       000001083872      10/9/2014               $80.00              $3,105.90   COMPOUND        VERIZON WIRELESS           ANDREWS III         HERBERT            CRAVEN               $                        6,079.95       200438991       11/5/2014       10/14/2014
CENTRAL REXALL DRUGS       000001084501     10/13/2014               $50.00              $5,469.31   COMPOUND        GEORGIA DCH STATE HEALTH   TAYLOR              LAQUENTIN          CRAVEN               $                      12,875.00        700011445      10/21/2014       10/21/2014
CENTRAL REXALL DRUGS       000001084504     10/13/2014               $50.00              $3,567.42   COMPOUND        GEORGIA DCH STATE HEALTH   TAYLOR              LAQUENTIN          CRAVEN               $                        8,062.95       700011445      10/21/2014       10/21/2014
CENTRAL REXALL DRUGS       000001084695     10/13/2014                $0.00               -$181.18   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             AVERY              CRAVEN               $                         (400.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084695     10/13/2014                $0.00                $212.41   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             AVERY              CRAVEN               $                          400.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084695     10/13/2014                $0.00                $181.18   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             AVERY              CRAVEN               $                          400.95         1112430      11/10/2014       10/28/2014
CENTRAL REXALL DRUGS       000001084696     10/13/2014                $0.00           -$11,001.00    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             AVERY              CRAVEN               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084696     10/13/2014                $0.00            $11,001.00    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             AVERY              CRAVEN               $                      20,850.90          1112430      11/10/2014       10/28/2014
CENTRAL REXALL DRUGS       000001084696     10/13/2014                $0.00              $9,179.17   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             AVERY              CRAVEN               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084885     10/13/2014                $0.00             -$1,017.68   COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                       (1,981.95)              0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084885     10/13/2014                $0.00              $1,017.68   COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                        1,981.95         1112430      11/10/2014       10/28/2014
CENTRAL REXALL DRUGS       000001084885     10/13/2014               $91.55                $926.13   COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                        1,981.95               0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084885     10/13/2014                $0.00                $915.50   COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                        1,981.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084885     10/13/2014                $0.00             -$1,017.68   COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                       (1,981.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084979     10/13/2014                $0.00              $9,179.17   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            NOAH               CRAVEN               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084979     10/13/2014                $0.00            $11,001.00    COMPOUND        CHARTER COMMUNICATIONS     MORRISON            NOAH               CRAVEN               $                      20,850.90          1112430      11/10/2014       10/28/2014
CENTRAL REXALL DRUGS       000001084979     10/13/2014                $0.00           -$11,001.00    COMPOUND        CHARTER COMMUNICATIONS     MORRISON            NOAH               CRAVEN               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083840     10/14/2014                $0.00                $181.18   COMPOUND        CHARTER COMMUNICATIONS     HAMBY               CHARLES            CRAVEN               $                          400.95         1112430      11/10/2014       10/28/2014
CENTRAL REXALL DRUGS       000001083840     10/14/2014                $0.00                $212.41   COMPOUND        CHARTER COMMUNICATIONS     HAMBY               CHARLES            CRAVEN               $                          400.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083840     10/14/2014                $0.00               -$181.18   COMPOUND        CHARTER COMMUNICATIONS     HAMBY               CHARLES            CRAVEN               $                         (400.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084237     10/14/2014                $0.00              $5,519.31   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              JIMMY              CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084237     10/14/2014                $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              JIMMY              CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084237     10/14/2014                $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              JIMMY              CRAVEN               $                      12,875.00          1112430      11/10/2014       10/28/2014
CENTRAL REXALL DRUGS       000001084333     10/14/2014               $50.00              $5,469.31   COMPOUND        GEORGIA DCH STATE HEALTH   KEELBER             WILLIAM            CRAVEN               $                      12,875.00        700011445      10/21/2014       10/21/2014
CENTRAL REXALL DRUGS       000001084437     10/14/2014                $0.00              $5,519.31   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084437     10/14/2014                $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084437     10/14/2014                $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                      12,875.00          1112430      11/10/2014       10/28/2014
CENTRAL REXALL DRUGS       000001084440     10/14/2014                $0.00            $14,301.10    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                      27,087.90          1112430      11/10/2014       10/28/2014
CENTRAL REXALL DRUGS       000001084440     10/14/2014                $0.00           -$14,301.10    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084440     10/14/2014                $0.00            $12,079.09    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001091652     10/14/2014                $0.00              $5,519.31   COMPOUND        CHARTER COMMUNICATIONS     HAMBY               CHARLES            CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001091652     10/14/2014                $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS     HAMBY               CHARLES            CRAVEN               $                      12,875.00          1112430      11/10/2014       10/28/2014
CENTRAL REXALL DRUGS       000001091652     10/14/2014                $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS     HAMBY               CHARLES            CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001091654     10/14/2014                $0.00            $14,301.10    COMPOUND        CHARTER COMMUNICATIONS     HAMBY               CHARLES            CRAVEN               $                      27,087.90          1112430      11/10/2014       10/28/2014
CENTRAL REXALL DRUGS       000001091654     10/14/2014                $0.00            $12,079.09    COMPOUND        CHARTER COMMUNICATIONS     HAMBY               CHARLES            CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001091654     10/14/2014                $0.00           -$14,301.10    COMPOUND        CHARTER COMMUNICATIONS     HAMBY               CHARLES            CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083702     10/15/2014                $0.00                $210.01   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ERIC               CRAVEN               $                          395.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083702     10/15/2014                $0.00               -$178.33   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ERIC               CRAVEN               $                         (395.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083702     10/15/2014                $0.00                $178.33   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ERIC               CRAVEN               $                          395.95         1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001091777     10/15/2014                $0.00              $2,165.71   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ISAIAH             CRAVEN               $                        4,387.95         1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001091777     10/15/2014                $0.00              $1,792.75   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ISAIAH             CRAVEN               $                        4,387.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001091777     10/15/2014                $0.00             -$2,165.71   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ISAIAH             CRAVEN               $                       (4,387.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001095299     10/17/2014                $0.00              $3,515.64   COMPOUND        CHARTER COMMUNICATIONS     MASON               JUSTIN             VERGOT               $                        7,833.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001095299     10/17/2014              $258.69              $3,855.11   COMPOUND        CHARTER COMMUNICATIONS     MASON               JUSTIN             VERGOT               $                        7,833.95               0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001095299     10/17/2014                $0.00              $4,113.80   COMPOUND        CHARTER COMMUNICATIONS     MASON               JUSTIN             VERGOT               $                        7,833.95         1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001095299     10/17/2014                $0.00             -$4,113.80   COMPOUND        CHARTER COMMUNICATIONS     MASON               JUSTIN             VERGOT               $                       (7,833.95)              0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001095299     10/17/2014                $0.00             -$4,113.80   COMPOUND        CHARTER COMMUNICATIONS     MASON               JUSTIN             VERGOT               $                       (7,833.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001095300     10/17/2014                $0.00              $9,518.40   COMPOUND        CHARTER COMMUNICATIONS     MASON               JUSTIN             VERGOT               $                      21,496.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001095300     10/17/2014                $0.00            $11,342.80    COMPOUND        CHARTER COMMUNICATIONS     MASON               JUSTIN             VERGOT               $                      21,496.90          1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001095300     10/17/2014                $0.00           -$11,342.80    COMPOUND        CHARTER COMMUNICATIONS     MASON               JUSTIN             VERGOT               $                     (21,496.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001095301     10/17/2014                $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS     MASON               JUSTIN             VERGOT               $                      12,875.00          1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001095301     10/17/2014                $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS     MASON               JUSTIN             VERGOT               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001095301     10/17/2014                $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS     MASON               JUSTIN             VERGOT               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001095302     10/17/2014                $0.00            $14,301.10    COMPOUND        CHARTER COMMUNICATIONS     MASON               JUSTIN             VERGOT               $                      27,087.90          1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001095302     10/17/2014                $0.00            $12,079.11    COMPOUND        CHARTER COMMUNICATIONS     MASON               JUSTIN             VERGOT               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001095302     10/17/2014                $0.00           -$14,301.10    COMPOUND        CHARTER COMMUNICATIONS     MASON               JUSTIN             VERGOT               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001095308     10/17/2014                $0.00             -$4,113.80   COMPOUND        CHARTER COMMUNICATIONS     HENSLEY MASON       ASHLEY             VERGOT               $                       (7,833.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001095308     10/17/2014                $0.00              $4,113.80   COMPOUND        CHARTER COMMUNICATIONS     HENSLEY MASON       ASHLEY             VERGOT               $                        7,833.95         1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001095308     10/17/2014                $0.00              $3,515.64   COMPOUND        CHARTER COMMUNICATIONS     HENSLEY MASON       ASHLEY             VERGOT               $                        7,833.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001095309     10/17/2014                $0.00              $9,122.22   COMPOUND        CHARTER COMMUNICATIONS     HENSLEY MASON       ASHLEY             VERGOT               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001095309     10/17/2014                $0.00           -$11,001.00    COMPOUND        CHARTER COMMUNICATIONS     HENSLEY MASON       ASHLEY             VERGOT               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001095309     10/17/2014                $0.00            $11,001.00    COMPOUND        CHARTER COMMUNICATIONS     HENSLEY MASON       ASHLEY             VERGOT               $                      20,850.90          1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001095311     10/17/2014                $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS     HENSLEY MASON       ASHLEY             VERGOT               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001095311     10/17/2014                $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS     HENSLEY MASON       ASHLEY             VERGOT               $                      12,875.00          1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001095311     10/17/2014                $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS     HENSLEY MASON       ASHLEY             VERGOT               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001095312     10/17/2014                $0.00              $9,518.40   COMPOUND        CHARTER COMMUNICATIONS     HENSLEY MASON       ASHLEY             VERGOT               $                      21,496.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001095312     10/17/2014                $0.00            $11,342.80    COMPOUND        CHARTER COMMUNICATIONS     HENSLEY MASON       ASHLEY             VERGOT               $                      21,496.90          1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001095312     10/17/2014                $0.00           -$11,342.80    COMPOUND        CHARTER COMMUNICATIONS     HENSLEY MASON       ASHLEY             VERGOT               $                     (21,496.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084675     10/20/2014                $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS     SMITH               NOAH               CRAVEN               $                      12,875.00          1117983      11/17/2014       10/28/2014




Data Class: Confidential


                                      Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 10 of 34 PageID #:
                                                                          11985
                                                                                                                                                                                                                                   Government's Exhibit 235
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT           LABEL_TXT            CARRIER_NAME              MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE       INVOICE_DTE
CENTRAL REXALL DRUGS       000001084675     10/20/2014                $0.00             -$6,781.19    COMPOUND        CHARTER COMMUNICATIONS         SMITH               NOAH               CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084675     10/20/2014                $0.00              $5,519.31    COMPOUND        CHARTER COMMUNICATIONS         SMITH               NOAH               CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084677     10/20/2014                $0.00               -$181.18    COMPOUND        CHARTER COMMUNICATIONS         SMITH               NOAH               CRAVEN               $                         (400.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084677     10/20/2014                $0.00                $212.41    COMPOUND        CHARTER COMMUNICATIONS         SMITH               NOAH               CRAVEN               $                          400.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084677     10/20/2014                $0.00                $181.18    COMPOUND        CHARTER COMMUNICATIONS         SMITH               NOAH               CRAVEN               $                          400.95         1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001084690     10/20/2014                $0.00              $6,781.19    COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III            JOHN               CRAVEN               $                      12,875.00          1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001084692     10/20/2014                $0.00            $14,301.10     COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III            JOHN               CRAVEN               $                      27,087.90          1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001084709     10/20/2014                $0.00              $5,519.31    COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084709     10/20/2014                $0.00              $6,781.19    COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                      12,875.00          1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001084709     10/20/2014                $0.00             -$6,781.19    COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084713     10/20/2014                $0.00            $12,079.11     COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084713     10/20/2014                $0.00           -$14,301.10     COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084713     10/20/2014                $0.00            $14,301.10     COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                      27,087.90          1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001084884     10/20/2014                $0.00               -$199.96    COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                         (436.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084884     10/20/2014               $14.42                $185.54    COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                          436.95               0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084884     10/20/2014                $0.00                $228.10    COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                          436.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084884     10/20/2014                $0.00               -$199.96    COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                         (436.95)              0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084884     10/20/2014                $0.00                $199.96    COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                          436.95         1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001085539     10/20/2014                $0.00            $10,599.13     COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085539     10/20/2014                $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085539     10/20/2014                $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                      23,218.90          1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001085556     10/20/2014                $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         SMITH               NOAH               CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085556     10/20/2014                $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         SMITH               NOAH               CRAVEN               $                      23,218.90          1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001085556     10/20/2014                $0.00            $10,599.13     COMPOUND        CHARTER COMMUNICATIONS         SMITH               NOAH               CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085605     10/20/2014                $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      23,218.90          1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001085610     10/20/2014                $0.00            $12,254.00     COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III            JOHN               CRAVEN               $                      23,218.90          1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001085618     10/20/2014                $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085618     10/20/2014                $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                      23,218.90          1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001085618     10/20/2014                $0.00            $10,599.13     COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092093     10/20/2014                $0.00              $2,732.15    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                        5,222.95         1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001092093     10/20/2014                $0.00              $2,368.91    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                        5,222.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092093     10/20/2014                $0.00             -$2,732.15    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                       (5,222.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092094     10/20/2014                $0.00              $5,794.77    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092094     10/20/2014                $0.00              $6,781.19    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                      12,875.00          1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001092094     10/20/2014                $0.00             -$6,781.19    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092095     10/20/2014                $0.00                $765.98    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                        1,588.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092095     10/20/2014                $0.00                $809.46    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                        1,588.95         1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001092095     10/20/2014                $0.00               -$809.46    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                       (1,588.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084337     10/21/2014               $50.00              $9,428.29    COMPOUND        GEORGIA DCH STATE HEALTH       KEELBER             WILLIAM            CRAVEN               $                      21,496.90        700011700      10/28/2014       10/28/2014
CENTRAL REXALL DRUGS       000001092120     10/21/2014                $0.00             -$6,781.19    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092120     10/21/2014                $0.00              $5,519.31    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092120     10/21/2014                $0.00              $6,781.19    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                      12,875.00          1117983      11/17/2014       10/28/2014
CENTRAL REXALL DRUGS       000001085571     10/22/2014                $0.00            $10,599.13     COMPOUND        CHARTER COMMUNICATIONS         STRIKER             AVERY              CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085571     10/22/2014                $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         STRIKER             AVERY              CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085571     10/22/2014                $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         STRIKER             AVERY              CRAVEN               $                      23,218.90          1123557      11/24/2014       10/28/2014
CENTRAL REXALL DRUGS       000001092925     10/22/2014                $0.00              $2,057.35    COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                        3,946.95         1123557      11/24/2014       10/28/2014
CENTRAL REXALL DRUGS       000001092925     10/22/2014                $0.00              $1,788.27    COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                        3,946.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092925     10/22/2014                $0.00             -$2,057.35    COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                       (3,946.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092929     10/22/2014                $0.00             -$4,521.09    COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                       (8,603.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092929     10/22/2014                $0.00              $3,853.47    COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                        8,603.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092929     10/22/2014                $0.00              $4,521.09    COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                        8,603.95         1123557      11/24/2014       10/28/2014
CENTRAL REXALL DRUGS       000001093096     10/22/2014                $0.00             -$1,126.97    COMPOUND        CHARTER COMMUNICATIONS         BROWN               SEAN               DOBSON               $                       (2,224.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093096     10/22/2014                $0.00             -$1,126.97    COMPOUND        CHARTER COMMUNICATIONS         BROWN               SEAN               DOBSON               $                       (2,224.95)              0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093096     10/22/2014               $96.18              $1,030.79    COMPOUND        CHARTER COMMUNICATIONS         BROWN               SEAN               DOBSON               $                        2,224.95               0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093096     10/22/2014                $0.00                $961.76    COMPOUND        CHARTER COMMUNICATIONS         BROWN               SEAN               DOBSON               $                        2,224.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093096     10/22/2014                $0.00              $1,126.97    COMPOUND        CHARTER COMMUNICATIONS         BROWN               SEAN               DOBSON               $                        2,224.95         1123557      11/24/2014       10/28/2014
CENTRAL REXALL DRUGS       000001083909     10/24/2014                $0.00                  $26.39   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ASHLEY             CRAVEN               $                          108.95         1123557      11/24/2014       10/28/2014
CENTRAL REXALL DRUGS       000001083909     10/24/2014                $0.00                  $82.27   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ASHLEY             CRAVEN               $                          108.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083909     10/24/2014                $0.00                 -$26.39   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ASHLEY             CRAVEN               $                         (108.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083911     10/24/2014                $0.00                $669.61    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ASHLEY             CRAVEN               $                        1,419.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083911     10/24/2014                $0.00                $720.01    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ASHLEY             CRAVEN               $                        1,419.95         1123557      11/24/2014       10/28/2014
CENTRAL REXALL DRUGS       000001083911     10/24/2014                $0.00               -$720.01    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ASHLEY             CRAVEN               $                       (1,419.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090918     10/24/2014                $0.00              $5,794.77    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090918     10/24/2014                $0.00              $6,781.19    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                      12,875.00          1123557      11/24/2014       10/28/2014
CENTRAL REXALL DRUGS       000001090918     10/24/2014                $0.00             -$6,781.19    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090919     10/24/2014                $0.00            $11,001.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                      20,850.90          1123557      11/24/2014       10/28/2014
CENTRAL REXALL DRUGS       000001090919     10/24/2014                $0.00              $9,181.57    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090919     10/24/2014                $0.00           -$11,001.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090937     10/24/2014                $0.00             -$6,781.19    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090937     10/24/2014                $0.00              $6,781.19    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                      12,875.00          1123557      11/24/2014       10/28/2014
CENTRAL REXALL DRUGS       000001090937     10/24/2014                $0.00              $5,794.77    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090940     10/24/2014                $0.00            $11,001.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                      20,850.90          1123557      11/24/2014       10/28/2014
CENTRAL REXALL DRUGS       000001090940     10/24/2014                $0.00           -$11,001.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001090940     10/24/2014                $0.00              $9,181.57    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096041     10/24/2014                $0.00              $9,520.34    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                      21,496.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096041     10/24/2014                $0.00           -$11,342.80     COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                     (21,496.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096041     10/24/2014                $0.00            $11,342.80     COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                      21,496.90          1123557      11/24/2014       10/28/2014
CENTRAL REXALL DRUGS       000001083699     10/27/2014                $0.00           -$12,254.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ERIC               CRAVEN               $                     (23,218.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083699     10/27/2014                $0.00            $10,599.13     COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ERIC               CRAVEN               $                      23,218.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083699     10/27/2014                $0.00            $12,254.00     COMPOUND        CHARTER COMMUNICATIONS         MORRISON            ERIC               CRAVEN               $                      23,218.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001084241     10/27/2014                $0.00            $14,301.10     COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                      27,087.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001084241     10/27/2014                $0.00            $12,079.11     COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084241     10/27/2014                $0.00           -$14,301.10     COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084443     10/27/2014                $0.00              $6,781.19    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             VALERIE            CRAVEN               $                      12,875.00          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001084443     10/27/2014                $0.00              $5,519.31    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             VALERIE            CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084443     10/27/2014                $0.00             -$6,781.19    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             VALERIE            CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084958     10/27/2014               $30.00            $14,271.20     COMPOUND        BCBST COMM ASO                 SABATTUS            MIHKU              CRAVEN               $                      27,087.90        200438991       11/5/2014        11/4/2014
CENTRAL REXALL DRUGS       000001085586     10/27/2014               $30.00            $12,224.10     COMPOUND        BCBST COMM ASO                 SABATTUS            MIHKU              CRAVEN               $                      23,218.90        200461471      11/12/2014        11/4/2014
CENTRAL REXALL DRUGS       000001085711     10/27/2014               $50.00            $10,549.13     COMPOUND        GEORGIA DCH STATE HEALTH       TAYLOR              LAQUENTIN          CRAVEN               $                      23,218.90        700011981       11/4/2014        11/4/2014
CENTRAL REXALL DRUGS       000001092831     10/27/2014                $0.00              $6,781.19    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                      12,875.00          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001092834     10/27/2014                $0.00              $6,781.19    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      12,875.00          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001092834     10/27/2014                $0.00              $5,519.31    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092834     10/27/2014                $0.00             -$6,781.19    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092930     10/27/2014                $0.00           -$12,304.70     COMPOUND        CHARTER COMMUNICATIONS         LEWIS               BRADON             CRAVEN               $                     (23,314.90)         2028253       6/29/2015         6/9/2015




Data Class: Confidential


                                      Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 11 of 34 PageID #:
                                                                          11986
                                                                                                                                                                                                                            Government's Exhibit 235
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT          LABEL_TXT            CARRIER_NAME        MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE       INVOICE_DTE
CENTRAL REXALL DRUGS       000001092930     10/27/2014                $0.00            $10,592.15    COMPOUND        CHARTER COMMUNICATIONS   LEWIS               BRADON             CRAVEN               $                      23,314.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092930     10/27/2014                $0.00            $12,304.70    COMPOUND        CHARTER COMMUNICATIONS   LEWIS               BRADON             CRAVEN               $                      23,314.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001092931     10/27/2014                $0.00            $14,301.10    COMPOUND        CHARTER COMMUNICATIONS   LEWIS               BRADON             CRAVEN               $                      27,087.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001092931     10/27/2014                $0.00            $12,079.11    COMPOUND        CHARTER COMMUNICATIONS   LEWIS               BRADON             CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092931     10/27/2014                $0.00           -$14,301.10    COMPOUND        CHARTER COMMUNICATIONS   LEWIS               BRADON             CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092987     10/27/2014                $0.00              $5,519.31   COMPOUND        CHARTER COMMUNICATIONS   RIVAS               ALEX               CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092987     10/27/2014                $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS   RIVAS               ALEX               CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092987     10/27/2014                $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS   RIVAS               ALEX               CRAVEN               $                      12,875.00          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001092989     10/27/2014                $0.00            $11,001.00    COMPOUND        CHARTER COMMUNICATIONS   RIVAS               ALEX               CRAVEN               $                      20,850.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001092989     10/27/2014                $0.00              $9,181.57   COMPOUND        CHARTER COMMUNICATIONS   RIVAS               ALEX               CRAVEN               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092989     10/27/2014                $0.00           -$11,001.00    COMPOUND        CHARTER COMMUNICATIONS   RIVAS               ALEX               CRAVEN               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092992     10/27/2014                $0.00            $14,301.10    COMPOUND        CHARTER COMMUNICATIONS   RIVAS               ALEX               CRAVEN               $                      27,087.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001092992     10/27/2014                $0.00           -$14,301.10    COMPOUND        CHARTER COMMUNICATIONS   RIVAS               ALEX               CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001092992     10/27/2014                $0.00            $12,079.11    COMPOUND        CHARTER COMMUNICATIONS   RIVAS               ALEX               CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093139     10/27/2014                $0.00             -$6,781.19   COMPOUND        CHARTER COMMUNICATIONS   WEAVER              DANIEL             CRAVEN               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093139     10/27/2014                $0.00              $6,781.19   COMPOUND        CHARTER COMMUNICATIONS   WEAVER              DANIEL             CRAVEN               $                      12,875.00          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001093139     10/27/2014                $0.00              $5,519.31   COMPOUND        CHARTER COMMUNICATIONS   WEAVER              DANIEL             CRAVEN               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093141     10/27/2014                $0.00            $12,304.70    COMPOUND        CHARTER COMMUNICATIONS   WEAVER              DANIEL             CRAVEN               $                      23,314.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001093141     10/27/2014                $0.00            $10,592.15    COMPOUND        CHARTER COMMUNICATIONS   WEAVER              DANIEL             CRAVEN               $                      23,314.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093141     10/27/2014                $0.00           -$12,304.70    COMPOUND        CHARTER COMMUNICATIONS   WEAVER              DANIEL             CRAVEN               $                     (23,314.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093142     10/27/2014                $0.00           -$11,342.80    COMPOUND        CHARTER COMMUNICATIONS   WEAVER              DANIEL             CRAVEN               $                     (21,496.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093142     10/27/2014                $0.00            $11,342.80    COMPOUND        CHARTER COMMUNICATIONS   WEAVER              DANIEL             CRAVEN               $                      21,496.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001093142     10/27/2014                $0.00              $9,588.04   COMPOUND        CHARTER COMMUNICATIONS   WEAVER              DANIEL             CRAVEN               $                      21,496.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093146     10/27/2014                $0.00              $4,759.22   COMPOUND        CHARTER COMMUNICATIONS   MORRISON            BRIANNA            CRAVEN               $                      10,618.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093146     10/27/2014                $0.00             -$5,586.90   COMPOUND        CHARTER COMMUNICATIONS   MORRISON            BRIANNA            CRAVEN               $                     (10,618.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093146     10/27/2014                $0.00              $5,586.90   COMPOUND        CHARTER COMMUNICATIONS   MORRISON            BRIANNA            CRAVEN               $                      10,618.00          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001093148     10/27/2014                $0.00              $2,253.01   COMPOUND        CHARTER COMMUNICATIONS   MORRISON            BRIANNA            CRAVEN               $                        4,387.95         1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001093148     10/27/2014                $0.00              $1,862.59   COMPOUND        CHARTER COMMUNICATIONS   MORRISON            BRIANNA            CRAVEN               $                        4,387.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093148     10/27/2014                $0.00             -$2,253.01   COMPOUND        CHARTER COMMUNICATIONS   MORRISON            BRIANNA            CRAVEN               $                       (4,387.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083841     10/28/2014                $0.00            $11,001.00    COMPOUND        CHARTER COMMUNICATIONS   HAMBY               CHARLES            CRAVEN               $                      20,850.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001083841     10/28/2014                $0.00           -$11,001.00    COMPOUND        CHARTER COMMUNICATIONS   HAMBY               CHARLES            CRAVEN               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001083841     10/28/2014                $0.00              $9,120.01   COMPOUND        CHARTER COMMUNICATIONS   HAMBY               CHARLES            CRAVEN               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093181     10/28/2014                $0.00           -$11,001.00    COMPOUND        CHARTER COMMUNICATIONS   STRIKER             VALERIE            CRAVEN               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093181     10/28/2014                $0.00            $11,001.00    COMPOUND        CHARTER COMMUNICATIONS   STRIKER             VALERIE            CRAVEN               $                      20,850.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001093181     10/28/2014                $0.00              $9,120.01   COMPOUND        CHARTER COMMUNICATIONS   STRIKER             VALERIE            CRAVEN               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093183     10/28/2014                $0.00           -$14,301.10    COMPOUND        CHARTER COMMUNICATIONS   STRIKER             VALERIE            CRAVEN               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093183     10/28/2014                $0.00            $12,067.93    COMPOUND        CHARTER COMMUNICATIONS   STRIKER             VALERIE            CRAVEN               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001093183     10/28/2014                $0.00            $14,301.10    COMPOUND        CHARTER COMMUNICATIONS   STRIKER             VALERIE            CRAVEN               $                      27,087.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001096393     10/28/2014             -$411.38             -$3,702.42   COMPOUND        CHARTER COMMUNICATIONS   COOK                NOLAN              VERGOT               $                       (7,833.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096393     10/28/2014              $351.56              $3,762.24   COMPOUND        CHARTER COMMUNICATIONS   COOK                NOLAN              VERGOT               $                        7,833.95       300449689       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096393     10/28/2014              $411.38              $3,702.42   COMPOUND        CHARTER COMMUNICATIONS   COOK                NOLAN              VERGOT               $                        7,833.95         1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001096393     10/28/2014              $411.38              $3,104.26   COMPOUND        CHARTER COMMUNICATIONS   COOK                NOLAN              VERGOT               $                        7,833.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096393     10/28/2014             -$411.38             -$3,702.42   COMPOUND        CHARTER COMMUNICATIONS   COOK                NOLAN              VERGOT               $                       (7,833.95)      300449689       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096397     10/28/2014             -$412.60             -$3,713.35   COMPOUND        CHARTER COMMUNICATIONS   COOK                NOLAN              VERGOT               $                       (7,856.95)      300449689       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096397     10/28/2014              $412.60              $3,045.46   COMPOUND        CHARTER COMMUNICATIONS   COOK                NOLAN              VERGOT               $                        7,856.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096397     10/28/2014              $345.81              $3,780.14   COMPOUND        CHARTER COMMUNICATIONS   COOK                NOLAN              VERGOT               $                        7,856.95       300449689       5/31/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096397     10/28/2014              $412.60              $3,713.35   COMPOUND        CHARTER COMMUNICATIONS   COOK                NOLAN              VERGOT               $                        7,856.95         1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001096397     10/28/2014             -$412.60             -$3,713.35   COMPOUND        CHARTER COMMUNICATIONS   COOK                NOLAN              VERGOT               $                       (7,856.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096399     10/28/2014             -$169.38             -$6,611.81   COMPOUND        CHARTER COMMUNICATIONS   COOK                NOLAN              VERGOT               $                     (12,875.00)               0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096399     10/28/2014             -$169.38             -$6,611.81   COMPOUND        CHARTER COMMUNICATIONS   COOK                NOLAN              VERGOT               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096399     10/28/2014              $169.38              $6,611.81   COMPOUND        CHARTER COMMUNICATIONS   COOK                NOLAN              VERGOT               $                      12,875.00          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001096399     10/28/2014              $295.99              $6,485.20   COMPOUND        CHARTER COMMUNICATIONS   COOK                NOLAN              VERGOT               $                      12,875.00                0       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096399     10/28/2014              $169.38              $5,625.39   COMPOUND        CHARTER COMMUNICATIONS   COOK                NOLAN              VERGOT               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096400     10/28/2014                $0.00            $12,067.93    COMPOUND        CHARTER COMMUNICATIONS   COOK                NOLAN              VERGOT               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096400     10/28/2014                $0.00           -$14,301.10    COMPOUND        CHARTER COMMUNICATIONS   COOK                NOLAN              VERGOT               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096400     10/28/2014                $0.00            $14,301.10    COMPOUND        CHARTER COMMUNICATIONS   COOK                NOLAN              VERGOT               $                      27,087.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001096417     10/29/2014                $0.00              $5,352.77   COMPOUND        CHARTER COMMUNICATIONS   HUMPHREY            LANDON             VERGOT               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096417     10/29/2014                $0.00              $6,615.74   COMPOUND        CHARTER COMMUNICATIONS   HUMPHREY            LANDON             VERGOT               $                      12,875.00          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001096417     10/29/2014                $0.00             -$6,615.74   COMPOUND        CHARTER COMMUNICATIONS   HUMPHREY            LANDON             VERGOT               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096418     10/29/2014                $0.00            $10,592.15    COMPOUND        CHARTER COMMUNICATIONS   HUMPHREY            LANDON             VERGOT               $                      23,314.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096418     10/29/2014                $0.00           -$12,304.70    COMPOUND        CHARTER COMMUNICATIONS   HUMPHREY            LANDON             VERGOT               $                     (23,314.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096418     10/29/2014                $0.00            $12,304.70    COMPOUND        CHARTER COMMUNICATIONS   HUMPHREY            LANDON             VERGOT               $                      23,314.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001096419     10/29/2014                $0.00           -$14,301.10    COMPOUND        CHARTER COMMUNICATIONS   HUMPHREY            LANDON             VERGOT               $                     (27,087.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096419     10/29/2014                $0.00            $12,067.93    COMPOUND        CHARTER COMMUNICATIONS   HUMPHREY            LANDON             VERGOT               $                      27,087.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096419     10/29/2014                $0.00            $14,301.10    COMPOUND        CHARTER COMMUNICATIONS   HUMPHREY            LANDON             VERGOT               $                      27,087.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001096468     10/29/2014                $0.00              $5,352.77   COMPOUND        CHARTER COMMUNICATIONS   CRONNON             BILLY              VERGOT               $                      12,875.00          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096468     10/29/2014                $0.00              $6,615.74   COMPOUND        CHARTER COMMUNICATIONS   CRONNON             BILLY              VERGOT               $                      12,875.00          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001096468     10/29/2014                $0.00             -$6,615.74   COMPOUND        CHARTER COMMUNICATIONS   CRONNON             BILLY              VERGOT               $                     (12,875.00)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096470     10/29/2014                $0.00            $11,001.00    COMPOUND        CHARTER COMMUNICATIONS   CRONNON             BILLY              VERGOT               $                      20,850.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001096470     10/29/2014                $0.00              $9,179.17   COMPOUND        CHARTER COMMUNICATIONS   CRONNON             BILLY              VERGOT               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096470     10/29/2014                $0.00           -$11,001.00    COMPOUND        CHARTER COMMUNICATIONS   CRONNON             BILLY              VERGOT               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096471     10/29/2014                $0.00           -$11,342.80    COMPOUND        CHARTER COMMUNICATIONS   CRONNON             BILLY              VERGOT               $                     (21,496.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096471     10/29/2014                $0.00              $9,589.09   COMPOUND        CHARTER COMMUNICATIONS   CRONNON             BILLY              VERGOT               $                      21,496.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096471     10/29/2014                $0.00            $11,342.80    COMPOUND        CHARTER COMMUNICATIONS   CRONNON             BILLY              VERGOT               $                      21,496.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001096647     10/30/2014                $0.00              $9,532.59   COMPOUND        CHARTER COMMUNICATIONS   HUMPHREY            LANDON             CRAVEN               $                      21,496.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096647     10/30/2014                $0.00            $11,342.80    COMPOUND        CHARTER COMMUNICATIONS   HUMPHREY            LANDON             CRAVEN               $                      21,496.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001096647     10/30/2014                $0.00           -$11,342.80    COMPOUND        CHARTER COMMUNICATIONS   HUMPHREY            LANDON             CRAVEN               $                     (21,496.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084925     10/31/2014                $0.00            $10,592.15    COMPOUND        CHARTER COMMUNICATIONS   BROWN               CLAYTON            DOBSON               $                      23,314.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084925     10/31/2014                $0.00           -$12,304.70    COMPOUND        CHARTER COMMUNICATIONS   BROWN               CLAYTON            DOBSON               $                     (23,314.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084925     10/31/2014                $0.00            $12,304.70    COMPOUND        CHARTER COMMUNICATIONS   BROWN               CLAYTON            DOBSON               $                      23,314.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001084937     10/31/2014                $0.00                 $82.27   COMPOUND        CHARTER COMMUNICATIONS   BROWN               CLAYTON            DOBSON               $                          108.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084937     10/31/2014                $0.00                -$26.39   COMPOUND        CHARTER COMMUNICATIONS   BROWN               CLAYTON            DOBSON               $                         (108.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084937     10/31/2014                $0.00                 $26.39   COMPOUND        CHARTER COMMUNICATIONS   BROWN               CLAYTON            DOBSON               $                          108.95         1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001084939     10/31/2014                $0.00              $9,103.23   COMPOUND        CHARTER COMMUNICATIONS   BROWN               CLAYTON            DOBSON               $                      20,850.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084939     10/31/2014                $0.00           -$11,001.00    COMPOUND        CHARTER COMMUNICATIONS   BROWN               CLAYTON            DOBSON               $                     (20,850.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001084939     10/31/2014                $0.00            $11,001.00    COMPOUND        CHARTER COMMUNICATIONS   BROWN               CLAYTON            DOBSON               $                      20,850.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001085057     10/31/2014                $0.00                -$26.39   COMPOUND        CHARTER COMMUNICATIONS   BROWN               NATALIE            DOBSON               $                         (108.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085057     10/31/2014                $0.00                 $82.27   COMPOUND        CHARTER COMMUNICATIONS   BROWN               NATALIE            DOBSON               $                          108.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085057     10/31/2014                $0.00                 $26.39   COMPOUND        CHARTER COMMUNICATIONS   BROWN               NATALIE            DOBSON               $                          108.95         1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001085060     10/31/2014                $0.00              $9,532.59   COMPOUND        CHARTER COMMUNICATIONS   BROWN               NATALIE            DOBSON               $                      21,496.90          2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085060     10/31/2014                $0.00            $11,342.80    COMPOUND        CHARTER COMMUNICATIONS   BROWN               NATALIE            DOBSON               $                      21,496.90          1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001085060     10/31/2014                $0.00           -$11,342.80    COMPOUND        CHARTER COMMUNICATIONS   BROWN               NATALIE            DOBSON               $                     (21,496.90)         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085063     10/31/2014                $0.00               $228.09    COMPOUND        CHARTER COMMUNICATIONS   BROWN               NATALIE            DOBSON               $                          436.95         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001085063     10/31/2014                $0.00               $199.96    COMPOUND        CHARTER COMMUNICATIONS   BROWN               NATALIE            DOBSON               $                          436.95         1128938       12/1/2014       11/11/2014




Data Class: Confidential


                                      Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 12 of 34 PageID #:
                                                                          11987
                                                                                                                                                                                                                             Government's Exhibit 235
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT          LABEL_TXT            CARRIER_NAME          MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT       CHECK_NBR      CHECK_DTE       INVOICE_DTE
CENTRAL REXALL DRUGS       000001085063     10/31/2014                $0.00               -$199.96   COMPOUND        CHARTER COMMUNICATIONS     BROWN               NATALIE            DOBSON               $                        (436.95)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096866     10/31/2014                $0.00              $5,037.87   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             MARY               CRAVEN               $                      12,875.00         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096866     10/31/2014                $0.00              $6,222.11   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             MARY               CRAVEN               $                      12,875.00         1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001096866     10/31/2014                $0.00             -$6,222.11   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             MARY               CRAVEN               $                     (12,875.00)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096868     10/31/2014                $0.00           -$12,304.70    COMPOUND        CHARTER COMMUNICATIONS     CRONNON             MARY               CRAVEN               $                     (23,314.90)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096868     10/31/2014                $0.00            $12,304.70    COMPOUND        CHARTER COMMUNICATIONS     CRONNON             MARY               CRAVEN               $                      23,314.90         1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001096868     10/31/2014                $0.00            $10,592.15    COMPOUND        CHARTER COMMUNICATIONS     CRONNON             MARY               CRAVEN               $                      23,314.90         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096873     10/31/2014                $0.00              $4,471.35   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             MARY               CRAVEN               $                      10,868.00         2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096873     10/31/2014                $0.00              $5,513.96   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             MARY               CRAVEN               $                      10,868.00         1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001096873     10/31/2014                $0.00             -$5,513.96   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             MARY               CRAVEN               $                     (10,868.00)        2028253       6/29/2015         6/9/2015
CENTRAL REXALL DRUGS       000001096910     10/31/2014                $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ASHLEY             CRAVEN               $                      12,875.00         1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001096912     10/31/2014                $0.00            $10,592.15    COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ASHLEY             CRAVEN               $                      23,314.90         1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001096917     10/31/2014                $0.00              $9,532.59   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ASHLEY             CRAVEN               $                      21,496.90         1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001096919     10/31/2014                $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ERIC               CRAVEN               $                      12,875.00         1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001096920     10/31/2014                $0.00            $12,067.93    COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ERIC               CRAVEN               $                      27,087.90         1128938       12/1/2014       11/11/2014
CENTRAL REXALL DRUGS       000001084245      11/3/2014                $0.00              $5,352.77   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                      12,875.00         1134500       12/8/2014       11/11/2014
CENTRAL REXALL DRUGS       000001084249      11/3/2014                $0.00              $9,103.23   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                      20,850.90         1134500       12/8/2014       11/11/2014
CENTRAL REXALL DRUGS       000001084251      11/3/2014                $0.00              $9,532.59   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                      21,496.90         1134500       12/8/2014       11/11/2014
CENTRAL REXALL DRUGS       000001084704      11/4/2014                $0.00                $212.35   COMPOUND        CHARTER COMMUNICATIONS     WHITE               AIRICHA            CRAVEN               $                         400.95         1134500       12/8/2014       11/11/2014
CENTRAL REXALL DRUGS       000001093096      11/6/2014                $0.00                $941.50   COMPOUND        CHARTER COMMUNICATIONS     BROWN               SEAN               DOBSON               $                       2,224.95         1134500       12/8/2014       11/11/2014
CENTRAL REXALL DRUGS       000001084501     11/10/2014               $50.00              $5,744.77   COMPOUND        GEORGIA DCH STATE HEALTH   TAYLOR              LAQUENTIN          CRAVEN               $                      12,875.00       700012514      11/18/2014       11/18/2014
CENTRAL REXALL DRUGS       000001084504     11/10/2014               $50.00              $3,561.90   COMPOUND        GEORGIA DCH STATE HEALTH   TAYLOR              LAQUENTIN          CRAVEN               $                       8,062.95       700012514      11/18/2014       11/18/2014
CENTRAL REXALL DRUGS       000001084885     11/10/2014                $0.00                $915.57   COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                       1,981.95         2008772      12/15/2014       11/25/2014
CENTRAL REXALL DRUGS       000001092929     11/10/2014                $0.00              $3,883.47   COMPOUND        CHARTER COMMUNICATIONS     LEWIS               BRADON             CRAVEN               $                       8,603.95         2008772      12/15/2014       11/25/2014
CENTRAL REXALL DRUGS       000001096397     11/10/2014                $6.34              $3,472.71   COMPOUND        CHARTER COMMUNICATIONS     COOK                NOLAN              CRAVEN               $                       7,856.95         2008772      12/15/2014       11/25/2014
CENTRAL REXALL DRUGS       000001083702     11/11/2014                $0.00                $210.01   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ERIC               CRAVEN               $                         395.95         2008772      12/15/2014       11/25/2014
CENTRAL REXALL DRUGS       000001083840     11/11/2014                $0.00                $212.41   COMPOUND        CHARTER COMMUNICATIONS     HAMBY               CHARLES            CRAVEN               $                         400.95         2008772      12/15/2014       11/25/2014
CENTRAL REXALL DRUGS       000001084237     11/11/2014                $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              JIMMY              CRAVEN               $                      12,875.00         2008772      12/15/2014       11/25/2014
CENTRAL REXALL DRUGS       000001084437     11/11/2014                $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                      12,875.00         2008772      12/15/2014       11/25/2014
CENTRAL REXALL DRUGS       000001084440     11/11/2014                $0.00            $12,067.93    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                      27,087.90         2008772      12/15/2014       11/25/2014
CENTRAL REXALL DRUGS       000001091652     11/11/2014                $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS     HAMBY               CHARLES            CRAVEN               $                      12,875.00         2008772      12/15/2014       11/25/2014
CENTRAL REXALL DRUGS       000001091654     11/11/2014                $0.00            $12,067.93    COMPOUND        CHARTER COMMUNICATIONS     HAMBY               CHARLES            CRAVEN               $                      27,087.90         2008772      12/15/2014       11/25/2014
CENTRAL REXALL DRUGS       000001098520     11/13/2014                $0.00              $9,532.59   COMPOUND        CHARTER COMMUNICATIONS     BROWN               NATALIE            VERGOT               $                      21,496.90         2008772      12/15/2014       11/25/2014
CENTRAL REXALL DRUGS       000001098521     11/13/2014                $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS     BROWN               NATALIE            VERGOT               $                      12,875.00         2008772      12/15/2014       11/25/2014
CENTRAL REXALL DRUGS       000001084884     11/17/2014                $0.00                $226.68   COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                         436.95         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001092093     11/17/2014                $0.00              $2,368.91   COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                       5,222.95         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001092094     11/17/2014                $0.00              $5,352.77   COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                      12,875.00         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001092095     11/17/2014                $0.00                $765.98   COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                       1,588.95         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001092120     11/17/2014                $0.00              $5,352.77   COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                      12,875.00         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001085539     11/18/2014                $0.00            $10,599.13    COMPOUND        CHARTER COMMUNICATIONS     BETTIS              JIMMY              CRAVEN               $                      23,218.90         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001085605     11/18/2014                $0.00            $10,599.13    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                      23,218.90         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001090918     11/19/2014                $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            VICTORIA           VERGOT               $                      12,875.00         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001090919     11/19/2014                $0.00              $9,296.92   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            VICTORIA           VERGOT               $                      20,850.90         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001090937     11/19/2014                $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            JOSEPH             VERGOT               $                      12,875.00         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001090940     11/19/2014                $0.00              $9,296.92   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            JOSEPH             VERGOT               $                      20,850.90         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001092925     11/19/2014                $0.00              $1,788.27   COMPOUND        CHARTER COMMUNICATIONS     LEWIS               BRADON             CRAVEN               $                       3,946.95         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001093096     11/19/2014                $0.00              $1,016.10   COMPOUND        CHARTER COMMUNICATIONS     BROWN               SEAN               DOBSON               $                       2,224.95         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001099230     11/19/2014                $0.00              $3,611.90   COMPOUND        CHARTER COMMUNICATIONS     PENDLEY             RICKY              CRAVEN               $                       8,062.95         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001099231     11/19/2014                $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS     PENDLEY             RICKY              CRAVEN               $                      12,875.00         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001099233     11/19/2014                $0.00            $12,067.93    COMPOUND        CHARTER COMMUNICATIONS     PENDLEY             RICKY              CRAVEN               $                      27,087.90         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001099260     11/19/2014                $0.00              $3,611.90   COMPOUND        CHARTER COMMUNICATIONS     PENDLEY             PAMELA             CRAVEN               $                       8,062.95         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001099261     11/19/2014                $0.00              $5,794.77   COMPOUND        CHARTER COMMUNICATIONS     PENDLEY             PAMELA             CRAVEN               $                      12,875.00         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001099262     11/19/2014                $0.00              $9,532.59   COMPOUND        CHARTER COMMUNICATIONS     PENDLEY             PAMELA             CRAVEN               $                      21,496.90         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001091777     11/20/2014                $0.00              $1,971.28   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ISAIAH             CRAVEN               $                       4,387.95         2009390      12/22/2014       11/25/2014
CENTRAL REXALL DRUGS       000001083841     11/25/2014                $0.00              $9,300.94   COMPOUND        CHARTER COMMUNICATIONS     HAMBY               CHARLES            CRAVEN               $                      19,920.12         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001084443     11/25/2014                $0.00              $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             VALERIE            CRAVEN               $                       8,998.93         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001092987     11/25/2014                $0.00              $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     RIVAS               ALEX               CRAVEN               $                      12,550.85         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001092989     11/25/2014                $0.00              $9,300.94   COMPOUND        CHARTER COMMUNICATIONS     RIVAS               ALEX               CRAVEN               $                      19,920.12         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001092992     11/25/2014                $0.00            $12,067.95    COMPOUND        CHARTER COMMUNICATIONS     RIVAS               ALEX               CRAVEN               $                      25,940.55         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001093146     11/25/2014                $0.00              $4,759.27   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            BRIANNA            CRAVEN               $                      10,279.04         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001093148     11/25/2014                $0.00              $1,984.36   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            BRIANNA            CRAVEN               $                       4,241.72         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001093181     11/25/2014                $0.00              $9,300.94   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             VALERIE            CRAVEN               $                      19,920.12         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001093183     11/25/2014                $0.00            $12,067.95    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             VALERIE            CRAVEN               $                      25,940.55         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001096041     11/25/2014                $0.00              $9,530.74   COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                      20,412.08         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001096417     11/25/2014                $0.00              $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            LANDON             VERGOT               $                       9,438.15         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001096468     11/25/2014                $0.00              $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             BILLY              VERGOT               $                       7,933.66         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001096470     11/25/2014                $0.00              $9,300.94   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             BILLY              VERGOT               $                      19,920.12         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001096471     11/25/2014                $0.00              $9,530.74   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             BILLY              VERGOT               $                      20,412.08         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001096919     11/25/2014                $0.00              $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ERIC               CRAVEN               $                       8,617.18         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001099729     11/25/2014                $0.00              $9,300.94   COMPOUND        CHARTER COMMUNICATIONS     GAMBLE              ROBERT             CRAVEN               $                      15,460.08         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001099740     11/25/2014                $0.00            $12,067.95    COMPOUND        CHARTER COMMUNICATIONS     GAMBLE              ROBERT             CRAVEN               $                      20,142.66         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001099744     11/25/2014                $0.00              $3,515.68   COMPOUND        CHARTER COMMUNICATIONS     GAMBLE              ROBERT             CRAVEN               $                       5,817.94         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001099746     11/25/2014                $0.00              $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     GAMBLE              ROBERT             CRAVEN               $                       9,728.48         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001083699     11/26/2014                $0.00            $10,601.19    COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ERIC               CRAVEN               $                      22,706.21         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001084925     11/26/2014                $0.00            $10,594.21    COMPOUND        CHARTER COMMUNICATIONS     BROWN               CLAYTON            DOBSON               $                      22,691.27         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001084937     11/26/2014                $0.00                 $84.25   COMPOUND        CHARTER COMMUNICATIONS     BROWN               CLAYTON            DOBSON               $                         170.02         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001084939     11/26/2014                $0.00              $9,300.94   COMPOUND        CHARTER COMMUNICATIONS     BROWN               CLAYTON            DOBSON               $                      19,920.12         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001084958     11/26/2014               $30.00            $14,315.76    COMPOUND        BCBST COMM ASO             SABATTUS            MIHKU              CRAVEN               $                      25,940.55       200550752      12/10/2014        12/2/2014
CENTRAL REXALL DRUGS       000001085057     11/26/2014                $0.00                 $84.25   COMPOUND        CHARTER COMMUNICATIONS     BROWN               NATALIE            DOBSON               $                         170.02         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001085063     11/26/2014                $0.00                $226.68   COMPOUND        CHARTER COMMUNICATIONS     BROWN               NATALIE            DOBSON               $                         475.25         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001085586     11/26/2014               $30.00            $12,518.96    COMPOUND        BCBST COMM ASO             SABATTUS            MIHKU              CRAVEN               $                      22,706.21       200550752      12/10/2014        12/2/2014
CENTRAL REXALL DRUGS       000001085711     11/26/2014               $50.00            $10,551.19    COMPOUND        GEORGIA DCH STATE HEALTH   TAYLOR              LAQUENTIN          CRAVEN               $                      22,706.21         7000894       12/2/2014        12/2/2014
CENTRAL REXALL DRUGS       000001092929     11/26/2014                $0.00              $3,929.42   COMPOUND        CHARTER COMMUNICATIONS     LEWIS               BRADON             CRAVEN               $                       8,407.24         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001092930     11/26/2014                $0.00            $10,594.21    COMPOUND        CHARTER COMMUNICATIONS     LEWIS               BRADON             CRAVEN               $                      22,691.27         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001092931     11/26/2014                $0.00            $12,067.95    COMPOUND        CHARTER COMMUNICATIONS     LEWIS               BRADON             CRAVEN               $                      20,099.00         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001093139     11/26/2014                $0.00              $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     WEAVER              DANIEL             CRAVEN               $                      12,550.85         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001093141     11/26/2014                $0.00            $10,594.21    COMPOUND        CHARTER COMMUNICATIONS     WEAVER              DANIEL             CRAVEN               $                      17,615.50         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001093142     11/26/2014                $0.00              $9,530.74   COMPOUND        CHARTER COMMUNICATIONS     WEAVER              DANIEL             CRAVEN               $                      15,842.73         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001096393     11/26/2014                $0.00              $3,515.68   COMPOUND        CHARTER COMMUNICATIONS     COOK                NOLAN              VERGOT               $                       5,817.94         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001096397     11/26/2014                $0.00              $3,529.49   COMPOUND        CHARTER COMMUNICATIONS     COOK                NOLAN              VERGOT               $                       5,839.28         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001096399     11/26/2014                $0.00              $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     COOK                NOLAN              VERGOT               $                      12,550.85         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001096400     11/26/2014                $0.00            $12,067.95    COMPOUND        CHARTER COMMUNICATIONS     COOK                NOLAN              VERGOT               $                      20,142.66         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001096418     11/26/2014                $0.00            $10,594.21    COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            LANDON             VERGOT               $                      22,691.27         2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001096419     11/26/2014                $0.00            $12,067.95    COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            LANDON             VERGOT               $                      25,940.55         2010031      12/29/2014        12/9/2014




Data Class: Confidential


                                      Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 13 of 34 PageID #:
                                                                          11988
                                                                                                                                                                                                                            Government's Exhibit 235
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT         LABEL_TXT            CARRIER_NAME          MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT     CHECK_NBR      CHECK_DTE       INVOICE_DTE
CENTRAL REXALL DRUGS       000001096647     11/26/2014                $0.00             $9,530.74   COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            LANDON             CRAVEN               $                     20,412.08        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001096866     11/26/2014                $0.00             $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             MARY               CRAVEN               $                     12,550.85        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001096868     11/26/2014                $0.00            $10,594.21   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             MARY               CRAVEN               $                     22,691.27        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001096873     11/26/2014                $0.00             $4,863.97   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             MARY               CRAVEN               $                     10,856.55        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001096910     11/26/2014                $0.00             $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ASHLEY             CRAVEN               $                     12,550.85        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001096912     11/26/2014                $0.00            $10,594.21   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ASHLEY             CRAVEN               $                     22,691.27        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001096917     11/26/2014                $0.00             $9,530.74   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ASHLEY             CRAVEN               $                     20,412.08        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001096920     11/26/2014                $0.00            $12,067.95   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ERIC               CRAVEN               $                     25,940.55        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001099880     11/26/2014               $43.21             $5,818.79   COMPOUND        CHARTER COMMUNICATIONS     SHADWICK            APRIL              CRAVEN               $                      9,728.48        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001099881     11/26/2014                $0.00             $3,515.68   COMPOUND        CHARTER COMMUNICATIONS     SHADWICK            APRIL              CRAVEN               $                      5,817.94        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001099886     11/26/2014                $0.00             $9,530.74   COMPOUND        CHARTER COMMUNICATIONS     SHADWICK            APRIL              CRAVEN               $                     15,842.73        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001099898     11/26/2014                $0.00             $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     SHADWICK            NATHAN             CRAVEN               $                      9,728.48        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001099900     11/26/2014                $0.00             $3,515.68   COMPOUND        CHARTER COMMUNICATIONS     SHADWICK            NATHAN             CRAVEN               $                      5,817.94        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001099901     11/26/2014                $0.00            $12,067.95   COMPOUND        CHARTER COMMUNICATIONS     SHADWICK            NATHAN             CRAVEN               $                     20,142.66        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001084675     11/29/2014                $0.00             $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     SMITH               NOAH               CRAVEN               $                      9,728.48        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001084677     11/29/2014                $0.00              $212.42    COMPOUND        CHARTER COMMUNICATIONS     SMITH               NOAH               CRAVEN               $                        444.50        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001084709     11/29/2014                $0.00             $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     SMITH               KATHLENE           CRAVEN               $                      9,728.48        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001084713     11/29/2014                $0.00            $12,067.95   COMPOUND        CHARTER COMMUNICATIONS     SMITH               KATHLENE           CRAVEN               $                     20,142.66        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001085556     11/29/2014                $0.00            $10,601.19   COMPOUND        CHARTER COMMUNICATIONS     SMITH               NOAH               CRAVEN               $                     17,627.12        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001085618     11/29/2014                $0.00            $10,601.19   COMPOUND        CHARTER COMMUNICATIONS     SMITH               KATHLENE           CRAVEN               $                     17,627.12        2010031      12/29/2014        12/9/2014
CENTRAL REXALL DRUGS       000001084241      12/1/2014                $0.00            $12,067.95   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              JIMMY              CRAVEN               $                     20,142.66        2010666        1/5/2015        12/9/2014
CENTRAL REXALL DRUGS       000001084695      12/1/2014                $0.00              $212.42    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             AVERY              CRAVEN               $                        312.49        2010666        1/5/2015        12/9/2014
CENTRAL REXALL DRUGS       000001084696      12/1/2014                $0.00             $9,300.94   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             AVERY              CRAVEN               $                     19,920.12        2010666        1/5/2015        12/9/2014
CENTRAL REXALL DRUGS       000001085571      12/1/2014                $0.00            $10,601.19   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             AVERY              CRAVEN               $                     17,627.12        2010666        1/5/2015        12/9/2014
CENTRAL REXALL DRUGS       000001092831      12/1/2014                $0.00             $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             MONIQUE            CRAVEN               $                      9,728.48        2010666        1/5/2015        12/9/2014
CENTRAL REXALL DRUGS       000001092834      12/1/2014                $0.00             $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNEY           CRAVEN               $                      9,728.48        2010666        1/5/2015        12/9/2014
CENTRAL REXALL DRUGS       000001100011      12/1/2014                $0.00             $3,515.68   COMPOUND        CHARTER COMMUNICATIONS     DALE                BRANDI             VERGOT               $                      5,817.94        2010666        1/5/2015        12/9/2014
CENTRAL REXALL DRUGS       000001100012      12/1/2014                $0.00             $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     DALE                BRANDI             VERGOT               $                      9,728.48        2010666        1/5/2015        12/9/2014
CENTRAL REXALL DRUGS       000001100013      12/1/2014                $0.00             $9,530.74   COMPOUND        CHARTER COMMUNICATIONS     DALE                BRANDI             VERGOT               $                     15,842.73        2010666        1/5/2015        12/9/2014
CENTRAL REXALL DRUGS       000001084245      12/2/2014                $0.00             $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                     12,550.85        2010666        1/5/2015        12/9/2014
CENTRAL REXALL DRUGS       000001084249      12/2/2014                $0.00             $9,300.94   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                     19,920.12        2010666        1/5/2015        12/9/2014
CENTRAL REXALL DRUGS       000001084251      12/2/2014                $0.00             $9,530.74   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                     20,412.08        2010666        1/5/2015        12/9/2014
CENTRAL REXALL DRUGS       000001092925      12/2/2014                $0.00             $1,788.31   COMPOUND        CHARTER COMMUNICATIONS     LEWIS               BRADON             CRAVEN               $                      3,821.51        2010666        1/5/2015        12/9/2014
CENTRAL REXALL DRUGS       000001100067      12/2/2014                $0.00             $3,611.94   COMPOUND        CHARTER COMMUNICATIONS     DALE                DAVID              VERGOT               $                      5,978.38        2010666        1/5/2015        12/9/2014
CENTRAL REXALL DRUGS       000001100068      12/2/2014                $0.00             $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     DALE                DAVID              VERGOT               $                      9,728.48        2010666        1/5/2015        12/9/2014
CENTRAL REXALL DRUGS       000001100069      12/2/2014                $0.00             $9,530.74   COMPOUND        CHARTER COMMUNICATIONS     DALE                DAVID              VERGOT               $                     15,842.73        2010666        1/5/2015        12/9/2014
CENTRAL REXALL DRUGS       000001084704      12/3/2014                $0.00              $212.42    COMPOUND        CHARTER COMMUNICATIONS     WHITE               AIRICHA            CRAVEN               $                        312.49        2010666        1/5/2015        12/9/2014
CENTRAL REXALL DRUGS       000001100220      12/3/2014                $0.00             $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     SAMPSON             JAMES              CRAVEN               $                      9,728.48        2010666        1/5/2015        12/9/2014
CENTRAL REXALL DRUGS       000001100221      12/3/2014                $0.00             $9,530.74   COMPOUND        CHARTER COMMUNICATIONS     SAMPSON             JAMES              CRAVEN               $                     15,842.73        2010666        1/5/2015        12/9/2014
CENTRAL REXALL DRUGS       000001099961      12/6/2014               $40.00            $12,500.66   COMPOUND        BCBST COMM ASO             CROWDER             MADISON            VERGOT               $                     17,615.50      200573079      12/17/2014       12/16/2014
CENTRAL REXALL DRUGS       000001083702      12/8/2014                $0.00              $212.42    COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ERIC               CRAVEN               $                        444.50        2011307       1/12/2015       12/23/2014
CENTRAL REXALL DRUGS       000001083840      12/8/2014                $0.00              $212.42    COMPOUND        CHARTER COMMUNICATIONS     HAMBY               CHARLES            CRAVEN               $                        444.50        2011307       1/12/2015       12/23/2014
CENTRAL REXALL DRUGS       000001084237      12/8/2014                $0.00             $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              JIMMY              CRAVEN               $                      9,728.48        2011307       1/12/2015       12/23/2014
CENTRAL REXALL DRUGS       000001084437      12/8/2014                $0.00             $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                      9,728.48        2011307       1/12/2015       12/23/2014
CENTRAL REXALL DRUGS       000001084440      12/8/2014                $0.00            $12,067.95   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                     20,142.66        2011307       1/12/2015       12/23/2014
CENTRAL REXALL DRUGS       000001084501      12/8/2014               $50.00             $5,812.00   COMPOUND        GEORGIA DCH STATE HEALTH   TAYLOR              LAQUENTIN          CRAVEN               $                      9,728.48        7001012      12/16/2014       12/16/2014
CENTRAL REXALL DRUGS       000001084504      12/8/2014               $50.00             $3,561.94   COMPOUND        GEORGIA DCH STATE HEALTH   TAYLOR              LAQUENTIN          CRAVEN               $                      5,978.38        7001012      12/16/2014       12/16/2014
CENTRAL REXALL DRUGS       000001084885      12/8/2014                $0.00              $915.78    COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                      1,951.81        2011307       1/12/2015       12/23/2014
CENTRAL REXALL DRUGS       000001091652      12/8/2014                $0.00             $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     HAMBY               CHARLES            CRAVEN               $                     12,550.85        2011307       1/12/2015       12/23/2014
CENTRAL REXALL DRUGS       000001091654      12/8/2014                $0.00            $12,067.95   COMPOUND        CHARTER COMMUNICATIONS     HAMBY               CHARLES            CRAVEN               $                     25,940.55        2011307       1/12/2015       12/23/2014
CENTRAL REXALL DRUGS       000001084884     12/13/2014                $0.00              $226.68    COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                        475.25        2011307       1/12/2015       12/23/2014
CENTRAL REXALL DRUGS       000001092093     12/13/2014                $0.00             $2,371.76   COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                      5,071.76        2011307       1/12/2015       12/23/2014
CENTRAL REXALL DRUGS       000001092094     12/13/2014                $0.00             $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                     12,550.85        2011307       1/12/2015       12/23/2014
CENTRAL REXALL DRUGS       000001092095     12/13/2014                $0.00             $1,009.72   COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                      2,153.16        2011307       1/12/2015       12/23/2014
CENTRAL REXALL DRUGS       000001092120     12/15/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                     12,529.97        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001085539     12/17/2014                $0.00            $10,601.19   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              JIMMY              CRAVEN               $                     17,627.12        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001085605     12/17/2014                $0.00            $10,601.19   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                     17,627.12        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001090918     12/17/2014                $0.00             $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            VICTORIA           VERGOT               $                      9,728.48        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001090919     12/17/2014                $0.00             $9,300.94   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            VICTORIA           VERGOT               $                     11,000.06        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001090937     12/17/2014                $0.00             $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            JOSEPH             VERGOT               $                      9,728.48        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001090940     12/17/2014                $0.00             $9,300.94   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            JOSEPH             VERGOT               $                     11,000.06        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001091777     12/17/2014                $0.00             $1,984.36   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ISAIAH             CRAVEN               $                      4,241.72        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001092929     12/17/2014                $0.00             $3,929.42   COMPOUND        CHARTER COMMUNICATIONS     LEWIS               BRADON             CRAVEN               $                      6,506.98        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001099230     12/17/2014                $0.00             $3,611.94   COMPOUND        CHARTER COMMUNICATIONS     PENDLEY             RICKY              CRAVEN               $                      7,729.29        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001099231     12/17/2014                $0.00             $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     PENDLEY             RICKY              CRAVEN               $                     12,550.85        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001099233     12/17/2014                $0.00            $12,067.95   COMPOUND        CHARTER COMMUNICATIONS     PENDLEY             RICKY              CRAVEN               $                     25,940.55        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001099260     12/17/2014                $0.00             $3,611.94   COMPOUND        CHARTER COMMUNICATIONS     PENDLEY             PAMELA             CRAVEN               $                      7,729.29        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001099261     12/17/2014                $0.00             $5,862.00   COMPOUND        CHARTER COMMUNICATIONS     PENDLEY             PAMELA             CRAVEN               $                     12,550.85        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001099262     12/17/2014                $0.00             $9,532.60   COMPOUND        CHARTER COMMUNICATIONS     PENDLEY             PAMELA             CRAVEN               $                     11,273.38        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001092925     12/19/2014                $0.00             $1,788.31   COMPOUND        CHARTER COMMUNICATIONS     LEWIS               BRADON             CRAVEN               $                      3,821.51        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001092989     12/19/2014                $0.00             $9,300.94   COMPOUND        CHARTER COMMUNICATIONS     RIVAS               ALEX               CRAVEN               $                     11,000.06        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001093148     12/19/2014                $0.00             $1,984.36   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            BRIANNA            CRAVEN               $                      3,265.77        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001096397     12/19/2014                $0.00             $3,529.49   COMPOUND        CHARTER COMMUNICATIONS     COOK                NOLAN              VERGOT               $                      7,545.04        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001096470     12/19/2014                $0.00             $9,300.94   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             BILLY              VERGOT               $                     11,000.06        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001096471     12/19/2014                $0.00             $9,532.60   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             BILLY              VERGOT               $                     11,275.65        2011949       1/19/2015       12/23/2014
CENTRAL REXALL DRUGS       000001083699     12/22/2014                $0.00            $10,601.19   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ERIC               CRAVEN               $                     17,627.12        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001085711     12/22/2014               $50.00            $10,551.19   COMPOUND        GEORGIA DCH STATE HEALTH   TAYLOR              LAQUENTIN          CRAVEN               $                     17,627.12        7001134      12/30/2014       12/30/2014
CENTRAL REXALL DRUGS       000001092930     12/22/2014                $0.00            $10,594.21   COMPOUND        CHARTER COMMUNICATIONS     LEWIS               BRADON             CRAVEN               $                     12,539.66        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001092931     12/22/2014                $0.00            $12,067.95   COMPOUND        CHARTER COMMUNICATIONS     LEWIS               BRADON             CRAVEN               $                     20,142.66        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001093141     12/22/2014                $0.00            $10,594.21   COMPOUND        CHARTER COMMUNICATIONS     WEAVER              DANIEL             CRAVEN               $                     12,539.66        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001093142     12/22/2014                $0.00             $9,532.60   COMPOUND        CHARTER COMMUNICATIONS     WEAVER              DANIEL             CRAVEN               $                     11,275.65        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001093146     12/22/2014                $0.00             $4,759.27   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            BRIANNA            CRAVEN               $                      7,961.50        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001096393     12/22/2014                $0.00             $3,515.68   COMPOUND        CHARTER COMMUNICATIONS     COOK                NOLAN              VERGOT               $                      5,817.94        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001096399     12/22/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS     COOK                NOLAN              VERGOT               $                      8,983.86        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001096400     12/22/2014                $0.00            $12,067.95   COMPOUND        CHARTER COMMUNICATIONS     COOK                NOLAN              VERGOT               $                     25,940.55        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001096920     12/22/2014                $0.00            $12,067.95   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ERIC               CRAVEN               $                     20,142.66        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001099729     12/22/2014                $0.00             $9,300.94   COMPOUND        CHARTER COMMUNICATIONS     GAMBLE              ROBERT             CRAVEN               $                     11,000.05        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001099740     12/22/2014                $0.00            $12,067.95   COMPOUND        CHARTER COMMUNICATIONS     GAMBLE              ROBERT             CRAVEN               $                     20,142.66        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001099744     12/22/2014                $0.00             $3,515.68   COMPOUND        CHARTER COMMUNICATIONS     GAMBLE              ROBERT             CRAVEN               $                      5,817.94        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001102151     12/22/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            ERIC               CRAVEN               $                      7,939.18        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001102170     12/22/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             BILLY              VERGOT               $                      7,939.18        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001102173     12/22/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS     GAMBLE              ROBERT             CRAVEN               $                      7,939.18        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001102183     12/22/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS     WEAVER              DANIEL             CRAVEN               $                      7,939.18        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001092992     12/23/2014                $0.00            $12,067.95   COMPOUND        CHARTER COMMUNICATIONS     RIVAS               ALEX               CRAVEN               $                     25,940.55        2012615       1/26/2015         1/6/2015




Data Class: Confidential


                                      Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 14 of 34 PageID #:
                                                                          11989
                                                                                                                                                                                                                          Government's Exhibit 235
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT         LABEL_TXT            CARRIER_NAME        MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT      CHECK_NBR      CHECK_DTE       INVOICE_DTE
CENTRAL REXALL DRUGS       000001093181     12/23/2014                $0.00             $9,300.94   COMPOUND        CHARTER COMMUNICATIONS   STRIKER             VALERIE            CRAVEN               $                      11,000.06        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001093183     12/23/2014                $0.00            $12,067.95   COMPOUND        CHARTER COMMUNICATIONS   STRIKER             VALERIE            CRAVEN               $                      25,940.55        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001096868     12/23/2014                $0.00            $10,594.21   COMPOUND        CHARTER COMMUNICATIONS   CRONNON             MARY               CRAVEN               $                      12,539.59        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001096873     12/23/2014                $0.00             $4,863.97   COMPOUND        CHARTER COMMUNICATIONS   CRONNON             MARY               CRAVEN               $                      10,856.55        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001096912     12/23/2014                $0.00            $10,594.21   COMPOUND        CHARTER COMMUNICATIONS   MORRISON            ASHLEY             CRAVEN               $                      12,539.59        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001096917     12/23/2014                $0.00             $9,532.60   COMPOUND        CHARTER COMMUNICATIONS   MORRISON            ASHLEY             CRAVEN               $                      11,275.63        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001099881     12/23/2014                $0.00             $3,515.68   COMPOUND        CHARTER COMMUNICATIONS   SHADWICK            APRIL              CRAVEN               $                       5,817.94        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001099886     12/23/2014                $0.00             $9,532.60   COMPOUND        CHARTER COMMUNICATIONS   SHADWICK            APRIL              CRAVEN               $                      11,275.65        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001099900     12/23/2014                $0.00             $3,515.68   COMPOUND        CHARTER COMMUNICATIONS   SHADWICK            NATHAN             CRAVEN               $                       5,817.94        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001099901     12/23/2014                $0.00            $12,067.95   COMPOUND        CHARTER COMMUNICATIONS   SHADWICK            NATHAN             CRAVEN               $                      20,142.66        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001102223     12/23/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS   RIVAS               ALEX               CRAVEN               $                       7,939.18        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001102225     12/23/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS   STRIKER             VALERIE            CRAVEN               $                       7,939.18        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001102227     12/23/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS   MORRISON            ASHLEY             CRAVEN               $                       7,939.18        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001102232     12/23/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS   CRONNON             MARY               CRAVEN               $                       7,939.18        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001102239     12/23/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS   SHADWICK            NATHAN             CRAVEN               $                       7,939.18        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001102240     12/23/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS   SHADWICK            APRIL              CRAVEN               $                       7,939.18        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001084241     12/26/2014                $0.00            $12,067.95   COMPOUND        CHARTER COMMUNICATIONS   BETTIS              JIMMY              CRAVEN               $                      20,142.66        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001084677     12/26/2014                $0.00              $212.42    COMPOUND        CHARTER COMMUNICATIONS   SMITH               NOAH               CRAVEN               $                         444.50        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001084695     12/26/2014                $0.00              $212.42    COMPOUND        CHARTER COMMUNICATIONS   STRIKER             AVERY              CRAVEN               $                         312.49        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001084696     12/26/2014                $0.00             $9,300.94   COMPOUND        CHARTER COMMUNICATIONS   STRIKER             AVERY              CRAVEN               $                      11,000.06        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001084713     12/26/2014                $0.00            $12,067.95   COMPOUND        CHARTER COMMUNICATIONS   SMITH               KATHLENE           CRAVEN               $                      20,142.66        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001085556     12/26/2014                $0.00            $10,601.19   COMPOUND        CHARTER COMMUNICATIONS   SMITH               NOAH               CRAVEN               $                      17,627.12        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001085571     12/26/2014                $0.00            $10,601.19   COMPOUND        CHARTER COMMUNICATIONS   STRIKER             AVERY              CRAVEN               $                      17,627.12        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001085618     12/26/2014                $0.00            $10,601.19   COMPOUND        CHARTER COMMUNICATIONS   SMITH               KATHLENE           CRAVEN               $                      17,627.12        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001102427     12/26/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS   SMITH               NOAH               CRAVEN               $                       7,939.18        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001102433     12/26/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS   SMITH               KATHLENE           CRAVEN               $                       7,939.18        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001102439     12/26/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS   WALTERS             COURTNEY           CRAVEN               $                       9,728.44        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001102440     12/26/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS   WALTERS             MONIQUE            CRAVEN               $                       9,728.44        2012615       1/26/2015         1/6/2015
CENTRAL REXALL DRUGS       000001083841     12/30/2014                $0.00             $9,300.94   COMPOUND        CHARTER COMMUNICATIONS   HAMBY               CHARLES            CRAVEN               $                      11,000.06        2013269        2/2/2015         1/6/2015
CENTRAL REXALL DRUGS       000001084249     12/30/2014                $0.00             $9,300.94   COMPOUND        CHARTER COMMUNICATIONS   BETTIS              MARCIA             CRAVEN               $                      11,000.06        2013269        2/2/2015         1/6/2015
CENTRAL REXALL DRUGS       000001084251     12/30/2014                $0.00             $9,532.60   COMPOUND        CHARTER COMMUNICATIONS   BETTIS              MARCIA             CRAVEN               $                      11,275.63        2013269        2/2/2015         1/6/2015
CENTRAL REXALL DRUGS       000001084704     12/30/2014                $0.00              $212.42    COMPOUND        CHARTER COMMUNICATIONS   WHITE               AIRICHA            CRAVEN               $                         312.49        2013269        2/2/2015         1/6/2015
CENTRAL REXALL DRUGS       000001096041     12/30/2014                $0.00             $9,532.60   COMPOUND        CHARTER COMMUNICATIONS   PIERSAUL            DAVID              VERGOT               $                      11,275.63        2013269        2/2/2015         1/6/2015
CENTRAL REXALL DRUGS       000001096418     12/30/2014                $0.00            $10,594.21   COMPOUND        CHARTER COMMUNICATIONS   HUMPHREY            LANDON             VERGOT               $                      12,539.66        2013269        2/2/2015         1/6/2015
CENTRAL REXALL DRUGS       000001096419     12/30/2014                $0.00            $12,067.95   COMPOUND        CHARTER COMMUNICATIONS   HUMPHREY            LANDON             VERGOT               $                      14,344.76        2013269        2/2/2015         1/6/2015
CENTRAL REXALL DRUGS       000001096647     12/30/2014                $0.00             $9,532.60   COMPOUND        CHARTER COMMUNICATIONS   HUMPHREY            LANDON             CRAVEN               $                      11,275.65        2013269        2/2/2015         1/6/2015
CENTRAL REXALL DRUGS       000001100011     12/30/2014                $0.00             $3,515.68   COMPOUND        CHARTER COMMUNICATIONS   DALE                BRANDI             VERGOT               $                       5,817.94        2013269        2/2/2015         1/6/2015
CENTRAL REXALL DRUGS       000001100013     12/30/2014                $0.00             $9,532.60   COMPOUND        CHARTER COMMUNICATIONS   DALE                BRANDI             VERGOT               $                      11,275.65        2013269        2/2/2015         1/6/2015
CENTRAL REXALL DRUGS       000001100067     12/30/2014                $0.00             $3,611.94   COMPOUND        CHARTER COMMUNICATIONS   DALE                DAVID              VERGOT               $                       5,978.38        2013269        2/2/2015         1/6/2015
CENTRAL REXALL DRUGS       000001100069     12/30/2014                $0.00             $9,532.60   COMPOUND        CHARTER COMMUNICATIONS   DALE                DAVID              VERGOT               $                      11,275.65        2013269        2/2/2015         1/6/2015
CENTRAL REXALL DRUGS       000001102665     12/30/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS   HUMPHREY            LANDON             VERGOT               $                       7,939.18        2013269        2/2/2015         1/6/2015
CENTRAL REXALL DRUGS       000001102666     12/30/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS   DALE                BRANDI             VERGOT               $                       7,939.18        2013269        2/2/2015         1/6/2015
CENTRAL REXALL DRUGS       000001102670     12/30/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS   DALE                DAVID              VERGOT               $                       7,939.18        2013269        2/2/2015         1/6/2015
CENTRAL REXALL DRUGS       000001102684     12/30/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS   BETTIS              MARCIA             CRAVEN               $                       9,712.24        2013269        2/2/2015         1/6/2015
CENTRAL REXALL DRUGS       000001092925     12/31/2014                $0.00             $1,788.31   COMPOUND        CHARTER COMMUNICATIONS   LEWIS               BRADON             CRAVEN               $                       3,821.51        2013269        2/2/2015         1/6/2015
CENTRAL REXALL DRUGS       000001102735     12/31/2014                $0.00             $5,852.26   COMPOUND        CHARTER COMMUNICATIONS   LEWIS               BRADON             CRAVEN               $                       9,712.24        2013269        2/2/2015         1/6/2015
CENTRAL REXALL DRUGS       000001099961       1/6/2015               $40.00            $12,499.66   COMPOUND        BCBST COMM ASO           CROWDER             MADISON            VERGOT               $                      12,539.66      200682738       1/21/2015        1/13/2015
CENTRAL REXALL DRUGS       000001100133      1/26/2015               $30.00             $2,722.03   COMPOUND        BCBST COMM ASO           BOOKER              KEITHA             CRAVEN               $                       3,911.42      200723937        2/4/2015         2/3/2015
                                                                 $18,107.74        $4,259,265.86                                                                                                         $                  8,654,211.10




Data Class: Confidential


                                      Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 15 of 34 PageID #:
                                                                          11990
                                                                                                                                                                                                                                                                                                                     Case
                                                                                                                                                                                                                                                                                                               U.S. v. Wilkerson
                                                                                                                                                                                                                                                                                                                  1:18-cr-11



                                                                                                                                                                                                                                                                                                                 Exhibit
                                                                                                                                                                                                                                                                                                                  236
            PHCY_NME          PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT     PAY_NET_CHECK_AMT          LABEL_TXT                CARRIER_NAME              MBR_FIRST_NME        MBR_LAST_NME      PRSCRBR_LAST_NME        SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE      INVOICE_DTE
         PHARMACY_NAME            RX#         FILL_DATE       COPAY_AMT          PROVIDER_PAID_AMT       DRUG_LABEL_NAME              CLIENT_NAME          MEMEBER_FIRST_NAME    MEMBER_LAST_NAME    PRESCRIBER_LAST_NM          PROVIDER_SUBMITTED_AMT
FLORIDA PHARMACY SOLUTIONS   000000121354       8/14/2014               $30.00            $13,771.51    COMPOUND           BB&T                           FRAPPIER              KATHLEEN            CRAVEN                $                        17,959.32        400437612      9/16/2014       8/20/2014
FLORIDA PHARMACY SOLUTIONS   000000121357       8/14/2014               $30.00            $14,117.96    COMPOUND           BB&T                           FRAPPIER              KATHLEEN            CRAVEN                $                        17,992.56        400437612      9/16/2014       8/20/2014
FLORIDA PHARMACY SOLUTIONS   000000121358       8/14/2014               $30.00            $10,995.67    COMPOUND           BB&T                           FRAPPIER              KATHLEEN            CRAVEN                $                        13,974.14        400437612      9/16/2014       8/20/2014
FLORIDA PHARMACY SOLUTIONS   000000121184       8/15/2014               $30.00              $9,200.52   COMPOUND           BB&T                           FRAPPIER              KATHLEEN            CRAVEN                $                        11,388.00        400437612      9/16/2014       8/20/2014
FLORIDA PHARMACY SOLUTIONS   000000121219       8/18/2014              -$80.00           -$19,736.27    COMPOUND           VERIZON WIRELESS               ANDREWS III           HERBERT             CRAVEN                $                       (20,532.10)               0     12/13/2016      11/22/2016
FLORIDA PHARMACY SOLUTIONS   000000121219       8/18/2014               $80.00            $13,263.37    COMPOUND           VERIZON WIRELESS               ANDREWS III           HERBERT             CRAVEN                $                        20,532.10                0     11/17/2015      10/27/2015
FLORIDA PHARMACY SOLUTIONS   000000121349       8/18/2014               $80.00            $14,650.65    COMPOUND           VERIZON WIRELESS               ANDREWS III           HERBERT             CRAVEN                $                        14,730.65        200277567      9/16/2014        9/2/2014
FLORIDA PHARMACY SOLUTIONS   000000121361       8/18/2014               $30.00            $12,587.29    COMPOUND           BB&T                           FRAPPIER              KATHLEEN            CRAVEN                $                        14,730.65        400437612      9/16/2014       8/20/2014
FLORIDA PHARMACY SOLUTIONS   000000121419       8/18/2014               $45.00              $3,042.15   COMPOUND           RAILROAD WORKERS               ELLIS                 GEORGE              CRAVEN                $                          3,674.42         1068588      9/16/2014        9/2/2014
FLORIDA PHARMACY SOLUTIONS   000000121350       8/21/2014                $0.00              $1,364.31   COMPOUND           GEORGIA DCH STATE HEALTH       CASTLEBERRY           APRIL               CRAVEN                $                          2,080.34       700009105      8/26/2014       8/26/2014
FLORIDA PHARMACY SOLUTIONS   000000121742       8/21/2014               $26.98                $242.82   COMPOUND           ANTHEM BCBS OF KENTUCKY        CLAUSING              KRISTEN             DOBSON                $                          1,117.13       400437612      9/16/2014       8/25/2014
FLORIDA PHARMACY SOLUTIONS   000000121418       8/22/2014               $45.00            $13,107.84    COMPOUND           RAILROAD WORKERS               ELLIS                 GEORGE              CRAVEN                $                        20,532.10                0     11/17/2015      10/27/2015
FLORIDA PHARMACY SOLUTIONS   000000121418       8/22/2014              -$45.00           -$19,771.37    COMPOUND           RAILROAD WORKERS               ELLIS                 GEORGE              CRAVEN                $                       (20,532.10)               0     12/13/2016      11/22/2016
FLORIDA PHARMACY SOLUTIONS   000000121756       8/22/2014                $0.00              $2,224.44   COMPOUND           WAL-MART STORES, INC.          HINDMON               CANDACE             CRAVEN                $                          2,521.80       200300196      9/23/2014        9/2/2014
FLORIDA PHARMACY SOLUTIONS   000000121372       8/26/2014                $0.00              $3,299.16   COMPOUND           GEORGIA DCH STATE HEALTH       CASTLEBERRY           APRIL               CRAVEN                $                          3,943.96       700009362       9/2/2014        9/2/2014
FLORIDA PHARMACY SOLUTIONS   000000121988       8/26/2014               $75.00            $17,404.96    COMPOUND           FEDEX CORPORATION              ANDREWS               NANCY               CRAVEN                $                        20,532.10        400443820      9/23/2014       8/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122086       8/26/2014                $0.00            $13,914.66    COMPOUND           CHARTER COMMUNICATIONS         BETTIS                MARCIA              CRAVEN                $                        17,959.32                0      6/30/2015        7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122086       8/26/2014                $0.00            $16,436.04    COMPOUND           CHARTER COMMUNICATIONS         BETTIS                MARCIA              CRAVEN                $                        17,959.32          1074263      9/23/2014        9/2/2014
FLORIDA PHARMACY SOLUTIONS   000000122086       8/26/2014                $0.00           -$16,436.04    COMPOUND           CHARTER COMMUNICATIONS         BETTIS                MARCIA              CRAVEN                $                       (17,959.32)               0      6/30/2015        7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122088       8/26/2014                $0.00              $6,921.79   COMPOUND           CHARTER COMMUNICATIONS         BETTIS                MARCIA              CRAVEN                $                          7,336.43         1074263      9/23/2014        9/2/2014
FLORIDA PHARMACY SOLUTIONS   000000122088       8/26/2014                $0.00             -$6,921.79   COMPOUND           CHARTER COMMUNICATIONS         BETTIS                MARCIA              CRAVEN                $                         (7,336.43)              0      6/30/2015        6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122088       8/26/2014                $0.00              $5,597.65   COMPOUND           CHARTER COMMUNICATIONS         BETTIS                MARCIA              CRAVEN                $                          7,336.43               0      6/30/2015        6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122223       8/28/2014             $100.00             $12,487.29    COMPOUND           SONIC AUTOMOTIVE               ARCHEY                MELISSA             CRAVEN                $                        14,730.65        400449965      9/30/2014        9/1/2014
FLORIDA PHARMACY SOLUTIONS   000000122226       8/28/2014             $100.00             $14,695.59    COMPOUND           SONIC AUTOMOTIVE               ARCHEY                MELISSA             CRAVEN                $                        17,959.32        400449965      9/30/2014        9/1/2014
FLORIDA PHARMACY SOLUTIONS   000000122247       8/28/2014                $0.00            $12,596.27    COMPOUND           CHARTER COMMUNICATIONS         FERGUSON              BILLY               CRAVEN                $                        14,738.13                0      6/30/2015       7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122247       8/28/2014                $0.00           -$14,738.13    COMPOUND           CHARTER COMMUNICATIONS         FERGUSON              BILLY               CRAVEN                $                       (14,738.13)               0      6/30/2015       7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122247       8/28/2014                $0.00            $14,738.13    COMPOUND           CHARTER COMMUNICATIONS         FERGUSON              BILLY               CRAVEN                $                        14,738.13          1079848      9/30/2014        9/2/2014
FLORIDA PHARMACY SOLUTIONS   000000122250       8/28/2014                $0.00            $18,469.41    COMPOUND           CHARTER COMMUNICATIONS         FERGUSON              BILLY               CRAVEN                $                        23,414.81          1079848      9/30/2014       9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122250       8/28/2014                $0.00           -$18,469.41    COMPOUND           CHARTER COMMUNICATIONS         FERGUSON              BILLY               CRAVEN                $                       (23,414.81)               0      6/30/2015       7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122250       8/28/2014                $0.00            $14,805.75    COMPOUND           CHARTER COMMUNICATIONS         FERGUSON              BILLY               CRAVEN                $                        23,414.81                0      6/30/2015       7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122267       8/28/2014                $0.00                $130.35   COMPOUND           CHARTER COMMUNICATIONS         FERGUSON              RENEE               CRAVEN                $                            144.44               0      6/30/2015        6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122267       8/28/2014                $0.00               -$125.16   COMPOUND           CHARTER COMMUNICATIONS         FERGUSON              RENEE               CRAVEN                $                           (144.44)              0      6/30/2015        6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122267       8/28/2014                $0.00                $125.16   COMPOUND           CHARTER COMMUNICATIONS         FERGUSON              RENEE               CRAVEN                $                            144.44         1079848      9/30/2014        9/2/2014
FLORIDA PHARMACY SOLUTIONS   000000122270       8/28/2014                $0.00            $13,148.59    COMPOUND           CHARTER COMMUNICATIONS         FERGUSON              RENEE               CRAVEN                $                        13,148.59          1079848      9/30/2014        9/2/2014
FLORIDA PHARMACY SOLUTIONS   000000122270       8/28/2014                $0.00           -$13,148.59    COMPOUND           CHARTER COMMUNICATIONS         FERGUSON              RENEE               CRAVEN                $                       (13,148.59)               0      6/30/2015       7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122270       8/28/2014                $0.00            $11,249.53    COMPOUND           CHARTER COMMUNICATIONS         FERGUSON              RENEE               CRAVEN                $                        13,148.59                0      6/30/2015       7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122273       8/28/2014                $0.00            $14,730.65    COMPOUND           MCMASTER-CARR SUPPLY COMPANY   WEBB III              JOHN                CRAVEN                $                        14,730.65          1079848      9/30/2014        9/2/2014
FLORIDA PHARMACY SOLUTIONS   000000122275       8/28/2014                $0.00              $3,672.73   COMPOUND           CHARTER COMMUNICATIONS         WALTERS               MONIQUE             CRAVEN                $                          3,682.66         1079848      9/30/2014        9/2/2014
FLORIDA PHARMACY SOLUTIONS   000000122275       8/28/2014                $0.00              $3,194.90   COMPOUND           CHARTER COMMUNICATIONS         WALTERS               MONIQUE             CRAVEN                $                          3,682.66               0      6/30/2015        7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122275       8/28/2014                $0.00             -$3,672.73   COMPOUND           CHARTER COMMUNICATIONS         WALTERS               MONIQUE             CRAVEN                $                         (3,682.66)              0      6/30/2015        7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122280       8/28/2014                $0.00            $18,456.73    COMPOUND           MCMASTER-CARR SUPPLY COMPANY   WEBB III              JOHN                CRAVEN                $                        23,414.81          1079848      9/30/2014       9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122313       8/28/2014                $0.00                $125.16   COMPOUND           CHARTER COMMUNICATIONS         ROBERTS               JEFFERY             DOBSON                $                            144.44         1079848      9/30/2014        9/2/2014
FLORIDA PHARMACY SOLUTIONS   000000122314       8/28/2014                $0.00            $14,109.93    COMPOUND           CHARTER COMMUNICATIONS         WALTERS               COURTNEY            CRAVEN                $                        20,843.84                0      6/30/2015        7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122314       8/28/2014                $0.00            $17,599.64    COMPOUND           CHARTER COMMUNICATIONS         WALTERS               COURTNEY            CRAVEN                $                        20,843.84          1079848      9/30/2014        9/2/2014
FLORIDA PHARMACY SOLUTIONS   000000122314       8/28/2014                $0.00           -$17,599.64    COMPOUND           CHARTER COMMUNICATIONS         WALTERS               COURTNEY            CRAVEN                $                       (20,843.84)               0      6/30/2015        7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122316       8/28/2014                $0.00              $9,210.17   COMPOUND           CHARTER COMMUNICATIONS         WALTERS               COURTNEY            CRAVEN                $                        10,928.56                0      6/30/2015        7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122316       8/28/2014                $0.00           -$10,928.56    COMPOUND           CHARTER COMMUNICATIONS         WALTERS               COURTNEY            CRAVEN                $                       (10,928.56)               0      6/30/2015        7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122316       8/28/2014                $0.00            $10,928.56    COMPOUND           CHARTER COMMUNICATIONS         WALTERS               COURTNEY            CRAVEN                $                        10,928.56          1079848      9/30/2014        9/2/2014
FLORIDA PHARMACY SOLUTIONS   000000122318       8/28/2014                $0.00              $3,103.52   COMPOUND           CHARTER COMMUNICATIONS         WHITE                 SKYLAR              CRAVEN                $                          3,943.96               0      6/30/2015        6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122318       8/28/2014                $0.00             -$3,708.62   COMPOUND           CHARTER COMMUNICATIONS         WHITE                 SKYLAR              CRAVEN                $                         (3,943.96)              0      6/30/2015        6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122318       8/28/2014                $0.00              $3,708.62   COMPOUND           CHARTER COMMUNICATIONS         WHITE                 SKYLAR              CRAVEN                $                          3,943.96         1079848      9/30/2014        9/2/2014
FLORIDA PHARMACY SOLUTIONS   000000122319       8/28/2014                $0.00            $14,805.74    COMPOUND           CHARTER COMMUNICATIONS         WALTERS               COURTNEY            CRAVEN                $                        17,959.32                0      6/30/2015       7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122319       8/28/2014                $0.00           -$17,517.42    COMPOUND           CHARTER COMMUNICATIONS         WALTERS               COURTNEY            CRAVEN                $                       (17,959.32)               0      6/30/2015       7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122319       8/28/2014                $0.00            $17,517.42    COMPOUND           CHARTER COMMUNICATIONS         WALTERS               COURTNEY            CRAVEN                $                        17,959.32          1079848      9/30/2014        9/2/2014
FLORIDA PHARMACY SOLUTIONS   000000122340       8/28/2014               $12.00            $14,085.74    COMPOUND           GENERAL MOTORS LLC             ZARR                  CAITLIN             DOBSON                $                        17,992.56          1079848      9/30/2014        9/2/2014
FLORIDA PHARMACY SOLUTIONS   000000122350       8/28/2014                $0.00            $17,105.49    COMPOUND           CHARTER COMMUNICATIONS         CONE-CRUMBLEY         ERIKA               CRAVEN                $                        17,506.49          1079848      9/30/2014       9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122350       8/28/2014                $0.00           -$17,105.49    COMPOUND           CHARTER COMMUNICATIONS         CONE-CRUMBLEY         ERIKA               CRAVEN                $                       (17,506.49)               0      6/30/2015       7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122350       8/28/2014                $0.00            $13,744.61    COMPOUND           CHARTER COMMUNICATIONS         CONE-CRUMBLEY         ERIKA               CRAVEN                $                        17,506.49                0      6/30/2015       7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122351       8/28/2014                $0.00            $13,321.38    COMPOUND           CHARTER COMMUNICATIONS         CONE-CRUMBLEY         ERIKA               CRAVEN                $                        17,516.93                0      6/30/2015       7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122351       8/28/2014                $0.00           -$16,576.45    COMPOUND           CHARTER COMMUNICATIONS         CONE-CRUMBLEY         ERIKA               CRAVEN                $                       (17,516.93)               0      6/30/2015       7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122351       8/28/2014                $0.00            $16,576.45    COMPOUND           CHARTER COMMUNICATIONS         CONE-CRUMBLEY         ERIKA               CRAVEN                $                        17,516.93          1079848      9/30/2014       9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122087       8/29/2014                $0.00            $17,599.64    COMPOUND           CHARTER COMMUNICATIONS         BETTIS                MARCIA              CRAVEN                $                        17,992.56          1079848      9/30/2014        9/2/2014
FLORIDA PHARMACY SOLUTIONS   000000122087       8/29/2014                $0.00            $14,139.93    COMPOUND           CHARTER COMMUNICATIONS         BETTIS                MARCIA              CRAVEN                $                        17,992.56                0      6/30/2015        6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122087       8/29/2014                $0.00           -$17,599.64    COMPOUND           CHARTER COMMUNICATIONS         BETTIS                MARCIA              CRAVEN                $                       (17,992.56)               0      6/30/2015        6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122479       8/29/2014                $0.00             -$3,051.77   COMPOUND           CHARTER COMMUNICATIONS         SMITH                 KATHLENE            CRAVEN                $                         (3,401.02)              0      6/30/2015        6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122479       8/29/2014                $0.00              $2,678.42   COMPOUND           CHARTER COMMUNICATIONS         SMITH                 KATHLENE            CRAVEN                $                          3,401.02               0      6/30/2015        6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122479       8/29/2014                $0.00              $3,051.77   COMPOUND           CHARTER COMMUNICATIONS         SMITH                 KATHLENE            CRAVEN                $                          3,401.02         1079848      9/30/2014        9/2/2014
FLORIDA PHARMACY SOLUTIONS   000000122227        9/2/2014             $100.00             $10,279.45    COMPOUND           SONIC AUTOMOTIVE               ARCHEY                MELISSA             CRAVEN                $                        13,037.57        400449965      9/30/2014       9/15/2014
FLORIDA PHARMACY SOLUTIONS   000000122338        9/2/2014               $12.00            $12,808.17    COMPOUND           GENERAL MOTORS LLC             ZARR                  CAITLIN             DOBSON                $                        15,027.55          1085469      10/7/2014       9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122512        9/2/2014                $0.00             -$3,051.77   COMPOUND           CHARTER COMMUNICATIONS         SMITH                 NOAH                CRAVEN                $                         (3,401.02)              0      6/30/2015        7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122512        9/2/2014                $0.00              $3,051.77   COMPOUND           CHARTER COMMUNICATIONS         SMITH                 NOAH                CRAVEN                $                          3,401.02         1079848      9/30/2014       9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122512        9/2/2014                $0.00              $2,677.79   COMPOUND           CHARTER COMMUNICATIONS         SMITH                 NOAH                CRAVEN                $                          3,401.02               0      6/30/2015        7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122513        9/2/2014                $0.00            $13,037.57    COMPOUND           CHARTER COMMUNICATIONS         SMITH                 NOAH                CRAVEN                $                        13,037.57          1079848      9/30/2014       9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122180        9/3/2014                $0.00            $16,222.49    COMPOUND           CHARTER COMMUNICATIONS         STRIKER               VALERIE             CRAVEN                $                        17,506.49          1079848      9/30/2014       9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122180        9/3/2014                $0.00            $13,741.05    COMPOUND           CHARTER COMMUNICATIONS         STRIKER               VALERIE             CRAVEN                $                        17,506.49                0      6/30/2015       7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122180        9/3/2014                $0.00           -$16,222.49    COMPOUND           CHARTER COMMUNICATIONS         STRIKER               VALERIE             CRAVEN                $                       (17,506.49)               0      6/30/2015       7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122181        9/3/2014                $0.00           -$16,185.91    COMPOUND           CHARTER COMMUNICATIONS         STRIKER               VALERIE             CRAVEN                $                       (17,516.93)               0      6/30/2015       7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122181        9/3/2014                $0.00            $16,185.91    COMPOUND           CHARTER COMMUNICATIONS         STRIKER               VALERIE             CRAVEN                $                        17,516.93          1085469      10/7/2014       9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122181        9/3/2014                $0.00            $14,914.50    COMPOUND           CHARTER COMMUNICATIONS         STRIKER               VALERIE             CRAVEN                $                        17,516.93                0      6/30/2015       7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122232        9/3/2014           $3,159.74             $10,151.49    COMPOUND           KOMATSU AMERICA CORP           MCGOWAN               RYAN                CRAVEN                $                        17,516.93        400449965      9/30/2014        9/8/2014
FLORIDA PHARMACY SOLUTIONS   000000122252        9/3/2014                $0.00           -$16,574.07    COMPOUND           CHARTER COMMUNICATIONS         BETTIS                JIMMY               CRAVEN                $                       (17,516.93)               0      6/30/2015        7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122252        9/3/2014                $0.00            $13,319.48    COMPOUND           CHARTER COMMUNICATIONS         BETTIS                JIMMY               CRAVEN                $                        17,516.93                0      6/30/2015        7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122252        9/3/2014                $0.00            $16,574.07    COMPOUND           CHARTER COMMUNICATIONS         BETTIS                JIMMY               CRAVEN                $                        17,516.93          1079848      9/30/2014       9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122254        9/3/2014                $0.00              $4,099.30   COMPOUND           CHARTER COMMUNICATIONS         BETTIS                JIMMY               CRAVEN                $                          4,270.50         1079848      9/30/2014       9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122254        9/3/2014                $0.00              $3,502.38   COMPOUND           CHARTER COMMUNICATIONS         BETTIS                JIMMY               CRAVEN                $                          4,270.50               0      6/30/2015        7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122254        9/3/2014                $0.00             -$4,099.30   COMPOUND           CHARTER COMMUNICATIONS         BETTIS                JIMMY               CRAVEN                $                         (4,270.50)              0      6/30/2015        7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122374        9/3/2014                $0.00            $17,506.49    COMPOUND           CHARTER COMMUNICATIONS         WALTERS               COURTNESHA          CRAVEN                $                        17,506.49          1079848      9/30/2014       9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122374        9/3/2014                $0.00           -$17,506.49    COMPOUND           CHARTER COMMUNICATIONS         WALTERS               COURTNESHA          CRAVEN                $                       (17,506.49)               0      6/30/2015       6/23/2015
FLORIDA PHARMACY SOLUTIONS   000000122374        9/3/2014                $0.00            $14,833.86    COMPOUND           CHARTER COMMUNICATIONS         WALTERS               COURTNESHA          CRAVEN                $                        17,506.49                0      6/30/2015       6/23/2015
FLORIDA PHARMACY SOLUTIONS   000000122624        9/3/2014               $50.00              $1,314.65   COMPOUND           GEORGIA DCH STATE HEALTH       KISSNER               MORGAN              DOBSON                $                          2,080.34       700009623       9/9/2014        9/9/2014
FLORIDA PHARMACY SOLUTIONS   000000122189        9/4/2014           $2,564.84               $7,892.96   COMPOUND           KOMATSU AMERICA CORP           MCGOWAN               AMANDA              CRAVEN                $                        13,037.57        400456153      10/7/2014        9/8/2014
FLORIDA PHARMACY SOLUTIONS   000000122304        9/4/2014                $0.00            $14,914.50    COMPOUND           CHARTER COMMUNICATIONS         STRIKER               GEORGE              CRAVEN                $                        17,516.93                0      6/30/2015        7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122304        9/4/2014                $0.00            $16,185.91    COMPOUND           CHARTER COMMUNICATIONS         STRIKER               GEORGE              CRAVEN                $                        17,516.93          1085469      10/7/2014       9/16/2014




Data Class: Confidential                    Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 16 of 34 PageID #:
                                                                                11991
                                                                                                                                                                                                                                   Government's Exhibit 236
            PHCY_NME          PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT      PAY_NET_CHECK_AMT          LABEL_TXT             CARRIER_NAME          MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE       INVOICE_DTE
FLORIDA PHARMACY SOLUTIONS   000000122304       9/4/2014                  $0.00           -$16,185.91    COMPOUND        CHARTER COMMUNICATIONS      STRIKER             GEORGE             CRAVEN               $                     (17,516.93)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122337       9/4/2014                 $12.00              $2,873.96   COMPOUND        GENERAL MOTORS LLC          ZARR                CAITLIN            DOBSON               $                        3,339.46         1085469       10/7/2014        9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122381       9/4/2014                  $0.00            $12,222.02    COMPOUND        CHARTER COMMUNICATIONS      WALTERS             COURTNESHA         CRAVEN               $                      13,037.57          1085469       10/7/2014        9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122381       9/4/2014                  $0.00           -$12,222.02    COMPOUND        CHARTER COMMUNICATIONS      WALTERS             COURTNESHA         CRAVEN               $                     (13,037.57)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122381       9/4/2014                  $0.00            $10,458.20    COMPOUND        CHARTER COMMUNICATIONS      WALTERS             COURTNESHA         CRAVEN               $                      13,037.57                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122514       9/4/2014                  $0.00           -$16,185.91    COMPOUND        CHARTER COMMUNICATIONS      SMITH               KATHLENE           CRAVEN               $                     (17,516.93)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122514       9/4/2014                  $0.00            $14,914.50    COMPOUND        CHARTER COMMUNICATIONS      SMITH               KATHLENE           CRAVEN               $                      17,516.93                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122514       9/4/2014                  $0.00            $16,185.91    COMPOUND        CHARTER COMMUNICATIONS      SMITH               KATHLENE           CRAVEN               $                      17,516.93          1085469       10/7/2014        9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122787       9/4/2014                  $0.00            $12,597.10    COMPOUND        CHARTER COMMUNICATIONS      STRIKER             GEORGE             CRAVEN               $                      14,730.65                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122787       9/4/2014                  $0.00           -$14,728.53    COMPOUND        CHARTER COMMUNICATIONS      STRIKER             GEORGE             CRAVEN               $                     (14,730.65)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122787       9/4/2014                  $0.00            $14,728.53    COMPOUND        CHARTER COMMUNICATIONS      STRIKER             GEORGE             CRAVEN               $                      14,730.65          1085469       10/7/2014        9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122131       9/5/2014                 $15.00               $273.32    COMPOUND        ANTHEM BCBS OF GEORGIA      WILSON              ANTHONY            DOBSON               $                        1,120.56       400449965       9/30/2014         9/8/2014
FLORIDA PHARMACY SOLUTIONS   000000122177       9/5/2014                  $0.00           -$16,222.49    COMPOUND        CHARTER COMMUNICATIONS      WHITE               AIRICHA            CRAVEN               $                     (17,506.49)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122177       9/5/2014                  $0.00            $13,741.05    COMPOUND        CHARTER COMMUNICATIONS      WHITE               AIRICHA            CRAVEN               $                      17,506.49                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122177       9/5/2014                  $0.00            $16,222.49    COMPOUND        CHARTER COMMUNICATIONS      WHITE               AIRICHA            CRAVEN               $                      17,506.49          1085469       10/7/2014        9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122192       9/5/2014                 $15.00              $1,141.70   COMPOUND        ANTHEM BCBS OF GEORGIA      ROSS                CONNIE             DOBSON               $                        1,767.38       400449965       9/30/2014         9/8/2014
FLORIDA PHARMACY SOLUTIONS   000000122269       9/5/2014             $1,419.51               $4,640.21   COMPOUND        KOMATSU AMERICA CORP        MCGOWAN             AMANDA             CRAVEN               $                        8,051.31       400456153       10/7/2014         9/8/2014
FLORIDA PHARMACY SOLUTIONS   000000122300       9/5/2014             $1,419.51               $4,640.21   COMPOUND        KOMATSU AMERICA CORP        MCGOWAN             RYAN               CRAVEN               $                        8,051.31       400456153       10/7/2014         9/8/2014
FLORIDA PHARMACY SOLUTIONS   000000122349       9/5/2014                  $0.00            $12,950.90    COMPOUND        CHARTER COMMUNICATIONS      CONE-CRUMBLEY       ERIKA              CRAVEN               $                      13,223.89          1085469       10/7/2014        9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122349       9/5/2014                  $0.00            $10,420.94    COMPOUND        CHARTER COMMUNICATIONS      CONE-CRUMBLEY       ERIKA              CRAVEN               $                      13,223.89                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122349       9/5/2014                  $0.00           -$12,950.90    COMPOUND        CHARTER COMMUNICATIONS      CONE-CRUMBLEY       ERIKA              CRAVEN               $                     (13,223.89)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122357       9/5/2014                 $25.00            $11,260.77    COMPOUND        MANHATTAN ASSOCIATES        HARRIS              ALEXANDER          CRAVEN               $                      13,037.57        400456153       10/7/2014        9/17/2014
FLORIDA PHARMACY SOLUTIONS   000000122377       9/5/2014                  $0.00            $16,185.91    COMPOUND        CHARTER COMMUNICATIONS      WALTERS             COURTNESHA         CRAVEN               $                      17,516.93          1085469       10/7/2014        9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122377       9/5/2014                  $0.00           -$16,185.91    COMPOUND        CHARTER COMMUNICATIONS      WALTERS             COURTNESHA         CRAVEN               $                     (17,516.93)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122377       9/5/2014                  $0.00            $14,914.50    COMPOUND        CHARTER COMMUNICATIONS      WALTERS             COURTNESHA         CRAVEN               $                      17,516.93                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122585       9/5/2014                  $0.00            $14,914.50    COMPOUND        CHARTER COMMUNICATIONS      WHITE               AIRICHA            CRAVEN               $                      17,516.93                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122585       9/5/2014                  $0.00            $16,185.91    COMPOUND        CHARTER COMMUNICATIONS      WHITE               AIRICHA            CRAVEN               $                      17,516.93          1085469       10/7/2014        9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122585       9/5/2014                  $0.00           -$16,185.91    COMPOUND        CHARTER COMMUNICATIONS      WHITE               AIRICHA            CRAVEN               $                     (17,516.93)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122650       9/5/2014                 $50.00               $444.95    COMPOUND        GEORGIA DCH STATE HEALTH    GORDY               CRYSTAL            VERGOT               $                        1,301.97       700009892       9/16/2014        9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122854       9/5/2014                  $0.00            $14,728.53    COMPOUND        CHARTER COMMUNICATIONS      WHITE               AIRICHA            CRAVEN               $                      14,730.65          1085469       10/7/2014        9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122854       9/5/2014                  $0.00           -$14,728.53    COMPOUND        CHARTER COMMUNICATIONS      WHITE               AIRICHA            CRAVEN               $                     (14,730.65)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122854       9/5/2014                  $0.00            $12,597.10    COMPOUND        CHARTER COMMUNICATIONS      WHITE               AIRICHA            CRAVEN               $                      14,730.65                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122188       9/8/2014             $2,946.13               $9,650.97   COMPOUND        KOMATSU AMERICA CORP        MCGOWAN             AMANDA             CRAVEN               $                      14,730.65        400456153       10/7/2014        9/15/2014
FLORIDA PHARMACY SOLUTIONS   000000122230       9/8/2014             $2,556.10               $7,864.44   COMPOUND        KOMATSU AMERICA CORP        MCGOWAN             RYAN               CRAVEN               $                      13,037.57        400456153       10/7/2014        9/15/2014
FLORIDA PHARMACY SOLUTIONS   000000122233       9/8/2014             $3,256.81             $10,476.59    COMPOUND        KOMATSU AMERICA CORP        MCGOWAN             RYAN               CRAVEN               $                      17,506.49        400456153       10/7/2014        9/15/2014
FLORIDA PHARMACY SOLUTIONS   000000122339       9/8/2014                 $12.00              $6,032.95   COMPOUND        GENERAL MOTORS LLC          ZARR                CAITLIN            DOBSON               $                        8,051.31         1085469       10/7/2014        9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122343       9/8/2014                 $12.00            $14,857.51    COMPOUND        GENERAL MOTORS LLC          ZARR                CAITLIN            DOBSON               $                      17,516.93          1085469       10/7/2014        9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122535      9/10/2014                 $35.00            $13,761.81    COMPOUND        BOILERMAKERS NATIONAL HLT   MC GOWAN            JAMISON            CRAVEN               $                      17,516.93        400456153       10/7/2014        9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122536      9/10/2014                 $35.00            $13,698.40    COMPOUND        BOILERMAKERS NATIONAL HLT   MC GOWAN            JAMISON            CRAVEN               $                      17,506.49        400456153       10/7/2014        9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000121362      9/12/2014                  $0.00            $13,735.74    COMPOUND        GEORGIA DCH STATE HEALTH    CASTLEBERRY         APRIL              CRAVEN               $                      17,506.49        700009892       9/16/2014        9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122312      9/12/2014             $1,227.94               $5,809.69   COMPOUND        CHARTER COMMUNICATIONS      WHITE               SKYLAR             CRAVEN               $                        8,051.31         1091090      10/14/2014        9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122315      9/12/2014               $356.48             $14,374.17    COMPOUND        CHARTER COMMUNICATIONS      WHITE               SKYLAR             CRAVEN               $                      14,730.65                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122315      9/12/2014               $258.69             $12,590.56    COMPOUND        CHARTER COMMUNICATIONS      WHITE               SKYLAR             CRAVEN               $                      14,730.65                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122315      9/12/2014              -$258.69            -$14,471.96    COMPOUND        CHARTER COMMUNICATIONS      WHITE               SKYLAR             CRAVEN               $                     (14,730.65)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122315      9/12/2014               $258.69             $14,471.96    COMPOUND        CHARTER COMMUNICATIONS      WHITE               SKYLAR             CRAVEN               $                      14,730.65          1091090      10/14/2014        9/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122315      9/12/2014              -$258.69            -$14,471.96    COMPOUND        CHARTER COMMUNICATIONS      WHITE               SKYLAR             CRAVEN               $                     (14,730.65)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000123437      9/12/2014             $1,419.04             $16,119.56    COMPOUND        CHARTER COMMUNICATIONS      MORRISON            VICTORIA           VERGOT               $                      19,698.28          1096685      10/21/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000123438      9/12/2014                  $0.00            $15,889.60    COMPOUND        CHARTER COMMUNICATIONS      MORRISON            VICTORIA           VERGOT               $                      15,889.60          1096685      10/21/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000123438      9/12/2014                  $0.00            $13,818.86    COMPOUND        CHARTER COMMUNICATIONS      MORRISON            VICTORIA           VERGOT               $                      15,889.60                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000123438      9/12/2014                  $0.00           -$15,889.60    COMPOUND        CHARTER COMMUNICATIONS      MORRISON            VICTORIA           VERGOT               $                     (15,889.60)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000123482      9/15/2014                  $0.00            $14,091.10    COMPOUND        CHARTER COMMUNICATIONS      MORRISON            JOSEPH             VERGOT               $                      19,698.28                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000123482      9/15/2014                  $0.00           -$17,538.60    COMPOUND        CHARTER COMMUNICATIONS      MORRISON            JOSEPH             VERGOT               $                     (19,698.28)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000123482      9/15/2014                  $0.00            $17,538.60    COMPOUND        CHARTER COMMUNICATIONS      MORRISON            JOSEPH             VERGOT               $                      19,698.28          1096685      10/21/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000123484      9/15/2014                  $0.00              $3,502.38   COMPOUND        CHARTER COMMUNICATIONS      MORRISON            JOSEPH             VERGOT               $                        4,270.50               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000123484      9/15/2014               $209.54               $3,889.76   COMPOUND        CHARTER COMMUNICATIONS      MORRISON            JOSEPH             VERGOT               $                        4,270.50               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000123484      9/15/2014                  $0.00              $4,099.30   COMPOUND        CHARTER COMMUNICATIONS      MORRISON            JOSEPH             VERGOT               $                        4,270.50         1091090      10/14/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000123484      9/15/2014                  $0.00             -$4,099.30   COMPOUND        CHARTER COMMUNICATIONS      MORRISON            JOSEPH             VERGOT               $                       (4,270.50)              0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000123484      9/15/2014                  $0.00             -$4,099.30   COMPOUND        CHARTER COMMUNICATIONS      MORRISON            JOSEPH             VERGOT               $                       (4,270.50)              0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000121219      9/16/2014                 $80.00            $13,060.24    COMPOUND        VERIZON WIRELESS            ANDREWS III         HERBERT            CRAVEN               $                      13,223.89        200367910      10/14/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000121349      9/16/2014                 $80.00            $14,947.55    COMPOUND        VERIZON WIRELESS            ANDREWS III         HERBERT            CRAVEN               $                      15,027.55        200367910      10/14/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000121350      9/16/2014                  $0.00              $1,633.38   COMPOUND        GEORGIA DCH STATE HEALTH    CASTLEBERRY         APRIL              CRAVEN               $                        2,107.22       700010161       9/23/2014        9/23/2014
FLORIDA PHARMACY SOLUTIONS   000000123660      9/16/2014             $1,295.09             $11,655.81    COMPOUND        CHARTER COMMUNICATIONS      PIERSAUL            DAVID              VERGOT               $                      13,037.57          1091090      10/14/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000123660      9/16/2014            -$1,295.09            -$11,655.81    COMPOUND        CHARTER COMMUNICATIONS      PIERSAUL            DAVID              VERGOT               $                     (13,037.57)       300449688       5/31/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000123660      9/16/2014             $1,295.09               $9,125.85   COMPOUND        CHARTER COMMUNICATIONS      PIERSAUL            DAVID              VERGOT               $                      13,037.57                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000123660      9/16/2014            -$1,295.09            -$11,655.81    COMPOUND        CHARTER COMMUNICATIONS      PIERSAUL            DAVID              VERGOT               $                     (13,037.57)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000123660      9/16/2014             $1,042.09             $11,908.81    COMPOUND        CHARTER COMMUNICATIONS      PIERSAUL            DAVID              VERGOT               $                      13,037.57        300449688       5/31/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000123663      9/16/2014             $2,411.95             $10,538.95    COMPOUND        CHARTER COMMUNICATIONS      PIERSAUL            DAVID              VERGOT               $                      13,037.57          1091090      10/14/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000123407      9/17/2014                 $50.00              $1,570.72   COMPOUND        ANTHEM BLUE CROSS OF CAL    STUHR               KRISTA             VERGOT               $                        5,797.01       400462404      10/14/2014        9/22/2014
FLORIDA PHARMACY SOLUTIONS   000000121369      9/18/2014                  $5.38            $14,206.58    COMPOUND        GEORGIA DCH STATE HEALTH    CASTLEBERRY         APRIL              CRAVEN               $                      17,671.94        700010161       9/23/2014        9/23/2014
FLORIDA PHARMACY SOLUTIONS   000000123481      9/18/2014                  $0.00            $17,696.87    COMPOUND        CHARTER COMMUNICATIONS      MORRISON            JOSEPH             VERGOT               $                      19,854.35          1096685      10/21/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000123481      9/18/2014                  $0.00           -$17,696.87    COMPOUND        CHARTER COMMUNICATIONS      MORRISON            JOSEPH             VERGOT               $                     (19,854.35)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000123481      9/18/2014                  $0.00            $14,187.72    COMPOUND        CHARTER COMMUNICATIONS      MORRISON            JOSEPH             VERGOT               $                      19,854.35                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000123659      9/18/2014                  $0.00            $17,696.87    COMPOUND        CHARTER COMMUNICATIONS      PIERSAUL            DAVID              VERGOT               $                      19,854.35          1096685      10/21/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000123659      9/18/2014                  $0.00            $14,217.72    COMPOUND        CHARTER COMMUNICATIONS      PIERSAUL            DAVID              VERGOT               $                      19,854.35                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000123659      9/18/2014                  $0.00           -$17,696.87    COMPOUND        CHARTER COMMUNICATIONS      PIERSAUL            DAVID              VERGOT               $                     (19,854.35)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000123661      9/18/2014                 $42.96            $14,749.61    COMPOUND        CHARTER COMMUNICATIONS      PIERSAUL            DAVID              VERGOT               $                      18,381.56                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000123661      9/18/2014                 $42.96            $18,338.60    COMPOUND        CHARTER COMMUNICATIONS      PIERSAUL            DAVID              VERGOT               $                      18,381.56          1096685      10/21/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000123661      9/18/2014                -$42.96           -$18,338.60    COMPOUND        CHARTER COMMUNICATIONS      PIERSAUL            DAVID              VERGOT               $                     (18,381.56)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000123662      9/18/2014                  $0.00            $17,696.87    COMPOUND        CHARTER COMMUNICATIONS      PIERSAUL            DAVID              VERGOT               $                      19,854.35          1096685      10/21/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000123662      9/18/2014                  $0.00           -$17,696.87    COMPOUND        CHARTER COMMUNICATIONS      PIERSAUL            DAVID              VERGOT               $                     (19,854.35)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000123662      9/18/2014                  $0.00            $14,217.72    COMPOUND        CHARTER COMMUNICATIONS      PIERSAUL            DAVID              VERGOT               $                      19,854.35                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000123662      9/18/2014               $506.00             $17,190.87    COMPOUND        CHARTER COMMUNICATIONS      PIERSAUL            DAVID              VERGOT               $                      19,854.35                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000123662      9/18/2014                  $0.00           -$17,696.87    COMPOUND        CHARTER COMMUNICATIONS      PIERSAUL            DAVID              VERGOT               $                     (19,854.35)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000123927      9/18/2014                 $12.00            $14,037.49    COMPOUND        GENERAL MOTORS LLC          ZARR                JORDAN             VERGOT               $                      17,506.25          1096685      10/21/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000123928      9/18/2014                 $12.00            $14,150.96    COMPOUND        GENERAL MOTORS LLC          ZARR                JORDAN             VERGOT               $                      17,671.94          1096685      10/21/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000123929      9/18/2014                 $12.00              $5,660.14   COMPOUND        GENERAL MOTORS LLC          ZARR                JORDAN             VERGOT               $                        7,102.38         1096685      10/21/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000123645      9/19/2014                  $0.00              $3,677.22   COMPOUND        CHARTER COMMUNICATIONS      MORRISON            VICTORIA           VERGOT               $                        3,843.00         1096685      10/21/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000123645      9/19/2014                  $0.00             -$3,677.22   COMPOUND        CHARTER COMMUNICATIONS      MORRISON            VICTORIA           VERGOT               $                       (3,843.00)              0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000123645      9/19/2014                  $0.00              $3,104.00   COMPOUND        CHARTER COMMUNICATIONS      MORRISON            VICTORIA           VERGOT               $                        3,843.00               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122086      9/22/2014                  $0.00           -$17,682.30    COMPOUND        CHARTER COMMUNICATIONS      BETTIS              MARCIA             CRAVEN               $                     (19,813.35)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122086      9/22/2014                  $0.00            $17,682.30    COMPOUND        CHARTER COMMUNICATIONS      BETTIS              MARCIA             CRAVEN               $                      19,813.35          1096685      10/21/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000122086      9/22/2014                  $0.00            $14,176.06    COMPOUND        CHARTER COMMUNICATIONS      BETTIS              MARCIA             CRAVEN               $                      19,813.35                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122362      9/23/2014                 $50.00            $14,025.92    COMPOUND        GEORGIA DCH STATE HEALTH    KISSNER             MORGAN             DOBSON               $                      17,671.94        700010415       9/30/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000122624      9/23/2014                 $50.00              $1,582.83   COMPOUND        GEORGIA DCH STATE HEALTH    KISSNER             MORGAN             DOBSON               $                        2,107.22       700010415       9/30/2014        9/30/2014




Data Class: Confidential


                                        Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 17 of 34 PageID #:
                                                                            11992
                                                                                                                                                                                                                                     Government's Exhibit 236
            PHCY_NME          PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT     PAY_NET_CHECK_AMT          LABEL_TXT            CARRIER_NAME              MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE       INVOICE_DTE
FLORIDA PHARMACY SOLUTIONS   000000122318      9/24/2014                 $0.00              $3,102.85   COMPOUND        CHARTER COMMUNICATIONS         WHITE               SKYLAR             CRAVEN               $                        3,943.96               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122318      9/24/2014                 $0.00             -$3,708.62   COMPOUND        CHARTER COMMUNICATIONS         WHITE               SKYLAR             CRAVEN               $                       (3,943.96)              0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122318      9/24/2014                 $0.00              $3,708.62   COMPOUND        CHARTER COMMUNICATIONS         WHITE               SKYLAR             CRAVEN               $                        3,943.96         1096685      10/21/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000122350      9/24/2014                 $0.00            $17,506.25    COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                      17,506.25          1096685      10/21/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000122350      9/24/2014                 $0.00            $14,091.10    COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                      17,506.25                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122350      9/24/2014                 $0.00           -$17,506.25    COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                     (17,506.25)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122351      9/24/2014                 $0.00           -$16,632.49    COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                     (17,671.94)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122351      9/24/2014                 $0.00            $16,632.49    COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                      17,671.94          1096685      10/21/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000122351      9/24/2014                 $0.00            $14,081.68    COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                      17,671.94                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122363      9/24/2014                $50.00            $14,338.10    COMPOUND        GEORGIA DCH STATE HEALTH       KISSNER             MORGAN             DOBSON               $                      17,506.25        700010415       9/30/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000122650      9/24/2014                $50.00                $447.27   COMPOUND        GEORGIA DCH STATE HEALTH       GORDY               CRYSTAL            VERGOT               $                        1,279.10       700010415       9/30/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000122087      9/25/2014                 $0.00            $14,393.41    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                      17,506.25                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122087      9/25/2014                 $0.00            $17,506.25    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                      17,506.25          1102250      10/28/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000122087      9/25/2014                 $0.00           -$17,506.25    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                     (17,506.25)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122273      9/25/2014                 $0.00            $14,730.65    COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III            JOHN               CRAVEN               $                      14,730.65          1102250      10/28/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000122275      9/25/2014                 $0.00              $3,682.66   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                        3,682.66         1102250      10/28/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000122275      9/25/2014                 $0.00             -$3,682.66   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                       (3,682.66)              0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122275      9/25/2014                 $0.00              $3,258.43   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                        3,682.66               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122316      9/25/2014                 $0.00            $10,929.66    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      11,388.00          1102250      10/28/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000122316      9/25/2014                 $0.00           -$10,929.66    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                     (11,388.00)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122316      9/25/2014                 $0.00              $9,238.46   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      11,388.00                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000123931      9/25/2014                $12.00            $12,809.27    COMPOUND        GENERAL MOTORS LLC             ZARR                JORDAN             VERGOT               $                      14,730.65          1102250      10/28/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000122271      9/26/2014                 $0.00              $3,502.38   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                        4,270.50               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122271      9/26/2014                 $0.00             -$4,099.30   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                       (4,270.50)              0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122271      9/26/2014                 $0.00              $4,099.30   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                        4,270.50         1102250      10/28/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000122280      9/26/2014                 $0.00            $16,632.49    COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III            JOHN               CRAVEN               $                      17,671.94          1102250      10/28/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000122319      9/26/2014                 $0.00           -$16,632.49    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                     (17,671.94)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122319      9/26/2014                 $0.00            $14,081.68    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      17,671.94                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122319      9/26/2014                 $0.00            $16,632.49    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      17,671.94          1102250      10/28/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000124365      9/26/2014                 $0.00             -$3,591.02   COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                       (4,076.54)              0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000124365      9/26/2014                 $0.00              $2,933.04   COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                        4,076.54               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000124365      9/26/2014                 $0.00              $3,591.02   COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                        4,076.54         1107848       11/4/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000124410      9/26/2014               -$33.31               -$299.79   COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                         (358.85)              0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124410      9/26/2014                $33.31                $299.79   COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                          358.85         1102250      10/28/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000124410      9/26/2014               -$33.31               -$299.79   COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                         (358.85)              0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124410      9/26/2014                $34.41                $298.69   COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                          358.85               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124410      9/26/2014                $33.31                $310.83   COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                          358.85               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124414      9/26/2014             -$139.14              -$1,252.30   COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                       (1,481.17)              0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000124414      9/26/2014             -$139.14              -$1,252.30   COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                       (1,481.17)      300449672       5/31/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124414      9/26/2014              $120.18               $1,271.26   COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                        1,481.17       300449672       5/31/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124414      9/26/2014              $139.14               $1,252.30   COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                        1,481.17         1102250      10/28/2014        9/30/2014
FLORIDA PHARMACY SOLUTIONS   000000124414      9/26/2014              $139.14               $1,062.63   COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                        1,481.17               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122252      9/29/2014                 $0.00           -$16,923.75    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                     (17,671.94)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122252      9/29/2014                 $0.00            $16,923.75    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                      17,671.94          1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122252      9/29/2014                 $0.00            $14,329.66    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                      17,671.94                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122254      9/29/2014                 $0.00             -$4,098.20   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                       (4,098.20)              0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122254      9/29/2014                 $0.00              $4,098.20   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                        4,098.20         1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122254      9/29/2014                 $0.00              $3,502.38   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                        4,098.20               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122304      9/29/2014                 $0.00            $17,671.94    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      17,671.94          1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122304      9/29/2014                 $0.00           -$17,671.94    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                     (17,671.94)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122304      9/29/2014                 $0.00            $14,205.51    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      17,671.94                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122313      9/29/2014                $36.19                $313.55   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                          426.31               0       6/30/2015        6/23/2015
FLORIDA PHARMACY SOLUTIONS   000000122313      9/29/2014                $36.19                $325.71   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                          426.31         1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122313      9/29/2014               -$36.19               -$325.71   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                         (426.31)              0       6/30/2015        6/23/2015
FLORIDA PHARMACY SOLUTIONS   000000122313      9/29/2014               -$36.19               -$325.71   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                         (426.31)      300449692       5/31/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122313      9/29/2014                $34.97                $326.93   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                          426.31       300449692       5/31/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122377      9/29/2014                 $0.00           -$16,922.05    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                     (17,671.94)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122377      9/29/2014                 $0.00            $16,922.05    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                      17,671.94          1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122377      9/29/2014                 $0.00            $14,328.28    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                      17,671.94                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122479      9/29/2014                 $0.00             -$1,721.59   COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                       (3,401.02)              0       6/30/2015        6/23/2015
FLORIDA PHARMACY SOLUTIONS   000000122479      9/29/2014                 $0.00              $1,504.24   COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                        3,401.02               0       6/30/2015        6/23/2015
FLORIDA PHARMACY SOLUTIONS   000000122479      9/29/2014                 $0.00              $1,721.59   COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                        3,401.02         1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000121984      9/30/2014                $75.00              $8,600.88   COMPOUND        FEDEX CORPORATION              ANDREWS             NANCY              CRAVEN               $                      10,676.80        400474769      10/28/2014        10/9/2014
FLORIDA PHARMACY SOLUTIONS   000000122177      9/30/2014                 $0.00           -$16,901.18    COMPOUND        CHARTER COMMUNICATIONS         WHITE               AIRICHA            CRAVEN               $                     (17,506.25)               0       6/30/2015        6/23/2015
FLORIDA PHARMACY SOLUTIONS   000000122177      9/30/2014                 $0.00            $16,901.18    COMPOUND        CHARTER COMMUNICATIONS         WHITE               AIRICHA            CRAVEN               $                      17,506.25          1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122177      9/30/2014                 $0.00            $14,318.38    COMPOUND        CHARTER COMMUNICATIONS         WHITE               AIRICHA            CRAVEN               $                      17,506.25                0       6/30/2015        6/23/2015
FLORIDA PHARMACY SOLUTIONS   000000122180      9/30/2014                 $0.00            $15,204.94    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             VALERIE            CRAVEN               $                      17,506.25                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122180      9/30/2014                 $0.00            $17,506.25    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             VALERIE            CRAVEN               $                      17,506.25          1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122180      9/30/2014                 $0.00           -$17,506.25    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             VALERIE            CRAVEN               $                     (17,506.25)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122181      9/30/2014                 $0.00            $14,281.07    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             VALERIE            CRAVEN               $                      17,671.94                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122181      9/30/2014                 $0.00            $16,866.53    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             VALERIE            CRAVEN               $                      17,671.94          1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122181      9/30/2014                 $0.00           -$16,866.53    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             VALERIE            CRAVEN               $                     (17,671.94)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122314      9/30/2014                 $0.00           -$16,901.18    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                     (17,506.25)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122314      9/30/2014                 $0.00            $16,901.18    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      17,506.25          1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122314      9/30/2014                 $0.00            $14,288.38    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      17,506.25                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122338      9/30/2014                $12.00            $12,956.31    COMPOUND        GENERAL MOTORS LLC             ZARR                CAITLIN            DOBSON               $                      15,180.26          1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122374      9/30/2014                 $0.00            $14,318.38    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                      17,506.49                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122374      9/30/2014                 $0.00            $16,901.18    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                      17,506.49          1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122374      9/30/2014                 $0.00           -$16,901.18    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                     (17,506.49)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122514      9/30/2014                 $0.00           -$16,922.05    COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                     (17,671.94)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122514      9/30/2014                 $0.00            $16,922.05    COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                      17,671.94          1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122514      9/30/2014                 $0.00            $14,328.28    COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                      17,671.94                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122585      9/30/2014                 $0.00            $14,281.07    COMPOUND        CHARTER COMMUNICATIONS         WHITE               AIRICHA            CRAVEN               $                      17,671.94                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122585      9/30/2014                 $0.00           -$16,866.53    COMPOUND        CHARTER COMMUNICATIONS         WHITE               AIRICHA            CRAVEN               $                     (17,671.94)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122585      9/30/2014                 $0.00            $16,866.53    COMPOUND        CHARTER COMMUNICATIONS         WHITE               AIRICHA            CRAVEN               $                      17,671.94          1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122787      9/30/2014                 $0.00            $15,178.13    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      15,180.26          1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122787      9/30/2014                 $0.00           -$15,178.13    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                     (15,180.26)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122787      9/30/2014                 $0.00            $12,997.73    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      15,180.26                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122854      9/30/2014                 $0.00            $13,000.47    COMPOUND        CHARTER COMMUNICATIONS         WHITE               AIRICHA            CRAVEN               $                      15,180.26                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122854      9/30/2014                 $0.00           -$15,180.26    COMPOUND        CHARTER COMMUNICATIONS         WHITE               AIRICHA            CRAVEN               $                     (15,180.26)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122854      9/30/2014                 $0.00            $15,180.26    COMPOUND        CHARTER COMMUNICATIONS         WHITE               AIRICHA            CRAVEN               $                      15,180.26          1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000123372      9/30/2014                $50.00                $280.39   COMPOUND        ANTHEM BLUE CROSS OF CAL       STUHR               KRISTA             VERGOT               $                          456.57       400474769      10/28/2014        10/6/2014
FLORIDA PHARMACY SOLUTIONS   000000124583      9/30/2014            $1,580.84               $4,478.88   COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                        8,051.31               0       6/30/2015        6/23/2015
FLORIDA PHARMACY SOLUTIONS   000000124583      9/30/2014            $1,580.84               $5,456.80   COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                        8,051.31         1102250      10/28/2014       10/14/2014




Data Class: Confidential


                                        Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 18 of 34 PageID #:
                                                                            11993
                                                                                                                                                                                                                                     Government's Exhibit 236
            PHCY_NME          PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT     PAY_NET_CHECK_AMT          LABEL_TXT             CARRIER_NAME             MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE       INVOICE_DTE
FLORIDA PHARMACY SOLUTIONS   000000124583      9/30/2014             $1,483.05              $5,554.59   COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                        8,051.31       300449681       5/31/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124583      9/30/2014            -$1,580.84             -$5,456.80   COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                       (8,051.31)      300449681       5/31/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124583      9/30/2014            -$1,580.84             -$5,456.80   COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                       (8,051.31)              0       6/30/2015        6/23/2015
FLORIDA PHARMACY SOLUTIONS   000000124585      9/30/2014               $262.72            $15,959.77    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                      17,506.25          1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000124585      9/30/2014              -$262.72           -$15,959.77    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                     (17,506.25)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124585      9/30/2014               $262.72            $13,478.33    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                      17,506.25                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124587      9/30/2014            -$1,630.97           -$15,233.86    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                     (17,671.94)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000124587      9/30/2014            -$1,630.97           -$15,233.86    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                     (17,671.94)       300449681       5/31/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124587      9/30/2014             $1,427.95            $15,436.88    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                      17,671.94        300449681       5/31/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124587      9/30/2014             $1,630.97            $15,233.86    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                      17,671.94          1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000124587      9/30/2014             $1,630.97            $12,648.53    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                      17,671.94                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000124588      9/30/2014                 $0.00            $15,178.13    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                      15,180.26          1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000124588      9/30/2014                 $0.00            $12,997.73    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                      15,180.26                0       6/30/2015        6/23/2015
FLORIDA PHARMACY SOLUTIONS   000000124588      9/30/2014                 $0.00           -$15,178.13    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                     (15,180.26)               0       6/30/2015        6/23/2015
FLORIDA PHARMACY SOLUTIONS   000000122310      10/1/2014               $751.49              $5,703.69   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                        7,590.13               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122310      10/1/2014               $645.52              $6,869.37   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                        7,590.13       300449692       5/31/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122310      10/1/2014              -$751.49             -$6,763.40   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                       (7,590.13)              0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122310      10/1/2014               $751.49              $6,763.40   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                        7,590.13         1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122310      10/1/2014              -$751.49             -$6,763.40   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                       (7,590.13)      300449692       5/31/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122317      10/1/2014                 $0.00             -$4,289.35   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                       (4,289.35)              0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122317      10/1/2014                 $0.00              $3,641.68   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                        4,289.35               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122317      10/1/2014                 $5.56              $4,283.79   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                        4,289.35               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122317      10/1/2014                 $0.00             -$4,289.35   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                       (4,289.35)              0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122317      10/1/2014                 $0.00              $4,289.35   COMPOUND        CHARTER COMMUNICATIONS         ROBERTS             JEFFERY            DOBSON               $                        4,289.35         1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000124413      10/1/2014             $1,297.95            $13,880.18    COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                      15,180.26        300449672       5/31/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124413      10/1/2014             $1,517.81            $11,461.66    COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                      15,180.26                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124413      10/1/2014            -$1,517.81           -$13,660.32    COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                     (15,180.26)       300449672       5/31/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124413      10/1/2014            -$1,517.81           -$13,660.32    COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                     (15,180.26)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124413      10/1/2014             $1,517.81            $13,660.32    COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                      15,180.26          1102250      10/28/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000124368      10/2/2014                 $0.00            $16,927.06    COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                      17,506.25          1107848       11/4/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000124368      10/2/2014                 $0.00            $14,339.54    COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                      17,506.25                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000124368      10/2/2014                 $0.00           -$16,927.06    COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                     (17,506.25)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000124369      10/2/2014             $3,527.35            $13,394.70    COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                      17,671.94          1107848       11/4/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000121219      10/8/2014                $80.00              $6,759.95   COMPOUND        VERIZON WIRELESS               ANDREWS III         HERBERT            CRAVEN               $                        7,381.70       200435648       11/4/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000121350      10/8/2014                 $0.00              $1,659.55   COMPOUND        GEORGIA DCH STATE HEALTH       CASTLEBERRY         APRIL              CRAVEN               $                        2,107.22       700010963      10/14/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000121362      10/8/2014                 $0.00            $14,325.72    COMPOUND        GEORGIA DCH STATE HEALTH       CASTLEBERRY         APRIL              CRAVEN               $                      17,940.41        700010963      10/14/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122192      10/8/2014                $15.00              $1,087.44   COMPOUND        ANTHEM BCBS OF GEORGIA         ROSS                CONNIE             DOBSON               $                        1,766.81               0       11/4/2014       10/13/2014
FLORIDA PHARMACY SOLUTIONS   000000122337      10/8/2014                $12.00              $2,873.96   COMPOUND        GENERAL MOTORS LLC             ZARR                CAITLIN            DOBSON               $                        3,339.46         1107848       11/4/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122343      10/8/2014                $12.00            $14,216.24    COMPOUND        GENERAL MOTORS LLC             ZARR                CAITLIN            DOBSON               $                      18,106.10          1107848       11/4/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000123437      10/8/2014                 $0.00           -$16,927.06    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                     (17,940.41)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000123437      10/8/2014                 $0.00            $14,340.21    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                      17,940.41                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000123437      10/8/2014                 $0.00            $16,927.06    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                      17,940.41          1107848       11/4/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000123438      10/8/2014                 $0.00            $16,854.91    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                      18,106.10          1107848       11/4/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000123438      10/8/2014                 $0.00           -$16,854.91    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                     (18,106.10)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000123438      10/8/2014                 $0.00            $14,271.67    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                      18,106.10                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000121988      10/9/2014                $75.00              $5,368.98   COMPOUND        FEDEX CORPORATION              ANDREWS             NANCY              CRAVEN               $                        7,381.70       400487151      11/11/2014       10/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122089      10/9/2014                 $0.00              $6,730.37   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                        7,381.70         1113408      11/11/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122089      10/9/2014                 $0.00              $5,444.52   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                        7,381.70               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122089      10/9/2014                 $0.00             -$6,730.37   COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                       (7,381.70)              0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122315      10/9/2014                 $0.00            $15,178.13    COMPOUND        CHARTER COMMUNICATIONS         WHITE               SKYLAR             CRAVEN               $                      15,180.26          1113408      11/11/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122315      10/9/2014                 $0.00            $12,979.47    COMPOUND        CHARTER COMMUNICATIONS         WHITE               SKYLAR             CRAVEN               $                      15,180.26                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122315      10/9/2014                 $0.00           -$15,178.13    COMPOUND        CHARTER COMMUNICATIONS         WHITE               SKYLAR             CRAVEN               $                     (15,180.26)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122339      10/9/2014                $12.00              $6,032.95   COMPOUND        GENERAL MOTORS LLC             ZARR                CAITLIN            DOBSON               $                        8,051.31         1113408      11/11/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122381      10/9/2014                 $0.00              $6,730.37   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                        7,381.70         1113408      11/11/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122381      10/9/2014                 $0.00              $5,444.52   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                        7,381.70               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122381      10/9/2014                 $0.00             -$6,730.37   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                       (7,381.70)              0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122624     10/10/2014                $50.00              $1,609.55   COMPOUND        GEORGIA DCH STATE HEALTH       KISSNER             MORGAN             DOBSON               $                        2,107.22       700010963      10/14/2014       10/14/2014
FLORIDA PHARMACY SOLUTIONS   000000122312     10/13/2014                 $0.00              $7,037.64   COMPOUND        CHARTER COMMUNICATIONS         WHITE               SKYLAR             CRAVEN               $                        8,051.31         1113408      11/11/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122312     10/13/2014                 $0.00              $6,059.72   COMPOUND        CHARTER COMMUNICATIONS         WHITE               SKYLAR             CRAVEN               $                        8,051.31               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122312     10/13/2014                 $0.00             -$7,037.64   COMPOUND        CHARTER COMMUNICATIONS         WHITE               SKYLAR             CRAVEN               $                       (8,051.31)              0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122349     10/13/2014                 $0.00             -$6,828.09   COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                       (7,381.70)              0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122349     10/13/2014                 $0.00              $5,522.69   COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                        7,381.70               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122349     10/13/2014                 $0.00              $6,828.09   COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                        7,381.70         1113408      11/11/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000121349     10/15/2014                $80.00            $14,963.99    COMPOUND        VERIZON WIRELESS               ANDREWS III         HERBERT            CRAVEN               $                      15,180.26        200458141      11/11/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000121984     10/15/2014                $75.00              $8,566.22   COMPOUND        FEDEX CORPORATION              ANDREWS             NANCY              CRAVEN               $                      10,939.10        400487151      11/11/2014       10/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122280     10/15/2014                 $0.00            $16,854.91    COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III            JOHN               CRAVEN               $                      18,106.10          1113408      11/11/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122319     10/15/2014                 $0.00            $16,854.91    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      18,106.10          1113408      11/11/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122319     10/15/2014                 $0.00            $14,271.67    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      18,106.10                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122319     10/15/2014                 $0.00           -$16,854.91    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                     (18,106.10)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000124365     10/15/2014                 $0.00             -$3,358.63   COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                       (3,401.02)              0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000124365     10/15/2014                 $0.00              $3,358.63   COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                        3,401.02         1113408      11/11/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000124365     10/15/2014                 $0.00              $2,889.24   COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                        3,401.02               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000123481     10/16/2014                 $0.00            $16,864.83    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                      18,106.10          1118973      11/18/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000123481     10/16/2014                 $0.00            $14,280.23    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                      18,106.10                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000123481     10/16/2014                 $0.00           -$16,864.83    COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                     (18,106.10)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000125806     10/17/2014             $2,399.72            $14,527.34    COMPOUND        CHARTER COMMUNICATIONS         MASON               JUSTIN             VERGOT               $                      17,940.41          1118973      11/18/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000125806     10/17/2014            -$2,399.72           -$14,527.34    COMPOUND        CHARTER COMMUNICATIONS         MASON               JUSTIN             VERGOT               $                     (17,940.41)               0       6/30/2015         8/4/2015
FLORIDA PHARMACY SOLUTIONS   000000125806     10/17/2014             $2,141.03            $14,786.03    COMPOUND        CHARTER COMMUNICATIONS         MASON               JUSTIN             VERGOT               $                      17,940.41        300449677       5/31/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000125806     10/17/2014             $2,399.72            $11,940.49    COMPOUND        CHARTER COMMUNICATIONS         MASON               JUSTIN             VERGOT               $                      17,940.41                0       6/30/2015         8/4/2015
FLORIDA PHARMACY SOLUTIONS   000000125806     10/17/2014            -$2,399.72           -$14,527.34    COMPOUND        CHARTER COMMUNICATIONS         MASON               JUSTIN             VERGOT               $                     (17,940.41)       300449677       5/31/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122086     10/20/2014                 $0.00            $15,336.19    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                      18,106.10                0       6/30/2015        6/23/2015
FLORIDA PHARMACY SOLUTIONS   000000122086     10/20/2014                 $0.00           -$18,103.50    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                     (18,106.10)               0       6/30/2015        6/23/2015
FLORIDA PHARMACY SOLUTIONS   000000122086     10/20/2014                 $0.00            $18,103.50    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                      18,106.10          1118973      11/18/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122314     10/20/2014                 $0.00           -$16,915.39    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                     (17,940.41)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122314     10/20/2014                 $0.00            $14,331.15    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      17,940.41                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122314     10/20/2014                 $0.00            $16,915.39    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      17,940.41          1118973      11/18/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122350     10/20/2014                 $0.00           -$17,024.10    COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                     (17,940.41)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122350     10/20/2014                 $0.00            $14,423.83    COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                      17,940.41                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122350     10/20/2014                 $0.00            $17,024.10    COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                      17,940.41          1118973      11/18/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122351     10/20/2014                 $0.00            $15,336.19    COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                      18,106.10                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122351     10/20/2014                 $0.00           -$18,103.50    COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                     (18,106.10)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122351     10/20/2014                 $0.00            $18,103.50    COMPOUND        CHARTER COMMUNICATIONS         CONE-CRUMBLEY       ERIKA              CRAVEN               $                      18,106.10          1118973      11/18/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122362     10/20/2014                $50.00            $15,280.29    COMPOUND        GEORGIA DCH STATE HEALTH       KISSNER             MORGAN             DOBSON               $                      18,106.10        700011480      10/28/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122479     10/20/2014                 $0.00              $2,889.24   COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                        3,401.02               0       6/30/2015         6/9/2015




Data Class: Confidential


                                        Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 19 of 34 PageID #:
                                                                            11994
                                                                                                                                                                                                                                     Government's Exhibit 236
            PHCY_NME          PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT     PAY_NET_CHECK_AMT          LABEL_TXT            CARRIER_NAME              MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE       INVOICE_DTE
FLORIDA PHARMACY SOLUTIONS   000000122479     10/20/2014                 $0.00              $3,358.63   COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                        3,401.02         1118973      11/18/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122479     10/20/2014                 $0.00             -$3,358.63   COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                       (3,401.02)              0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000123407     10/20/2014                $50.00              $1,576.29   COMPOUND        ANTHEM BLUE CROSS OF CAL       STUHR               KRISTA             VERGOT               $                        5,797.01       400493281      11/18/2014       10/27/2014
FLORIDA PHARMACY SOLUTIONS   000000123484     10/20/2014                 $0.00             -$4,289.35   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                       (4,289.35)              0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000123484     10/20/2014                 $0.00              $4,289.35   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                        4,289.35         1118973      11/18/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000123484     10/20/2014                 $0.00              $3,641.93   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            JOSEPH             VERGOT               $                        4,289.35               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000121369     10/21/2014                $31.49            $14,026.80    COMPOUND        GEORGIA DCH STATE HEALTH       CASTLEBERRY         APRIL              CRAVEN               $                      18,106.10        700011480      10/28/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122318     10/21/2014                 $0.00              $3,105.16   COMPOUND        CHARTER COMMUNICATIONS         WHITE               SKYLAR             CRAVEN               $                        3,943.96               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122318     10/21/2014                 $0.00             -$3,708.46   COMPOUND        CHARTER COMMUNICATIONS         WHITE               SKYLAR             CRAVEN               $                       (3,943.96)              0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122318     10/21/2014                 $0.00              $3,708.46   COMPOUND        CHARTER COMMUNICATIONS         WHITE               SKYLAR             CRAVEN               $                        3,943.96         1118973      11/18/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122363     10/21/2014                $50.00            $14,368.41    COMPOUND        GEORGIA DCH STATE HEALTH       KISSNER             MORGAN             DOBSON               $                      17,940.41        700011480      10/28/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000125807     10/21/2014             $1,385.85            $13,950.34    COMPOUND        CHARTER COMMUNICATIONS         MASON               JUSTIN             VERGOT               $                      18,106.10                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000125807     10/21/2014             $1,385.85            $16,717.65    COMPOUND        CHARTER COMMUNICATIONS         MASON               JUSTIN             VERGOT               $                      18,106.10          1118973      11/18/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000125807     10/21/2014            -$1,385.85           -$16,717.65    COMPOUND        CHARTER COMMUNICATIONS         MASON               JUSTIN             VERGOT               $                     (18,106.10)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122087     10/22/2014                 $0.00            $16,899.67    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                      17,940.41          1118973      11/18/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122087     10/22/2014                 $0.00            $14,316.86    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                      17,940.41                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122087     10/22/2014                 $0.00           -$16,899.67    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              MARCIA             CRAVEN               $                     (17,940.41)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122273     10/22/2014                 $0.00            $15,044.09    COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III            JOHN               CRAVEN               $                      15,180.26          1118973      11/18/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122275     10/22/2014                 $0.00           -$15,044.09    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                     (15,180.26)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122275     10/22/2014                 $0.00            $12,863.99    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                      15,180.26                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122275     10/22/2014                 $0.00            $15,044.09    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                      15,180.26          1118973      11/18/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122316     10/22/2014                 $0.00              $9,611.50   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      11,438.26                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122316     10/22/2014                 $0.00           -$11,437.84    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                     (11,438.26)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122316     10/22/2014                 $0.00            $11,437.84    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNEY           CRAVEN               $                      11,438.26          1118973      11/18/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122252     10/23/2014                 $0.00            $15,336.19    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                      18,106.10                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122252     10/23/2014                 $0.00            $18,106.10    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                      18,106.10          1124462      11/25/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122252     10/23/2014                 $0.00           -$18,106.10    COMPOUND        CHARTER COMMUNICATIONS         BETTIS              JIMMY              CRAVEN               $                     (18,106.10)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122304     10/23/2014                 $0.00            $13,805.80    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      18,106.10                0       6/30/2015         8/4/2015
FLORIDA PHARMACY SOLUTIONS   000000122304     10/23/2014                 $0.00           -$16,309.72    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                     (18,106.10)               0       6/30/2015         8/4/2015
FLORIDA PHARMACY SOLUTIONS   000000122304     10/23/2014                 $0.00            $16,309.72    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      18,106.10          1124462      11/25/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122377     10/23/2014                 $0.00           -$18,106.10    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                     (18,106.10)               0       6/30/2015        6/23/2015
FLORIDA PHARMACY SOLUTIONS   000000122377     10/23/2014                 $0.00            $18,106.10    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                      18,106.10          1124462      11/25/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122377     10/23/2014                 $0.00            $15,336.19    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                      18,106.10                0       6/30/2015        6/23/2015
FLORIDA PHARMACY SOLUTIONS   000000123664     10/23/2014                 $0.00           -$11,612.78    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                     (11,612.78)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000123664     10/23/2014                 $0.00            $11,612.78    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                      11,612.78          1124462      11/25/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000123664     10/23/2014                 $0.00            $10,109.44    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                      11,612.78                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000124410     10/23/2014                 $0.00               -$333.10   COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                         (358.85)              0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124410     10/23/2014                 $0.00                $344.14   COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                          358.85               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124410     10/23/2014                 $0.00                $333.10   COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                          358.85         1124462      11/25/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000124410     10/23/2014                $34.41                $298.69   COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                          358.85               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124410     10/23/2014                 $0.00               -$333.10   COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                         (358.85)              0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124414     10/23/2014                 $0.00              $3,101.90   COMPOUND        CHARTER COMMUNICATIONS         BROWN               SYDNEE             DOBSON               $                        3,703.64         1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000122271     10/24/2014                 $0.00           -$11,390.80    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                     (11,438.26)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122271     10/24/2014                 $0.00              $9,615.37   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                      11,438.26                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122271     10/24/2014                 $0.00            $11,390.80    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             MONIQUE            CRAVEN               $                      11,438.26          1124462      11/25/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122374     10/24/2014                 $0.00            $16,899.67    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                      17,940.41          1124462      11/25/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000122374     10/24/2014                 $0.00           -$16,899.67    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                     (17,940.41)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122374     10/24/2014                 $0.00            $14,316.86    COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                      17,940.41                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122514     10/24/2014                 $0.00           -$16,864.84    COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                     (18,106.10)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122514     10/24/2014                 $0.00            $14,280.24    COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                      18,106.10                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122514     10/24/2014                 $0.00            $16,864.84    COMPOUND        CHARTER COMMUNICATIONS         SMITH               KATHLENE           CRAVEN               $                      18,106.10          1124462      11/25/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000123645     10/24/2014                 $0.00              $3,271.66   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                        3,846.04               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000123645     10/24/2014                 $0.00              $3,843.64   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                        3,846.04         1124462      11/25/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000123645     10/24/2014                 $0.00             -$3,843.64   COMPOUND        CHARTER COMMUNICATIONS         MORRISON            VICTORIA           VERGOT               $                       (3,846.04)              0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000123663     10/24/2014                 $0.00             -$6,730.56   COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                       (7,381.70)              0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000123663     10/24/2014                 $0.00              $5,444.67   COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                        7,381.70               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000123663     10/24/2014                 $0.00              $6,730.56   COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                        7,381.70         1124462      11/25/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000124585     10/24/2014                 $0.00           -$16,899.67    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                     (17,940.41)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000124585     10/24/2014                 $0.00            $14,316.86    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                      17,940.41                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000124585     10/24/2014                 $0.00            $16,899.67    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                      17,940.41          1124462      11/25/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000124587     10/24/2014                 $0.00            $16,611.41    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                      18,106.10          1124462      11/25/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000124587     10/24/2014                 $0.00           -$16,611.41    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                     (18,106.10)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124587     10/24/2014                 $0.00           -$16,611.41    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                     (18,106.10)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124587     10/24/2014              $203.02             $16,408.39    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                      18,106.10                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124587     10/24/2014                 $0.00            $14,064.19    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                      18,106.10                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000126312     10/24/2014                $10.00              $1,295.87   COMPOUND        HIGHMARK BC/BS                 PICHETTE            TIMOTHY            VERGOT               $                        1,766.81       200502963      11/25/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000126314     10/24/2014                $50.00              $9,419.41   COMPOUND        HIGHMARK BC/BS                 PICHETTE            TIMOTHY            VERGOT               $                      12,973.01        200502963      11/25/2014       10/28/2014
FLORIDA PHARMACY SOLUTIONS   000000121350     10/27/2014                $50.00              $1,610.66   COMPOUND        GEORGIA DCH STATE HEALTH       CASTLEBERRY         APRIL              CRAVEN               $                        2,107.22       700011744       11/4/2014        11/4/2014
FLORIDA PHARMACY SOLUTIONS   000000122177     10/27/2014                 $0.00            $17,024.11    COMPOUND        CHARTER COMMUNICATIONS         WHITE               AIRICHA            CRAVEN               $                      17,940.41          1124462      11/25/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000122177     10/27/2014                 $0.00            $14,423.84    COMPOUND        CHARTER COMMUNICATIONS         WHITE               AIRICHA            CRAVEN               $                      17,940.41                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122177     10/27/2014                 $0.00           -$17,024.11    COMPOUND        CHARTER COMMUNICATIONS         WHITE               AIRICHA            CRAVEN               $                     (17,940.41)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122180     10/27/2014                 $0.00            $17,024.11    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             VALERIE            CRAVEN               $                      17,940.41          1124462      11/25/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000122180     10/27/2014                 $0.00           -$17,024.11    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             VALERIE            CRAVEN               $                     (17,940.41)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122180     10/27/2014                 $0.00            $14,423.84    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             VALERIE            CRAVEN               $                      17,940.41                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122381     10/27/2014                 $0.00             -$6,828.29   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                       (7,381.70)              0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122381     10/27/2014                 $0.00              $6,828.29   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                        7,381.70         1124462      11/25/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000122381     10/27/2014                 $0.00              $5,522.85   COMPOUND        CHARTER COMMUNICATIONS         WALTERS             COURTNESHA         CRAVEN               $                        7,381.70               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122787     10/27/2014                 $0.00            $15,044.09    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      15,180.26          1124462      11/25/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000122787     10/27/2014                 $0.00           -$15,044.09    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                     (15,180.26)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122787     10/27/2014                 $0.00            $12,863.99    COMPOUND        CHARTER COMMUNICATIONS         STRIKER             GEORGE             CRAVEN               $                      15,180.26                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122854     10/27/2014                 $0.00           -$15,044.09    COMPOUND        CHARTER COMMUNICATIONS         WHITE               AIRICHA            CRAVEN               $                     (15,180.26)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122854     10/27/2014                 $0.00            $15,044.09    COMPOUND        CHARTER COMMUNICATIONS         WHITE               AIRICHA            CRAVEN               $                      15,180.26          1124462      11/25/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000122854     10/27/2014                 $0.00            $12,863.99    COMPOUND        CHARTER COMMUNICATIONS         WHITE               AIRICHA            CRAVEN               $                      15,180.26                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000123659     10/27/2014                 $0.00           -$17,580.16    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                     (18,106.10)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000123659     10/27/2014                 $0.00            $14,124.35    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                      18,106.10                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000123659     10/27/2014                 $0.00            $17,580.16    COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                      18,106.10          1124462      11/25/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000123660     10/27/2014                 $0.00             -$6,828.29   COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                       (7,381.70)              0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000123660     10/27/2014                 $0.00              $6,828.29   COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                        7,381.70         1124462      11/25/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000123660     10/27/2014                 $0.00              $5,522.85   COMPOUND        CHARTER COMMUNICATIONS         PIERSAUL            DAVID              VERGOT               $                        7,381.70               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000124368     10/27/2014                 $0.00           -$16,899.67    COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                     (17,940.41)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000124368     10/27/2014                 $0.00            $16,899.67    COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                      17,940.41          1124462      11/25/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000124368     10/27/2014                 $0.00            $14,316.86    COMPOUND        CHARTER COMMUNICATIONS         RIVAS               ALEX               CRAVEN               $                      17,940.41                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000124588     10/27/2014                 $0.00           -$15,044.09    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                     (15,180.26)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000124588     10/27/2014                 $0.00            $12,863.99    COMPOUND        CHARTER COMMUNICATIONS         WEAVER              TYLER              CRAVEN               $                      15,180.26                0       6/30/2015        7/21/2015




Data Class: Confidential


                                        Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 20 of 34 PageID #:
                                                                            11995
                                                                                                                                                                                                                                Government's Exhibit 236
            PHCY_NME          PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT          LABEL_TXT             CARRIER_NAME         MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE       INVOICE_DTE
FLORIDA PHARMACY SOLUTIONS   000000124588     10/27/2014                $0.00            $15,044.09    COMPOUND        CHARTER COMMUNICATIONS     WEAVER              TYLER              CRAVEN               $                      15,180.26          1124462      11/25/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000126313     10/27/2014               $30.00                 $95.49   COMPOUND        HIGHMARK BC/BS             PICHETTE            TIMOTHY            VERGOT               $                          134.57       200502963      11/25/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000126388     10/27/2014                $0.00              $1,391.28   COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                        1,481.17         1124462      11/25/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000126388     10/27/2014                $0.00              $1,202.65   COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                        1,481.17               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000126388     10/27/2014                $0.00             -$1,391.28   COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                       (1,481.17)              0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000121219     10/28/2014               $80.00              $6,899.65   COMPOUND        VERIZON WIRELESS           ANDREWS III         HERBERT            CRAVEN               $                        7,381.70       200525213       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000121984     10/28/2014               $75.00              $8,440.88   COMPOUND        FEDEX CORPORATION          ANDREWS             NANCY              CRAVEN               $                      10,939.10        400505535       12/2/2014       11/13/2014
FLORIDA PHARMACY SOLUTIONS   000000122089     10/28/2014                $0.00             -$6,868.27   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                       (7,381.70)              0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122089     10/28/2014                $0.00              $5,554.84   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                        7,381.70               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122089     10/28/2014                $0.00              $6,868.27   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                        7,381.70         1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000122317     10/28/2014                $0.00              $9,611.50   COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                      11,438.26                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122317     10/28/2014                $0.00           -$11,437.84    COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                     (11,438.26)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122317     10/28/2014                $0.00            $11,437.84    COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                      11,438.26          1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000124413     10/28/2014                $0.00           -$15,028.65    COMPOUND        CHARTER COMMUNICATIONS     BROWN               SYDNEE             DOBSON               $                     (15,180.26)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000124413     10/28/2014              $178.24            $14,850.41    COMPOUND        CHARTER COMMUNICATIONS     BROWN               SYDNEE             DOBSON               $                      15,180.26                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124413     10/28/2014                $0.00            $15,028.65    COMPOUND        CHARTER COMMUNICATIONS     BROWN               SYDNEE             DOBSON               $                      15,180.26          1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000124413     10/28/2014                $0.00            $12,850.35    COMPOUND        CHARTER COMMUNICATIONS     BROWN               SYDNEE             DOBSON               $                      15,180.26                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000124413     10/28/2014                $0.00           -$15,028.65    COMPOUND        CHARTER COMMUNICATIONS     BROWN               SYDNEE             DOBSON               $                     (15,180.26)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124583     10/28/2014                $0.00              $7,037.64   COMPOUND        CHARTER COMMUNICATIONS     WEAVER              TYLER              CRAVEN               $                        8,051.31         1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000124583     10/28/2014                $0.00             -$7,037.64   COMPOUND        CHARTER COMMUNICATIONS     WEAVER              TYLER              CRAVEN               $                       (8,051.31)              0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124583     10/28/2014                $0.00              $6,059.77   COMPOUND        CHARTER COMMUNICATIONS     WEAVER              TYLER              CRAVEN               $                        8,051.31               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000126469     10/28/2014               $40.00              $3,332.06   COMPOUND        PREMERA BCBS               NELSON              NEVIL              VERGOT               $                        3,401.02         1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000126496     10/28/2014            $2,548.06            $14,412.63    COMPOUND        CHARTER COMMUNICATIONS     COOK                NOLAN              VERGOT               $                      16,960.69          1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000126530     10/28/2014                $0.00            $15,044.09    COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            GAREB              VERGOT               $                      15,180.26          1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000126530     10/28/2014                $0.00           -$15,044.09    COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            GAREB              VERGOT               $                     (15,180.26)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000126530     10/28/2014                $0.00            $12,863.99    COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            GAREB              VERGOT               $                      15,180.26                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000126534     10/28/2014                $0.00              $6,026.46   COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            GAREB              VERGOT               $                        8,051.31         1135433       12/9/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000126535     10/28/2014                $0.00             -$6,868.27   COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            GAREB              VERGOT               $                       (7,381.70)              0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000126535     10/28/2014                $0.00              $6,868.27   COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            GAREB              VERGOT               $                        7,381.70         1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000126535     10/28/2014                $0.00              $5,554.84   COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            GAREB              VERGOT               $                        7,381.70               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000122181     10/29/2014                $0.00            $16,609.92    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             VALERIE            CRAVEN               $                      18,092.66          1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000122181     10/29/2014                $0.00            $14,062.92    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             VALERIE            CRAVEN               $                      18,092.66                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122181     10/29/2014                $0.00           -$16,609.92    COMPOUND        CHARTER COMMUNICATIONS     STRIKER             VALERIE            CRAVEN               $                     (18,092.66)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122585     10/29/2014                $0.00            $14,062.92    COMPOUND        CHARTER COMMUNICATIONS     WHITE               AIRICHA            CRAVEN               $                      18,092.66                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000122585     10/29/2014                $0.00            $16,609.92    COMPOUND        CHARTER COMMUNICATIONS     WHITE               AIRICHA            CRAVEN               $                      18,092.66          1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000122585     10/29/2014                $0.00           -$16,609.92    COMPOUND        CHARTER COMMUNICATIONS     WHITE               AIRICHA            CRAVEN               $                     (18,092.66)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124369     10/29/2014                $0.00            $14,062.92    COMPOUND        CHARTER COMMUNICATIONS     RIVAS               ALEX               CRAVEN               $                      18,092.66                0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000124369     10/29/2014                $0.00            $16,609.92    COMPOUND        CHARTER COMMUNICATIONS     RIVAS               ALEX               CRAVEN               $                      18,092.66          1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000124369     10/29/2014                $0.00           -$16,609.92    COMPOUND        CHARTER COMMUNICATIONS     RIVAS               ALEX               CRAVEN               $                     (18,092.66)               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000124419     10/29/2014                $0.00              $9,765.49   COMPOUND        CHARTER COMMUNICATIONS     LEWIS               BRADON             CRAVEN               $                      11,612.78                0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000124419     10/29/2014                $0.00            $11,612.78    COMPOUND        CHARTER COMMUNICATIONS     LEWIS               BRADON             CRAVEN               $                      11,612.78          1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000124419     10/29/2014                $0.00           -$11,612.78    COMPOUND        CHARTER COMMUNICATIONS     LEWIS               BRADON             CRAVEN               $                     (11,612.78)               0       6/30/2015         6/9/2015
FLORIDA PHARMACY SOLUTIONS   000000126528     10/29/2014                $0.00            $14,112.63    COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            GAREB              VERGOT               $                      16,658.09          1135433       12/9/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000122310     10/30/2014                $0.00             -$7,522.61   COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                       (7,590.13)              0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122310     10/30/2014                $0.00              $6,432.67   COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                        7,590.13               0       6/30/2015        7/21/2015
FLORIDA PHARMACY SOLUTIONS   000000122310     10/30/2014                $0.00              $7,522.61   COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                        7,590.13         1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000126498     10/30/2014                $0.00           -$11,612.78    COMPOUND        CHARTER COMMUNICATIONS     COOK                NOLAN              VERGOT               $                     (11,612.78)               0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000126498     10/30/2014                $0.00            $10,106.71    COMPOUND        CHARTER COMMUNICATIONS     COOK                NOLAN              VERGOT               $                      11,612.78                0       6/30/2015         7/7/2015
FLORIDA PHARMACY SOLUTIONS   000000126498     10/30/2014                $0.00            $11,612.78    COMPOUND        CHARTER COMMUNICATIONS     COOK                NOLAN              VERGOT               $                      11,612.78          1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000126386     10/31/2014               $30.00              $1,210.68   COMPOUND        HIGHMARK BC/BS             PICHETTE            TIMOTHY            VERGOT               $                        1,739.16       200525213       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000122254      11/3/2014                $0.00              $3,667.62   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              JIMMY              CRAVEN               $                        4,289.35         1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000122319      11/3/2014                $0.00            $14,111.18    COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNEY           CRAVEN               $                      18,092.66          1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000122343      11/3/2014               $12.00            $14,058.12    COMPOUND        GENERAL MOTORS LLC         ZARR                CAITLIN            DOBSON               $                      18,092.66          1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000123372      11/3/2014               $50.00               $289.33    COMPOUND        ANTHEM BLUE CROSS OF CAL   STUHR               KRISTA             VERGOT               $                          456.43       400505535       12/2/2014       11/10/2014
FLORIDA PHARMACY SOLUTIONS   000000123438      11/3/2014                $0.00            $14,111.18    COMPOUND        CHARTER COMMUNICATIONS     MORRISON            VICTORIA           VERGOT               $                      18,092.66          1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000123645      11/3/2014                $0.00              $4,332.93   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            VICTORIA           VERGOT               $                        5,122.83         1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000126493      11/3/2014                $0.00              $4,332.93   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             BILLY              CRAVEN               $                        5,122.83         1129919       12/2/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000122192      11/4/2014               $15.00              $1,132.24   COMPOUND        ANTHEM BCBS OF GEORGIA     ROSS                CONNIE             DOBSON               $                        1,766.81       400505535       12/2/2014       11/10/2014
FLORIDA PHARMACY SOLUTIONS   000000122337      11/4/2014               $12.00              $2,877.21   COMPOUND        GENERAL MOTORS LLC         ZARR                CAITLIN            DOBSON               $                        3,342.67         1135433       12/9/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000123437      11/4/2014                $0.00            $14,400.46    COMPOUND        CHARTER COMMUNICATIONS     MORRISON            VICTORIA           VERGOT               $                      20,605.36          1135433       12/9/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000123482      11/4/2014                $0.00            $14,400.46    COMPOUND        CHARTER COMMUNICATIONS     MORRISON            JOSEPH             VERGOT               $                      20,605.36          1135433       12/9/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000126526      11/4/2014                $0.00            $14,370.46    COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            GAREB              CRAVEN               $                      20,605.36          1135433       12/9/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000122315      11/5/2014                $0.00            $12,863.99    COMPOUND        CHARTER COMMUNICATIONS     WHITE               SKYLAR             CRAVEN               $                      15,180.26          1135433       12/9/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000123661      11/5/2014                $0.00            $15,122.75    COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                      21,635.65          1135433       12/9/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000124365      11/5/2014                $0.00              $2,901.87   COMPOUND        CHARTER COMMUNICATIONS     RIVAS               ALEX               CRAVEN               $                        3,401.02         1135433       12/9/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000126491      11/5/2014              $166.38              $2,735.49   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             BILLY              CRAVEN               $                        3,401.02         1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000127115      11/5/2014              $100.00            $13,974.88    COMPOUND        EASTMAN CHEMICAL COMPANY   ROBINSON            ASHLEIGH           DOBSON               $                      18,092.66          1135433       12/9/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000122314      11/6/2014                $0.00            $14,339.18    COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNEY           CRAVEN               $                      17,945.23          1135433       12/9/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000122479      11/6/2014                $0.00              $2,901.87   COMPOUND        CHARTER COMMUNICATIONS     SMITH               KATHLENE           CRAVEN               $                        3,370.96         1135433       12/9/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000127187      11/6/2014               $75.00              $5,307.90   COMPOUND        FEDEX CORPORATION          ANDREWS             NANCY              CRAVEN               $                        7,218.32       400511652       12/9/2014       11/13/2014
FLORIDA PHARMACY SOLUTIONS   000000122339      11/7/2014               $12.00              $6,029.70   COMPOUND        GENERAL MOTORS LLC         ZARR                CAITLIN            DOBSON               $                        7,032.66         1135433       12/9/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000123481      11/7/2014                $0.00            $14,029.47    COMPOUND        CHARTER COMMUNICATIONS     MORRISON            JOSEPH             VERGOT               $                      18,092.66          1135433       12/9/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000123662      11/7/2014                $0.00            $14,029.47    COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                      26,027.53          1135433       12/9/2014       11/11/2014
FLORIDA PHARMACY SOLUTIONS   000000122312     11/10/2014                $0.00              $6,056.48   COMPOUND        CHARTER COMMUNICATIONS     WHITE               SKYLAR             CRAVEN               $                        8,051.31         1140798      12/16/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000127110     11/12/2014              $100.00              $5,956.48   COMPOUND        EASTMAN CHEMICAL COMPANY   ROBINSON            ASHLEIGH           DOBSON               $                        7,032.65         1140798      12/16/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000127113     11/12/2014              $100.00            $14,318.96    COMPOUND        EASTMAN CHEMICAL COMPANY   ROBINSON            ASHLEIGH           DOBSON               $                      17,945.23          1140798      12/16/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000121369     11/13/2014               $50.00            $14,112.88    COMPOUND        GEORGIA DCH STATE HEALTH   CASTLEBERRY         APRIL              CRAVEN               $                      18,092.66        700012284      11/18/2014       11/18/2014
FLORIDA PHARMACY SOLUTIONS   000000121984     11/13/2014               $75.00              $8,504.66   COMPOUND        FEDEX CORPORATION          ANDREWS             NANCY              CRAVEN               $                      10,930.98        400517745      12/16/2014       11/27/2014
FLORIDA PHARMACY SOLUTIONS   000000121372     11/14/2014               $50.00              $1,149.24   COMPOUND        GEORGIA DCH STATE HEALTH   CASTLEBERRY         APRIL              CRAVEN               $                        1,481.17       700012284      11/18/2014       11/18/2014
FLORIDA PHARMACY SOLUTIONS   000000122310     11/14/2014                $0.00            $12,818.99    COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                      15,042.99          1140798      12/16/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122350     11/14/2014                $0.00            $14,408.86    COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                      17,945.23          1140798      12/16/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122351     11/14/2014                $0.00            $14,124.68    COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                      18,092.66          1140798      12/16/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000123407     11/14/2014               $50.00              $1,576.29   COMPOUND        ANTHEM BLUE CROSS OF CAL   STUHR               KRISTA             VERGOT               $                        1,626.29       400511652       12/9/2014       11/17/2014
FLORIDA PHARMACY SOLUTIONS   000000126496     11/14/2014                $0.00            $14,391.00    COMPOUND        CHARTER COMMUNICATIONS     COOK                NOLAN              CRAVEN               $                      17,945.23          1140798      12/16/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000126535     11/14/2014                $0.00              $5,516.35   COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            GAREB              CRAVEN               $                        7,381.70         1140798      12/16/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122086     11/17/2014                $0.00            $14,124.68    COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                      18,092.66          1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122087     11/17/2014                $0.00            $14,391.00    COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                      17,945.23          1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122252     11/17/2014                $0.00            $14,124.68    COMPOUND        CHARTER COMMUNICATIONS     BETTIS              JIMMY              CRAVEN               $                      18,092.66          1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122318     11/17/2014                $0.00              $3,098.05   COMPOUND        CHARTER COMMUNICATIONS     WHITE               SKYLAR             CRAVEN               $                        3,943.96         1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122349     11/17/2014                $0.00              $6,353.98   COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                        7,381.70         1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122362     11/17/2014                $0.00            $14,119.20    COMPOUND        GEORGIA DCH STATE HEALTH   KISSNER             MORGAN             DOBSON               $                      18,092.66        700012548      11/25/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122374     11/17/2014                $0.00            $14,391.00    COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNESHA         CRAVEN               $                      17,945.23          1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122377     11/17/2014                $0.00            $14,124.68    COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNESHA         CRAVEN               $                      18,092.66          1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122381     11/17/2014                $0.00              $5,499.17   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNESHA         CRAVEN               $                        7,201.69         1146158      12/23/2014       11/25/2014




Data Class: Confidential


                                        Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 21 of 34 PageID #:
                                                                            11996
                                                                                                                                                                                                                              Government's Exhibit 236
            PHCY_NME          PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT         LABEL_TXT            CARRIER_NAME          MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT     CHECK_NBR      CHECK_DTE       INVOICE_DTE
FLORIDA PHARMACY SOLUTIONS   000000123484     11/17/2014                $0.00             $3,663.47   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            JOSEPH             VERGOT               $                      4,293.97        1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122089     11/18/2014                $0.00             $5,499.17   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                      7,381.70        1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122316     11/18/2014                $0.00             $9,658.46   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNEY           CRAVEN               $                     11,450.59        1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000126312     11/18/2014               $50.00             $1,160.11   COMPOUND        HIGHMARK BC/BS             PICHETTE            TIMOTHY            VERGOT               $                      1,766.81      200592209      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000126314     11/18/2014               $50.00             $9,813.75   COMPOUND        HIGHMARK BC/BS             PICHETTE            TIMOTHY            VERGOT               $                     11,262.58      200592209      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000127819     11/18/2014                $0.00            $14,212.94   COMPOUND        CHARTER COMMUNICATIONS     PENDLEY             RICKY              CRAVEN               $                     16,796.93        1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122177     11/20/2014                $0.00            $14,408.86   COMPOUND        CHARTER COMMUNICATIONS     WHITE               AIRICHA            CRAVEN               $                     17,945.23        1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122275     11/20/2014                $0.00            $12,938.09   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             MONIQUE            CRAVEN               $                     15,180.26        1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122514     11/20/2014                $0.00            $14,212.94   COMPOUND        CHARTER COMMUNICATIONS     SMITH               KATHLENE           CRAVEN               $                     18,092.66        1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122585     11/20/2014                $0.00            $14,212.94   COMPOUND        CHARTER COMMUNICATIONS     WHITE               AIRICHA            CRAVEN               $                     18,092.66        1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000123659     11/20/2014                $0.00            $14,212.94   COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                     18,092.66        1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000124368     11/20/2014                $0.00            $14,408.86   COMPOUND        CHARTER COMMUNICATIONS     RIVAS               ALEX               CRAVEN               $                     17,945.23        1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122304     11/21/2014                $0.00            $14,212.94   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                     18,092.66        1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122787     11/21/2014                $0.00            $12,938.09   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                     15,180.26        1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122854     11/21/2014                $0.00            $12,938.09   COMPOUND        CHARTER COMMUNICATIONS     WHITE               AIRICHA            CRAVEN               $                     15,180.26        1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000124369     11/21/2014                $0.00            $14,212.94   COMPOUND        CHARTER COMMUNICATIONS     RIVAS               ALEX               CRAVEN               $                     18,092.66        1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000127815     11/21/2014            $1,253.11            $11,684.98   COMPOUND        CHARTER COMMUNICATIONS     PENDLEY             PAMELA             CRAVEN               $                     15,180.26        1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000127817     11/21/2014              $601.86            $13,807.00   COMPOUND        CHARTER COMMUNICATIONS     PENDLEY             RICKY              CRAVEN               $                     17,945.23        1146158      12/23/2014       11/25/2014
FLORIDA PHARMACY SOLUTIONS   000000124410     11/22/2014                $0.00              $343.05    COMPOUND        CHARTER COMMUNICATIONS     BROWN               SYDNEE             DOBSON               $                        358.85        1146158      12/23/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000122180     11/24/2014                $0.00            $14,408.86   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             VALERIE            CRAVEN               $                     17,945.23        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000122181     11/24/2014                $0.00            $14,212.94   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             VALERIE            CRAVEN               $                     18,092.66        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000122271     11/24/2014                $0.00             $9,710.12   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             MONIQUE            CRAVEN               $                     11,450.59        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000124413     11/24/2014                $0.00            $12,938.09   COMPOUND        CHARTER COMMUNICATIONS     BROWN               SYDNEE             DOBSON               $                     15,180.26        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000124414     11/24/2014                $0.00             $3,098.05   COMPOUND        CHARTER COMMUNICATIONS     BROWN               SYDNEE             DOBSON               $                      3,943.96        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000124583     11/24/2014                $0.00             $6,049.44   COMPOUND        CHARTER COMMUNICATIONS     WEAVER              TYLER              CRAVEN               $                      7,032.65        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000124585     11/24/2014                $0.00            $14,408.86   COMPOUND        CHARTER COMMUNICATIONS     WEAVER              TYLER              CRAVEN               $                     17,945.23        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000124587     11/24/2014                $0.00            $14,212.94   COMPOUND        CHARTER COMMUNICATIONS     WEAVER              TYLER              CRAVEN               $                     18,092.66        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000124588     11/24/2014                $0.00            $12,938.09   COMPOUND        CHARTER COMMUNICATIONS     WEAVER              TYLER              CRAVEN               $                     15,180.26        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000126386     11/24/2014               $30.00             $1,152.47   COMPOUND        HIGHMARK BC/BS             PICHETTE            TIMOTHY            VERGOT               $                      1,739.16      200614557      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000126498     11/24/2014                $0.00             $9,724.30   COMPOUND        CHARTER COMMUNICATIONS     COOK                NOLAN              CRAVEN               $                     17,534.70        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000126528     11/24/2014                $0.00            $14,212.94   COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            GAREB              CRAVEN               $                     18,092.66        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000126530     11/24/2014                $0.00            $12,943.28   COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            GAREB              CRAVEN               $                     15,180.26        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000126534     11/24/2014                $0.00             $6,049.44   COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            GAREB              CRAVEN               $                      7,032.65        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000127187     11/24/2014               $75.00             $5,286.06   COMPOUND        FEDEX CORPORATION          ANDREWS             NANCY              CRAVEN               $                      7,218.31      400529611      12/30/2014       11/27/2014
FLORIDA PHARMACY SOLUTIONS   000000128056     11/24/2014                $0.00             $2,951.65   COMPOUND        CHARTER COMMUNICATIONS     SAMPSON             JAMES              CRAVEN               $                      3,401.02        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000128058     11/24/2014            $1,440.89            $12,967.97   COMPOUND        CHARTER COMMUNICATIONS     SAMPSON             JAMES              CRAVEN               $                     17,945.23        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000128059     11/24/2014            $2,219.95            $12,188.91   COMPOUND        CHARTER COMMUNICATIONS     GAMBLE              ROBERT             CRAVEN               $                     17,945.23        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000128060     11/24/2014              $555.34            $13,657.60   COMPOUND        CHARTER COMMUNICATIONS     SAMPSON             JAMES              CRAVEN               $                     18,092.66        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000128062     11/24/2014              $592.55            $13,620.39   COMPOUND        CHARTER COMMUNICATIONS     GAMBLE              ROBERT             CRAVEN               $                     18,092.66        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000128063     11/24/2014                $0.00             $4,329.89   COMPOUND        CHARTER COMMUNICATIONS     GAMBLE              ROBERT             CRAVEN               $                      5,114.40        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000122317     11/25/2014                $0.00             $9,654.16   COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                     11,450.59        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000122479     11/25/2014                $0.00             $2,951.65   COMPOUND        CHARTER COMMUNICATIONS     SMITH               KATHLENE           CRAVEN               $                      3,401.02        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000124365     11/25/2014                $0.00             $2,951.65   COMPOUND        CHARTER COMMUNICATIONS     RIVAS               ALEX               CRAVEN               $                      3,401.02        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000124419     11/25/2014                $0.00             $9,724.30   COMPOUND        CHARTER COMMUNICATIONS     LEWIS               BRADON             CRAVEN               $                     11,612.78        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000126388     11/25/2014                $0.00             $1,199.95   COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                      1,481.17        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000128147     11/25/2014               $97.95            $12,845.33   COMPOUND        CHARTER COMMUNICATIONS     SHADWICK            APRIL              CRAVEN               $                     15,180.26        1156522        1/6/2015        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000128148     11/25/2014            $1,393.18            $12,538.59   COMPOUND        CHARTER COMMUNICATIONS     DALE                BRANDI             CRAVEN               $                     17,945.23        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000128149     11/25/2014            $1,186.52            $12,996.42   COMPOUND        CHARTER COMMUNICATIONS     DALE                BRANDI             CRAVEN               $                     18,092.66        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000128150     11/25/2014            $1,393.18            $12,538.59   COMPOUND        CHARTER COMMUNICATIONS     SHADWICK            NATHAN             CRAVEN               $                     16,935.76        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000128151     11/25/2014            $1,416.79            $12,751.15   COMPOUND        CHARTER COMMUNICATIONS     SHADWICK            NATHAN             CRAVEN               $                     16,796.93        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000128162     11/25/2014               $42.92            $13,888.85   COMPOUND        CHARTER COMMUNICATIONS     DALE                DAVID              CRAVEN               $                     16,935.76        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000128163     11/25/2014                $0.00            $14,182.94   COMPOUND        CHARTER COMMUNICATIONS     DALE                DAVID              CRAVEN               $                     18,092.66        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000121984     11/26/2014               $75.00             $8,531.69   COMPOUND        FEDEX CORPORATION          ANDREWS             NANCY              CRAVEN               $                     10,930.98      400529611      12/30/2014       11/27/2014
FLORIDA PHARMACY SOLUTIONS   000000122319     11/26/2014                $0.00            $14,212.94   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNEY           CRAVEN               $                     18,092.66        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000122338     11/26/2014               $12.00            $12,939.45   COMPOUND        GENERAL MOTORS LLC         ZARR                CAITLIN            DOBSON               $                     15,180.26        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000122512     11/26/2014                $0.00             $2,968.11   COMPOUND        CHARTER COMMUNICATIONS     SMITH               NOAH               CRAVEN               $                     30,980.40        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000122513     11/26/2014                $0.00             $5,499.17   COMPOUND        CHARTER COMMUNICATIONS     SMITH               NOAH               CRAVEN               $                      7,381.70        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000123437     11/26/2014                $0.00            $13,931.77   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            VICTORIA           VERGOT               $                     17,945.23        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000123438     11/26/2014                $0.00            $14,182.94   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            VICTORIA           VERGOT               $                     18,092.66        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000123482     11/26/2014                $0.00            $13,931.77   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            JOSEPH             VERGOT               $                     17,945.23        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000123660     11/26/2014                $0.00             $5,469.17   COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                      7,381.70        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000123663     11/26/2014                $0.00             $5,469.17   COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                      7,381.70        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000123928     11/26/2014               $12.00            $14,167.92   COMPOUND        GENERAL MOTORS LLC         ZARR                JORDAN             VERGOT               $                     18,092.66        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000123931     11/26/2014               $12.00            $12,939.45   COMPOUND        GENERAL MOTORS LLC         ZARR                JORDAN             VERGOT               $                     15,180.26        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000126491     11/26/2014                $0.00             $2,968.11   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             BILLY              CRAVEN               $                      3,715.92        1151392      12/30/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000122254      12/1/2014                $0.00             $3,663.47   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              JIMMY              CRAVEN               $                      4,293.97        1156522        1/6/2015        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000123372      12/1/2014               $50.00              $200.45    COMPOUND        ANTHEM BLUE CROSS OF CAL   STUHR               KRISTA             VERGOT               $                        456.43      400529611      12/30/2014        12/8/2014
FLORIDA PHARMACY SOLUTIONS   000000123481      12/1/2014                $0.00            $13,983.08   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            JOSEPH             VERGOT               $                     26,027.53        1156522        1/6/2015        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000123645      12/1/2014                $0.00             $4,329.89   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            VICTORIA           VERGOT               $                      5,122.83        1156522        1/6/2015        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000123662      12/1/2014                $0.00            $14,212.94   COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                     18,092.66        1156522        1/6/2015        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000126493      12/1/2014                $0.00             $4,299.89   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             BILLY              CRAVEN               $                      5,114.40        1156522        1/6/2015        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000126496      12/1/2014                $0.00            $13,931.77   COMPOUND        CHARTER COMMUNICATIONS     COOK                NOLAN              CRAVEN               $                     16,935.76        1156522        1/6/2015        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000122315      12/2/2014                $0.00            $12,908.09   COMPOUND        CHARTER COMMUNICATIONS     WHITE               SKYLAR             CRAVEN               $                     15,180.26        1156522        1/6/2015        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000122337      12/2/2014               $12.00             $2,854.43   COMPOUND        GENERAL MOTORS LLC         ZARR                CAITLIN            DOBSON               $                      3,342.67        1156522        1/6/2015        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000126535      12/2/2014                $0.00             $5,499.17   COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            GAREB              CRAVEN               $                      7,381.70        1156522        1/6/2015        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000122349      12/3/2014                $0.00             $5,288.44   COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                      7,381.70        1156522        1/6/2015        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000121372      12/4/2014               $50.00             $1,119.22   COMPOUND        GEORGIA DCH STATE HEALTH   CASTLEBERRY         APRIL              CRAVEN               $                      3,039.74      700013025       12/9/2014        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000122339      12/4/2014               $12.00             $5,996.20   COMPOUND        GENERAL MOTORS LLC         ZARR                CAITLIN            DOBSON               $                      7,032.65        1156522        1/6/2015        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000122381      12/4/2014                $0.00             $5,393.38   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNESHA         CRAVEN               $                      7,381.70        1156522        1/6/2015        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000127113      12/4/2014              $100.00            $13,840.13   COMPOUND        EASTMAN CHEMICAL COMPANY   ROBINSON            ASHLEIGH           DOBSON               $                     16,935.76        1156522        1/6/2015        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000127115      12/4/2014              $100.00            $13,729.75   COMPOUND        EASTMAN CHEMICAL COMPANY   ROBINSON            ASHLEIGH           DOBSON               $                     18,092.66        1156522        1/6/2015        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000122089      12/5/2014                $0.00             $5,393.38   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                      7,381.70        1156522        1/6/2015        12/9/2014
FLORIDA PHARMACY SOLUTIONS   000000121369      12/8/2014               $50.00            $13,735.91   COMPOUND        GEORGIA DCH STATE HEALTH   CASTLEBERRY         APRIL              CRAVEN               $                     18,092.66      700013273      12/16/2014       12/16/2014
FLORIDA PHARMACY SOLUTIONS   000000122312      12/8/2014                $0.00             $6,019.44   COMPOUND        CHARTER COMMUNICATIONS     WHITE               SKYLAR             CRAVEN               $                      7,032.65        1161654       1/13/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122350      12/8/2014                $0.00            $13,931.77   COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                     17,945.23        1161654       1/13/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122351      12/8/2014                $0.00            $13,791.39   COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                     18,092.66        1161654       1/13/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000123407      12/8/2014               $50.00             $1,623.49   COMPOUND        ANTHEM BLUE CROSS OF CAL   STUHR               KRISTA             VERGOT               $                      4,144.18      400535348        1/6/2015       12/15/2014
FLORIDA PHARMACY SOLUTIONS   000000127110      12/9/2014              $100.00             $5,949.44   COMPOUND        EASTMAN CHEMICAL COMPANY   ROBINSON            ASHLEIGH           DOBSON               $                      7,032.65        1161654       1/13/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000121984     12/10/2014               $75.00             $8,268.09   COMPOUND        FEDEX CORPORATION          ANDREWS             NANCY              CRAVEN               $                     10,930.98      400541042       1/13/2015       12/11/2014
FLORIDA PHARMACY SOLUTIONS   000000122374     12/10/2014                $0.00            $13,931.77   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNESHA         CRAVEN               $                     17,945.23        1161654       1/13/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122252     12/11/2014                $0.00            $13,791.39   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              JIMMY              CRAVEN               $                     18,092.66        1161654       1/13/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122310     12/11/2014                $0.00            $12,818.99   COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                     15,042.99        1161654       1/13/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122377     12/11/2014                $0.00            $13,791.39   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNESHA         CRAVEN               $                     18,092.66        1161654       1/13/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000128056     12/11/2014                $0.00             $2,968.11   COMPOUND        CHARTER COMMUNICATIONS     SAMPSON             JAMES              CRAVEN               $                      3,818.98        1161654       1/13/2015       12/23/2014




Data Class: Confidential


                                        Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 22 of 34 PageID #:
                                                                            11997
                                                                                                                                                                                                                              Government's Exhibit 236
            PHCY_NME          PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT         LABEL_TXT            CARRIER_NAME          MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT      CHECK_NBR      CHECK_DTE       INVOICE_DTE
FLORIDA PHARMACY SOLUTIONS   000000122479     12/12/2014                $0.00             $2,968.11   COMPOUND        CHARTER COMMUNICATIONS     SMITH               KATHLENE           CRAVEN               $                       3,818.98        1161654       1/13/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000124365     12/12/2014                $0.00             $2,968.11   COMPOUND        CHARTER COMMUNICATIONS     RIVAS               ALEX               CRAVEN               $                       3,818.98        1161654       1/13/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000127187     12/12/2014               $75.00             $5,256.06   COMPOUND        FEDEX CORPORATION          ANDREWS             NANCY              CRAVEN               $                       7,218.31      400541042       1/13/2015       12/25/2014
FLORIDA PHARMACY SOLUTIONS   000000122086     12/15/2014                $0.00            $13,791.47   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                      18,092.66        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122087     12/15/2014                $0.00            $13,961.85   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                      17,945.23        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122177     12/15/2014                $0.00            $13,931.85   COMPOUND        CHARTER COMMUNICATIONS     WHITE               AIRICHA            CRAVEN               $                      17,945.23        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122304     12/15/2014                $0.00            $13,791.47   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                      18,092.66        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122318     12/15/2014                $0.00             $3,068.02   COMPOUND        CHARTER COMMUNICATIONS     WHITE               SKYLAR             CRAVEN               $                       3,943.96        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122512     12/15/2014                $0.00             $2,938.81   COMPOUND        CHARTER COMMUNICATIONS     SMITH               NOAH               CRAVEN               $                       3,818.98        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122513     12/15/2014                $0.00             $5,393.39   COMPOUND        CHARTER COMMUNICATIONS     SMITH               NOAH               CRAVEN               $                       7,381.70        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122514     12/15/2014                $0.00            $13,791.47   COMPOUND        CHARTER COMMUNICATIONS     SMITH               KATHLENE           CRAVEN               $                      18,092.66        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122585     12/15/2014                $0.00            $13,791.47   COMPOUND        CHARTER COMMUNICATIONS     WHITE               AIRICHA            CRAVEN               $                      18,092.66        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000123484     12/15/2014                $0.00             $3,492.91   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            JOSEPH             VERGOT               $                       4,293.97        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000123659     12/15/2014                $0.00            $13,791.47   COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                      18,092.66        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000123660     12/15/2014                $0.00             $5,393.39   COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                       7,381.70        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000123663     12/15/2014                $0.00             $5,393.39   COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                       7,381.70        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000124368     12/15/2014                $0.00            $13,931.85   COMPOUND        CHARTER COMMUNICATIONS     RIVAS               ALEX               CRAVEN               $                      17,945.23        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000124369     12/15/2014                $0.00            $13,791.47   COMPOUND        CHARTER COMMUNICATIONS     RIVAS               ALEX               CRAVEN               $                      18,092.66        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000126491     12/15/2014                $0.00             $2,938.81   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             BILLY              CRAVEN               $                       3,818.98        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000127817     12/15/2014                $0.00            $13,931.85   COMPOUND        CHARTER COMMUNICATIONS     PENDLEY             RICKY              CRAVEN               $                      17,945.23        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000127819     12/15/2014                $0.00            $13,791.47   COMPOUND        CHARTER COMMUNICATIONS     PENDLEY             RICKY              CRAVEN               $                      18,092.66        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122316     12/16/2014                $0.00             $9,254.00   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNEY           CRAVEN               $                      11,013.22        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000128058     12/16/2014                $0.00            $13,931.85   COMPOUND        CHARTER COMMUNICATIONS     SAMPSON             JAMES              CRAVEN               $                      17,945.23        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000128060     12/16/2014                $0.00            $13,791.47   COMPOUND        CHARTER COMMUNICATIONS     SAMPSON             JAMES              CRAVEN               $                      18,092.66        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000128062     12/17/2014                $0.00            $13,791.47   COMPOUND        CHARTER COMMUNICATIONS     GAMBLE              ROBERT             CRAVEN               $                      18,092.66        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122314     12/18/2014                $0.00            $13,931.85   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNEY           CRAVEN               $                      17,945.23        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000123438     12/18/2014                $0.00            $13,791.47   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            VICTORIA           VERGOT               $                      18,092.66        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000126496     12/18/2014                $0.00            $13,931.85   COMPOUND        CHARTER COMMUNICATIONS     COOK                NOLAN              CRAVEN               $                      17,945.23        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000127815     12/18/2014                $0.00            $12,562.28   COMPOUND        CHARTER COMMUNICATIONS     PENDLEY             PAMELA             CRAVEN               $                      14,742.87        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000128148     12/18/2014                $0.00            $13,931.85   COMPOUND        CHARTER COMMUNICATIONS     DALE                BRANDI             CRAVEN               $                      17,945.23        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000128149     12/18/2014                $0.00            $13,791.47   COMPOUND        CHARTER COMMUNICATIONS     DALE                BRANDI             CRAVEN               $                      18,092.66        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000128150     12/18/2014                $0.00            $13,931.85   COMPOUND        CHARTER COMMUNICATIONS     SHADWICK            NATHAN             CRAVEN               $                      17,945.23        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000128151     12/18/2014                $0.00            $13,791.47   COMPOUND        CHARTER COMMUNICATIONS     SHADWICK            NATHAN             CRAVEN               $                      18,092.66        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000128162     12/18/2014                $0.00            $13,931.85   COMPOUND        CHARTER COMMUNICATIONS     DALE                DAVID              CRAVEN               $                      17,945.23        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000128163     12/18/2014                $0.00            $13,791.47   COMPOUND        CHARTER COMMUNICATIONS     DALE                DAVID              CRAVEN               $                      18,092.66        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122181     12/19/2014                $0.00            $14,063.78   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             VALERIE            CRAVEN               $                      18,092.66        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122275     12/19/2014                $0.00            $12,562.28   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             MONIQUE            CRAVEN               $                      14,711.50        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122319     12/19/2014                $0.00            $14,063.78   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNEY           CRAVEN               $                      18,092.66        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122787     12/19/2014                $0.00             $3,163.96   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             GEORGE             CRAVEN               $                       3,677.87        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122854     12/19/2014                $0.00             $3,163.96   COMPOUND        CHARTER COMMUNICATIONS     WHITE               AIRICHA            CRAVEN               $                       3,677.87        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000124583     12/19/2014                $0.00             $6,019.44   COMPOUND        CHARTER COMMUNICATIONS     WEAVER              TYLER              CRAVEN               $                       7,032.65        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000124585     12/19/2014                $0.00            $13,931.85   COMPOUND        CHARTER COMMUNICATIONS     WEAVER              TYLER              CRAVEN               $                      17,945.23        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000124587     12/19/2014                $0.00            $14,063.78   COMPOUND        CHARTER COMMUNICATIONS     WEAVER              TYLER              CRAVEN               $                      18,092.66        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000124588     12/19/2014                $0.00             $3,163.96   COMPOUND        CHARTER COMMUNICATIONS     WEAVER              TYLER              CRAVEN               $                       3,677.87        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000126498     12/19/2014                $0.00             $9,694.40   COMPOUND        CHARTER COMMUNICATIONS     COOK                NOLAN              CRAVEN               $                      11,638.73        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000126528     12/19/2014                $0.00            $13,791.47   COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            GAREB              CRAVEN               $                      18,092.66        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000126534     12/19/2014                $0.00             $6,019.44   COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            GAREB              CRAVEN               $                       7,032.65        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000128059     12/19/2014                $0.00            $13,931.85   COMPOUND        CHARTER COMMUNICATIONS     GAMBLE              ROBERT             CRAVEN               $                      17,945.23        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000128063     12/19/2014                $0.00             $4,299.90   COMPOUND        CHARTER COMMUNICATIONS     GAMBLE              ROBERT             CRAVEN               $                       5,122.83        1166829       1/20/2015       12/23/2014
FLORIDA PHARMACY SOLUTIONS   000000122089     12/22/2014                $0.00             $5,393.39   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              MARCIA             CRAVEN               $                       7,381.70        1171924       1/27/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000122180     12/22/2014                $0.00            $13,931.85   COMPOUND        CHARTER COMMUNICATIONS     STRIKER             VALERIE            CRAVEN               $                      17,945.23        1171924       1/27/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000122271     12/22/2014                $0.00             $9,254.00   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             MONIQUE            CRAVEN               $                      11,450.59        1171924       1/27/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000122317     12/22/2014                $0.00             $9,254.00   COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                      11,450.59        1171924       1/27/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000122349     12/22/2014                $0.00             $5,288.45   COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                       7,381.70        1171924       1/27/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000122381     12/22/2014                $0.00             $5,393.39   COMPOUND        CHARTER COMMUNICATIONS     WALTERS             COURTNESHA         CRAVEN               $                       7,381.70        1171924       1/27/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000123437     12/22/2014                $0.00            $13,931.85   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            VICTORIA           VERGOT               $                      17,945.23        1171924       1/27/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000123482     12/22/2014                $0.00            $13,931.85   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            JOSEPH             VERGOT               $                      17,945.23        1171924       1/27/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000124419     12/22/2014                $0.00             $9,320.26   COMPOUND        CHARTER COMMUNICATIONS     LEWIS               BRADON             CRAVEN               $                      11,638.73        1171924       1/27/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000126388     12/22/2014                $0.00             $1,169.30   COMPOUND        CHARTER COMMUNICATIONS     ROBERTS             JEFFERY            DOBSON               $                       1,736.98        1171924       1/27/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000126530     12/22/2014                $0.00            $12,562.28   COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            GAREB              CRAVEN               $                      14,711.50        1171924       1/27/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000126535     12/22/2014                $0.00             $5,393.39   COMPOUND        CHARTER COMMUNICATIONS     HUMPHREY            GAREB              CRAVEN               $                       7,381.70        1171924       1/27/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000122338     12/24/2014               $12.00             $3,145.73   COMPOUND        GENERAL MOTORS LLC         ZARR                CAITLIN            DOBSON               $                       3,677.87        1171924       1/27/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000122343     12/24/2014               $12.00            $14,048.88   COMPOUND        GENERAL MOTORS LLC         ZARR                CAITLIN            DOBSON               $                      18,092.66        1171924       1/27/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000123481     12/24/2014                $0.00            $14,063.78   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            JOSEPH             VERGOT               $                      18,092.66        1171924       1/27/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000123662     12/24/2014                $0.00            $14,063.78   COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                      18,092.66        1171924       1/27/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000122192     12/29/2014               $15.00              $440.15    COMPOUND        ANTHEM BCBS OF GEORGIA     ROSS                CONNIE             DOBSON               $                         884.84              0       1/27/2015         1/5/2015
FLORIDA PHARMACY SOLUTIONS   000000122254     12/29/2014                $0.00             $3,492.91   COMPOUND        CHARTER COMMUNICATIONS     BETTIS              JIMMY              CRAVEN               $                       4,486.15        1176970        2/3/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000122315     12/29/2014                $0.00             $3,163.96   COMPOUND        CHARTER COMMUNICATIONS     WHITE               SKYLAR             CRAVEN               $                       3,677.87        1176970        2/3/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000122339     12/29/2014               $12.00             $5,996.20   COMPOUND        GENERAL MOTORS LLC         ZARR                CAITLIN            DOBSON               $                       7,032.65        1176970        2/3/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000122479     12/29/2014                $0.00             $2,938.81   COMPOUND        CHARTER COMMUNICATIONS     SMITH               KATHLENE           CRAVEN               $                       3,786.46        1176970        2/3/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000123372     12/29/2014               $50.00              $200.46    COMPOUND        ANTHEM BLUE CROSS OF CAL   STUHR               KRISTA             VERGOT               $                         457.17              0       1/27/2015         1/5/2015
FLORIDA PHARMACY SOLUTIONS   000000123645     12/29/2014                $0.00             $4,299.90   COMPOUND        CHARTER COMMUNICATIONS     MORRISON            VICTORIA           VERGOT               $                       5,122.83        1176970        2/3/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000124365     12/29/2014                $0.00             $2,938.81   COMPOUND        CHARTER COMMUNICATIONS     RIVAS               ALEX               CRAVEN               $                       3,786.46        1176970        2/3/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000126493     12/29/2014                $0.00             $4,299.90   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             BILLY              CRAVEN               $                       5,122.83        1176970        2/3/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000127187     12/29/2014               $75.00             $5,271.71   COMPOUND        FEDEX CORPORATION          ANDREWS             NANCY              CRAVEN               $                       7,218.31      400558280        2/3/2015         1/8/2015
FLORIDA PHARMACY SOLUTIONS   000000128056     12/29/2014                $0.00             $2,938.81   COMPOUND        CHARTER COMMUNICATIONS     SAMPSON             JAMES              CRAVEN               $                       3,786.46        1176970        2/3/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000128147     12/29/2014                $0.00             $3,259.21   COMPOUND        CHARTER COMMUNICATIONS     SHADWICK            APRIL              CRAVEN               $                       3,677.87        1176970        2/3/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000121369     12/30/2014               $50.00            $14,127.55   COMPOUND        GEORGIA DCH STATE HEALTH   CASTLEBERRY         APRIL              CRAVEN               $                      18,092.66      700013931        1/6/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000122337     12/30/2014               $12.00             $2,854.43   COMPOUND        GENERAL MOTORS LLC         ZARR                CAITLIN            DOBSON               $                       3,747.24        1176970        2/3/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000122350     12/30/2014                $0.00            $13,931.85   COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                      17,945.23        1176970        2/3/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000122351     12/30/2014                $0.00            $13,737.74   COMPOUND        CHARTER COMMUNICATIONS     CONE-CRUMBLEY       ERIKA              CRAVEN               $                      18,092.66        1176970        2/3/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000123407     12/30/2014               $50.00             $1,332.25   COMPOUND        ANTHEM BLUE CROSS OF CAL   STUHR               KRISTA             VERGOT               $                       4,037.67              0       1/27/2015         1/5/2015
FLORIDA PHARMACY SOLUTIONS   000000122512     12/31/2014                $0.00             $2,940.47   COMPOUND        CHARTER COMMUNICATIONS     SMITH               NOAH               CRAVEN               $                       3,786.46        1176970        2/3/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000122513     12/31/2014                $0.00             $5,393.39   COMPOUND        CHARTER COMMUNICATIONS     SMITH               NOAH               CRAVEN               $                       7,381.70        1176970        2/3/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000123660     12/31/2014                $0.00             $5,393.39   COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                       7,381.70        1176970        2/3/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000123663     12/31/2014                $0.00             $5,393.39   COMPOUND        CHARTER COMMUNICATIONS     PIERSAUL            DAVID              VERGOT               $                       7,381.70        1176970        2/3/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000126491     12/31/2014                $0.00             $2,940.47   COMPOUND        CHARTER COMMUNICATIONS     CRONNON             BILLY              CRAVEN               $                       3,786.46        1176970        2/3/2015         1/6/2015
FLORIDA PHARMACY SOLUTIONS   000000123372      1/23/2015               $50.00              $200.44    COMPOUND        ANTHEM BLUE CROSS OF CAL   STUHR               KRISTA             VERGOT               $                         456.83      400569569       2/17/2015        1/26/2015
FLORIDA PHARMACY SOLUTIONS   000000123407      1/23/2015               $50.00             $1,330.96   COMPOUND        ANTHEM BLUE CROSS OF CAL   STUHR               KRISTA             VERGOT               $                       3,908.14      400569569       2/17/2015        1/26/2015
                                                                   $56,828.38        $4,261,625.90                                                                                                           $                  5,451,891.00




Data Class: Confidential


                                        Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 23 of 34 PageID #:
                                                                            11998
                                                                                                                                                                                                                                                                                                              Case
                                                                                                                                                                                                                                                                                                        U.S. v. Wilkerson
                                                                                                                                                                                                                                                                                                           1:18-cr-11



                                                                                                                                                                                                                                                                                                          Exhibit
                                                                                                                                                                                                                                                                                                           237
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT         LABEL_TXT                CARRIER_NAME             MBR_FIRST_NME        MBR_LAST_NME      PRSCRBR_LAST_NME        SBMTD_FINAL_INGRED_COST_AMT      CHECK_NBR      CHECK_DTE      INVOICE_DTE
        PHARMACY_NAME           RX#         FILL_DATE       COPAY_AMT         PROVIDER_PAID_AMT      DRUG_LABEL_NAME              CLIENT_NAME         MEMEBER_FIRST_NAME    MEMBER_LAST_NAME    PRESCRIBER_LAST_NM          PROVIDER_SUBMITTED_AMT
WILLOW PHARMACY            000000108324       2/20/2014             $577.79            $11,138.92   COMPOUND           BCBST COMM ASO                BURGESS               JACOB               CRAVEN                $                        11,716.71        7447360      3/19/2014       2/25/2014
WILLOW PHARMACY            000070007652       2/20/2014             $150.00             $3,295.44   COMPOUND           BCBST COMM ASO                DOBSON                TONI                CRAVEN                $                         3,445.44        7447360      3/19/2014       2/25/2014
WILLOW PHARMACY            000070007664       2/20/2014           $1,756.60             $1,688.84   COMPOUND           BCBST COMM ASO                BURGESS               JACOB               CRAVEN                $                         3,445.44        7447360      3/19/2014       2/25/2014
WILLOW PHARMACY            000070007832       2/25/2014             $125.00             $3,320.44   COMPOUND           CATHOLIC HEALTH INITIATIVES   HELTON                MELINDA             CRAVEN                $                         3,445.44        7470592      3/26/2014        3/4/2014
WILLOW PHARMACY            000000108676       2/27/2014               $0.00            $10,011.50   COMPOUND           GEORGIA DCH STATE HEALTH      KEELBER               WILLIAM             CRAVEN                $                        11,716.71      700002534       3/4/2014        3/4/2014
WILLOW PHARMACY            000000108677       2/27/2014              $80.00            $11,636.71   COMPOUND           BCBSTN COMMERCIAL             TAYLOR                LINDSEY             CRAVEN                $                        11,716.71        7470592      3/26/2014        3/4/2014
WILLOW PHARMACY            000000108678       2/27/2014           $1,910.91             $9,805.80   COMPOUND           BCBSTN COMMERCIAL             RIMER                 MICHAEL             CRAVEN                $                        11,716.71        7470592      3/26/2014        3/4/2014
WILLOW PHARMACY            000070007915       2/27/2014              $80.00             $3,365.44   COMPOUND           BCBSTN COMMERCIAL             TAYLOR                LINDSEY             CRAVEN                $                         3,445.44        7470592      3/26/2014        3/4/2014
WILLOW PHARMACY            000070007916       2/27/2014           $3,089.09              $356.35    COMPOUND           BCBSTN COMMERCIAL             RIMER                 MICHAEL             CRAVEN                $                         3,445.44        7470592      3/26/2014        3/4/2014
WILLOW PHARMACY            000000108794       2/28/2014             $150.00             $5,468.65   COMPOUND           BCBST COMM ASO                DOBSON                TONI                CRAVEN                $                         5,618.65        7493838       4/2/2014        3/4/2014
WILLOW PHARMACY            000000108827        3/3/2014               $0.00             $4,925.65   COMPOUND           BCBSTN COMMERCIAL             WESTFALL              JOY                 CRAVEN                $                         5,164.65        7493838       4/2/2014       3/11/2014
WILLOW PHARMACY            000000108832        3/3/2014             $250.00            $12,061.72   COMPOUND           BCBST COMM INDIV              GREEN                 KIRTIS              CRAVEN                $                        12,311.72        7493838       4/2/2014       3/11/2014
WILLOW PHARMACY            000000108834        3/3/2014             $250.00            $14,062.49   COMPOUND           BCBST COMM INDIV              GREEN                 KIRTIS              CRAVEN                $                        14,312.49        7493838       4/2/2014       3/11/2014
WILLOW PHARMACY            000000108976        3/6/2014              $50.00            $12,261.72   COMPOUND           BCBSTN COMMERCIAL             VOLZ                  BRIANNA             CRAVEN                $                        12,311.72        7493838       4/2/2014       3/11/2014
WILLOW PHARMACY            000000108983        3/6/2014              $65.00            $12,246.72   COMPOUND           BCBST COMM ASO                HULL                  JOHNELL             CRAVEN                $                        12,311.72        7493838       4/2/2014       3/11/2014
WILLOW PHARMACY            000000109107       3/10/2014              $60.00            $14,252.49   COMPOUND           BCBST COMM INDIV              NICHOLSON             KASEY               CRAVEN                $                        14,312.49        7516937       4/9/2014       3/18/2014
WILLOW PHARMACY            000000109141       3/10/2014              $50.00            $13,133.07   COMPOUND           BCBST COMM INDIV              MEYER                 TAYLOR              CRAVEN                $                        13,183.07        7516937       4/9/2014       3/18/2014
WILLOW PHARMACY            000070008265       3/10/2014              $60.00             $3,577.08   COMPOUND           BCBST COMM INDIV              NICHOLSON             KASEY               CRAVEN                $                         3,637.08        7516937       4/9/2014       3/18/2014
WILLOW PHARMACY            000070008296       3/10/2014              $50.00             $3,587.08   COMPOUND           BCBST COMM INDIV              MEYER                 TAYLOR              CRAVEN                $                         3,637.08        7516937       4/9/2014       3/18/2014
WILLOW PHARMACY            000070008514       3/13/2014             $727.42             $2,909.66   COMPOUND           BCBSTN COMMERCIAL             BISESE                ANN                 CRAVEN                $                         3,637.08        7516937       4/9/2014       3/18/2014
WILLOW PHARMACY            000000109155       3/17/2014             $250.00            $10,763.94   COMPOUND           BCBST COMM INDIV              GREEN                 KIRTIS              CRAVEN                $                        11,013.94        7539979      4/16/2014       3/25/2014
WILLOW PHARMACY            000000109156       3/17/2014             $250.00             $9,566.44   COMPOUND           BCBST COMM INDIV              GREEN                 KIRTIS              CRAVEN                $                         9,816.44        7539979      4/16/2014       3/25/2014
WILLOW PHARMACY            000070008598       3/17/2014             $250.00             $3,387.08   COMPOUND           BCBST COMM INDIV              GREEN                 KIRTIS              CRAVEN                $                         3,637.08        7539979      4/16/2014       3/25/2014
WILLOW PHARMACY            000000109653       3/20/2014               $0.00            $28,624.97   COMPOUND           BCBSTN COMMERCIAL             FOSTER                NATALIE             CRAVEN                $                        28,624.97        7539979      4/16/2014       3/25/2014
WILLOW PHARMACY            000000109655       3/21/2014               $0.00            $11,238.88   COMPOUND           BCBSTN COMMERCIAL             FOSTER                NATALIE             CRAVEN                $                        11,238.88        7563000      4/23/2014       3/25/2014
WILLOW PHARMACY            000070007652       3/21/2014             $150.00             $3,299.54   COMPOUND           BCBST COMM ASO                DOBSON                TONI                CRAVEN                $                         3,449.54        7563000      4/23/2014       3/25/2014
WILLOW PHARMACY            000000108324       3/26/2014               $0.00            $11,716.71   COMPOUND           BCBST COMM ASO                BURGESS               JACOB               CRAVEN                $                        11,716.71        7563000      4/23/2014        4/1/2014
WILLOW PHARMACY            000000108676       3/26/2014               $0.00            $10,011.50   COMPOUND           GEORGIA DCH STATE HEALTH      KEELBER               WILLIAM             CRAVEN                $                        11,716.71      700003650       4/1/2014        4/1/2014
WILLOW PHARMACY            000000108677       3/26/2014              $80.00            $11,636.71   COMPOUND           BCBSTN COMMERCIAL             TAYLOR                LINDSEY             CRAVEN                $                        11,716.71        7563000      4/23/2014        4/1/2014
WILLOW PHARMACY            000000108678       3/26/2014               $0.00            $11,716.71   COMPOUND           BCBSTN COMMERCIAL             RIMER                 MICHAEL             CRAVEN                $                        11,716.71        7563000      4/23/2014        4/1/2014
WILLOW PHARMACY            000070007664       3/26/2014               $0.00             $3,445.44   COMPOUND           BCBST COMM ASO                BURGESS               JACOB               CRAVEN                $                         3,445.44        7563000      4/23/2014        4/1/2014
WILLOW PHARMACY            000070007832       3/26/2014             $125.00             $3,320.44   COMPOUND           CATHOLIC HEALTH INITIATIVES   HELTON                MELINDA             CRAVEN                $                         3,445.44        7563000      4/23/2014        4/1/2014
WILLOW PHARMACY            000070007915       3/26/2014              $80.00             $3,365.44   COMPOUND           BCBSTN COMMERCIAL             TAYLOR                LINDSEY             CRAVEN                $                         3,445.44        7563000      4/23/2014        4/1/2014
WILLOW PHARMACY            000070007916       3/26/2014               $0.00             $3,445.44   COMPOUND           BCBSTN COMMERCIAL             RIMER                 MICHAEL             CRAVEN                $                         3,445.44        7563000      4/23/2014        4/1/2014
WILLOW PHARMACY            000070009162       3/27/2014           $1,432.33             $5,615.55   COMPOUND           BCBSTN COMMERCIAL             VERGOT                SUSY                CRAVEN                $                         7,096.88        7563000      4/23/2014        4/1/2014
WILLOW PHARMACY            000000108794       3/29/2014             $150.00             $5,469.44   COMPOUND           BCBST COMM ASO                DOBSON                TONI                CRAVEN                $                         5,619.44        7586059      4/30/2014        4/8/2014
WILLOW PHARMACY            000000108827       3/29/2014               $0.00             $4,927.24   COMPOUND           BCBSTN COMMERCIAL             WESTFALL              JOY                 CRAVEN                $                         5,166.24        7586059      4/30/2014        4/8/2014
WILLOW PHARMACY            000000110212       3/31/2014              $65.00            $14,247.49   COMPOUND           BCBST COMM ASO                HULL                  JOHNELL             CRAVEN                $                        14,312.49        7586059      4/30/2014        4/8/2014
WILLOW PHARMACY            000000110214       3/31/2014              $65.00             $5,554.44   COMPOUND           BCBST COMM ASO                HULL                  JOHNELL             CRAVEN                $                         5,619.44        7586059      4/30/2014        4/8/2014
WILLOW PHARMACY            000000110223       3/31/2014              $80.00             $1,894.17   COMPOUND           BCBSTN COMMERCIAL             TAYLOR                LINDSEY             CRAVEN                $                         1,974.17        7586059      4/30/2014        4/8/2014
WILLOW PHARMACY            000000110225       3/31/2014              $80.00            $14,232.49   COMPOUND           BCBSTN COMMERCIAL             TAYLOR                LINDSEY             CRAVEN                $                        14,312.49        7586059      4/30/2014        4/8/2014
WILLOW PHARMACY            000000110232       3/31/2014             $125.00            $14,187.49   COMPOUND           CATHOLIC HEALTH INITIATIVES   ANDREWS               WHITNEY             CRAVEN                $                        14,312.49        7586059      4/30/2014       4/15/2014
WILLOW PHARMACY            000000110233       3/31/2014             $125.00             $9,631.90   COMPOUND           CATHOLIC HEALTH INITIATIVES   ANDREWS               WHITNEY             CRAVEN                $                        12,166.76        7586059      4/30/2014       4/15/2014
WILLOW PHARMACY            000000110259       3/31/2014           $4,866.71            $14,923.02   COMPOUND           KOMATSU AMERICA CORP          MCGOWAN               RYAN                CRAVEN                $                        24,333.53      400313627      4/29/2014        4/7/2014
WILLOW PHARMACY            000000110260       3/31/2014           $5,724.99            $17,550.36   COMPOUND           KOMATSU AMERICA CORP          MCGOWAN               RYAN                CRAVEN                $                        28,624.97      400313627      4/29/2014        4/7/2014
WILLOW PHARMACY            000070009339        4/1/2014             $704.24             $6,342.64   COMPOUND           TENET HEALTHCARE CORP.        MURRAY                LAUREL              CRAVEN                $                         7,046.88         422729      4/29/2014       4/15/2014
WILLOW PHARMACY            000000108976        4/3/2014              $50.00            $12,892.60   COMPOUND           BCBSTN COMMERCIAL             VOLZ                  BRIANNA             CRAVEN                $                        12,942.60        7586059      4/30/2014        4/8/2014
WILLOW PHARMACY            000000110503        4/3/2014               $0.00            $12,166.76   COMPOUND           BCBSTN COMMERCIAL             FOSTER                DEBRA               CRAVEN                $                        12,166.76        7586059      4/30/2014        4/8/2014
WILLOW PHARMACY            000000110505        4/3/2014               $0.00            $14,312.49   COMPOUND           BCBSTN COMMERCIAL             FOSTER                DEBRA               CRAVEN                $                        14,312.49        7586059      4/30/2014        4/8/2014
WILLOW PHARMACY            000000110506        4/3/2014               $0.00            $14,312.49   COMPOUND           BCBSTN COMMERCIAL             FOSTER                GEORGE              CRAVEN                $                        14,312.49        7586059      4/30/2014        4/8/2014
WILLOW PHARMACY            000000110507        4/3/2014               $0.00            $12,166.76   COMPOUND           BCBSTN COMMERCIAL             FOSTER                GEORGE              CRAVEN                $                        12,166.76        7586059      4/30/2014        4/8/2014
WILLOW PHARMACY            000000109141        4/6/2014              $50.00            $13,211.91   COMPOUND           BCBST COMM INDIV              MEYER                 TAYLOR              CRAVEN                $                        13,261.91        7608857       5/7/2014       4/15/2014
WILLOW PHARMACY            000070008296        4/6/2014              $50.00             $3,473.44   COMPOUND           BCBST COMM INDIV              MEYER                 TAYLOR              CRAVEN                $                         3,523.44        7608857       5/7/2014       4/15/2014
WILLOW PHARMACY            000000110765        4/8/2014           $2,433.35             $7,960.54   COMPOUND           KOMATSU AMERICA CORP          MCGOWAN               DON                 CRAVEN                $                        12,166.76      400319904       5/6/2014       4/14/2014
WILLOW PHARMACY            000000110766        4/8/2014           $2,862.50             $9,356.96   COMPOUND           KOMATSU AMERICA CORP          MCGOWAN               DON                 CRAVEN                $                        14,312.49      400319904       5/6/2014       4/14/2014
WILLOW PHARMACY            000000110775        4/8/2014           $4,866.71            $14,923.02   COMPOUND           KOMATSU AMERICA CORP          MCGOWAN               AMANDA              CRAVEN                $                        24,333.53      400319904       5/6/2014       4/14/2014
WILLOW PHARMACY            000000110781        4/8/2014           $4,392.90            $13,489.89   COMPOUND           KOMATSU AMERICA CORP          MCGOWAN               AMANDA              CRAVEN                $                        21,964.51      400319904       5/6/2014       4/14/2014
WILLOW PHARMACY            000070009663        4/8/2014           $1,853.49             $5,867.07   COMPOUND           KOMATSU AMERICA CORP          MCGOWAN               RYAN                CRAVEN                $                         9,267.46      400319904       5/6/2014       4/14/2014
WILLOW PHARMACY            000000108832        4/9/2014             $250.00            $12,692.60   COMPOUND           BCBST COMM INDIV              GREEN                 KIRTIS              CRAVEN                $                        12,942.60        7608857       5/7/2014       4/15/2014
WILLOW PHARMACY            000000108834        4/9/2014             $250.00            $14,063.49   COMPOUND           BCBST COMM INDIV              GREEN                 KIRTIS              CRAVEN                $                        14,362.50        7608857       5/7/2014       4/15/2014
WILLOW PHARMACY            000000108983        4/9/2014              $65.00            $12,877.60   COMPOUND           BCBST COMM ASO                HULL                  JOHNELL             CRAVEN                $                        12,942.60        7608857       5/7/2014       4/15/2014
WILLOW PHARMACY            000000110881        4/9/2014              $60.00            $12,101.46   COMPOUND           US XPRESS                     ELLISON               ASHLEY              CRAVEN                $                        12,161.46        7608857       5/7/2014       4/15/2014
WILLOW PHARMACY            000000110882        4/9/2014              $60.00            $14,252.49   COMPOUND           US XPRESS                     ELLISON               ASHLEY              CRAVEN                $                        14,312.49        7608857       5/7/2014       4/15/2014
WILLOW PHARMACY            000070008514        4/9/2014             $500.64             $3,020.69   COMPOUND           BCBSTN COMMERCIAL             BISESE                ANN                 CRAVEN                $                         3,521.33        7608857       5/7/2014       4/15/2014
WILLOW PHARMACY            000000110935       4/10/2014              $65.00            $14,247.49   COMPOUND           BCBST COMM ASO                WILKERSON             JERRY               CRAVEN                $                        14,312.49        7608857       5/7/2014       4/15/2014
WILLOW PHARMACY            000000110936       4/10/2014              $65.00            $12,096.46   COMPOUND           BCBST COMM ASO                WILKERSON             RUTH                CRAVEN                $                        12,161.46        7608857       5/7/2014       4/15/2014
WILLOW PHARMACY            000000110937       4/10/2014              $65.00            $14,247.49   COMPOUND           BCBST COMM ASO                WILKERSON             RUTH                CRAVEN                $                        14,312.49        7608857       5/7/2014       4/15/2014
WILLOW PHARMACY            000000110994       4/10/2014               $0.00             $7,896.69   COMPOUND           BCBST COMM ASO                BURGESS               JACOB               CRAVEN                $                         7,896.69        7608857       5/7/2014       4/15/2014
WILLOW PHARMACY            000070008265       4/10/2014              $60.00             $3,461.33   COMPOUND           BCBST COMM INDIV              NICHOLSON             KASEY               CRAVEN                $                         3,521.33        7608857       5/7/2014       4/15/2014
WILLOW PHARMACY            000070009817       4/10/2014               $0.00             $3,541.95   COMPOUND           BCBST COMM ASO                BURGESS               JACOB               CRAVEN                $                         3,541.95        7608857       5/7/2014       4/15/2014
WILLOW PHARMACY            000000109107       4/11/2014              $60.00            $13,762.32   COMPOUND           BCBST COMM INDIV              NICHOLSON             KASEY               CRAVEN                $                        13,822.32        7631845      5/14/2014       4/15/2014
WILLOW PHARMACY            000000109155       4/11/2014             $250.00            $10,759.23   COMPOUND           BCBST COMM INDIV              GREEN                 KIRTIS              CRAVEN                $                        11,009.23        7631845      5/14/2014       4/15/2014
WILLOW PHARMACY            000000109156       4/11/2014             $250.00             $9,566.44   COMPOUND           BCBST COMM INDIV              GREEN                 KIRTIS              CRAVEN                $                         9,816.44        7631845      5/14/2014       4/15/2014
WILLOW PHARMACY            000000111004       4/11/2014              $50.00             $6,742.42   COMPOUND           BCBST COMM INDIV              MEYER                 TAYLOR              CRAVEN                $                         6,797.42        7631845      5/14/2014       4/15/2014
WILLOW PHARMACY            000000111006       4/11/2014              $50.00            $13,772.32   COMPOUND           BCBST COMM INDIV              MEYER                 TAYLOR              CRAVEN                $                        13,822.32        7631845      5/14/2014       4/15/2014
WILLOW PHARMACY            000000111115       4/14/2014           $2,100.00             $3,519.44   COMPOUND           BCBST COMM INDIV              CHATFIELD             MICHAEL             CRAVEN                $                         5,619.44        7631845      5/14/2014       4/22/2014
WILLOW PHARMACY            000000111117       4/14/2014           $2,764.27             $9,037.98   COMPOUND           KOMATSU AMERICA CORP          MCGOWAN               AMANDA              CRAVEN                $                        13,821.37      400326217      5/13/2014       4/21/2014
WILLOW PHARMACY            000070008598       4/15/2014             $250.00             $3,231.90   COMPOUND           BCBST COMM INDIV              GREEN                 KIRTIS              CRAVEN                $                         3,481.90        7631845      5/14/2014       4/22/2014
WILLOW PHARMACY            000000111264       4/16/2014              $35.00            $10,333.69   COMPOUND           BOILERMAKERS NATIONAL HLT     MC GOWAN              JAMISON             CRAVEN                $                        12,158.10      400326217      5/13/2014        5/1/2014
WILLOW PHARMACY            000000111265       4/16/2014              $35.00            $11,768.20   COMPOUND           BOILERMAKERS NATIONAL HLT     MC GOWAN              JAMISON             CRAVEN                $                        14,053.92      400326217      5/13/2014        5/1/2014
WILLOW PHARMACY            000000111277       4/16/2014               $0.00             $7,850.36   COMPOUND           BCBSTN COMMERCIAL             RIMER                 MICHAEL             CRAVEN                $                         7,850.36        7631845      5/14/2014       4/22/2014
WILLOW PHARMACY            000000111278       4/16/2014               $0.00            $14,053.92   COMPOUND           BCBSTN COMMERCIAL             RIMER                 MICHAEL             CRAVEN                $                        14,053.92        7631845      5/14/2014       4/22/2014
WILLOW PHARMACY            000000111280       4/16/2014             $125.00            $10,264.83   COMPOUND           CATHOLIC HEALTH INITIATIVES   PAYNE                 DANIELLE            CRAVEN                $                        10,389.83        7631845      5/14/2014       4/29/2014
WILLOW PHARMACY            000000111287       4/16/2014             $125.00            $13,928.92   COMPOUND           CATHOLIC HEALTH INITIATIVES   PAYNE                 DANIELLE            CRAVEN                $                        14,053.92        7631845      5/14/2014       4/29/2014
WILLOW PHARMACY            000000111290       4/16/2014             $125.00            $11,982.92   COMPOUND           CATHOLIC HEALTH INITIATIVES   PAYNE                 DANIELLE            CRAVEN                $                        12,158.10        7631845      5/14/2014       4/29/2014
WILLOW PHARMACY            000000110995       4/17/2014               $0.00            $14,053.92   COMPOUND           BCBST COMM ASO                BURGESS               JACOB               CRAVEN                $                        14,053.92        7631845      5/14/2014       4/22/2014
WILLOW PHARMACY            000000111405       4/17/2014           $1,569.80             $5,158.93   COMPOUND           KOMATSU AMERICA CORP          MCGOWAN               AMANDA              CRAVEN                $                         7,849.01      400332457      5/20/2014       4/21/2014
WILLOW PHARMACY            000000111406       4/17/2014           $1,570.07             $5,160.01   COMPOUND           KOMATSU AMERICA CORP          MCGOWAN               RYAN                CRAVEN                $                         7,850.36      400332457      5/20/2014       4/21/2014
WILLOW PHARMACY            000000111471       4/18/2014           $1,511.24             $4,968.76   COMPOUND           KOMATSU AMERICA CORP          MCGOWAN               DON                 CRAVEN                $                         7,556.21      400332457      5/20/2014       4/21/2014
WILLOW PHARMACY            000000111473       4/18/2014           $2,077.97             $6,763.18   COMPOUND           KOMATSU AMERICA CORP          MCGOWAN               DON                 CRAVEN                $                        10,389.83      400332457      5/20/2014       4/21/2014
WILLOW PHARMACY            000000111474       4/18/2014           $2,431.62             $7,937.07   COMPOUND           KOMATSU AMERICA CORP          HOLT                  LAURA               CRAVEN                $                        12,158.10      400332457      5/20/2014       4/21/2014
WILLOW PHARMACY            000000111475       4/18/2014           $1,361.02             $4,479.19   COMPOUND           KOMATSU AMERICA CORP          HOLT                  LAURA               CRAVEN                $                         6,805.10      400332457      5/20/2014       4/21/2014
WILLOW PHARMACY            000000111476       4/18/2014           $2,777.57             $9,029.32   COMPOUND           KOMATSU AMERICA CORP          HOLT                  LAURA               CRAVEN                $                        14,058.57      400357433      6/17/2014       5/19/2014




Data Class: Confidential                  Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 24 of 34 PageID #:
                                                                              11999
                                                                                                                                                                                                                               Government's Exhibit 237
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT         LABEL_TXT             CARRIER_NAME            MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT     CHECK_NBR      CHECK_DTE       INVOICE_DTE
WILLOW PHARMACY            000000111487      4/21/2014               $35.00             $6,401.53   COMPOUND        BOILERMAKERS NATIONAL HLT     MC GOWAN            JAMISON            CRAVEN               $                      7,505.04      400332457       5/20/2014         5/1/2014
WILLOW PHARMACY            000000111488      4/21/2014               $35.00             $8,806.15   COMPOUND        BOILERMAKERS NATIONAL HLT     MC GOWAN            JAMISON            CRAVEN               $                     10,389.83      400332457       5/20/2014         5/1/2014
WILLOW PHARMACY            000070007652      4/21/2014              $150.00             $3,245.40   COMPOUND        BCBST COMM ASO                DOBSON              TONI               CRAVEN               $                      3,395.40        7654747       5/21/2014        4/29/2014
WILLOW PHARMACY            000070010193      4/21/2014              $125.00             $3,356.90   COMPOUND        CATHOLIC HEALTH INITIATIVES   CLARK               DANIEL             CRAVEN               $                      3,481.90        7654747       5/21/2014        4/29/2014
WILLOW PHARMACY            000000111607      4/22/2014              $100.00             $8,263.65   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              MELISSA            CRAVEN               $                      9,797.93      400332457       5/20/2014         5/5/2014
WILLOW PHARMACY            000000111609      4/22/2014              $100.00             $5,739.80   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              MELISSA            CRAVEN               $                      6,804.94      400332457       5/20/2014         5/5/2014
WILLOW PHARMACY            000000111612      4/22/2014              $100.00            $11,702.25   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              MELISSA            CRAVEN               $                     14,052.97      400332457       5/20/2014         5/5/2014
WILLOW PHARMACY            000000111651      4/23/2014                $0.00             $5,619.44   COMPOUND        BCBST COMM ASO                BURGESS             JACOB              CRAVEN               $                      5,619.44        7654747       5/21/2014        4/29/2014
WILLOW PHARMACY            000000111652      4/23/2014                $0.00            $10,389.83   COMPOUND        BCBST COMM ASO                BURGESS             JACOB              CRAVEN               $                     10,389.83        7654747       5/21/2014        4/29/2014
WILLOW PHARMACY            000000111671      4/24/2014               $60.00            $12,098.10   COMPOUND        BCBST COMM INDIV              TERRY               KIMBERLY           CRAVEN               $                     12,158.10        7654747       5/21/2014        4/29/2014
WILLOW PHARMACY            000000111672      4/24/2014               $60.00            $13,993.92   COMPOUND        BCBST COMM INDIV              TERRY               KIMBERLY           CRAVEN               $                     14,053.92        7654747       5/21/2014        4/29/2014
WILLOW PHARMACY            000000111713      4/24/2014                $0.00             $6,805.35   COMPOUND        BCBST COMM INDIV              CHATFIELD           MICHAEL            CRAVEN               $                      6,805.35        7654747       5/21/2014        4/29/2014
WILLOW PHARMACY            000000111714      4/24/2014                $0.00             $7,850.36   COMPOUND        BCBST COMM INDIV              CHATFIELD           MICHAEL            CRAVEN               $                      7,850.36        7654747       5/21/2014        4/29/2014
WILLOW PHARMACY            000000111715      4/24/2014                $0.00            $10,389.83   COMPOUND        BCBST COMM INDIV              CHATFIELD           MICHAEL            CRAVEN               $                     10,389.83        7654747       5/21/2014        4/29/2014
WILLOW PHARMACY            000000111717      4/24/2014                $0.00             $6,805.35   COMPOUND        BCBSTN COMMERCIAL             RIMER               MICHAEL            CRAVEN               $                      6,805.35        7654747       5/21/2014        4/29/2014
WILLOW PHARMACY            000000111718      4/24/2014                $0.00             $5,619.44   COMPOUND        BCBSTN COMMERCIAL             RIMER               MICHAEL            CRAVEN               $                      5,619.44        7654747       5/21/2014        4/29/2014
WILLOW PHARMACY            000000111719      4/24/2014            $4,467.27             $7,690.83   COMPOUND        BCBSTN COMMERCIAL             RIMER               JENNIFER           CRAVEN               $                     12,158.10        7654747       5/21/2014        4/29/2014
WILLOW PHARMACY            000000111720      4/24/2014                $0.00            $10,389.83   COMPOUND        BCBSTN COMMERCIAL             RIMER               MICHAEL            CRAVEN               $                     10,389.83        7654747       5/21/2014        4/29/2014
WILLOW PHARMACY            000000111721      4/24/2014               $77.29             $6,728.06   COMPOUND        BCBSTN COMMERCIAL             RIMER               JENNIFER           CRAVEN               $                      6,805.35        7654747       5/21/2014        4/29/2014
WILLOW PHARMACY            000000111722      4/24/2014                $0.00             $7,850.36   COMPOUND        BCBSTN COMMERCIAL             RIMER               JENNIFER           CRAVEN               $                      7,850.36        7654747       5/21/2014        4/29/2014
WILLOW PHARMACY            000000111724      4/24/2014                $0.00            $14,053.92   COMPOUND        BCBSTN COMMERCIAL             RIMER               JENNIFER           CRAVEN               $                     14,053.92        7654747       5/21/2014        4/29/2014
WILLOW PHARMACY            000000111730      4/24/2014               $60.00            $12,098.10   COMPOUND        BCBST COMM INDIV              TERRY               JAMES              CRAVEN               $                     12,158.10        7654747       5/21/2014        4/29/2014
WILLOW PHARMACY            000000111736      4/24/2014               $60.00            $13,994.92   COMPOUND        BCBST COMM INDIV              TERRY               JAMES              CRAVEN               $                     14,103.92        7654747       5/21/2014        4/29/2014
WILLOW PHARMACY            000000111837      4/25/2014              $150.00             $9,598.24   COMPOUND        CATHOLIC HEALTH INITIATIVES   MILLER              CHASE              CRAVEN               $                     12,158.10        7677749       5/28/2014        4/29/2014
WILLOW PHARMACY            000000111838      4/25/2014              $150.00            $13,903.92   COMPOUND        CATHOLIC HEALTH INITIATIVES   MILLER              CHASE              CRAVEN               $                     14,053.92        7677749       5/28/2014        4/29/2014
WILLOW PHARMACY            000000111840      4/25/2014              $150.00            $10,239.83   COMPOUND        CATHOLIC HEALTH INITIATIVES   MILLER              CHASE              CRAVEN               $                     10,389.83        7677749       5/28/2014        4/29/2014
WILLOW PHARMACY            000000111878      4/25/2014                $0.00             $6,805.59   COMPOUND        BCBSTN COMMERCIAL             FOSTER              DEBRA              CRAVEN               $                      6,805.59        7677749       5/28/2014        4/29/2014
WILLOW PHARMACY            000000111879      4/25/2014                $0.00            $10,389.83   COMPOUND        BCBSTN COMMERCIAL             FOSTER              DEBRA              CRAVEN               $                     10,389.83        7677749       5/28/2014        4/29/2014
WILLOW PHARMACY            000000111880      4/25/2014                $0.00             $7,850.36   COMPOUND        BCBSTN COMMERCIAL             FOSTER              DEBRA              CRAVEN               $                      7,850.36        7677749       5/28/2014        4/29/2014
WILLOW PHARMACY            000000111882      4/25/2014                $0.00             $7,850.36   COMPOUND        BCBSTN COMMERCIAL             FOSTER              NATALIE            CRAVEN               $                      7,850.36        7677749       5/28/2014        4/29/2014
WILLOW PHARMACY            000000111883      4/25/2014                $0.00            $10,389.83   COMPOUND        BCBSTN COMMERCIAL             FOSTER              NATALIE            CRAVEN               $                     10,389.83        7677749       5/28/2014        4/29/2014
WILLOW PHARMACY            000000108676      4/27/2014                $0.00             $9,861.65   COMPOUND        GEORGIA DCH STATE HEALTH      KEELBER             WILLIAM            CRAVEN               $                     11,531.57      700005046        5/6/2014         5/6/2014
WILLOW PHARMACY            000000108677      4/27/2014               $80.00            $11,451.57   COMPOUND        BCBSTN COMMERCIAL             TAYLOR              LINDSEY            CRAVEN               $                     11,531.57        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000070007664      4/27/2014                $0.00             $3,403.90   COMPOUND        BCBST COMM ASO                BURGESS             JACOB              CRAVEN               $                      3,403.90        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000070007832      4/27/2014              $125.00             $3,278.90   COMPOUND        CATHOLIC HEALTH INITIATIVES   HELTON              MELINDA            CRAVEN               $                      3,403.90        7677749       5/28/2014        5/13/2014
WILLOW PHARMACY            000070007915      4/27/2014               $80.00             $3,323.90   COMPOUND        BCBSTN COMMERCIAL             TAYLOR              LINDSEY            CRAVEN               $                      3,403.90        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000070007916      4/27/2014                $0.00             $3,403.90   COMPOUND        BCBSTN COMMERCIAL             RIMER               MICHAEL            CRAVEN               $                      3,403.90        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000108827      4/28/2014                $0.00             $4,928.24   COMPOUND        BCBSTN COMMERCIAL             WESTFALL            JOY                CRAVEN               $                      5,182.60        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000110879      4/28/2014               $60.00             $6,745.59   COMPOUND        BCBST COMM INDIV              NICHOLSON           KASEY              CRAVEN               $                      6,805.59        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000111282      4/28/2014              $125.00            $13,929.92   COMPOUND        CATHOLIC HEALTH INITIATIVES   PAYNE               CAMERON            CRAVEN               $                     14,103.92        7677749       5/28/2014        5/13/2014
WILLOW PHARMACY            000000111291      4/28/2014              $125.00             $9,623.73   COMPOUND        CATHOLIC HEALTH INITIATIVES   PAYNE               CAMERON            CRAVEN               $                     12,206.13        7677749       5/28/2014        5/13/2014
WILLOW PHARMACY            000000111292      4/28/2014              $125.00            $10,265.83   COMPOUND        CATHOLIC HEALTH INITIATIVES   PAYNE               CAMERON            CRAVEN               $                     10,439.83        7677749       5/28/2014        5/13/2014
WILLOW PHARMACY            000000111909      4/28/2014              $100.00            $10,268.69   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              RONALD             CRAVEN               $                     12,158.10      400338735       5/27/2014         5/5/2014
WILLOW PHARMACY            000000111910      4/28/2014              $100.00            $11,702.25   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              RONALD             CRAVEN               $                     14,052.97      400338735       5/27/2014         5/5/2014
WILLOW PHARMACY            000000111911      4/28/2014              $100.00             $8,307.85   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              RONALD             CRAVEN               $                      9,883.20      400338735       5/27/2014         5/5/2014
WILLOW PHARMACY            000000111914      4/28/2014              $100.00            $10,268.69   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              JEFFERY            CRAVEN               $                     12,161.46      400338735       5/27/2014         5/5/2014
WILLOW PHARMACY            000000111915      4/28/2014                $0.00             $6,805.59   COMPOUND        BCBSTN COMMERCIAL             FOSTER              GEORGE             CRAVEN               $                      6,805.59        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000111916      4/28/2014                $0.00             $7,850.36   COMPOUND        BCBSTN COMMERCIAL             FOSTER              GEORGE             CRAVEN               $                      7,850.36        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000111917      4/28/2014                $0.00            $10,393.19   COMPOUND        BCBSTN COMMERCIAL             FOSTER              GEORGE             CRAVEN               $                     10,393.19        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000111918      4/28/2014              $100.00            $11,702.25   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              JEFFERY            CRAVEN               $                     14,052.97      400338735       5/27/2014         5/5/2014
WILLOW PHARMACY            000000111919      4/28/2014              $100.00             $8,740.74   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              JEFFERY            CRAVEN               $                     10,392.78      400338735       5/27/2014         5/5/2014
WILLOW PHARMACY            000000112003      4/28/2014               $60.00             $6,745.59   COMPOUND        BCBST COMM INDIV              TERRY               KIMBERLY           CRAVEN               $                      6,805.59        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112004      4/28/2014               $60.00             $7,790.36   COMPOUND        BCBST COMM INDIV              TERRY               JAMES              CRAVEN               $                      7,850.36        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112005      4/28/2014               $60.00            $10,333.19   COMPOUND        BCBST COMM INDIV              TERRY               KIMBERLY           CRAVEN               $                     10,393.19        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112006      4/28/2014               $60.00            $10,333.19   COMPOUND        BCBST COMM INDIV              TERRY               JAMES              CRAVEN               $                     10,393.19        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112007      4/28/2014                $0.00             $6,805.59   COMPOUND        WAL-MART STORES, INC.         GILBERT             STEPHANIE          CRAVEN               $                      6,805.59        7677749       5/28/2014        5/13/2014
WILLOW PHARMACY            000000112012      4/28/2014               $65.00            $12,094.49   COMPOUND        BCBST COMM ASO                WILLIAMS            JANA               CRAVEN               $                     12,159.49        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112013      4/28/2014               $65.00             $6,740.59   COMPOUND        BCBST COMM ASO                WILLIAMS            JANA               CRAVEN               $                      6,805.59        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112021      4/28/2014            $4,985.71             $7,173.78   COMPOUND        BCBSTN COMMERCIAL             SHARP               RONALD             CRAVEN               $                     12,159.49        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112022      4/28/2014                $0.00             $6,805.59   COMPOUND        BCBSTN COMMERCIAL             SHARP               RONALD             CRAVEN               $                      6,805.59        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112065      4/29/2014               $60.00            $12,099.49   COMPOUND        US XPRESS                     SMITH               KRISTIN            CRAVEN               $                     12,159.49        7677749       5/28/2014        5/13/2014
WILLOW PHARMACY            000000112066      4/29/2014               $60.00             $6,745.59   COMPOUND        US XPRESS                     SMITH               KRISTIN            CRAVEN               $                      6,805.59        7677749       5/28/2014        5/13/2014
WILLOW PHARMACY            000000112091      4/29/2014              $100.00            $10,268.69   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              JACOB              CRAVEN               $                     12,156.13      400338735       5/27/2014         5/5/2014
WILLOW PHARMACY            000000112092      4/29/2014              $100.00            $11,702.25   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              JACOB              CRAVEN               $                     14,052.97      400338735       5/27/2014         5/5/2014
WILLOW PHARMACY            000000112093      4/29/2014              $100.00             $8,740.74   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              JACOB              CRAVEN               $                     10,389.42      400338735       5/27/2014         5/5/2014
WILLOW PHARMACY            000000112104      4/29/2014               $50.00            $12,106.13   COMPOUND        BCBST COMM ASO                MAPLES              MICHELLE           CRAVEN               $                     12,156.13        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112105      4/29/2014               $50.00            $12,106.13   COMPOUND        BCBST COMM ASO                MAPLES              WILCE              CRAVEN               $                     12,156.13        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112106      4/29/2014               $50.00            $14,003.92   COMPOUND        BCBST COMM ASO                MAPLES              MICHELLE           CRAVEN               $                     14,053.92        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112107      4/29/2014               $50.00            $14,003.92   COMPOUND        BCBST COMM ASO                MAPLES              WILCE              CRAVEN               $                     14,053.92        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112108      4/29/2014               $50.00            $10,339.83   COMPOUND        BCBST COMM ASO                MAPLES              MICHELLE           CRAVEN               $                     10,389.83        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112109      4/29/2014               $50.00            $10,339.83   COMPOUND        BCBST COMM ASO                MAPLES              WILCE              CRAVEN               $                     10,389.83        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000111284      4/30/2014               $65.00            $12,095.49   COMPOUND        BCBST COMM ASO                PERDUE              JAMI               CRAVEN               $                     12,209.49        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000111286      4/30/2014               $65.00            $13,989.92   COMPOUND        BCBST COMM ASO                PERDUE              JAMI               CRAVEN               $                     14,103.92        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000111288      4/30/2014               $65.00             $5,554.68   COMPOUND        BCBST COMM ASO                PERDUE              JAMI               CRAVEN               $                      5,619.68        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112216      4/30/2014              $250.00            $11,909.49   COMPOUND        BCBSTN COMMERCIAL             MILLER              JOSH               CRAVEN               $                     12,159.49        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112217      4/30/2014               $50.00             $6,755.59   COMPOUND        BCBSTN COMMERCIAL             MILLER              JOSH               CRAVEN               $                      6,805.59        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112218      4/30/2014               $50.00             $7,800.36   COMPOUND        BCBSTN COMMERCIAL             MILLER              JOSH               CRAVEN               $                      7,850.36        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112219      4/30/2014               $50.00            $14,003.92   COMPOUND        BCBSTN COMMERCIAL             MILLER              JOSH               CRAVEN               $                     14,053.92        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112224      4/30/2014               $45.00             $7,268.95   COMPOUND        RAILROAD WORKERS              ADAMS               JAMES              CRAVEN               $                      9,119.62         445508       5/27/2014        5/13/2014
WILLOW PHARMACY            000000112227      4/30/2014               $45.00             $5,059.19   COMPOUND        RAILROAD WORKERS              ADAMS               JAMES              CRAVEN               $                      5,104.19         445508       5/27/2014        5/13/2014
WILLOW PHARMACY            000000112228      4/30/2014               $45.00             $5,842.77   COMPOUND        RAILROAD WORKERS              ADAMS               JAMES              CRAVEN               $                      5,887.77         445508       5/27/2014        5/13/2014
WILLOW PHARMACY            000000112229      4/30/2014               $45.00            $10,495.43   COMPOUND        RAILROAD WORKERS              ADAMS               JAMES              CRAVEN               $                     10,540.43         445508       5/27/2014        5/13/2014
WILLOW PHARMACY            000000112231      4/30/2014               $45.00             $7,749.90   COMPOUND        RAILROAD WORKERS              ADAMS               JAMES              CRAVEN               $                      7,794.90         445508       5/27/2014        5/13/2014
WILLOW PHARMACY            000000112237      4/30/2014               $45.00             $7,268.95   COMPOUND        RAILROAD WORKERS              ADAMS               JULIE              CRAVEN               $                      9,119.62         445508       5/27/2014        5/13/2014
WILLOW PHARMACY            000000112239      4/30/2014               $45.00             $5,059.19   COMPOUND        RAILROAD WORKERS              ADAMS               JULIE              CRAVEN               $                      5,104.19         445508       5/27/2014        5/13/2014
WILLOW PHARMACY            000000112240      4/30/2014               $45.00             $5,833.59   COMPOUND        RAILROAD WORKERS              ADAMS               JULIE              CRAVEN               $                      5,878.59         445508       5/27/2014        5/13/2014
WILLOW PHARMACY            000000112241      4/30/2014               $45.00            $10,495.43   COMPOUND        RAILROAD WORKERS              ADAMS               JULIE              CRAVEN               $                     10,540.43         445508       5/27/2014        5/13/2014
WILLOW PHARMACY            000000112244      4/30/2014               $45.00             $7,749.90   COMPOUND        RAILROAD WORKERS              ADAMS               JULIE              CRAVEN               $                      7,794.90         445508       5/27/2014        5/13/2014
WILLOW PHARMACY            000000112262      4/30/2014               $40.00             $9,712.09   COMPOUND        PREMERA BCBS                  BUCKNER             BRITTANY           CRAVEN               $                     12,159.49         445508       5/27/2014        5/13/2014
WILLOW PHARMACY            000000112264      4/30/2014               $40.00             $6,765.59   COMPOUND        PREMERA BCBS                  BUCKNER             BRITTANY           CRAVEN               $                      6,805.59         445508       5/27/2014        5/13/2014
WILLOW PHARMACY            000000112265      4/30/2014               $40.00            $15,395.76   COMPOUND        PREMERA BCBS                  BUCKNER             BRITTANY           CRAVEN               $                     15,435.76         445508       5/27/2014        5/13/2014
WILLOW PHARMACY            000000112267      4/30/2014               $40.00            $14,013.92   COMPOUND        PREMERA BCBS                  BUCKNER             BRITTANY           CRAVEN               $                     14,053.92         445508       5/27/2014        5/13/2014
WILLOW PHARMACY            000000112271      4/30/2014               $40.00            $10,353.19   COMPOUND        PREMERA BCBS                  BUCKNER             BRITTANY           CRAVEN               $                     10,393.19         445508       5/27/2014        5/13/2014
WILLOW PHARMACY            000000112273      4/30/2014              $250.00             $6,555.59   COMPOUND        BCBST COMM INDIV              GREEN               KIRTIS             CRAVEN               $                      6,805.59        7677749       5/28/2014         5/6/2014




Data Class: Confidential


                                      Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 25 of 34 PageID #:
                                                                          12000
                                                                                                                                                                                                                                Government's Exhibit 237
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT         LABEL_TXT             CARRIER_NAME             MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT     CHECK_NBR      CHECK_DTE       INVOICE_DTE
WILLOW PHARMACY            000000112275      4/30/2014               $40.00             $6,765.59   COMPOUND        BCBSTN COMMERCIAL             GREGORY              MARY               CRAVEN               $                      6,805.59        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112276      4/30/2014              $250.00            $13,803.92   COMPOUND        BCBST COMM INDIV              GREEN                KIRTIS             CRAVEN               $                     14,053.92        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112277      4/30/2014               $40.00             $7,798.12   COMPOUND        BCBSTN COMMERCIAL             GREGORY              MARY               CRAVEN               $                      7,838.12        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112278      4/30/2014               $40.00             $4,011.61   COMPOUND        BCBST COMM ASO                ELLIS                HUNTER             CRAVEN               $                      4,051.61        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112284      4/30/2014               $50.00            $12,109.49   COMPOUND        BCBSTN COMMERCIAL             GARSIDE              TREASURE           CRAVEN               $                     12,159.49        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112286      4/30/2014               $50.00            $14,003.92   COMPOUND        BCBSTN COMMERCIAL             GARSIDE              TREASURE           CRAVEN               $                     14,053.92        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000112289      4/30/2014               $50.00            $10,343.19   COMPOUND        BCBSTN COMMERCIAL             GARSIDE              TREASURE           CRAVEN               $                     10,393.19        7677749       5/28/2014         5/6/2014
WILLOW PHARMACY            000000110232       5/1/2014              $125.00            $13,928.92   COMPOUND        CATHOLIC HEALTH INITIATIVES   ANDREWS              WHITNEY            CRAVEN               $                     14,053.92        7677749       5/28/2014        5/13/2014
WILLOW PHARMACY            000000110233       5/1/2014              $125.00             $9,627.09   COMPOUND        CATHOLIC HEALTH INITIATIVES   ANDREWS              WHITNEY            CRAVEN               $                     12,159.49        7677749       5/28/2014        5/13/2014
WILLOW PHARMACY            000000108976       5/2/2014               $50.00            $12,885.33   COMPOUND        BCBSTN COMMERCIAL             VOLZ                 BRIANNA            CRAVEN               $                     12,935.33        7700628        6/4/2014         5/6/2014
WILLOW PHARMACY            000000110214       5/2/2014               $65.00             $5,554.68   COMPOUND        BCBST COMM ASO                HULL                 JOHNELL            CRAVEN               $                      5,619.68        7700628        6/4/2014         5/6/2014
WILLOW PHARMACY            000000110503       5/5/2014                $0.00            $12,161.88   COMPOUND        BCBSTN COMMERCIAL             FOSTER               DEBRA              CRAVEN               $                     12,161.88        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000110505       5/5/2014                $0.00            $14,058.57   COMPOUND        BCBSTN COMMERCIAL             FOSTER               DEBRA              CRAVEN               $                     14,058.57        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000110506       5/5/2014                $0.00            $14,058.57   COMPOUND        BCBSTN COMMERCIAL             FOSTER               GEORGE             CRAVEN               $                     14,058.57        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000110507       5/5/2014                $0.00            $12,161.88   COMPOUND        BCBSTN COMMERCIAL             FOSTER               GEORGE             CRAVEN               $                     12,161.88        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112458       5/5/2014              $125.00             $9,626.60   COMPOUND        CATHOLIC HEALTH INITIATIVES   HELTON               ELIZABETH          CRAVEN               $                     12,159.49        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112468       5/5/2014            $2,100.00             $4,702.71   COMPOUND        BCBST COMM INDIV              CHATFIELD            BRANDON            CRAVEN               $                      6,802.71        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112470       5/5/2014                $0.00             $5,619.68   COMPOUND        BCBST COMM INDIV              CHATFIELD            BRANDON            CRAVEN               $                      5,619.68        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112473       5/5/2014                $0.00            $12,159.49   COMPOUND        BCBST COMM INDIV              CHATFIELD            BRANDON            CRAVEN               $                     12,159.49        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112478       5/5/2014                $0.00             $8,533.82   COMPOUND        BCBST COMM INDIV              CHATFIELD            BRANDON            CRAVEN               $                     94,266.57        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112479       5/5/2014                $0.00            $14,053.92   COMPOUND        BCBST COMM INDIV              CHATFIELD            BRANDON            CRAVEN               $                     14,053.92        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112482       5/5/2014                $0.00            $10,393.19   COMPOUND        BCBST COMM INDIV              CHATFIELD            BRANDON            CRAVEN               $                     10,393.19        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112494       5/5/2014              $260.00            $11,900.49   COMPOUND        BCBSTN COMMERCIAL             BURGESS              MATTHEW            CRAVEN               $                     12,209.49        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112496       5/5/2014               $60.00             $8,473.82   COMPOUND        BCBSTN COMMERCIAL             BURGESS              MATTHEW            CRAVEN               $                     94,266.57        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112497       5/5/2014               $60.00            $13,993.92   COMPOUND        BCBSTN COMMERCIAL             BURGESS              MATTHEW            CRAVEN               $                     14,053.92        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112498       5/5/2014               $60.00            $10,335.18   COMPOUND        BCBSTN COMMERCIAL             BURGESS              MATTHEW            CRAVEN               $                     10,395.18        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112501       5/5/2014               $60.00             $6,744.70   COMPOUND        BCBSTN COMMERCIAL             BURGESS              MATTHEW            CRAVEN               $                      6,804.70        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112502       5/5/2014               $60.00             $5,560.68   COMPOUND        BCBSTN COMMERCIAL             BURGESS              MATTHEW            CRAVEN               $                      5,669.68        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112525       5/5/2014               $50.00            $12,111.88   COMPOUND        BCBST COMM ASO                COOK                 RYAN               CRAVEN               $                     12,161.88        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112526       5/5/2014               $50.00            $10,345.18   COMPOUND        BCBST COMM ASO                COOK                 RYAN               CRAVEN               $                     10,395.18        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112527       5/5/2014               $50.00             $8,430.45   COMPOUND        BCBST COMM ASO                COOK                 RYAN               CRAVEN               $                     94,217.33        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112528       5/5/2014              $150.00             $1,204.48   COMPOUND        CATHOLIC HEALTH INITIATIVES   MILLER               CHRIS              CRAVEN               $                     12,161.88        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112529       5/5/2014               $50.00            $14,008.57   COMPOUND        BCBST COMM ASO                COOK                 RYAN               CRAVEN               $                     14,058.57        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112534       5/5/2014              $150.00            $13,908.57   COMPOUND        CATHOLIC HEALTH INITIATIVES   MILLER               CHRIS              CRAVEN               $                     14,058.57        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112537       5/5/2014              $150.00            $10,245.18   COMPOUND        CATHOLIC HEALTH INITIATIVES   MILLER               CHRIS              CRAVEN               $                     10,395.18        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112538       5/5/2014               $65.00             $4,747.75   COMPOUND        BCBST COMM ASO                WILLIAMS             JANA               CRAVEN               $                      4,812.75        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112539       5/5/2014               $65.00             $4,735.14   COMPOUND        BCBST COMM ASO                WILLIAMS             JANA               CRAVEN               $                      4,800.14        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112541       5/5/2014               $65.00             $7,127.06   COMPOUND        BCBST COMM ASO                WILLIAMS             JANA               CRAVEN               $                     15,299.06        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112542       5/5/2014               $65.00            $13,993.57   COMPOUND        BCBST COMM ASO                WILLIAMS             JANA               CRAVEN               $                     14,058.57        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112543       5/5/2014              $125.00             $4,687.75   COMPOUND        CATHOLIC HEALTH INITIATIVES   PAYNE                CAMERON            CRAVEN               $                      4,812.75        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112544       5/5/2014              $125.00             $7,067.06   COMPOUND        CATHOLIC HEALTH INITIATIVES   PAYNE                CAMERON            CRAVEN               $                     15,299.06        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112545       5/5/2014              $125.00            $10,896.61   COMPOUND        CATHOLIC HEALTH INITIATIVES   PAYNE                CAMERON            CRAVEN               $                     11,021.61        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112546       5/5/2014              $125.00             $8,355.45   COMPOUND        CATHOLIC HEALTH INITIATIVES   PAYNE                CAMERON            CRAVEN               $                     94,217.33        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112548       5/5/2014               $60.00             $4,752.75   COMPOUND        BCBSTN COMMERCIAL             BURGESS              MATTHEW            CRAVEN               $                      4,812.75        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112549       5/5/2014               $60.00             $4,740.14   COMPOUND        BCBSTN COMMERCIAL             BURGESS              MATTHEW            CRAVEN               $                      4,800.14        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112550       5/5/2014               $60.00             $7,132.06   COMPOUND        BCBSTN COMMERCIAL             BURGESS              MATTHEW            CRAVEN               $                     15,299.06        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112551       5/5/2014               $65.00            $12,096.88   COMPOUND        BCBST COMM ASO                PERDUE               JAMI               CRAVEN               $                     12,161.88        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112552       5/5/2014               $60.00             $4,752.75   COMPOUND        US XPRESS                     ELLISON              ASHLEY             CRAVEN               $                      4,812.75        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112553       5/5/2014               $65.00             $7,127.06   COMPOUND        BCBST COMM ASO                PERDUE               JAMI               CRAVEN               $                     15,299.06        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112554       5/5/2014               $60.00             $4,740.14   COMPOUND        US XPRESS                     ELLISON              ASHLEY             CRAVEN               $                      4,800.14        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112555       5/5/2014               $65.00            $12,096.88   COMPOUND        BCBST COMM ASO                JOHNSON              KARA               CRAVEN               $                     12,161.88        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112556       5/5/2014               $60.00            $10,335.18   COMPOUND        US XPRESS                     ELLISON              ASHLEY             CRAVEN               $                     10,395.18        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112557       5/5/2014               $65.00            $10,330.18   COMPOUND        BCBST COMM ASO                PERDUE               JAMI               CRAVEN               $                     10,395.18        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112559       5/5/2014               $60.00            $10,961.61   COMPOUND        US XPRESS                     ELLISON              ASHLEY             CRAVEN               $                     11,021.61        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112560       5/5/2014               $60.00             $8,420.45   COMPOUND        US XPRESS                     ELLISON              ASHLEY             CRAVEN               $                     94,217.33        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112561       5/5/2014               $65.00            $10,330.18   COMPOUND        BCBST COMM ASO                JOHNSON              KARA               CRAVEN               $                     10,395.18        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112562       5/5/2014               $65.00            $10,956.61   COMPOUND        BCBST COMM ASO                PERDUE               JAMI               CRAVEN               $                     11,021.61        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112563       5/5/2014               $65.00            $13,993.57   COMPOUND        BCBST COMM ASO                JOHNSON              KARA               CRAVEN               $                     14,058.57        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112565       5/5/2014               $65.00             $4,526.63   COMPOUND        BCBST COMM ASO                PERDUE               JAMI               CRAVEN               $                      4,591.63        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000070010823       5/5/2014               $60.00             $1,893.91   COMPOUND        BCBSTN COMMERCIAL             BURGESS              MATTHEW            CRAVEN               $                      1,953.91        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000070010824       5/5/2014               $60.00             $1,893.91   COMPOUND        US XPRESS                     ELLISON              ASHLEY             CRAVEN               $                      1,953.91        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000109141       5/6/2014               $50.00            $13,211.91   COMPOUND        BCBST COMM INDIV              MEYER                TAYLOR             CRAVEN               $                     13,261.91        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000110765       5/6/2014            $2,431.90             $7,936.79   COMPOUND        KOMATSU AMERICA CORP          MCGOWAN              DON                CRAVEN               $                     12,159.49      400344946        6/3/2014        5/12/2014
WILLOW PHARMACY            000000110766       5/6/2014            $2,777.57             $9,025.63   COMPOUND        KOMATSU AMERICA CORP          MCGOWAN              DON                CRAVEN               $                     14,053.92      400344946        6/3/2014        5/12/2014
WILLOW PHARMACY            000000110804       5/6/2014                $0.00             $2,560.01   COMPOUND        BCBST COMM INDIV              CHATFIELD            MICHAEL            CRAVEN               $                      2,560.01        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000110807       5/6/2014                $0.00            $12,159.49   COMPOUND        BCBST COMM INDIV              CHATFIELD            MICHAEL            CRAVEN               $                     12,159.49        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112568       5/6/2014               $65.00             $4,747.75   COMPOUND        BCBST COMM ASO                JOHNSON              KARA               CRAVEN               $                      4,812.75        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112571       5/6/2014               $65.00             $4,735.14   COMPOUND        BCBST COMM ASO                JOHNSON              KARA               CRAVEN               $                      4,800.14        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112572       5/6/2014               $65.00             $6,598.02   COMPOUND        BCBST COMM ASO                JOHNSON              KARA               CRAVEN               $                      6,663.02        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112573       5/6/2014               $65.00             $7,791.93   COMPOUND        BCBST COMM ASO                PERDUE               JAMI               CRAVEN               $                      7,856.93        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112574       5/6/2014               $75.00            $13,983.57   COMPOUND        BCBST COMM INDIV              ROTHWELL             RACHEL             CRAVEN               $                     14,058.57        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112575       5/6/2014               $75.00             $7,781.93   COMPOUND        BCBST COMM INDIV              ROTHWELL             RACHEL             CRAVEN               $                      7,856.93        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112576       5/6/2014               $75.00            $10,320.18   COMPOUND        BCBST COMM INDIV              ROTHWELL             RACHEL             CRAVEN               $                     10,395.18        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112578       5/6/2014               $75.00            $12,086.88   COMPOUND        BCBST COMM INDIV              ROTHWELL             RACHEL             CRAVEN               $                     12,161.88        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112579       5/6/2014               $60.00             $6,744.70   COMPOUND        BCBST COMM INDIV              WILKERSON            JERRY              CRAVEN               $                      6,804.70        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112580       5/6/2014               $60.00             $7,796.93   COMPOUND        BCBST COMM INDIV              WILKERSON            JERRY              CRAVEN               $                      7,856.93        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112582       5/6/2014               $60.00             $4,752.75   COMPOUND        BCBST COMM INDIV              NICHOLSON            KASEY              CRAVEN               $                      4,812.75        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112584       5/6/2014               $60.00             $4,740.14   COMPOUND        BCBST COMM INDIV              NICHOLSON            KASEY              CRAVEN               $                      4,800.14        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112588       5/6/2014               $60.00            $10,335.18   COMPOUND        BCBST COMM INDIV              NICHOLSON            KASEY              CRAVEN               $                     10,395.18        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112589       5/6/2014               $60.00             $7,796.93   COMPOUND        BCBST COMM INDIV              NICHOLSON            KASEY              CRAVEN               $                      7,856.93        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112591       5/6/2014               $50.00             $4,762.75   COMPOUND        BCBSTN COMMERCIAL             GARSIDE              TREASURE           CRAVEN               $                      4,812.75        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112594       5/6/2014               $50.00             $4,750.14   COMPOUND        BCBSTN COMMERCIAL             GARSIDE              TREASURE           CRAVEN               $                      4,800.14        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112597       5/6/2014               $50.00             $6,613.02   COMPOUND        BCBSTN COMMERCIAL             GARSIDE              TREASURE           CRAVEN               $                      6,663.02        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112598       5/6/2014              $125.00             $6,538.02   COMPOUND        CATHOLIC HEALTH INITIATIVES   PAYNE                DANIELLE           CRAVEN               $                      6,663.02        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112599       5/6/2014               $50.00            $10,971.61   COMPOUND        BCBSTN COMMERCIAL             GARSIDE              TREASURE           CRAVEN               $                     11,021.61        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112600       5/6/2014               $50.00             $7,806.93   COMPOUND        BCBSTN COMMERCIAL             GARSIDE              TREASURE           CRAVEN               $                      7,856.93        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112601       5/6/2014              $125.00             $4,687.75   COMPOUND        CATHOLIC HEALTH INITIATIVES   PAYNE                DANIELLE           CRAVEN               $                      4,812.75        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112603       5/6/2014               $50.00             $5,569.68   COMPOUND        BCBSTN COMMERCIAL             GARSIDE              TREASURE           CRAVEN               $                      5,619.68        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112605       5/6/2014              $125.00            $10,896.61   COMPOUND        CATHOLIC HEALTH INITIATIVES   PAYNE                DANIELLE           CRAVEN               $                     11,021.61        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112606       5/6/2014              $125.00             $7,731.93   COMPOUND        CATHOLIC HEALTH INITIATIVES   PAYNE                DANIELLE           CRAVEN               $                      7,856.93        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112607       5/6/2014                $0.00             $4,812.75   COMPOUND        BCBST COMM ASO                BURGESS              JACOB              CRAVEN               $                      4,812.75        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112608       5/6/2014                $0.00             $4,800.14   COMPOUND        BCBST COMM ASO                BURGESS              JACOB              CRAVEN               $                      4,800.14        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112610       5/6/2014                $0.00             $6,663.02   COMPOUND        BCBST COMM ASO                BURGESS              JACOB              CRAVEN               $                      6,663.02        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112613       5/6/2014               $65.00            $12,096.88   COMPOUND        BCBST COMM ASO                JONES                CHASE              CRAVEN               $                     12,161.88        7700628        6/4/2014        5/13/2014




Data Class: Confidential


                                      Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 26 of 34 PageID #:
                                                                          12001
                                                                                                                                                                                                                                 Government's Exhibit 237
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT         LABEL_TXT             CARRIER_NAME              MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT     CHECK_NBR      CHECK_DTE       INVOICE_DTE
WILLOW PHARMACY            000000112616       5/6/2014               $65.00            $13,993.57   COMPOUND        BCBST COMM ASO                 JONES                CHASE              CRAVEN               $                     14,058.57        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112618       5/6/2014               $65.00            $10,330.18   COMPOUND        BCBST COMM ASO                 JONES                CHASE              CRAVEN               $                     10,395.18        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112623       5/6/2014              $150.00             $9,601.60   COMPOUND        CATHOLIC HEALTH INITIATIVES    MILLER               CRYSTAL            CRAVEN               $                     12,161.88        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112628       5/6/2014              $150.00            $13,903.92   COMPOUND        CATHOLIC HEALTH INITIATIVES    MILLER               CRYSTAL            CRAVEN               $                     14,053.92        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112629       5/6/2014              $150.00            $10,243.19   COMPOUND        CATHOLIC HEALTH INITIATIVES    MILLER               CRYSTAL            CRAVEN               $                     10,393.19        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000070008296       5/6/2014               $50.00             $3,438.74   COMPOUND        BCBST COMM INDIV               MEYER                TAYLOR             CRAVEN               $                      3,488.74        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000070010829       5/6/2014               $60.00             $1,893.91   COMPOUND        BCBST COMM INDIV               NICHOLSON            KASEY              CRAVEN               $                      1,953.91        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000070010833       5/6/2014                $0.00             $1,953.91   COMPOUND        BCBST COMM ASO                 BURGESS              JACOB              CRAVEN               $                      1,953.91        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000108324       5/7/2014                $0.00            $11,537.32   COMPOUND        BCBST COMM ASO                 BURGESS              JACOB              CRAVEN               $                     11,590.23        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000108832       5/7/2014              $250.00            $12,690.31   COMPOUND        BCBST COMM INDIV               GREEN                KIRTIS             CRAVEN               $                     12,940.31        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000108834       5/7/2014              $250.00            $13,808.57   COMPOUND        BCBST COMM INDIV               GREEN                KIRTIS             CRAVEN               $                     14,058.57        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000108983       5/7/2014               $65.00            $12,875.31   COMPOUND        BCBST COMM ASO                 HULL                 JOHNELL            CRAVEN               $                     12,940.31        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000110808       5/7/2014                $0.00            $14,058.57   COMPOUND        BCBST COMM INDIV               CHATFIELD            MICHAEL            CRAVEN               $                     14,058.57        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112676       5/7/2014               $75.00             $4,735.76   COMPOUND        BCBST COMM INDIV               ROTHWELL             RACHEL             CRAVEN               $                      4,810.76        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112679       5/7/2014               $75.00             $4,723.15   COMPOUND        BCBST COMM INDIV               ROTHWELL             RACHEL             CRAVEN               $                      4,798.15        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112680       5/7/2014               $75.00             $6,586.03   COMPOUND        BCBST COMM INDIV               ROTHWELL             RACHEL             CRAVEN               $                      6,661.03        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112683       5/7/2014               $75.00            $10,944.62   COMPOUND        BCBST COMM INDIV               ROTHWELL             RACHEL             CRAVEN               $                     11,019.62        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000070010880       5/7/2014               $75.00             $1,878.91   COMPOUND        BCBST COMM INDIV               ROTHWELL             RACHEL             CRAVEN               $                      1,953.91        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000109107       5/8/2014               $60.00            $13,993.92   COMPOUND        BCBST COMM INDIV               NICHOLSON            KASEY              CRAVEN               $                     14,053.92        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000109155       5/8/2014              $250.00            $10,815.51   COMPOUND        BCBST COMM INDIV               GREEN                KIRTIS             CRAVEN               $                     11,065.51        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000109156       5/8/2014              $250.00             $9,566.68   COMPOUND        BCBST COMM INDIV               GREEN                KIRTIS             CRAVEN               $                      9,816.68        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000111004       5/8/2014               $50.00             $6,752.71   COMPOUND        BCBST COMM INDIV               MEYER                TAYLOR             CRAVEN               $                      6,802.71        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000111006       5/8/2014               $50.00            $14,003.92   COMPOUND        BCBST COMM INDIV               MEYER                TAYLOR             CRAVEN               $                     14,053.92        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112769       5/8/2014                $0.00            $10,393.89   COMPOUND        GEORGIA DCH STATE HEALTH       MOON                 KAMARIN            CRAVEN               $                     12,159.49      700005325       5/13/2014        5/13/2014
WILLOW PHARMACY            000000112771       5/8/2014                $0.00             $9,421.89   COMPOUND        GEORGIA DCH STATE HEALTH       KEELBER              WILLIAM            CRAVEN               $                     11,018.75      700005325       5/13/2014        5/13/2014
WILLOW PHARMACY            000000112772       5/8/2014                $0.00             $8,840.74   COMPOUND        GEORGIA DCH STATE HEALTH       MOON                 KAMARIN            CRAVEN               $                     10,392.78      700005325       5/13/2014        5/13/2014
WILLOW PHARMACY            000000112774       5/8/2014                $0.00             $9,421.89   COMPOUND        GEORGIA DCH STATE HEALTH       MOON                 KAMARIN            CRAVEN               $                     11,018.75      700005325       5/13/2014        5/13/2014
WILLOW PHARMACY            000000112775       5/8/2014              $150.00             $4,662.75   COMPOUND        CATHOLIC HEALTH INITIATIVES    MILLER               CHRIS              CRAVEN               $                      4,812.75        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112776       5/8/2014                $0.00            $11,802.25   COMPOUND        GEORGIA DCH STATE HEALTH       MOON                 KAMARIN            CRAVEN               $                     14,052.97      700005325       5/13/2014        5/13/2014
WILLOW PHARMACY            000000112777       5/8/2014              $150.00            $10,871.61   COMPOUND        CATHOLIC HEALTH INITIATIVES    MILLER               CHRIS              CRAVEN               $                     11,021.61        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112780       5/8/2014              $150.00             $7,708.96   COMPOUND        CATHOLIC HEALTH INITIATIVES    MILLER               CHRIS              CRAVEN               $                      7,858.96        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112783       5/8/2014              $150.00             $4,662.75   COMPOUND        CATHOLIC HEALTH INITIATIVES    MILLER               CRYSTAL            CRAVEN               $                      4,812.75        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112784       5/8/2014              $150.00            $10,871.61   COMPOUND        CATHOLIC HEALTH INITIATIVES    MILLER               CRYSTAL            CRAVEN               $                     11,021.61        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112786       5/8/2014              $150.00             $7,759.00   COMPOUND        CATHOLIC HEALTH INITIATIVES    MILLER               CRYSTAL            CRAVEN               $                      7,909.00        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112787       5/8/2014                $0.00             $4,812.75   COMPOUND        BCBST COMM INDIV               CHATFIELD            MICHAEL            CRAVEN               $                      4,812.75        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112788       5/8/2014                $0.00             $4,800.14   COMPOUND        BCBST COMM INDIV               CHATFIELD            MICHAEL            CRAVEN               $                      4,800.14        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112789       5/8/2014                $0.00             $6,663.02   COMPOUND        BCBST COMM INDIV               CHATFIELD            MICHAEL            CRAVEN               $                      6,663.02        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112818       5/8/2014            $4,882.97             $1,780.05   COMPOUND        WAL-MART STORES, INC.          MAYO                 JOHN               CRAVEN               $                      6,663.02        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112819       5/8/2014               $65.00            $13,993.57   COMPOUND        BCBST COMM ASO                 CAGLE                DONALD             CRAVEN               $                     14,058.57        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112820       5/8/2014                $0.00            $11,021.61   COMPOUND        WAL-MART STORES, INC.          MAYO                 JOHN               CRAVEN               $                     11,021.61        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112821       5/8/2014                $0.00            $14,058.57   COMPOUND        WAL-MART STORES, INC.          MAYO                 JOHN               CRAVEN               $                     14,058.57        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112822       5/8/2014               $65.00             $7,793.96   COMPOUND        BCBST COMM ASO                 CAGLE                DONALD             CRAVEN               $                      7,858.96        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112823       5/8/2014                $0.00             $5,619.68   COMPOUND        WAL-MART STORES, INC.          MAYO                 JOHN               CRAVEN               $                      5,619.68        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112824       5/8/2014               $65.00            $10,330.18   COMPOUND        BCBST COMM ASO                 CAGLE                DONALD             CRAVEN               $                     10,395.18        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000112826       5/8/2014               $65.00            $12,096.88   COMPOUND        BCBST COMM ASO                 CAGLE                DONALD             CRAVEN               $                     12,161.88        7700628        6/4/2014        5/13/2014
WILLOW PHARMACY            000000110935      5/12/2014               $65.00            $13,988.92   COMPOUND        BCBST COMM ASO                 WILKERSON            JERRY              CRAVEN               $                     14,053.92        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000111115      5/12/2014                $0.00             $5,619.68   COMPOUND        BCBST COMM INDIV               CHATFIELD            MICHAEL            CRAVEN               $                      5,619.68        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113026      5/12/2014               $30.00             $2,495.84   COMPOUND        SCP DISTRIBUTORS LLC           DILFIELD             JONATHON           CRAVEN               $                     12,159.49         456916       6/10/2014        5/27/2014
WILLOW PHARMACY            000000113056      5/12/2014               $30.00             $4,636.45   COMPOUND        SCP DISTRIBUTORS LLC           DILFIELD             JONATHON           CRAVEN               $                     14,052.97         456916       6/10/2014        5/27/2014
WILLOW PHARMACY            000000113058      5/12/2014               $30.00             $1,674.94   COMPOUND        SCP DISTRIBUTORS LLC           DILFIELD             JONATHON           CRAVEN               $                     10,392.78         456916       6/10/2014        5/27/2014
WILLOW PHARMACY            000000113074      5/12/2014            $2,078.64             $6,762.51   COMPOUND        KOMATSU AMERICA CORP           MCGOWAN              RYAN               CRAVEN               $                     10,393.19      400351185       6/10/2014        5/19/2014
WILLOW PHARMACY            000000113076      5/12/2014            $2,203.92             $7,218.79   COMPOUND        KOMATSU AMERICA CORP           MCGOWAN              RYAN               CRAVEN               $                     11,019.62      400351185       6/10/2014        5/19/2014
WILLOW PHARMACY            000000113077      5/12/2014            $2,078.56             $6,762.18   COMPOUND        KOMATSU AMERICA CORP           MCGOWAN              AMANDA             CRAVEN               $                     10,392.78      400351185       6/10/2014        5/19/2014
WILLOW PHARMACY            000000113078      5/12/2014            $2,203.75             $7,218.14   COMPOUND        KOMATSU AMERICA CORP           MCGOWAN              AMANDA             CRAVEN               $                     11,018.75      400351185       6/10/2014        5/19/2014
WILLOW PHARMACY            000000113079      5/12/2014              $962.15             $3,185.66   COMPOUND        KOMATSU AMERICA CORP           MCGOWAN              DON                CRAVEN               $                      4,810.76      400351185       6/10/2014        5/19/2014
WILLOW PHARMACY            000000113080      5/12/2014            $2,203.92             $7,218.79   COMPOUND        KOMATSU AMERICA CORP           MCGOWAN              DON                CRAVEN               $                     11,019.62      400351185       6/10/2014        5/19/2014
WILLOW PHARMACY            000000111280      5/13/2014              $125.00            $10,268.19   COMPOUND        CATHOLIC HEALTH INITIATIVES    PAYNE                DANIELLE           CRAVEN               $                     10,393.19        7723667       6/11/2014        5/27/2014
WILLOW PHARMACY            000000111287      5/13/2014              $125.00            $13,928.92   COMPOUND        CATHOLIC HEALTH INITIATIVES    PAYNE                DANIELLE           CRAVEN               $                     14,053.92        7723667       6/11/2014        5/27/2014
WILLOW PHARMACY            000000111290      5/13/2014              $125.00             $9,627.09   COMPOUND        CATHOLIC HEALTH INITIATIVES    PAYNE                DANIELLE           CRAVEN               $                     12,159.49        7723667       6/11/2014        5/27/2014
WILLOW PHARMACY            000000113147      5/13/2014               $60.00            $12,101.88   COMPOUND        BCBSTN COMMERCIAL              RUIZ                 JADE               CRAVEN               $                     12,161.88        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113148      5/13/2014               $60.00            $10,335.18   COMPOUND        BCBSTN COMMERCIAL              RUIZ                 JADE               CRAVEN               $                     10,395.18        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113149      5/13/2014               $60.00            $10,961.61   COMPOUND        BCBSTN COMMERCIAL              RUIZ                 JADE               CRAVEN               $                     11,021.61        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113150      5/13/2014               $60.00            $13,998.57   COMPOUND        BCBSTN COMMERCIAL              RUIZ                 JADE               CRAVEN               $                     14,058.57        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113165      5/13/2014               $60.00            $12,101.88   COMPOUND        BCBSTN COMMERCIAL              RUIZ                 EDGAR              CRAVEN               $                     12,161.88        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113166      5/13/2014               $60.00            $10,335.18   COMPOUND        BCBSTN COMMERCIAL              RUIZ                 EDGAR              CRAVEN               $                     10,395.18        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113169      5/13/2014               $60.00            $10,961.61   COMPOUND        BCBSTN COMMERCIAL              RUIZ                 EDGAR              CRAVEN               $                     11,021.61        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113170      5/13/2014               $60.00            $13,998.57   COMPOUND        BCBSTN COMMERCIAL              RUIZ                 EDGAR              CRAVEN               $                     14,058.57        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113175      5/13/2014               $60.00            $12,099.49   COMPOUND        BCBSTN COMMERCIAL              HAMMONDS             TALLON             CRAVEN               $                     12,159.49        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113176      5/13/2014               $60.00            $10,333.19   COMPOUND        BCBSTN COMMERCIAL              HAMMONDS             TALLON             CRAVEN               $                     10,393.19        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113178      5/13/2014               $60.00            $10,959.62   COMPOUND        BCBSTN COMMERCIAL              HAMMONDS             TALLON             CRAVEN               $                     11,019.62        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113180      5/13/2014               $60.00            $13,993.92   COMPOUND        BCBSTN COMMERCIAL              HAMMONDS             TALLON             CRAVEN               $                     14,053.92        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113181      5/13/2014              $150.00             $6,772.66   COMPOUND        CATHOLIC HEALTH INITIATIVES    MILLER               CHASE              CRAVEN               $                      6,922.66        7723667       6/11/2014        5/27/2014
WILLOW PHARMACY            000000113182      5/13/2014              $150.00            $10,869.62   COMPOUND        CATHOLIC HEALTH INITIATIVES    MILLER               CHASE              CRAVEN               $                     11,019.62        7723667       6/11/2014        5/27/2014
WILLOW PHARMACY            000000113183      5/13/2014              $150.00             $7,702.39   COMPOUND        CATHOLIC HEALTH INITIATIVES    MILLER               CHASE              CRAVEN               $                      7,852.39        7723667       6/11/2014        5/27/2014
WILLOW PHARMACY            000000111406      5/14/2014            $1,570.48             $5,159.60   COMPOUND        KOMATSU AMERICA CORP           MCGOWAN              RYAN               CRAVEN               $                      7,852.39      400351185       6/10/2014        5/19/2014
WILLOW PHARMACY            000000113300      5/14/2014              $419.33            $11,740.16   COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                     12,159.49         456916       6/10/2014        5/27/2014
WILLOW PHARMACY            000000113303      5/14/2014                $0.00            $10,393.19   COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                     10,393.19         456916       6/10/2014        5/27/2014
WILLOW PHARMACY            000000113306      5/14/2014                $0.00            $11,019.62   COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                     11,019.62         456916       6/10/2014        5/27/2014
WILLOW PHARMACY            000000113307      5/14/2014                $0.00            $14,053.92   COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                     14,053.92         456916       6/10/2014        5/27/2014
WILLOW PHARMACY            000070008265      5/14/2014               $60.00             $3,421.90   COMPOUND        BCBST COMM INDIV               NICHOLSON            KASEY              CRAVEN               $                      3,481.90        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000111475      5/15/2014            $1,360.94             $4,481.06   COMPOUND        KOMATSU AMERICA CORP           HOLT                 LAURA              CRAVEN               $                      6,804.70      400357433       6/17/2014        5/19/2014
WILLOW PHARMACY            000000113391      5/15/2014               $60.00            $13,993.92   COMPOUND        BCBSTN COMMERCIAL              WILKINSON            BARBARA            CRAVEN               $                     14,053.92        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113392      5/15/2014               $60.00            $12,099.49   COMPOUND        BCBSTN COMMERCIAL              WILKINSON            LESTER             CRAVEN               $                     12,159.49        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113393      5/15/2014               $60.00             $6,862.66   COMPOUND        BCBSTN COMMERCIAL              WILKINSON            LESTER             CRAVEN               $                      6,922.66        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113394      5/15/2014               $60.00             $7,792.39   COMPOUND        BCBSTN COMMERCIAL              WILKINSON            BARBARA            CRAVEN               $                      7,852.39        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113395      5/15/2014               $60.00            $13,993.92   COMPOUND        BCBSTN COMMERCIAL              WILKINSON            LESTER             CRAVEN               $                     14,053.92        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113396      5/15/2014               $60.00             $7,792.39   COMPOUND        BCBSTN COMMERCIAL              WILKINSON            LESTER             CRAVEN               $                      7,852.39        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113398      5/15/2014               $60.00            $10,333.19   COMPOUND        BCBSTN COMMERCIAL              WILKINSON            BARBARA            CRAVEN               $                     10,393.19        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000113399      5/15/2014               $60.00            $12,099.49   COMPOUND        BCBSTN COMMERCIAL              WILKINSON            BARBARA            CRAVEN               $                     12,159.49        7723667       6/11/2014        5/20/2014
WILLOW PHARMACY            000000109653      5/16/2014                $0.00            $14,053.92   COMPOUND        BCBSTN COMMERCIAL              FOSTER               NATALIE            CRAVEN               $                     14,053.92        7746705       6/18/2014        5/20/2014
WILLOW PHARMACY            000000109655      5/16/2014                $0.00             $5,619.68   COMPOUND        BCBSTN COMMERCIAL              FOSTER               NATALIE            CRAVEN               $                      5,619.68        7746705       6/18/2014        5/20/2014
WILLOW PHARMACY            000000111488      5/16/2014               $35.00             $8,806.15   COMPOUND        BOILERMAKERS NATIONAL HLT      MC GOWAN             JAMISON            CRAVEN               $                     10,393.19      400357433       6/17/2014         6/1/2014
WILLOW PHARMACY            000000113066      5/16/2014                $0.00            $14,053.92   COMPOUND        HCR EXCHANGE                   PATTERSON            SYDNEY             CRAVEN               $                     14,053.92        7746705       6/18/2014        5/20/2014
WILLOW PHARMACY            000000113068      5/16/2014                $0.00             $5,619.68   COMPOUND        HCR EXCHANGE                   PATTERSON            SYDNEY             CRAVEN               $                      5,619.68        7746705       6/18/2014        5/20/2014




Data Class: Confidential


                                      Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 27 of 34 PageID #:
                                                                          12002
                                                                                                                                                                                                                                 Government's Exhibit 237
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT         LABEL_TXT             CARRIER_NAME              MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT     CHECK_NBR      CHECK_DTE       INVOICE_DTE
WILLOW PHARMACY            000000113069      5/16/2014              $915.47            $10,104.15   COMPOUND        HCR EXCHANGE                   PATTERSON            SYDNEY             CRAVEN               $                     11,019.62        7746705       6/18/2014        5/20/2014
WILLOW PHARMACY            000000113071      5/16/2014            $4,584.53             $2,338.13   COMPOUND        HCR EXCHANGE                   PATTERSON            SYDNEY             CRAVEN               $                      6,922.66        7746705       6/18/2014        5/20/2014
WILLOW PHARMACY            000000113443      5/16/2014                $0.00             $4,810.76   COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                      4,810.76         462569       6/17/2014        5/27/2014
WILLOW PHARMACY            000000113447      5/16/2014                $0.00             $7,908.20   COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                      7,908.20         462569       6/17/2014        5/27/2014
WILLOW PHARMACY            000000113448      5/16/2014                $0.00             $5,619.68   COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                      5,619.68         462569       6/17/2014        5/27/2014
WILLOW PHARMACY            000000113661      5/16/2014                $0.00             $6,924.65   COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                      6,924.65         462569       6/17/2014        5/27/2014
WILLOW PHARMACY            000070010193      5/16/2014              $125.00             $3,363.74   COMPOUND        CATHOLIC HEALTH INITIATIVES    CLARK                DANIEL             CRAVEN               $                      3,488.74        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000111264      5/19/2014               $35.00            $10,315.79   COMPOUND        BOILERMAKERS NATIONAL HLT      MC GOWAN             JAMISON            CRAVEN               $                     12,161.88      400357433       6/17/2014         6/1/2014
WILLOW PHARMACY            000000111265      5/19/2014               $35.00            $11,726.89   COMPOUND        BOILERMAKERS NATIONAL HLT      MC GOWAN             JAMISON            CRAVEN               $                     14,058.57      400357433       6/17/2014         6/1/2014
WILLOW PHARMACY            000000111487      5/19/2014               $35.00             $6,695.08   COMPOUND        BOILERMAKERS NATIONAL HLT      MC GOWAN             JAMISON            CRAVEN               $                      7,852.39      400357433       6/17/2014         6/1/2014
WILLOW PHARMACY            000000111607      5/19/2014              $100.00            $10,295.79   COMPOUND        SONIC AUTOMOTIVE               ARCHEY               MELISSA            CRAVEN               $                     12,161.88      400357433       6/17/2014         6/2/2014
WILLOW PHARMACY            000000111609      5/19/2014              $100.00             $5,740.01   COMPOUND        SONIC AUTOMOTIVE               ARCHEY               MELISSA            CRAVEN               $                      6,802.30      400357433       6/17/2014         6/2/2014
WILLOW PHARMACY            000000111612      5/19/2014              $100.00            $11,608.47   COMPOUND        SONIC AUTOMOTIVE               ARCHEY               MELISSA            CRAVEN               $                     13,942.57      400357433       6/17/2014         6/2/2014
WILLOW PHARMACY            000000108677      5/20/2014               $80.00            $11,456.32   COMPOUND        BCBSTN COMMERCIAL              TAYLOR               LINDSEY            CRAVEN               $                     11,536.32        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000111651      5/20/2014                $0.00             $5,619.68   COMPOUND        BCBST COMM ASO                 BURGESS              JACOB              CRAVEN               $                      5,619.68        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000111652      5/20/2014                $0.00            $10,392.78   COMPOUND        BCBST COMM ASO                 BURGESS              JACOB              CRAVEN               $                     10,392.78        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113597      5/20/2014              $200.00            $13,858.24   COMPOUND        UNITED PARCEL SERVICE          LOWE                 LORI               CRAVEN               $                     14,058.24        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113598      5/20/2014              $200.00            $10,819.62   COMPOUND        UNITED PARCEL SERVICE          LOWE                 LORI               CRAVEN               $                     11,019.62        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113599      5/20/2014              $200.00            $10,193.19   COMPOUND        UNITED PARCEL SERVICE          LOWE                 LORI               CRAVEN               $                     10,393.19        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113600      5/20/2014              $200.00            $11,911.77   COMPOUND        UNITED PARCEL SERVICE          LOWE                 LORI               CRAVEN               $                     12,159.49        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113611      5/20/2014              $200.00            $13,859.24   COMPOUND        UNITED PARCEL SERVICE          LOWE                 MICHAEL            CRAVEN               $                     14,108.24        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113612      5/20/2014              $200.00            $10,819.62   COMPOUND        UNITED PARCEL SERVICE          LOWE                 MICHAEL            CRAVEN               $                     11,019.62        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113613      5/20/2014              $200.00            $10,193.19   COMPOUND        UNITED PARCEL SERVICE          LOWE                 MICHAEL            CRAVEN               $                     10,393.19        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113614      5/20/2014              $200.00            $11,911.77   COMPOUND        UNITED PARCEL SERVICE          LOWE                 MICHAEL            CRAVEN               $                     12,159.49        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113615      5/20/2014                $0.00            $11,708.47   COMPOUND        GEORGIA DCH STATE HEALTH       GAITHER              AMY                CRAVEN               $                     13,942.57      700005854       5/27/2014        5/27/2014
WILLOW PHARMACY            000000113616      5/20/2014                $0.00             $9,421.89   COMPOUND        GEORGIA DCH STATE HEALTH       GAITHER              AMY                CRAVEN               $                     11,018.75      700005854       5/27/2014        5/27/2014
WILLOW PHARMACY            000000113683      5/20/2014               $50.00            $14,008.24   COMPOUND        HCR EXCHANGE                   MCCALLUM             CRYSTAL            CRAVEN               $                     14,058.24        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113685      5/20/2014               $50.00             $7,802.39   COMPOUND        HCR EXCHANGE                   MCCALLUM             CRYSTAL            CRAVEN               $                      7,852.39        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113686      5/20/2014               $50.00            $10,969.62   COMPOUND        HCR EXCHANGE                   MCCALLUM             CRYSTAL            CRAVEN               $                     11,019.62        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113687      5/20/2014               $50.00            $10,343.19   COMPOUND        HCR EXCHANGE                   MCCALLUM             CRYSTAL            CRAVEN               $                     10,393.19        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113688      5/20/2014               $50.00            $12,109.49   COMPOUND        HCR EXCHANGE                   MCCALLUM             CRYSTAL            CRAVEN               $                     12,159.49        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113690      5/20/2014              $125.00             $9,627.09   COMPOUND        CATHOLIC HEALTH INITIATIVES    CHAKRABORTY          MEERA              CRAVEN               $                     12,159.49        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113693      5/20/2014              $125.00            $10,268.19   COMPOUND        CATHOLIC HEALTH INITIATIVES    CHAKRABORTY          MEERA              CRAVEN               $                     10,393.19        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113696      5/20/2014              $125.00            $10,894.62   COMPOUND        CATHOLIC HEALTH INITIATIVES    CHAKRABORTY          MEERA              CRAVEN               $                     11,019.62        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113699      5/20/2014              $125.00             $7,727.39   COMPOUND        CATHOLIC HEALTH INITIATIVES    CHAKRABORTY          MEERA              CRAVEN               $                      7,852.39        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113700      5/20/2014              $125.00            $13,933.24   COMPOUND        CATHOLIC HEALTH INITIATIVES    CHAKRABORTY          MEERA              CRAVEN               $                     14,058.24        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113701      5/20/2014              $125.00            $13,933.24   COMPOUND        CATHOLIC HEALTH INITIATIVES    KISWANI              ALEX               CRAVEN               $                     14,058.24        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113702      5/20/2014              $125.00             $7,727.39   COMPOUND        CATHOLIC HEALTH INITIATIVES    KISWANI              ALEX               CRAVEN               $                      7,852.39        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113703      5/20/2014              $125.00            $10,894.62   COMPOUND        CATHOLIC HEALTH INITIATIVES    KISWANI              ALEX               CRAVEN               $                     11,019.62        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113706      5/20/2014              $125.00            $10,268.19   COMPOUND        CATHOLIC HEALTH INITIATIVES    KISWANI              ALEX               CRAVEN               $                     10,393.19        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113707      5/20/2014              $125.00            $11,986.77   COMPOUND        CATHOLIC HEALTH INITIATIVES    KISWANI              ALEX               CRAVEN               $                     12,159.49        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113708      5/20/2014              $200.00            $11,911.77   COMPOUND        UNITED PARCEL SERVICE          DUNN                 IAN                CRAVEN               $                     12,159.49        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113709      5/20/2014              $200.00            $13,858.24   COMPOUND        UNITED PARCEL SERVICE          ROOT                 ASHLEY             CRAVEN               $                     14,058.24        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113710      5/20/2014              $200.00            $10,193.19   COMPOUND        UNITED PARCEL SERVICE          ROOT                 CONNOR             CRAVEN               $                     10,393.19        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113711      5/20/2014              $200.00             $9,551.60   COMPOUND        UNITED PARCEL SERVICE          ROOT                 ANDREW             CRAVEN               $                     12,159.49        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113712      5/20/2014              $200.00            $10,819.62   COMPOUND        UNITED PARCEL SERVICE          ROOT                 ASHLEY             CRAVEN               $                     11,019.62        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113713      5/20/2014              $200.00             $7,652.39   COMPOUND        UNITED PARCEL SERVICE          ROOT                 CONNOR             CRAVEN               $                      7,852.39        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113714      5/20/2014              $200.00            $13,858.24   COMPOUND        UNITED PARCEL SERVICE          ROOT                 CONNOR             CRAVEN               $                     14,058.24        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113715      5/20/2014              $200.00            $10,193.19   COMPOUND        UNITED PARCEL SERVICE          ROOT                 ANDREW             CRAVEN               $                     10,393.19        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113716      5/20/2014              $200.00            $10,193.19   COMPOUND        UNITED PARCEL SERVICE          ROOT                 ASHLEY             CRAVEN               $                     10,393.19        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113717      5/20/2014              $200.00            $10,819.62   COMPOUND        UNITED PARCEL SERVICE          ROOT                 ANDREW             CRAVEN               $                     11,019.62        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113718      5/20/2014              $200.00            $11,911.77   COMPOUND        UNITED PARCEL SERVICE          ROOT                 ASHLEY             CRAVEN               $                     12,159.49        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113719      5/20/2014              $200.00            $13,858.24   COMPOUND        UNITED PARCEL SERVICE          ROOT                 ANDREW             CRAVEN               $                     14,058.24        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113721      5/20/2014              $200.00            $13,858.24   COMPOUND        UNITED PARCEL SERVICE          KIRK                 DANIEL             CRAVEN               $                     14,058.24        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113723      5/20/2014              $200.00            $10,819.62   COMPOUND        UNITED PARCEL SERVICE          KIRK                 DANIEL             CRAVEN               $                     11,019.62        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113726      5/20/2014              $200.00            $10,193.19   COMPOUND        UNITED PARCEL SERVICE          KIRK                 DANIEL             CRAVEN               $                     10,393.19        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113727      5/20/2014              $200.00            $11,911.77   COMPOUND        UNITED PARCEL SERVICE          KIRK                 DANIEL             CRAVEN               $                     12,159.49        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000070007915      5/20/2014               $80.00             $3,328.24   COMPOUND        BCBSTN COMMERCIAL              TAYLOR               LINDSEY            CRAVEN               $                      3,408.24        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000110879      5/21/2014               $60.00             $6,744.70   COMPOUND        BCBST COMM INDIV               NICHOLSON            KASEY              CRAVEN               $                      6,804.70        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000110881      5/21/2014               $60.00            $12,103.42   COMPOUND        US XPRESS                      ELLISON              ASHLEY             CRAVEN               $                     12,163.42        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000110882      5/21/2014               $60.00            $14,002.89   COMPOUND        US XPRESS                      ELLISON              ASHLEY             CRAVEN               $                     14,062.89        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000110936      5/21/2014               $65.00            $12,096.03   COMPOUND        BCBST COMM ASO                 WILKERSON            RUTH               CRAVEN               $                     12,161.03        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000110937      5/21/2014               $65.00            $13,993.24   COMPOUND        BCBST COMM ASO                 WILKERSON            RUTH               CRAVEN               $                     14,058.24        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000110994      5/21/2014                $0.00             $7,908.04   COMPOUND        BCBST COMM ASO                 BURGESS              JACOB              CRAVEN               $                      7,908.04        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000110995      5/21/2014                $0.00            $13,942.57   COMPOUND        BCBST COMM ASO                 BURGESS              JACOB              CRAVEN               $                     13,942.57        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000111292      5/21/2014              $125.00            $10,268.19   COMPOUND        CATHOLIC HEALTH INITIATIVES    PAYNE                CAMERON            CRAVEN               $                     10,393.19        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000111405      5/21/2014            $1,570.21             $5,158.52   COMPOUND        KOMATSU AMERICA CORP           MCGOWAN              AMANDA             CRAVEN               $                      7,851.04      400357433       6/17/2014        5/26/2014
WILLOW PHARMACY            000000111471      5/21/2014            $1,571.79             $5,163.50   COMPOUND        KOMATSU AMERICA CORP           MCGOWAN              DON                CRAVEN               $                      7,858.96      400357433       6/17/2014        5/26/2014
WILLOW PHARMACY            000000111473      5/21/2014            $2,079.04             $6,842.39   COMPOUND        KOMATSU AMERICA CORP           MCGOWAN              DON                CRAVEN               $                     10,395.18      400357433       6/17/2014        5/26/2014
WILLOW PHARMACY            000000111671      5/21/2014               $60.00            $12,099.49   COMPOUND        BCBST COMM INDIV               TERRY                KIMBERLY           CRAVEN               $                     12,159.49        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000111672      5/21/2014               $60.00            $13,998.24   COMPOUND        BCBST COMM INDIV               TERRY                KIMBERLY           CRAVEN               $                     14,058.24        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000111713      5/21/2014                $0.00             $6,804.70   COMPOUND        BCBST COMM INDIV               CHATFIELD            MICHAEL            CRAVEN               $                      6,804.70        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000111714      5/21/2014                $0.00             $7,858.96   COMPOUND        BCBST COMM INDIV               CHATFIELD            MICHAEL            CRAVEN               $                      7,858.96        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000111715      5/21/2014                $0.00            $10,395.18   COMPOUND        BCBST COMM INDIV               CHATFIELD            MICHAEL            CRAVEN               $                     10,395.18        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000111878      5/21/2014                $0.00             $6,804.70   COMPOUND        BCBSTN COMMERCIAL              FOSTER               DEBRA              CRAVEN               $                      6,804.70        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000111879      5/21/2014                $0.00            $10,395.18   COMPOUND        BCBSTN COMMERCIAL              FOSTER               DEBRA              CRAVEN               $                     10,395.18        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000111880      5/21/2014                $0.00             $7,858.96   COMPOUND        BCBSTN COMMERCIAL              FOSTER               DEBRA              CRAVEN               $                      7,858.96        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000111881      5/21/2014                $0.00            $12,161.03   COMPOUND        BCBSTN COMMERCIAL              FOSTER               NATALIE            CRAVEN               $                     12,161.03        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000111882      5/21/2014                $0.00             $7,852.39   COMPOUND        BCBSTN COMMERCIAL              FOSTER               NATALIE            CRAVEN               $                      7,852.39        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000111883      5/21/2014                $0.00            $10,393.19   COMPOUND        BCBSTN COMMERCIAL              FOSTER               NATALIE            CRAVEN               $                     10,393.19        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113728      5/21/2014              $200.00            $10,193.19   COMPOUND        UNITED PARCEL SERVICE          DUNN                 IAN                CRAVEN               $                     10,393.19        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113729      5/21/2014              $200.00            $10,819.62   COMPOUND        UNITED PARCEL SERVICE          DUNN                 IAN                CRAVEN               $                     11,019.62        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113730      5/21/2014              $200.00            $13,858.24   COMPOUND        UNITED PARCEL SERVICE          DUNN                 IAN                CRAVEN               $                     14,058.24        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113731      5/21/2014              $200.00            $11,911.77   COMPOUND        UNITED PARCEL SERVICE          KIRK                 HEATHER            CRAVEN               $                     12,159.49        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113732      5/21/2014              $200.00            $10,193.19   COMPOUND        UNITED PARCEL SERVICE          KIRK                 HEATHER            CRAVEN               $                     10,393.19        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113733      5/21/2014              $200.00            $10,819.62   COMPOUND        UNITED PARCEL SERVICE          KIRK                 HEATHER            CRAVEN               $                     11,019.62        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113734      5/21/2014              $200.00            $13,858.24   COMPOUND        UNITED PARCEL SERVICE          KIRK                 HEATHER            CRAVEN               $                     14,058.24        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000070009817      5/21/2014                $0.00             $3,567.28   COMPOUND        BCBST COMM ASO                 BURGESS              JACOB              CRAVEN               $                      3,567.28        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000108676      5/22/2014                $0.00             $9,853.09   COMPOUND        GEORGIA DCH STATE HEALTH       KEELBER              WILLIAM            CRAVEN               $                     11,523.87      700005854       5/27/2014        5/27/2014
WILLOW PHARMACY            000000112224      5/22/2014               $45.00             $7,272.26   COMPOUND        RAILROAD WORKERS               ADAMS                JAMES              CRAVEN               $                      9,122.56        1001885       6/24/2014        5/27/2014
WILLOW PHARMACY            000000112227      5/22/2014               $45.00             $5,058.52   COMPOUND        RAILROAD WORKERS               ADAMS                JAMES              CRAVEN               $                      5,103.52        1001885       6/24/2014        5/27/2014
WILLOW PHARMACY            000000112228      5/22/2014               $45.00             $5,849.22   COMPOUND        RAILROAD WORKERS               ADAMS                JAMES              CRAVEN               $                      5,894.22        1001885       6/24/2014        5/27/2014
WILLOW PHARMACY            000000112229      5/22/2014               $45.00            $10,502.16   COMPOUND        RAILROAD WORKERS               ADAMS                JAMES              CRAVEN               $                     10,547.16        1001885       6/24/2014        5/27/2014
WILLOW PHARMACY            000000112231      5/22/2014               $45.00             $7,751.39   COMPOUND        RAILROAD WORKERS               ADAMS                JAMES              CRAVEN               $                      7,796.39        1001885       6/24/2014        5/27/2014




Data Class: Confidential


                                      Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 28 of 34 PageID #:
                                                                          12003
                                                                                                                                                                                                                               Government's Exhibit 237
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT         LABEL_TXT             CARRIER_NAME            MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT     CHECK_NBR      CHECK_DTE       INVOICE_DTE
WILLOW PHARMACY            000000112237      5/22/2014               $45.00             $9,042.02   COMPOUND        RAILROAD WORKERS              ADAMS               JULIE              CRAVEN               $                      9,122.56        1001885       6/24/2014        5/27/2014
WILLOW PHARMACY            000000112239      5/22/2014               $45.00             $5,058.52   COMPOUND        RAILROAD WORKERS              ADAMS               JULIE              CRAVEN               $                      5,103.52        1001885       6/24/2014        5/27/2014
WILLOW PHARMACY            000000112240      5/22/2014               $45.00             $5,849.22   COMPOUND        RAILROAD WORKERS              ADAMS               JULIE              CRAVEN               $                      5,894.22        1001885       6/24/2014        5/27/2014
WILLOW PHARMACY            000000112241      5/22/2014               $45.00            $10,502.16   COMPOUND        RAILROAD WORKERS              ADAMS               JULIE              CRAVEN               $                     10,547.16        1001885       6/24/2014        5/27/2014
WILLOW PHARMACY            000000112244      5/22/2014               $45.00             $7,751.39   COMPOUND        RAILROAD WORKERS              ADAMS               JULIE              CRAVEN               $                      7,796.39        1001885       6/24/2014        5/27/2014
WILLOW PHARMACY            000000113809      5/22/2014               $60.00            $12,103.42   COMPOUND        US XPRESS                     STEELE              NELSON             CRAVEN               $                     12,163.42        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113810      5/22/2014               $60.00            $10,335.18   COMPOUND        US XPRESS                     STEELE              NELSON             CRAVEN               $                     10,395.18        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113811      5/22/2014               $60.00            $14,002.89   COMPOUND        US XPRESS                     STEELE              NELSON             CRAVEN               $                     14,062.89        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113812      5/22/2014               $60.00             $5,559.68   COMPOUND        US XPRESS                     STEELE              NELSON             CRAVEN               $                      5,619.68        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113827      5/22/2014               $50.00            $12,113.42   COMPOUND        BCBSTN COMMERCIAL             MCDOUGAL            ADAM               CRAVEN               $                     12,163.42        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113828      5/22/2014               $50.00            $10,345.18   COMPOUND        BCBSTN COMMERCIAL             MCDOUGAL            ADAM               CRAVEN               $                     10,395.18        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113829      5/22/2014               $50.00             $7,808.96   COMPOUND        BCBSTN COMMERCIAL             MCDOUGAL            ADAM               CRAVEN               $                      7,858.96        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113830      5/22/2014               $50.00            $14,012.89   COMPOUND        BCBSTN COMMERCIAL             MCDOUGAL            ADAM               CRAVEN               $                     14,062.89        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000070007664      5/22/2014                $0.00             $3,403.44   COMPOUND        BCBST COMM ASO                BURGESS             JACOB              CRAVEN               $                      3,403.44        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000070009458      5/22/2014               $60.00             $3,517.61   COMPOUND        BCBST COMM INDIV              WILKERSON           JERRY              CRAVEN               $                      3,577.61        7746705       6/18/2014        5/27/2014
WILLOW PHARMACY            000000113925      5/23/2014            $7,029.12             $7,029.12   COMPOUND        BCBST COMM INDIV              FULLER              GRAYSON            CRAVEN               $                     14,058.24      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113926      5/23/2014            $3,926.20             $3,926.19   COMPOUND        BCBST COMM INDIV              FULLER              GRAYSON            CRAVEN               $                      7,852.39      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113927      5/23/2014            $5,511.61             $5,511.61   COMPOUND        BCBST COMM INDIV              FULLER              GRAYSON            CRAVEN               $                     11,023.22      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113928      5/23/2014            $5,196.60             $5,196.59   COMPOUND        BCBST COMM INDIV              FULLER              GRAYSON            CRAVEN               $                     10,393.19      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113929      5/23/2014            $6,080.52             $6,080.51   COMPOUND        BCBST COMM INDIV              FULLER              GRAYSON            CRAVEN               $                     12,161.03      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113930      5/23/2014              $200.00            $13,858.24   COMPOUND        UNITED PARCEL SERVICE         HARDEMAN            NOLAN              CRAVEN               $                     14,058.24      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113931      5/23/2014              $200.00             $7,652.39   COMPOUND        UNITED PARCEL SERVICE         HARDEMAN            NOLAN              CRAVEN               $                      7,852.39      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113932      5/23/2014              $200.00            $10,193.19   COMPOUND        UNITED PARCEL SERVICE         HARDEMAN            NOLAN              CRAVEN               $                     10,393.19      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113933      5/23/2014              $200.00             $9,553.14   COMPOUND        UNITED PARCEL SERVICE         KIRK                JUSTIN             CRAVEN               $                     12,161.03      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113934      5/23/2014              $200.00            $11,913.31   COMPOUND        UNITED PARCEL SERVICE         HARDEMAN            NOLAN              CRAVEN               $                     12,161.03      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113935      5/23/2014              $200.00            $10,193.19   COMPOUND        UNITED PARCEL SERVICE         KIRK                JUSTIN             CRAVEN               $                     10,393.19      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113936      5/23/2014              $200.00            $10,823.22   COMPOUND        UNITED PARCEL SERVICE         KIRK                JUSTIN             CRAVEN               $                     11,023.22      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113938      5/23/2014              $200.00            $13,858.24   COMPOUND        UNITED PARCEL SERVICE         KIRK                JUSTIN             CRAVEN               $                     14,058.24      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113942      5/23/2014              $200.00             $9,553.63   COMPOUND        UNITED PARCEL SERVICE         MAPLES              KALI               CRAVEN               $                     12,161.03      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113943      5/23/2014              $200.00            $10,193.19   COMPOUND        UNITED PARCEL SERVICE         MAPLES              KALI               CRAVEN               $                     10,393.19      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113944      5/23/2014              $200.00            $10,823.22   COMPOUND        UNITED PARCEL SERVICE         MAPLES              KALI               CRAVEN               $                     11,023.22      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113945      5/23/2014              $200.00            $13,858.24   COMPOUND        UNITED PARCEL SERVICE         KENNARD             KEENAN             CRAVEN               $                     14,058.24      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113946      5/23/2014              $200.00            $13,858.24   COMPOUND        UNITED PARCEL SERVICE         MAPLES              KALI               CRAVEN               $                     14,058.24      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113947      5/23/2014              $200.00            $10,823.22   COMPOUND        UNITED PARCEL SERVICE         KENNARD             KEENAN             CRAVEN               $                     11,023.22      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113948      5/23/2014              $200.00            $10,193.19   COMPOUND        UNITED PARCEL SERVICE         KENNARD             KEENAN             CRAVEN               $                     10,393.19      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113949      5/23/2014              $200.00            $11,913.31   COMPOUND        UNITED PARCEL SERVICE         KENNARD             KENDRA             CRAVEN               $                     12,161.03      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113950      5/23/2014              $200.00            $10,193.19   COMPOUND        UNITED PARCEL SERVICE         KENNARD             KENDRA             CRAVEN               $                     10,393.19      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113951      5/23/2014              $200.00            $11,913.31   COMPOUND        UNITED PARCEL SERVICE         KENNARD             KEENAN             CRAVEN               $                     12,161.03      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113952      5/23/2014              $200.00            $10,823.22   COMPOUND        UNITED PARCEL SERVICE         KENNARD             KENDRA             CRAVEN               $                     11,023.22      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113953      5/23/2014              $200.00            $13,858.24   COMPOUND        UNITED PARCEL SERVICE         KENNARD             KENDRA             CRAVEN               $                     14,058.24      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113954      5/23/2014            $7,029.12             $7,029.12   COMPOUND        BCBST COMM INDIV              FULLER              GARRETT            CRAVEN               $                     14,058.24      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113955      5/23/2014            $3,926.20             $3,926.19   COMPOUND        BCBST COMM INDIV              FULLER              GARRETT            CRAVEN               $                      7,852.39      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113956      5/23/2014            $5,511.61             $5,511.61   COMPOUND        BCBST COMM INDIV              FULLER              GARRETT            CRAVEN               $                     11,023.22      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113957      5/23/2014            $5,196.60             $5,196.59   COMPOUND        BCBST COMM INDIV              FULLER              GARRETT            CRAVEN               $                     10,393.19      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113958      5/23/2014            $6,080.52             $6,080.51   COMPOUND        BCBST COMM INDIV              FULLER              GARRETT            CRAVEN               $                     12,161.03      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113959      5/23/2014              $200.00            $10,193.19   COMPOUND        UNITED PARCEL SERVICE         KIRK                SHANDA             CRAVEN               $                     10,393.19      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113960      5/23/2014              $200.00            $13,858.24   COMPOUND        UNITED PARCEL SERVICE         KIRK                SHANDA             CRAVEN               $                     14,058.24      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113961      5/23/2014              $200.00            $10,823.22   COMPOUND        UNITED PARCEL SERVICE         KIRK                SHANDA             CRAVEN               $                     11,023.22      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000113962      5/23/2014              $200.00            $11,913.31   COMPOUND        UNITED PARCEL SERVICE         KIRK                SHANDA             CRAVEN               $                     12,161.03      200008386       6/25/2014        5/27/2014
WILLOW PHARMACY            000000111282      5/27/2014              $125.00            $13,937.89   COMPOUND        CATHOLIC HEALTH INITIATIVES   PAYNE               CAMERON            CRAVEN               $                     14,062.89      200008386       6/25/2014        6/10/2014
WILLOW PHARMACY            000000111291      5/27/2014              $125.00             $9,631.02   COMPOUND        CATHOLIC HEALTH INITIATIVES   PAYNE               CAMERON            CRAVEN               $                     12,163.42      200008386       6/25/2014        6/10/2014
WILLOW PHARMACY            000000111837      5/27/2014              $150.00            $11,965.70   COMPOUND        CATHOLIC HEALTH INITIATIVES   MILLER              CHASE              CRAVEN               $                     12,163.42      200008386       6/25/2014        6/10/2014
WILLOW PHARMACY            000000111838      5/27/2014              $150.00            $13,912.89   COMPOUND        CATHOLIC HEALTH INITIATIVES   MILLER              CHASE              CRAVEN               $                     14,062.89      200008386       6/25/2014        6/10/2014
WILLOW PHARMACY            000000111840      5/27/2014              $150.00            $10,245.18   COMPOUND        CATHOLIC HEALTH INITIATIVES   MILLER              CHASE              CRAVEN               $                     10,395.18      200008386       6/25/2014        6/10/2014
WILLOW PHARMACY            000000111909      5/27/2014              $100.00            $10,261.54   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              RONALD             CRAVEN               $                     12,121.56      400363622       6/24/2014         6/2/2014
WILLOW PHARMACY            000000111910      5/27/2014              $100.00            $11,805.21   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              RONALD             CRAVEN               $                     13,942.57      400363622       6/24/2014         6/2/2014
WILLOW PHARMACY            000000111911      5/27/2014              $100.00             $8,819.44   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              RONALD             CRAVEN               $                     10,392.78      400363622       6/24/2014         6/2/2014
WILLOW PHARMACY            000000111914      5/27/2014              $100.00            $10,259.64   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              JEFFERY            CRAVEN               $                     12,119.17      400363622       6/24/2014         6/2/2014
WILLOW PHARMACY            000000111915      5/27/2014                $0.00             $6,807.58   COMPOUND        BCBSTN COMMERCIAL             FOSTER              GEORGE             CRAVEN               $                      6,807.58      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000111916      5/27/2014                $0.00             $7,858.96   COMPOUND        BCBSTN COMMERCIAL             FOSTER              GEORGE             CRAVEN               $                      7,858.96      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000111917      5/27/2014                $0.00            $10,395.18   COMPOUND        BCBSTN COMMERCIAL             FOSTER              GEORGE             CRAVEN               $                     10,395.18      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000111918      5/27/2014              $100.00            $11,805.21   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              JEFFERY            CRAVEN               $                     13,942.57      400363622       6/24/2014         6/2/2014
WILLOW PHARMACY            000000111919      5/27/2014              $100.00             $8,819.44   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              JEFFERY            CRAVEN               $                     10,392.78      400363622       6/24/2014         6/2/2014
WILLOW PHARMACY            000000112003      5/27/2014               $60.00             $6,747.58   COMPOUND        BCBST COMM INDIV              TERRY               KIMBERLY           CRAVEN               $                      6,807.58      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112004      5/27/2014               $60.00             $7,792.39   COMPOUND        BCBST COMM INDIV              TERRY               JAMES              CRAVEN               $                      7,852.39      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112005      5/27/2014               $60.00            $10,335.18   COMPOUND        BCBST COMM INDIV              TERRY               KIMBERLY           CRAVEN               $                     10,395.18      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112006      5/27/2014               $60.00            $10,333.19   COMPOUND        BCBST COMM INDIV              TERRY               JAMES              CRAVEN               $                     10,393.19      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112012      5/27/2014               $65.00            $12,096.03   COMPOUND        BCBST COMM ASO                WILLIAMS            JANA               CRAVEN               $                     12,161.03      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112021      5/27/2014                $0.00            $12,161.03   COMPOUND        BCBSTN COMMERCIAL             SHARP               RONALD             CRAVEN               $                     12,161.03      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112022      5/27/2014                $0.00             $6,805.59   COMPOUND        BCBSTN COMMERCIAL             SHARP               RONALD             CRAVEN               $                      6,805.59      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112065      5/27/2014               $60.00            $12,101.03   COMPOUND        US XPRESS                     SMITH               KRISTIN            CRAVEN               $                     12,161.03      200008386       6/25/2014        6/10/2014
WILLOW PHARMACY            000000112066      5/27/2014               $60.00             $6,745.59   COMPOUND        US XPRESS                     SMITH               KRISTIN            CRAVEN               $                      6,805.59      200008386       6/25/2014        6/10/2014
WILLOW PHARMACY            000000112091      5/27/2014              $100.00            $10,259.64   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              JACOB              CRAVEN               $                     12,119.17      400363622       6/24/2014         6/2/2014
WILLOW PHARMACY            000000112092      5/27/2014              $100.00            $10,916.29   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              JACOB              CRAVEN               $                     12,896.17      400363622       6/24/2014         6/2/2014
WILLOW PHARMACY            000000112093      5/27/2014              $100.00             $8,819.44   COMPOUND        SONIC AUTOMOTIVE              ARCHEY              JACOB              CRAVEN               $                     10,392.78      400363622       6/24/2014         6/2/2014
WILLOW PHARMACY            000000112104      5/27/2014               $50.00            $12,111.03   COMPOUND        BCBST COMM ASO                MAPLES              MICHELLE           CRAVEN               $                     12,161.03      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112105      5/27/2014               $50.00            $12,111.03   COMPOUND        BCBST COMM ASO                MAPLES              WILCE              CRAVEN               $                     12,161.03      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112106      5/27/2014               $50.00            $14,047.46   COMPOUND        BCBST COMM ASO                MAPLES              MICHELLE           CRAVEN               $                     14,097.46      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112107      5/27/2014               $50.00            $14,047.46   COMPOUND        BCBST COMM ASO                MAPLES              WILCE              CRAVEN               $                     14,097.46      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112108      5/27/2014               $50.00            $10,343.19   COMPOUND        BCBST COMM ASO                MAPLES              MICHELLE           CRAVEN               $                     10,393.19      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112109      5/27/2014               $50.00            $10,343.19   COMPOUND        BCBST COMM ASO                MAPLES              WILCE              CRAVEN               $                     10,393.19      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000108976      5/28/2014               $50.00            $12,890.31   COMPOUND        BCBSTN COMMERCIAL             VOLZ                BRIANNA            CRAVEN               $                     12,940.31      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000110232      5/28/2014              $125.00            $13,977.11   COMPOUND        CATHOLIC HEALTH INITIATIVES   ANDREWS             WHITNEY            CRAVEN               $                     14,102.11      200008386       6/25/2014        6/10/2014
WILLOW PHARMACY            000000110233      5/28/2014              $125.00             $9,631.02   COMPOUND        CATHOLIC HEALTH INITIATIVES   ANDREWS             WHITNEY            CRAVEN               $                     12,163.42      200008386       6/25/2014        6/10/2014
WILLOW PHARMACY            000000110259      5/28/2014            $2,432.21             $7,962.99   COMPOUND        KOMATSU AMERICA CORP          MCGOWAN             RYAN               CRAVEN               $                     12,161.03      400363622       6/24/2014         6/2/2014
WILLOW PHARMACY            000000111284      5/28/2014               $65.00            $12,096.03   COMPOUND        BCBST COMM ASO                PERDUE              JAMI               CRAVEN               $                     12,161.03      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000111286      5/28/2014               $65.00            $14,032.46   COMPOUND        BCBST COMM ASO                PERDUE              JAMI               CRAVEN               $                     14,097.46      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000111288      5/28/2014               $65.00             $5,554.68   COMPOUND        BCBST COMM ASO                PERDUE              JAMI               CRAVEN               $                      5,619.68      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112262      5/28/2014               $40.00            $12,121.03   COMPOUND        PREMERA BCBS                  BUCKNER             BRITTANY           CRAVEN               $                     12,161.03        1001885       6/24/2014        6/10/2014
WILLOW PHARMACY            000000112264      5/28/2014               $40.00             $6,765.59   COMPOUND        PREMERA BCBS                  BUCKNER             BRITTANY           CRAVEN               $                      6,805.59        1001885       6/24/2014        6/10/2014
WILLOW PHARMACY            000000112265      5/28/2014               $40.00            $15,420.19   COMPOUND        PREMERA BCBS                  BUCKNER             BRITTANY           CRAVEN               $                     15,460.19        1001885       6/24/2014        6/10/2014
WILLOW PHARMACY            000000112267      5/28/2014               $40.00            $14,057.46   COMPOUND        PREMERA BCBS                  BUCKNER             BRITTANY           CRAVEN               $                     14,097.46        1001885       6/24/2014        6/10/2014
WILLOW PHARMACY            000000112271      5/28/2014               $40.00            $10,353.19   COMPOUND        PREMERA BCBS                  BUCKNER             BRITTANY           CRAVEN               $                     10,393.19        1001885       6/24/2014        6/10/2014
WILLOW PHARMACY            000000112273      5/28/2014              $133.89             $6,671.70   COMPOUND        BCBST COMM INDIV              GREEN               KIRTIS             CRAVEN               $                      6,805.59      200008386       6/25/2014         6/3/2014




Data Class: Confidential


                                      Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 29 of 34 PageID #:
                                                                          12004
                                                                                                                                                                                                                                Government's Exhibit 237
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT         LABEL_TXT             CARRIER_NAME             MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT     CHECK_NBR      CHECK_DTE       INVOICE_DTE
WILLOW PHARMACY            000000112275      5/28/2014               $40.00             $6,765.59   COMPOUND        BCBSTN COMMERCIAL             GREGORY              MARY               CRAVEN               $                      6,805.59      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112276      5/28/2014                $0.00            $14,097.46   COMPOUND        BCBST COMM INDIV              GREEN                KIRTIS             CRAVEN               $                     14,097.46      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112277      5/28/2014               $40.00             $7,812.39   COMPOUND        BCBSTN COMMERCIAL             GREGORY              MARY               CRAVEN               $                      7,852.39      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112278      5/28/2014               $40.00             $4,011.61   COMPOUND        BCBST COMM ASO                ELLIS                HUNTER             CRAVEN               $                      4,051.61      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112284      5/28/2014               $50.00            $12,111.03   COMPOUND        BCBSTN COMMERCIAL             GARSIDE              TREASURE           CRAVEN               $                     12,161.03      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112286      5/28/2014               $50.00            $14,047.46   COMPOUND        BCBSTN COMMERCIAL             GARSIDE              TREASURE           CRAVEN               $                     14,097.46      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112289      5/28/2014               $50.00            $10,343.19   COMPOUND        BCBSTN COMMERCIAL             GARSIDE              TREASURE           CRAVEN               $                     10,393.19      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000114113      5/28/2014               $50.00            $12,111.03   COMPOUND        BCBST COMM ASO                DAFFRON              VANESSA            CRAVEN               $                     12,161.03      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000114117      5/28/2014               $50.00            $12,111.03   COMPOUND        BCBSTN COMMERCIAL             BURNETTE             HEATHER            CRAVEN               $                     12,161.03      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000114118      5/28/2014               $50.00            $10,973.22   COMPOUND        BCBSTN COMMERCIAL             BURNETTE             HEATHER            CRAVEN               $                     11,023.22      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000109107      5/29/2014               $60.00            $14,042.11   COMPOUND        BCBST COMM INDIV              NICHOLSON            KASEY              CRAVEN               $                     14,102.11      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000110503      5/29/2014                $0.00            $12,163.42   COMPOUND        BCBSTN COMMERCIAL             FOSTER               DEBRA              CRAVEN               $                     12,163.42      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000110505      5/29/2014                $0.00            $14,102.11   COMPOUND        BCBSTN COMMERCIAL             FOSTER               DEBRA              CRAVEN               $                     14,102.11      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000110506      5/29/2014                $0.00            $14,102.11   COMPOUND        BCBSTN COMMERCIAL             FOSTER               GEORGE             CRAVEN               $                     14,102.11      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000110507      5/29/2014                $0.00            $12,163.42   COMPOUND        BCBSTN COMMERCIAL             FOSTER               GEORGE             CRAVEN               $                     12,163.42      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000110804      5/29/2014                $0.00             $2,553.17   COMPOUND        BCBST COMM INDIV              CHATFIELD            MICHAEL            CRAVEN               $                      2,553.17      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000110807      5/29/2014                $0.00            $12,163.42   COMPOUND        BCBST COMM INDIV              CHATFIELD            MICHAEL            CRAVEN               $                     12,163.42      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000110808      5/29/2014                $0.00            $14,102.11   COMPOUND        BCBST COMM INDIV              CHATFIELD            MICHAEL            CRAVEN               $                     14,102.11      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000111730      5/29/2014               $60.00            $12,103.42   COMPOUND        BCBST COMM INDIV              TERRY                JAMES              CRAVEN               $                     12,163.42      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000111736      5/29/2014               $60.00            $14,042.11   COMPOUND        BCBST COMM INDIV              TERRY                JAMES              CRAVEN               $                     14,102.11      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112468      5/29/2014                $0.00             $6,807.58   COMPOUND        BCBST COMM INDIV              CHATFIELD            BRANDON            CRAVEN               $                      6,807.58      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112470      5/29/2014                $0.00             $5,619.68   COMPOUND        BCBST COMM INDIV              CHATFIELD            BRANDON            CRAVEN               $                      5,619.68      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112473      5/29/2014                $0.00            $12,161.03   COMPOUND        BCBST COMM INDIV              CHATFIELD            BRANDON            CRAVEN               $                     12,161.03      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112478      5/29/2014                $0.00             $7,908.20   COMPOUND        BCBST COMM INDIV              CHATFIELD            BRANDON            CRAVEN               $                      7,908.20      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112479      5/29/2014                $0.00            $14,097.46   COMPOUND        BCBST COMM INDIV              CHATFIELD            BRANDON            CRAVEN               $                     14,097.46      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112482      5/29/2014                $0.00            $10,393.19   COMPOUND        BCBST COMM INDIV              CHATFIELD            BRANDON            CRAVEN               $                     10,393.19      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112494      5/29/2014               $60.00            $12,101.03   COMPOUND        BCBSTN COMMERCIAL             BURGESS              MATTHEW            CRAVEN               $                     12,161.03      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112496      5/29/2014               $60.00             $7,848.20   COMPOUND        BCBSTN COMMERCIAL             BURGESS              MATTHEW            CRAVEN               $                      7,908.20      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112497      5/29/2014               $60.00            $14,037.46   COMPOUND        BCBSTN COMMERCIAL             BURGESS              MATTHEW            CRAVEN               $                     14,097.46      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112498      5/29/2014               $60.00            $10,333.19   COMPOUND        BCBSTN COMMERCIAL             BURGESS              MATTHEW            CRAVEN               $                     10,393.19      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112501      5/29/2014               $60.00             $6,747.58   COMPOUND        BCBSTN COMMERCIAL             BURGESS              MATTHEW            CRAVEN               $                      6,807.58      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000112502      5/29/2014               $60.00             $5,559.68   COMPOUND        BCBSTN COMMERCIAL             BURGESS              MATTHEW            CRAVEN               $                      5,619.68      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000114186      5/29/2014               $50.00            $14,047.46   COMPOUND        BCBSTN COMMERCIAL             HERRING              LOGAN              CRAVEN               $                     14,097.46      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000114187      5/29/2014               $50.00            $10,343.19   COMPOUND        BCBSTN COMMERCIAL             HERRING              LOGAN              CRAVEN               $                     10,393.19      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000114188      5/29/2014               $50.00             $6,872.66   COMPOUND        BCBSTN COMMERCIAL             HERRING              LOGAN              CRAVEN               $                      6,922.66      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000114189      5/29/2014               $50.00            $12,111.03   COMPOUND        BCBSTN COMMERCIAL             HERRING              LOGAN              CRAVEN               $                     12,161.03      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000114190      5/29/2014               $50.00            $14,047.46   COMPOUND        BCBSTN COMMERCIAL             HERRING              MATTHEW            CRAVEN               $                     14,097.46      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000114191      5/29/2014               $50.00            $10,973.22   COMPOUND        BCBSTN COMMERCIAL             HERRING              MATTHEW            CRAVEN               $                     11,023.22      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000114192      5/29/2014               $50.00            $10,343.19   COMPOUND        BCBSTN COMMERCIAL             HERRING              MATTHEW            CRAVEN               $                     10,393.19      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000114193      5/29/2014               $50.00            $12,111.03   COMPOUND        BCBSTN COMMERCIAL             HERRING              MATTHEW            CRAVEN               $                     12,161.03      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000114194      5/29/2014            $3,118.66            $10,978.80   COMPOUND        CHARTER COMMUNICATIONS        BETTIS               MARCIA             CRAVEN               $                     14,097.46        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114195      5/29/2014                $0.00            $11,023.22   COMPOUND        CHARTER COMMUNICATIONS        BETTIS               MARCIA             CRAVEN               $                     11,023.22        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114196      5/29/2014                $0.00            $10,393.19   COMPOUND        CHARTER COMMUNICATIONS        BETTIS               MARCIA             CRAVEN               $                     10,393.19        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114197      5/29/2014                $0.00            $12,161.03   COMPOUND        CHARTER COMMUNICATIONS        BETTIS               MARCIA             CRAVEN               $                     12,161.03        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114198      5/29/2014                $0.00             $5,619.68   COMPOUND        CHARTER COMMUNICATIONS        BETTIS               JIMMY              CRAVEN               $                      5,619.68        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114199      5/29/2014                $0.00            $14,097.46   COMPOUND        CHARTER COMMUNICATIONS        BETTIS               JIMMY              CRAVEN               $                     14,097.46        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114200      5/29/2014                $0.00            $10,393.19   COMPOUND        CHARTER COMMUNICATIONS        BETTIS               JIMMY              CRAVEN               $                     10,393.19        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114201      5/29/2014                $0.00            $12,161.03   COMPOUND        CHARTER COMMUNICATIONS        BETTIS               JIMMY              CRAVEN               $                     12,161.03        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114203      5/29/2014               $75.00            $10,320.20   COMPOUND        FEDEX CORPORATION             ANDREWS              NANCY              CRAVEN               $                     12,161.03      400369898        7/1/2014        6/12/2014
WILLOW PHARMACY            000000114205      5/29/2014               $75.00             $6,655.08   COMPOUND        FEDEX CORPORATION             ANDREWS              NANCY              CRAVEN               $                      7,852.39      400369898        7/1/2014        6/12/2014
WILLOW PHARMACY            000000114206      5/29/2014               $75.00             $8,844.85   COMPOUND        FEDEX CORPORATION             ANDREWS              NANCY              CRAVEN               $                     10,393.19      400369898        7/1/2014        6/12/2014
WILLOW PHARMACY            000000114212      5/29/2014               $75.00             $9,350.77   COMPOUND        FEDEX CORPORATION             ANDREWS              NANCY              CRAVEN               $                     11,023.22      400369898        7/1/2014        6/12/2014
WILLOW PHARMACY            000000114214      5/29/2014               $75.00            $11,961.92   COMPOUND        FEDEX CORPORATION             ANDREWS              NANCY              CRAVEN               $                     14,097.46      400369898        7/1/2014        6/12/2014
WILLOW PHARMACY            000000114234      5/29/2014               $50.00            $14,052.11   COMPOUND        BCBSTN COMMERCIAL             HERRING              DARLENE            CRAVEN               $                     14,102.11      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000114236      5/29/2014               $50.00            $10,977.20   COMPOUND        BCBSTN COMMERCIAL             HERRING              DARLENE            CRAVEN               $                     11,027.20      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000114239      5/29/2014               $50.00             $4,766.35   COMPOUND        BCBSTN COMMERCIAL             HERRING              DARLENE            CRAVEN               $                      4,816.35      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000114241      5/29/2014               $50.00             $4,748.15   COMPOUND        BCBSTN COMMERCIAL             HERRING              DARLENE            CRAVEN               $                      4,798.15      200008386       6/25/2014         6/3/2014
WILLOW PHARMACY            000000114267      5/29/2014               $75.00            $11,965.61   COMPOUND        FEDEX CORPORATION             FABIAN               CARA               CRAVEN               $                     14,102.11      400369898        7/1/2014        6/12/2014
WILLOW PHARMACY            000000114268      5/29/2014                $0.00            $10,397.10   COMPOUND        GEORGIA DCH STATE HEALTH      KISSNER              MORGAN             CRAVEN               $                     12,163.42      700006122        6/3/2014         6/3/2014
WILLOW PHARMACY            000000114272      5/29/2014               $50.00             $6,685.29   COMPOUND        GEORGIA DCH STATE HEALTH      KISSNER              MORGAN             CRAVEN               $                      7,858.96      700006122        6/3/2014         6/3/2014
WILLOW PHARMACY            000000114274      5/29/2014               $75.00             $6,660.29   COMPOUND        FEDEX CORPORATION             FABIAN               CARA               CRAVEN               $                      7,858.96      400369898        7/1/2014        6/12/2014
WILLOW PHARMACY            000000114275      5/29/2014                $0.00             $8,921.43   COMPOUND        GEORGIA DCH STATE HEALTH      KISSNER              MORGAN             CRAVEN               $                     10,395.18      700006122        6/3/2014         6/3/2014
WILLOW PHARMACY            000000114276      5/29/2014               $38.30             $9,389.05   COMPOUND        GEORGIA DCH STATE HEALTH      KISSNER              MORGAN             CRAVEN               $                     11,027.20      700006122        6/3/2014         6/3/2014
WILLOW PHARMACY            000000114277      5/29/2014               $75.00             $9,352.35   COMPOUND        FEDEX CORPORATION             FABIAN               CARA               CRAVEN               $                     11,027.20      400369898        7/1/2014        6/12/2014
WILLOW PHARMACY            000000114278      5/29/2014               $50.00            $11,990.61   COMPOUND        GEORGIA DCH STATE HEALTH      KISSNER              MORGAN             CRAVEN               $                     14,102.11      700006122        6/3/2014         6/3/2014
WILLOW PHARMACY            000000114281      5/29/2014               $75.00             $8,846.43   COMPOUND        FEDEX CORPORATION             FABIAN               CARA               CRAVEN               $                     10,395.18      400369898        7/1/2014        6/12/2014
WILLOW PHARMACY            000000114282      5/29/2014               $75.00            $10,322.10   COMPOUND        FEDEX CORPORATION             FABIAN               CARA               CRAVEN               $                     12,163.42      400369898        7/1/2014        6/12/2014
WILLOW PHARMACY            000070009339      5/29/2014              $150.00             $3,331.90   COMPOUND        TENET HEALTHCARE CORP.        MURRAY               LAUREL             CRAVEN               $                      3,481.90        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000112525      5/30/2014               $50.00            $12,111.03   COMPOUND        BCBST COMM ASO                COOK                 RYAN               CRAVEN               $                     12,161.03      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112526      5/30/2014               $50.00            $10,343.19   COMPOUND        BCBST COMM ASO                COOK                 RYAN               CRAVEN               $                     10,393.19      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112527      5/30/2014               $50.00             $7,802.39   COMPOUND        BCBST COMM ASO                COOK                 RYAN               CRAVEN               $                      7,852.39      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112529      5/30/2014               $50.00            $14,047.46   COMPOUND        BCBST COMM ASO                COOK                 RYAN               CRAVEN               $                     14,097.46      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112543      5/30/2014              $125.00             $4,691.35   COMPOUND        CATHOLIC HEALTH INITIATIVES   PAYNE                CAMERON            CRAVEN               $                      4,816.35      200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000112544      5/30/2014              $125.00             $6,797.66   COMPOUND        CATHOLIC HEALTH INITIATIVES   PAYNE                CAMERON            CRAVEN               $                      6,922.66      200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000112545      5/30/2014              $125.00            $10,900.21   COMPOUND        CATHOLIC HEALTH INITIATIVES   PAYNE                CAMERON            CRAVEN               $                     11,025.21      200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000112546      5/30/2014              $125.00             $7,727.39   COMPOUND        CATHOLIC HEALTH INITIATIVES   PAYNE                CAMERON            CRAVEN               $                      7,852.39      200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000112548      5/30/2014               $60.00             $4,756.35   COMPOUND        BCBSTN COMMERCIAL             BURGESS              MATTHEW            CRAVEN               $                      4,816.35      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112549      5/30/2014               $60.00             $4,740.14   COMPOUND        BCBSTN COMMERCIAL             BURGESS              MATTHEW            CRAVEN               $                      4,800.14      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112550      5/30/2014               $60.00             $6,864.65   COMPOUND        BCBSTN COMMERCIAL             BURGESS              MATTHEW            CRAVEN               $                      6,924.65      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112551      5/30/2014               $65.00            $12,098.42   COMPOUND        BCBST COMM ASO                PERDUE               JAMI               CRAVEN               $                     12,163.42      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112553      5/30/2014               $65.00             $6,859.65   COMPOUND        BCBST COMM ASO                PERDUE               JAMI               CRAVEN               $                      6,924.65      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112555      5/30/2014               $65.00            $12,096.03   COMPOUND        BCBST COMM ASO                JOHNSON              KARA               CRAVEN               $                     12,161.03      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112557      5/30/2014               $65.00            $10,330.18   COMPOUND        BCBST COMM ASO                PERDUE               JAMI               CRAVEN               $                     10,395.18      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112561      5/30/2014               $65.00            $10,328.19   COMPOUND        BCBST COMM ASO                JOHNSON              KARA               CRAVEN               $                     10,393.19      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112562      5/30/2014               $65.00            $10,962.20   COMPOUND        BCBST COMM ASO                PERDUE               JAMI               CRAVEN               $                     11,027.20      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112563      5/30/2014               $65.00            $14,032.46   COMPOUND        BCBST COMM ASO                JOHNSON              KARA               CRAVEN               $                     14,097.46      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112565      5/30/2014               $65.00             $4,526.63   COMPOUND        BCBST COMM ASO                PERDUE               JAMI               CRAVEN               $                      4,591.63      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112568      5/30/2014               $65.00             $4,749.36   COMPOUND        BCBST COMM ASO                JOHNSON              KARA               CRAVEN               $                      4,814.36      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112571      5/30/2014               $65.00             $4,733.15   COMPOUND        BCBST COMM ASO                JOHNSON              KARA               CRAVEN               $                      4,798.15      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112572      5/30/2014               $65.00             $6,857.66   COMPOUND        BCBST COMM ASO                JOHNSON              KARA               CRAVEN               $                      6,922.66      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112573      5/30/2014               $65.00             $7,787.39   COMPOUND        BCBST COMM ASO                PERDUE               JAMI               CRAVEN               $                      7,852.39      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112574      5/30/2014               $75.00            $14,022.46   COMPOUND        BCBST COMM INDIV              ROTHWELL             RACHEL             CRAVEN               $                     14,097.46      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112575      5/30/2014               $75.00             $7,777.39   COMPOUND        BCBST COMM INDIV              ROTHWELL             RACHEL             CRAVEN               $                      7,852.39      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112578      5/30/2014               $75.00            $12,086.03   COMPOUND        BCBST COMM INDIV              ROTHWELL             RACHEL             CRAVEN               $                     12,161.03      200031306        7/2/2014         6/3/2014




Data Class: Confidential


                                      Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 30 of 34 PageID #:
                                                                          12005
                                                                                                                                                                                                                               Government's Exhibit 237
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT         LABEL_TXT             CARRIER_NAME            MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT     CHECK_NBR      CHECK_DTE       INVOICE_DTE
WILLOW PHARMACY            000000112582      5/30/2014               $60.00             $4,754.36   COMPOUND        BCBST COMM INDIV              NICHOLSON           KASEY              CRAVEN               $                      4,814.36      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112584      5/30/2014               $60.00             $4,738.15   COMPOUND        BCBST COMM INDIV              NICHOLSON           KASEY              CRAVEN               $                      4,798.15      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112588      5/30/2014               $60.00            $10,333.19   COMPOUND        BCBST COMM INDIV              NICHOLSON           KASEY              CRAVEN               $                     10,393.19      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112591      5/30/2014               $50.00             $4,764.36   COMPOUND        BCBSTN COMMERCIAL             GARSIDE             TREASURE           CRAVEN               $                      4,814.36      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112594      5/30/2014               $50.00             $4,748.15   COMPOUND        BCBSTN COMMERCIAL             GARSIDE             TREASURE           CRAVEN               $                      4,798.15      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112597      5/30/2014               $50.00             $6,872.66   COMPOUND        BCBSTN COMMERCIAL             GARSIDE             TREASURE           CRAVEN               $                      6,922.66      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112599      5/30/2014               $50.00            $10,975.21   COMPOUND        BCBSTN COMMERCIAL             GARSIDE             TREASURE           CRAVEN               $                     11,025.21      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112600      5/30/2014               $50.00             $7,802.39   COMPOUND        BCBSTN COMMERCIAL             GARSIDE             TREASURE           CRAVEN               $                      7,852.39      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112603      5/30/2014               $50.00             $5,569.68   COMPOUND        BCBSTN COMMERCIAL             GARSIDE             TREASURE           CRAVEN               $                      5,619.68      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112676      5/30/2014               $75.00             $4,739.36   COMPOUND        BCBST COMM INDIV              ROTHWELL            RACHEL             CRAVEN               $                      4,814.36      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112680      5/30/2014               $75.00             $6,847.66   COMPOUND        BCBST COMM INDIV              ROTHWELL            RACHEL             CRAVEN               $                      6,922.66      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114357      5/30/2014            $2,819.49            $11,277.97   COMPOUND        BCBSTN COMMERCIAL             BOWLING             EMMA               CRAVEN               $                     14,097.46      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114358      5/30/2014              $367.57            $10,657.64   COMPOUND        BCBSTN COMMERCIAL             BOWLING             EMMA               CRAVEN               $                     11,025.21      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114359      5/30/2014                $0.00             $6,922.66   COMPOUND        BCBSTN COMMERCIAL             BOWLING             EMMA               CRAVEN               $                      6,922.66      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114360      5/30/2014                $0.00             $4,798.15   COMPOUND        BCBSTN COMMERCIAL             BOWLING             EMMA               CRAVEN               $                      4,798.15      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114361      5/30/2014                $0.00            $12,161.03   COMPOUND        BCBSTN COMMERCIAL             BOWLING             EMMA               CRAVEN               $                     12,161.03      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114362      5/30/2014                $0.00            $14,097.46   COMPOUND        BCBSTN COMMERCIAL             BOWLING             NOAH               CRAVEN               $                     14,097.46      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114363      5/30/2014                $0.00             $7,852.39   COMPOUND        BCBSTN COMMERCIAL             BOWLING             NOAH               CRAVEN               $                      7,852.39      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114364      5/30/2014                $0.00            $11,025.21   COMPOUND        BCBSTN COMMERCIAL             BOWLING             NOAH               CRAVEN               $                     11,025.21      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114365      5/30/2014                $0.00             $6,922.66   COMPOUND        BCBSTN COMMERCIAL             BOWLING             NOAH               CRAVEN               $                      6,922.66      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114366      5/30/2014                $0.00            $12,161.03   COMPOUND        BCBSTN COMMERCIAL             BOWLING             NOAH               CRAVEN               $                     12,161.03      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114367      5/30/2014            $2,397.15             $8,628.06   COMPOUND        CHARTER COMMUNICATIONS        SMITH               NOAH               CRAVEN               $                     11,025.21        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114368      5/30/2014              $692.27             $6,230.39   COMPOUND        CHARTER COMMUNICATIONS        SMITH               NOAH               CRAVEN               $                      6,922.66        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114369      5/30/2014              $479.81             $4,318.34   COMPOUND        CHARTER COMMUNICATIONS        SMITH               NOAH               CRAVEN               $                      4,798.15        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114370      5/30/2014              $951.46            $11,209.57   COMPOUND        CHARTER COMMUNICATIONS        SMITH               NOAH               CRAVEN               $                     12,161.03        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114371      5/30/2014                $0.00            $11,025.21   COMPOUND        CHARTER COMMUNICATIONS        SMITH               KATHLENE           CRAVEN               $                     11,025.21        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114372      5/30/2014                $0.00             $6,922.66   COMPOUND        CHARTER COMMUNICATIONS        SMITH               KATHLENE           CRAVEN               $                      6,922.66        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114373      5/30/2014                $0.00             $4,798.15   COMPOUND        CHARTER COMMUNICATIONS        SMITH               KATHLENE           CRAVEN               $                      4,798.15        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114374      5/30/2014                $0.00            $12,161.03   COMPOUND        CHARTER COMMUNICATIONS        SMITH               KATHLENE           CRAVEN               $                     12,161.03        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114376      5/30/2014              $960.92            $13,136.54   COMPOUND        CHARTER COMMUNICATIONS        FERGUSON            BILLY              CRAVEN               $                     14,097.46        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114379      5/30/2014                $0.00             $5,619.68   COMPOUND        CHARTER COMMUNICATIONS        FERGUSON            BILLY              CRAVEN               $                      5,619.68        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114380      5/30/2014                $0.00            $10,393.19   COMPOUND        CHARTER COMMUNICATIONS        FERGUSON            BILLY              CRAVEN               $                     10,393.19        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114382      5/30/2014                $0.00            $12,161.03   COMPOUND        CHARTER COMMUNICATIONS        FERGUSON            BILLY              CRAVEN               $                     12,161.03        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114383      5/30/2014                $0.00            $10,393.19   COMPOUND        CHARTER COMMUNICATIONS        FERGUSON            RENEE              CRAVEN               $                     10,393.19        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114384      5/30/2014                $0.00             $6,922.66   COMPOUND        CHARTER COMMUNICATIONS        FERGUSON            RENEE              CRAVEN               $                      6,922.66        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114385      5/30/2014                $0.00             $4,814.36   COMPOUND        CHARTER COMMUNICATIONS        FERGUSON            RENEE              CRAVEN               $                      4,814.36        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114386      5/30/2014                $0.00            $12,161.03   COMPOUND        CHARTER COMMUNICATIONS        FERGUSON            RENEE              CRAVEN               $                     12,161.03        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114389      5/30/2014            $1,267.45            $12,830.01   COMPOUND        CHARTER COMMUNICATIONS        STRIKER             AVERY              CRAVEN               $                     14,097.46        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114392      5/30/2014              $756.48             $9,636.71   COMPOUND        CHARTER COMMUNICATIONS        STRIKER             AVERY              CRAVEN               $                     10,393.19        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114393      5/30/2014                $0.00             $6,922.66   COMPOUND        CHARTER COMMUNICATIONS        STRIKER             AVERY              CRAVEN               $                      6,922.66        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114395      5/30/2014                $0.00            $12,161.03   COMPOUND        CHARTER COMMUNICATIONS        STRIKER             AVERY              CRAVEN               $                     12,161.03        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114396      5/30/2014              $138.44             $4,659.71   COMPOUND        US XPRESS                     HELLMERS            MATTHEW            CRAVEN               $                      4,798.15      200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114397      5/30/2014               $60.00             $7,792.39   COMPOUND        US XPRESS                     HELLMERS            MATTHEW            CRAVEN               $                      7,852.39      200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114398      5/30/2014                $0.00            $14,097.46   COMPOUND        CHARTER COMMUNICATIONS        STRIKER             GEORGE             CRAVEN               $                     14,097.46        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114399      5/30/2014                $0.00            $10,393.19   COMPOUND        CHARTER COMMUNICATIONS        STRIKER             GEORGE             CRAVEN               $                     10,393.19        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114400      5/30/2014               $60.00            $14,037.46   COMPOUND        US XPRESS                     HELLMERS            MATTHEW            CRAVEN               $                     14,097.46      200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114401      5/30/2014                $0.00             $4,798.15   COMPOUND        CHARTER COMMUNICATIONS        STRIKER             GEORGE             CRAVEN               $                      4,798.15        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114402      5/30/2014               $60.00             $5,559.68   COMPOUND        US XPRESS                     HELLMERS            MATTHEW            CRAVEN               $                      5,619.68      200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114403      5/30/2014                $0.00             $4,814.36   COMPOUND        CHARTER COMMUNICATIONS        STRIKER             GEORGE             CRAVEN               $                      4,814.36        1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114405      5/30/2014                $0.00            $14,102.11   COMPOUND        BCBSTN COMMERCIAL             BOWLING             SUSANNE            CRAVEN               $                     14,102.11      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114406      5/30/2014              $449.06             $4,367.29   COMPOUND        HCR EXCHANGE                  BETTIS              TROY               CRAVEN               $                      4,816.35      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114407      5/30/2014                $0.00             $7,858.96   COMPOUND        BCBSTN COMMERCIAL             BOWLING             SUSANNE            CRAVEN               $                      7,858.96      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114408      5/30/2014                $0.00             $4,800.14   COMPOUND        HCR EXCHANGE                  BETTIS              TROY               CRAVEN               $                      4,800.14      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114409      5/30/2014                $0.00            $11,027.20   COMPOUND        BCBSTN COMMERCIAL             BOWLING             SUSANNE            CRAVEN               $                     11,027.20      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114410      5/30/2014                $0.00            $10,395.18   COMPOUND        HCR EXCHANGE                  BETTIS              TROY               CRAVEN               $                     10,395.18      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114411      5/30/2014                $0.00            $14,102.11   COMPOUND        HCR EXCHANGE                  BETTIS              TROY               CRAVEN               $                     14,102.11      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114412      5/30/2014                $0.00             $6,924.65   COMPOUND        BCBSTN COMMERCIAL             BOWLING             SUSANNE            CRAVEN               $                      6,924.65      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114413      5/30/2014                $0.00            $12,163.42   COMPOUND        BCBSTN COMMERCIAL             BOWLING             SUSANNE            CRAVEN               $                     12,163.42      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114414      5/30/2014                $0.00            $14,102.11   COMPOUND        BCBSTN COMMERCIAL             BOWLING             HAROLD             CRAVEN               $                     14,102.11      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114415      5/30/2014                $0.00            $12,163.42   COMPOUND        BCBSTN COMMERCIAL             BOWLING             LUKE               CRAVEN               $                     12,163.42      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114416      5/30/2014                $0.00            $11,027.20   COMPOUND        BCBSTN COMMERCIAL             BOWLING             HAROLD             CRAVEN               $                     11,027.20      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114417      5/30/2014                $0.00             $6,924.65   COMPOUND        BCBSTN COMMERCIAL             BOWLING             LUKE               CRAVEN               $                      6,924.65      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114418      5/30/2014                $0.00             $4,800.14   COMPOUND        BCBSTN COMMERCIAL             BOWLING             HAROLD             CRAVEN               $                      4,800.14      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114419      5/30/2014                $0.00            $11,025.21   COMPOUND        BCBSTN COMMERCIAL             BOWLING             LUKE               CRAVEN               $                     11,025.21      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114420      5/30/2014                $0.00             $4,814.36   COMPOUND        BCBSTN COMMERCIAL             BOWLING             HAROLD             CRAVEN               $                      4,814.36      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114421      5/30/2014                $0.00             $7,852.39   COMPOUND        BCBSTN COMMERCIAL             BOWLING             LUKE               CRAVEN               $                      7,852.39      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114422      5/30/2014                $0.00            $12,161.03   COMPOUND        BCBSTN COMMERCIAL             BOWLING             HAROLD             CRAVEN               $                     12,161.03      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114423      5/30/2014                $0.00            $14,097.46   COMPOUND        BCBSTN COMMERCIAL             BOWLING             LUKE               CRAVEN               $                     14,097.46      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114425      5/30/2014               $50.00            $14,047.46   COMPOUND        BCBSTN COMMERCIAL             MARSHALL            LORI               CRAVEN               $                     14,097.46      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114426      5/30/2014               $50.00            $10,975.21   COMPOUND        BCBSTN COMMERCIAL             MARSHALL            LORI               CRAVEN               $                     11,025.21      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114427      5/30/2014               $50.00            $10,343.19   COMPOUND        BCBSTN COMMERCIAL             MARSHALL            LORI               CRAVEN               $                     10,393.19      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114428      5/30/2014               $50.00            $12,111.03   COMPOUND        BCBSTN COMMERCIAL             MARSHALL            LORI               CRAVEN               $                     12,161.03      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114433      5/30/2014               $50.00            $12,111.03   COMPOUND        BCBSTN COMMERCIAL             SCHEIVELHUD         JAMES              CRAVEN               $                     12,161.03      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114434      5/30/2014               $50.00            $10,343.19   COMPOUND        BCBSTN COMMERCIAL             SCHEIVELHUD         JAMES              CRAVEN               $                     10,393.19      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114437      5/30/2014               $50.00            $10,975.21   COMPOUND        BCBSTN COMMERCIAL             SCHEIVELHUD         JAMES              CRAVEN               $                     11,025.21      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114438      5/30/2014               $50.00             $7,802.39   COMPOUND        BCBSTN COMMERCIAL             SCHEIVELHUD         JAMES              CRAVEN               $                      7,852.39      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114440      5/30/2014               $50.00            $14,047.46   COMPOUND        BCBSTN COMMERCIAL             SCHEIVELHUD         JAMES              CRAVEN               $                     14,097.46      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114516      5/30/2014               $65.00            $14,032.46   COMPOUND        BCBST COMM ASO                WILLIAMS            TRAVIS             CRAVEN               $                     14,097.46      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114517      5/30/2014               $65.00            $10,960.21   COMPOUND        BCBST COMM ASO                WILLIAMS            TRAVIS             CRAVEN               $                     11,025.21      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114519      5/30/2014                $0.00            $12,161.03   COMPOUND        HCR EXCHANGE                  PATTERSON           SYDNEY             CRAVEN               $                     12,161.03      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114520      5/30/2014               $65.00            $10,328.19   COMPOUND        BCBST COMM ASO                WILLIAMS            TRAVIS             CRAVEN               $                     10,393.19      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114522      5/30/2014                $0.00            $10,393.19   COMPOUND        HCR EXCHANGE                  PATTERSON           SYDNEY             CRAVEN               $                     10,393.19      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114523      5/30/2014               $65.00            $12,096.03   COMPOUND        BCBST COMM ASO                WILLIAMS            TRAVIS             CRAVEN               $                     12,161.03      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114543      5/30/2014               $21.16             $4,030.45   COMPOUND        BCBST COMM INDIV              BRIGHT              WES                CRAVEN               $                      4,051.61      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114545      5/30/2014                $0.00            $12,161.03   COMPOUND        BCBST COMM INDIV              BRIGHT              WES                CRAVEN               $                     12,161.03      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114546      5/30/2014                $0.00            $10,393.19   COMPOUND        BCBST COMM INDIV              BRIGHT              WES                CRAVEN               $                     10,393.19      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114547      5/30/2014               $60.00            $12,101.03   COMPOUND        BCBST COMM INDIV              KING                PATRICK            CRAVEN               $                     12,161.03      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114548      5/30/2014                $0.00            $14,097.46   COMPOUND        BCBST COMM INDIV              BRIGHT              WES                CRAVEN               $                     14,097.46      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114549      5/30/2014               $60.00             $4,738.15   COMPOUND        BCBST COMM INDIV              KING                PATRICK            CRAVEN               $                      4,798.15      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000114551      5/30/2014               $60.00            $10,333.19   COMPOUND        BCBST COMM INDIV              KING                PATRICK            CRAVEN               $                     10,393.19      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000070010823      5/30/2014               $60.00             $1,781.58   COMPOUND        BCBSTN COMMERCIAL             BURGESS             MATTHEW            CRAVEN               $                      1,841.58      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000070010829      5/30/2014               $60.00             $1,778.39   COMPOUND        BCBST COMM INDIV              NICHOLSON           KASEY              CRAVEN               $                      1,838.39      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000070010880      5/30/2014               $75.00             $1,763.39   COMPOUND        BCBST COMM INDIV              ROTHWELL            RACHEL             CRAVEN               $                      1,838.39      200031306        7/2/2014         6/3/2014
WILLOW PHARMACY            000000112598       6/2/2014              $125.00             $6,799.65   COMPOUND        CATHOLIC HEALTH INITIATIVES   PAYNE               DANIELLE           CRAVEN               $                      6,924.65      200031306        7/2/2014        6/10/2014




Data Class: Confidential


                                      Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 31 of 34 PageID #:
                                                                          12006
                                                                                                                                                                                                                                   Government's Exhibit 237
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT          LABEL_TXT             CARRIER_NAME              MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE       INVOICE_DTE
WILLOW PHARMACY            000000112601       6/2/2014              $125.00              $4,691.35   COMPOUND        CATHOLIC HEALTH INITIATIVES    PAYNE                DANIELLE           CRAVEN               $                        4,816.35       200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000112605       6/2/2014              $125.00            $10,902.20    COMPOUND        CATHOLIC HEALTH INITIATIVES    PAYNE                DANIELLE           CRAVEN               $                      11,027.20        200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000112606       6/2/2014              $125.00              $7,733.96   COMPOUND        CATHOLIC HEALTH INITIATIVES    PAYNE                DANIELLE           CRAVEN               $                        7,858.96       200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000112613       6/2/2014               $65.00            $12,096.03    COMPOUND        BCBST COMM ASO                 JONES                CHASE              CRAVEN               $                      12,161.03        200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000112616       6/2/2014               $65.00            $14,032.46    COMPOUND        BCBST COMM ASO                 JONES                CHASE              CRAVEN               $                      14,097.46        200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000112618       6/2/2014               $65.00            $10,328.19    COMPOUND        BCBST COMM ASO                 JONES                CHASE              CRAVEN               $                      10,393.19        200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114555       6/2/2014               $30.00            $14,067.46    COMPOUND        BCBST COMM ASO                 SABATTUS             MIHKU              CRAVEN               $                      14,097.46        200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114556       6/2/2014               $30.00            $12,131.03    COMPOUND        BCBST COMM ASO                 SABATTUS             MIHKU              CRAVEN               $                      12,161.03        200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114557       6/2/2014               $30.00              $4,021.61   COMPOUND        BCBST COMM ASO                 SABATTUS             MIHKU              CRAVEN               $                        4,051.61       200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114569       6/2/2014            $2,500.00              $9,663.42   COMPOUND        BCBST COMM ASO                 ANDRETTI             MICHELLE           CRAVEN               $                      12,163.42        200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114570       6/2/2014                $0.00              $4,800.14   COMPOUND        BCBST COMM ASO                 ANDRETTI             MICHELLE           CRAVEN               $                        4,800.14       200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114571       6/2/2014                $0.00            $11,027.20    COMPOUND        BCBST COMM ASO                 ANDRETTI             MICHELLE           CRAVEN               $                      11,027.20        200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114572       6/2/2014                $0.00            $14,097.46    COMPOUND        BCBST COMM ASO                 ANDRETTI             MICHELLE           CRAVEN               $                      14,097.46        200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114575       6/2/2014                $0.00              $5,619.68   COMPOUND        BCBST COMM ASO                 ANDRETTI             MICHELLE           CRAVEN               $                        5,619.68       200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114622       6/2/2014               $30.00            $10,997.20    COMPOUND        BCBST COMM ASO                 GULLA                DAVID              CRAVEN               $                      11,027.20        200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114623       6/2/2014               $30.00            $12,133.42    COMPOUND        BCBST COMM ASO                 GULLA                DAVID              CRAVEN               $                      12,163.42        200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114624       6/2/2014               $30.00              $7,828.96   COMPOUND        BCBST COMM ASO                 GULLA                DAVID              CRAVEN               $                        7,858.96       200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114625       6/2/2014               $30.00            $10,365.18    COMPOUND        BCBST COMM ASO                 GULLA                DAVID              CRAVEN               $                      10,395.18        200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114626       6/2/2014               $30.00            $14,072.11    COMPOUND        BCBST COMM ASO                 GULLA                DAVID              CRAVEN               $                      14,102.11        200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114627       6/2/2014               $50.00            $11,990.61    COMPOUND        SYSCO CORP.                    SZALAY               ALEXANDER          CRAVEN               $                      14,102.11          1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114628       6/2/2014               $50.00              $9,377.35   COMPOUND        SYSCO CORP.                    SZALAY               ALEXANDER          CRAVEN               $                      11,027.20          1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114630       6/2/2014               $50.00              $8,871.43   COMPOUND        SYSCO CORP.                    SZALAY               ALEXANDER          CRAVEN               $                      10,395.18          1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114631       6/2/2014               $50.00            $10,302.14    COMPOUND        SYSCO CORP.                    SZALAY               ALEXANDER          CRAVEN               $                      12,161.03          1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114632       6/2/2014               $50.00              $2,359.14   COMPOUND        SYSCO CORP.                    SZALAY               ALEXANDER          CRAVEN               $                        2,749.85         1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114633       6/2/2014               $50.00              $8,340.16   COMPOUND        WINDSTREAM SERVICES, LLC       LANGLEY              JAMES              CRAVEN               $                        9,800.86       400369898        7/1/2014         6/7/2014
WILLOW PHARMACY            000000114637       6/2/2014               $50.00              $6,430.00   COMPOUND        WINDSTREAM SERVICES, LLC       LANGLEY              JAMES              CRAVEN               $                        7,558.24       400369898        7/1/2014         6/7/2014
WILLOW PHARMACY            000000114671       6/2/2014               $50.00              $8,869.85   COMPOUND        WINDSTREAM SERVICES, LLC       LANGLEY              JAMES              CRAVEN               $                      10,393.19        400369898        7/1/2014         6/7/2014
WILLOW PHARMACY            000000114672       6/2/2014               $50.00              $9,375.77   COMPOUND        WINDSTREAM SERVICES, LLC       LANGLEY              JAMES              CRAVEN               $                      11,025.21        400369898        7/1/2014         6/7/2014
WILLOW PHARMACY            000000114673       6/2/2014               $50.00            $11,986.92    COMPOUND        WINDSTREAM SERVICES, LLC       LANGLEY              JAMES              CRAVEN               $                      14,097.46        400369898        7/1/2014         6/7/2014
WILLOW PHARMACY            000000108983       6/3/2014               $65.00            $12,870.33    COMPOUND        BCBST COMM ASO                 HULL                 JOHNELL            CRAVEN               $                      12,935.33        200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114691       6/3/2014               $65.00              $2,673.89   COMPOUND        BCBST COMM ASO                 WILLIAMS             TRAVIS             CRAVEN               $                        2,738.89       200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114694       6/3/2014               $50.00              $2,355.02   COMPOUND        COMMONWEALTH OF KENTUCK        UTLEY                TAYLOR             CRAVEN               $                        2,738.89       400369898        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114696       6/3/2014               $50.00            $10,345.20    COMPOUND        COMMONWEALTH OF KENTUCK        UTLEY                TAYLOR             CRAVEN               $                      12,161.03        400369898        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114697       6/3/2014               $50.00              $3,289.56   COMPOUND        COMMONWEALTH OF KENTUCK        UTLEY                TAYLOR             CRAVEN               $                        3,837.00       400369898        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114702       6/3/2014               $50.00            $11,986.92    COMPOUND        COMMONWEALTH OF KENTUCK        UTLEY                TAYLOR             CRAVEN               $                      14,097.46        400369898        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114797       6/4/2014              $667.80              $2,009.97   COMPOUND        BRIDGESTONE AMERICAS INC       ADKISON              DUSTIN             CRAVEN               $                        2,677.77         1013230        7/8/2014        6/10/2014
WILLOW PHARMACY            000000114798       6/4/2014              $200.00            $11,912.86    COMPOUND        BRIDGESTONE AMERICAS INC       ADKISON              DUSTIN             CRAVEN               $                      12,161.03          1007564        7/1/2014        6/10/2014
WILLOW PHARMACY            000000114800       6/4/2014              $150.00              $4,648.15   COMPOUND        CATHOLIC HEALTH INITIATIVES    SHULTS               TERRI              CRAVEN               $                        4,798.15       200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114802       6/4/2014              $150.00              $2,588.89   COMPOUND        CATHOLIC HEALTH INITIATIVES    SHULTS               TERRI              CRAVEN               $                        2,738.89       200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114804       6/4/2014              $150.00              $6,772.66   COMPOUND        CATHOLIC HEALTH INITIATIVES    SHULTS               TERRI              CRAVEN               $                        6,922.66       200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114807       6/4/2014              $150.00            $13,947.46    COMPOUND        CATHOLIC HEALTH INITIATIVES    SHULTS               TERRI              CRAVEN               $                      14,097.46        200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000114810       6/4/2014              $150.00              $4,441.63   COMPOUND        CATHOLIC HEALTH INITIATIVES    SHULTS               TERRI              CRAVEN               $                        4,591.63       200031306        7/2/2014        6/10/2014
WILLOW PHARMACY            000000110214       6/6/2014               $65.00              $5,554.68   COMPOUND        BCBST COMM ASO                 HULL                 JOHNELL            CRAVEN               $                        5,619.68       200054269        7/9/2014        6/10/2014
WILLOW PHARMACY            000000110935       6/6/2014               $65.00            $14,032.46    COMPOUND        BCBST COMM ASO                 WILKERSON            JERRY              CRAVEN               $                      14,097.46        200054269        7/9/2014        6/10/2014
WILLOW PHARMACY            000000112552       6/6/2014               $60.00              $4,754.36   COMPOUND        US XPRESS                      ELLISON              ASHLEY             CRAVEN               $                        4,814.36       200054269        7/9/2014        6/10/2014
WILLOW PHARMACY            000000112554       6/6/2014               $60.00              $4,738.15   COMPOUND        US XPRESS                      ELLISON              ASHLEY             CRAVEN               $                        4,798.15       200054269        7/9/2014        6/10/2014
WILLOW PHARMACY            000000112556       6/6/2014               $60.00            $10,333.19    COMPOUND        US XPRESS                      ELLISON              ASHLEY             CRAVEN               $                      10,393.19        200054269        7/9/2014        6/10/2014
WILLOW PHARMACY            000000112559       6/6/2014               $60.00            $10,965.21    COMPOUND        US XPRESS                      ELLISON              ASHLEY             CRAVEN               $                      11,025.21        200054269        7/9/2014        6/10/2014
WILLOW PHARMACY            000000112560       6/6/2014               $60.00              $7,792.39   COMPOUND        US XPRESS                      ELLISON              ASHLEY             CRAVEN               $                        7,852.39       200054269        7/9/2014        6/10/2014
WILLOW PHARMACY            000070010824       6/6/2014               $60.00              $1,778.39   COMPOUND        US XPRESS                      ELLISON              ASHLEY             CRAVEN               $                        1,838.39       200054269        7/9/2014        6/10/2014
WILLOW PHARMACY            000000111280       6/9/2014              $125.00            $10,268.19    COMPOUND        CATHOLIC HEALTH INITIATIVES    PAYNE                DANIELLE           CRAVEN               $                      10,393.19        200054269        7/9/2014        6/24/2014
WILLOW PHARMACY            000000111287       6/9/2014              $125.00            $13,972.46    COMPOUND        CATHOLIC HEALTH INITIATIVES    PAYNE                DANIELLE           CRAVEN               $                      14,097.46        200054269        7/9/2014        6/24/2014
WILLOW PHARMACY            000000111290       6/9/2014              $125.00            $11,988.31    COMPOUND        CATHOLIC HEALTH INITIATIVES    PAYNE                DANIELLE           CRAVEN               $                      12,161.03        200054269        7/9/2014        6/24/2014
WILLOW PHARMACY            000000112224       6/9/2014               $45.00              $9,040.23   COMPOUND        RAILROAD WORKERS               ADAMS                JAMES              CRAVEN               $                        9,120.77         1013230        7/8/2014        6/24/2014
WILLOW PHARMACY            000000112227       6/9/2014               $45.00              $5,060.68   COMPOUND        RAILROAD WORKERS               ADAMS                JAMES              CRAVEN               $                        5,105.68         1013230        7/8/2014        6/24/2014
WILLOW PHARMACY            000000112228       6/9/2014               $45.00              $5,844.29   COMPOUND        RAILROAD WORKERS               ADAMS                JAMES              CRAVEN               $                        5,889.29         1013230        7/8/2014        6/24/2014
WILLOW PHARMACY            000000112229       6/9/2014               $45.00            $10,528.08    COMPOUND        RAILROAD WORKERS               ADAMS                JAMES              CRAVEN               $                      10,573.08          1013230        7/8/2014        6/24/2014
WILLOW PHARMACY            000000112231       6/9/2014               $45.00              $7,749.90   COMPOUND        RAILROAD WORKERS               ADAMS                JAMES              CRAVEN               $                        7,794.90         1013230        7/8/2014        6/24/2014
WILLOW PHARMACY            000000112237       6/9/2014               $45.00              $9,040.23   COMPOUND        RAILROAD WORKERS               ADAMS                JULIE              CRAVEN               $                        9,120.77         1013230        7/8/2014        6/24/2014
WILLOW PHARMACY            000000112239       6/9/2014               $45.00              $5,060.68   COMPOUND        RAILROAD WORKERS               ADAMS                JULIE              CRAVEN               $                        5,105.68         1013230        7/8/2014        6/24/2014
WILLOW PHARMACY            000000112240       6/9/2014               $45.00              $5,844.29   COMPOUND        RAILROAD WORKERS               ADAMS                JULIE              CRAVEN               $                        5,889.29         1013230        7/8/2014        6/24/2014
WILLOW PHARMACY            000000112241       6/9/2014               $45.00            $10,528.08    COMPOUND        RAILROAD WORKERS               ADAMS                JULIE              CRAVEN               $                      10,573.08          1013230        7/8/2014        6/24/2014
WILLOW PHARMACY            000000112244       6/9/2014               $45.00              $7,749.90   COMPOUND        RAILROAD WORKERS               ADAMS                JULIE              CRAVEN               $                        7,794.90         1013230        7/8/2014        6/24/2014
WILLOW PHARMACY            000000113300      6/10/2014                $0.00            $12,161.03    COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                      12,161.03          1013230        7/8/2014        6/24/2014
WILLOW PHARMACY            000000113303      6/10/2014                $0.00            $10,393.19    COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                      10,393.19          1013230        7/8/2014        6/24/2014
WILLOW PHARMACY            000000113306      6/10/2014                $0.00            $11,025.21    COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                      11,025.21          1013230        7/8/2014        6/24/2014
WILLOW PHARMACY            000000113307      6/10/2014                $0.00            $14,097.46    COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                      14,097.46          1013230        7/8/2014        6/24/2014
WILLOW PHARMACY            000000115063      6/10/2014               $65.00              $4,733.15   COMPOUND        BCBST COMM ASO                 WILKERSON            RUTH               CRAVEN               $                        4,798.15       200054269        7/9/2014        6/17/2014
WILLOW PHARMACY            000000115067      6/10/2014               $65.00              $4,749.36   COMPOUND        BCBST COMM ASO                 WILKERSON            RUTH               CRAVEN               $                        4,814.36       200054269        7/9/2014        6/17/2014
WILLOW PHARMACY            000000115079      6/10/2014               $60.00            $12,101.03    COMPOUND        US XPRESS                      DAVIS                DEVONA             CRAVEN               $                      12,161.03        200054269        7/9/2014        6/24/2014
WILLOW PHARMACY            000000115081      6/10/2014               $60.00            $10,333.19    COMPOUND        US XPRESS                      DAVIS                DEVONA             CRAVEN               $                      10,393.19        200054269        7/9/2014        6/24/2014
WILLOW PHARMACY            000000115082      6/10/2014               $60.00            $10,965.21    COMPOUND        US XPRESS                      DAVIS                DEVONA             CRAVEN               $                      11,025.21        200054269        7/9/2014        6/24/2014
WILLOW PHARMACY            000000115084      6/10/2014               $60.00              $7,792.39   COMPOUND        US XPRESS                      DAVIS                DEVONA             CRAVEN               $                        7,852.39       200054269        7/9/2014        6/24/2014
WILLOW PHARMACY            000000115085      6/10/2014               $60.00            $14,037.46    COMPOUND        US XPRESS                      DAVIS                DEVONA             CRAVEN               $                      14,097.46        200054269        7/9/2014        6/24/2014
WILLOW PHARMACY            000000115086      6/10/2014             -$200.00             -$2,544.83   COMPOUND        RESOLUTE FP US INC.            SISK                 LAUREN             CRAVEN               $                       (2,744.83)        5037889       6/30/2015         6/1/2015
WILLOW PHARMACY            000000115086      6/10/2014              $200.00              $2,544.83   COMPOUND        RESOLUTE FP US INC.            SISK                 LAUREN             CRAVEN               $                        2,744.83       400376154        7/8/2014        6/15/2014
WILLOW PHARMACY            000000115086      6/10/2014              $200.00              $2,197.60   COMPOUND        RESOLUTE FP US INC.            SISK                 LAUREN             CRAVEN               $                        2,744.83         5037889       6/30/2015         6/1/2015
WILLOW PHARMACY            000000115087      6/10/2014             -$243.57           -$11,875.60    COMPOUND        RESOLUTE FP US INC.            SISK                 LAUREN             CRAVEN               $                     (12,119.17)         5037889       6/30/2015         6/1/2015
WILLOW PHARMACY            000000115087      6/10/2014              $243.57            $11,875.60    COMPOUND        RESOLUTE FP US INC.            SISK                 LAUREN             CRAVEN               $                      12,119.17        400376154        7/8/2014        6/15/2014
WILLOW PHARMACY            000000115087      6/10/2014              $243.57            $10,085.75    COMPOUND        RESOLUTE FP US INC.            SISK                 LAUREN             CRAVEN               $                      12,119.17          5037889       6/30/2015         6/1/2015
WILLOW PHARMACY            000000115094      6/10/2014             -$200.00             -$4,597.74   COMPOUND        RESOLUTE FP US INC.            SISK                 LAUREN             CRAVEN               $                       (4,797.74)        5037889       6/30/2015         6/1/2015
WILLOW PHARMACY            000000115094      6/10/2014              $200.00              $4,597.74   COMPOUND        RESOLUTE FP US INC.            SISK                 LAUREN             CRAVEN               $                        4,797.74       400376154        7/8/2014        6/15/2014
WILLOW PHARMACY            000000115094      6/10/2014              $200.00              $3,924.89   COMPOUND        RESOLUTE FP US INC.            SISK                 LAUREN             CRAVEN               $                        4,797.74         5037889       6/30/2015         6/1/2015
WILLOW PHARMACY            000000115097      6/10/2014             -$200.00             -$6,722.25   COMPOUND        RESOLUTE FP US INC.            SISK                 LAUREN             CRAVEN               $                       (6,922.25)        5037889       6/30/2015         6/1/2015
WILLOW PHARMACY            000000115097      6/10/2014              $200.00              $5,724.15   COMPOUND        RESOLUTE FP US INC.            SISK                 LAUREN             CRAVEN               $                        6,922.25         5037889       6/30/2015         6/1/2015
WILLOW PHARMACY            000000115097      6/10/2014              $200.00              $6,722.25   COMPOUND        RESOLUTE FP US INC.            SISK                 LAUREN             CRAVEN               $                        6,922.25       400376154        7/8/2014        6/15/2014
WILLOW PHARMACY            000000115099      6/10/2014              $200.00            $10,784.06    COMPOUND        RESOLUTE FP US INC.            SISK                 LAUREN             CRAVEN               $                      12,896.17          5037889       6/30/2015         6/1/2015
WILLOW PHARMACY            000000115099      6/10/2014             -$200.00           -$12,696.17    COMPOUND        RESOLUTE FP US INC.            SISK                 LAUREN             CRAVEN               $                     (12,896.17)         5037889       6/30/2015         6/1/2015
WILLOW PHARMACY            000000115099      6/10/2014              $200.00            $12,696.17    COMPOUND        RESOLUTE FP US INC.            SISK                 LAUREN             CRAVEN               $                      12,896.17        400376154        7/8/2014        6/15/2014
WILLOW PHARMACY            000000115265      6/11/2014               $60.00              $2,395.96   COMPOUND        BUNZL DISTRIBUTION USA, INC.   TOWNSEND             MARY               CRAVEN               $                        5,697.46       400376154        7/8/2014        6/25/2014
WILLOW PHARMACY            000000115266      6/11/2014               $65.00            $12,096.03    COMPOUND        BCBST COMM ASO                 YARBER               RICHARD            CRAVEN               $                      12,161.03        200054269        7/9/2014        6/17/2014
WILLOW PHARMACY            000000115267      6/11/2014               $65.00            $10,328.19    COMPOUND        BCBST COMM ASO                 YARBER               RICHARD            CRAVEN               $                      10,393.19        200054269        7/9/2014        6/17/2014
WILLOW PHARMACY            000000115268      6/11/2014               $60.00              $6,652.17   COMPOUND        BUNZL DISTRIBUTION USA, INC.   TOWNSEND             MARY               CRAVEN               $                        7,852.39       400376154        7/8/2014        6/25/2014
WILLOW PHARMACY            000000115269      6/11/2014               $60.00               $259.70    COMPOUND        BUNZL DISTRIBUTION USA, INC.   TOWNSEND             MARY               CRAVEN               $                          374.00       400376154        7/8/2014        6/25/2014




Data Class: Confidential


                                      Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 32 of 34 PageID #:
                                                                          12007
                                                                                                                                                                                                                                   Government's Exhibit 237
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT          LABEL_TXT             CARRIER_NAME              MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE       INVOICE_DTE
WILLOW PHARMACY            000000115270      6/11/2014               $65.00            $10,960.21    COMPOUND        BCBST COMM ASO                 YARBER               RICHARD            CRAVEN               $                      11,025.21        200054269        7/9/2014        6/17/2014
WILLOW PHARMACY            000000115271      6/11/2014               $65.00            $12,096.03    COMPOUND        BCBST COMM ASO                 TAYLOR               JOHN               CRAVEN               $                      12,161.03        200054269        7/9/2014        6/17/2014
WILLOW PHARMACY            000000115272      6/11/2014               $65.00            $14,032.46    COMPOUND        BCBST COMM ASO                 YARBER               RICHARD            CRAVEN               $                      14,097.46        200054269        7/9/2014        6/17/2014
WILLOW PHARMACY            000000115273      6/11/2014               $65.00              $4,749.36   COMPOUND        BCBST COMM ASO                 TAYLOR               JOHN               CRAVEN               $                        4,814.36       200054269        7/9/2014        6/17/2014
WILLOW PHARMACY            000000115274      6/11/2014               $65.00              $5,554.68   COMPOUND        BCBST COMM ASO                 YARBER               RICHARD            CRAVEN               $                        5,619.68       200054269        7/9/2014        6/17/2014
WILLOW PHARMACY            000000115275      6/11/2014               $65.00            $10,960.21    COMPOUND        BCBST COMM ASO                 TAYLOR               JOHN               CRAVEN               $                      11,025.21        200054269        7/9/2014        6/17/2014
WILLOW PHARMACY            000000115276      6/11/2014               $65.00            $14,032.46    COMPOUND        BCBST COMM ASO                 TAYLOR               JOHN               CRAVEN               $                      14,097.46        200054269        7/9/2014        6/17/2014
WILLOW PHARMACY            000000115277      6/11/2014               $60.00              $1,719.60   COMPOUND        BUNZL DISTRIBUTION USA, INC.   TOWNSEND             MARY               CRAVEN               $                      10,393.19        400376154        7/8/2014        6/25/2014
WILLOW PHARMACY            000000115278      6/11/2014               $65.00              $5,554.68   COMPOUND        BCBST COMM ASO                 TAYLOR               JOHN               CRAVEN               $                        5,619.68       200054269        7/9/2014        6/17/2014
WILLOW PHARMACY            000000115279      6/11/2014               $60.00               $307.26    COMPOUND        BUNZL DISTRIBUTION USA, INC.   TOWNSEND             MARY               CRAVEN               $                          374.00       400376154        7/8/2014        6/25/2014
WILLOW PHARMACY            000000111488      6/12/2014               $35.00              $8,859.40   COMPOUND        BOILERMAKERS NATIONAL HLT      MC GOWAN             JAMISON            CRAVEN               $                      10,393.19        400382381       7/15/2014        6/16/2014
WILLOW PHARMACY            000000113443      6/12/2014                $0.00              $4,814.36   COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                        4,814.36         1018865       7/15/2014        6/24/2014
WILLOW PHARMACY            000000113447      6/12/2014                $0.00              $7,908.20   COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                        7,908.20         1018865       7/15/2014        6/24/2014
WILLOW PHARMACY            000000113448      6/12/2014                $0.00              $5,619.68   COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                        5,619.68         1018865       7/15/2014        6/24/2014
WILLOW PHARMACY            000000113661      6/12/2014                $0.00              $6,922.66   COMPOUND        MCMASTER-CARR SUPPLY COMPANY   WEBB III             JOHN               CRAVEN               $                        6,922.66         1018865       7/15/2014        6/24/2014
WILLOW PHARMACY            000000115319      6/12/2014               $50.00              $4,764.36   COMPOUND        HIGHMARK BC/BS                 PICHETTE             TIMOTHY            CRAVEN               $                        4,814.36       200054269        7/9/2014        6/24/2014
WILLOW PHARMACY            000000115322      6/12/2014              $125.00               $326.95    COMPOUND        CATHOLIC HEALTH INITIATIVES    CLEMENTS             ROSALIND           CRAVEN               $                          451.95       200054269        7/9/2014        6/24/2014
WILLOW PHARMACY            000000115323      6/12/2014               $50.00              $4,748.15   COMPOUND        HIGHMARK BC/BS                 PICHETTE             TIMOTHY            CRAVEN               $                        4,798.15       200054269        7/9/2014        6/24/2014
WILLOW PHARMACY            000000115324      6/12/2014              $125.00            $11,988.31    COMPOUND        CATHOLIC HEALTH INITIATIVES    CLEMENTS             ROSALIND           CRAVEN               $                      12,161.03        200054269        7/9/2014        6/24/2014
WILLOW PHARMACY            000000115325      6/12/2014               $50.00              $6,872.66   COMPOUND        HIGHMARK BC/BS                 PICHETTE             TIMOTHY            CRAVEN               $                        6,922.66       200054269        7/9/2014        6/24/2014
WILLOW PHARMACY            000000115326      6/12/2014              $125.00              $4,673.15   COMPOUND        CATHOLIC HEALTH INITIATIVES    CLEMENTS             ROSALIND           CRAVEN               $                        4,798.15       200054269        7/9/2014        6/24/2014
WILLOW PHARMACY            000000115327      6/12/2014              $125.00            $13,972.46    COMPOUND        CATHOLIC HEALTH INITIATIVES    CLEMENTS             ROSALIND           CRAVEN               $                      14,097.46        200054269        7/9/2014        6/24/2014
WILLOW PHARMACY            000000115328      6/12/2014              $125.00              $3,716.10   COMPOUND        CATHOLIC HEALTH INITIATIVES    CLEMENTS             ROSALIND           CRAVEN               $                        3,841.10       200054269        7/9/2014        6/24/2014
WILLOW PHARMACY            000000111487      6/16/2014               $35.00              $6,677.17   COMPOUND        BOILERMAKERS NATIONAL HLT      MC GOWAN             JAMISON            CRAVEN               $                        7,852.39       400382381       7/15/2014         7/1/2014
WILLOW PHARMACY            000000115635      6/17/2014               $45.00              $5,844.29   COMPOUND        RAILROAD WORKERS               ELLIS                GEORGE             CRAVEN               $                        5,889.29         1018865       7/15/2014        6/24/2014
WILLOW PHARMACY            000000115636      6/17/2014               $45.00              $7,239.08   COMPOUND        RAILROAD WORKERS               ELLIS                GEORGE             CRAVEN               $                        9,120.77         1018865       7/15/2014        6/24/2014
WILLOW PHARMACY            000000115639      6/17/2014               $50.00              $4,000.88   COMPOUND        BCBST COMM ASO                 ANDERSON             MICHAEL            CRAVEN               $                        4,050.88       200077159       7/16/2014        6/24/2014
WILLOW PHARMACY            000000115642      6/17/2014               $50.00              $6,872.66   COMPOUND        BCBST COMM ASO                 ANDERSON             MICHAEL            CRAVEN               $                        6,922.66       200077159       7/16/2014        6/24/2014
WILLOW PHARMACY            000000115653      6/17/2014               $50.00              $3,438.52   COMPOUND        GEORGIA DCH STATE HEALTH       TAYLOR               LAQUENTIN          CRAVEN               $                        4,048.27       700006944       6/24/2014        6/24/2014
WILLOW PHARMACY            000000115654      6/17/2014               $50.00            $10,279.32    COMPOUND        GEORGIA DCH STATE HEALTH       TAYLOR               LAQUENTIN          CRAVEN               $                      12,119.17        700006944       6/24/2014        6/24/2014
WILLOW PHARMACY            000000111264      6/24/2014               $35.00            $10,329.77    COMPOUND        BOILERMAKERS NATIONAL HLT      MC GOWAN             JAMISON            CRAVEN               $                      12,161.03        400388567       7/22/2014         7/1/2014
WILLOW PHARMACY            000000111265      6/24/2014               $35.00            $11,966.70    COMPOUND        BOILERMAKERS NATIONAL HLT      MC GOWAN             JAMISON            CRAVEN               $                      14,062.08        400388567       7/22/2014         7/1/2014
WILLOW PHARMACY            000000112819      6/24/2014               $65.00            $13,997.08    COMPOUND        BCBST COMM ASO                 CAGLE                DONALD             CRAVEN               $                      14,062.08        200099977       7/23/2014         7/1/2014
WILLOW PHARMACY            000000112822      6/24/2014               $65.00              $7,787.39   COMPOUND        BCBST COMM ASO                 CAGLE                DONALD             CRAVEN               $                        7,852.39       200099977       7/23/2014         7/1/2014
WILLOW PHARMACY            000000112824      6/24/2014               $65.00            $10,328.19    COMPOUND        BCBST COMM ASO                 CAGLE                DONALD             CRAVEN               $                      10,393.19        200099977       7/23/2014         7/1/2014
WILLOW PHARMACY            000000112826      6/24/2014               $65.00            $12,096.03    COMPOUND        BCBST COMM ASO                 CAGLE                DONALD             CRAVEN               $                      12,161.03        200099977       7/23/2014         7/1/2014
WILLOW PHARMACY            000000113809      6/24/2014               $60.00            $12,101.03    COMPOUND        US XPRESS                      STEELE               NELSON             CRAVEN               $                      12,161.03        200099977       7/23/2014         7/8/2014
WILLOW PHARMACY            000000113810      6/24/2014               $60.00            $10,333.19    COMPOUND        US XPRESS                      STEELE               NELSON             CRAVEN               $                      10,393.19        200099977       7/23/2014         7/8/2014
WILLOW PHARMACY            000000113812      6/24/2014               $60.00              $5,559.68   COMPOUND        US XPRESS                      STEELE               NELSON             CRAVEN               $                        5,619.68       200099977       7/23/2014         7/8/2014
WILLOW PHARMACY            000000115998      6/24/2014              $180.00              $6,742.66   COMPOUND        US XPRESS                      REELS                SAMANTHA           CRAVEN               $                        6,922.66       200099977       7/23/2014         7/8/2014
WILLOW PHARMACY            000000115999      6/24/2014               $60.00            $10,333.19    COMPOUND        US XPRESS                      REELS                SAMANTHA           CRAVEN               $                      10,393.19        200099977       7/23/2014         7/8/2014
WILLOW PHARMACY            000000116001      6/24/2014               $60.00              $6,862.66   COMPOUND        US XPRESS                      REELS                DAKOTA             CRAVEN               $                        6,922.66       200099977       7/23/2014         7/8/2014
WILLOW PHARMACY            000000116002      6/24/2014               $60.00            $10,333.19    COMPOUND        US XPRESS                      REELS                DAKOTA             CRAVEN               $                      10,393.19        200099977       7/23/2014         7/8/2014
WILLOW PHARMACY            000000116003      6/24/2014               $60.00              $7,792.39   COMPOUND        US XPRESS                      REELS                DAKOTA             CRAVEN               $                        7,852.39       200099977       7/23/2014         7/8/2014
WILLOW PHARMACY            000000116004      6/24/2014               $80.97              $4,733.39   COMPOUND        US XPRESS                      REELS                ANGELA             CRAVEN               $                        4,814.36       200099977       7/23/2014         7/8/2014
WILLOW PHARMACY            000000116005      6/24/2014               $60.00            $10,965.21    COMPOUND        US XPRESS                      REELS                ANGELA             CRAVEN               $                      11,025.21        200099977       7/23/2014         7/8/2014
WILLOW PHARMACY            000000116006      6/24/2014              $180.00              $4,618.15   COMPOUND        US XPRESS                      REELS                WINSTON            CRAVEN               $                        4,798.15       200099977       7/23/2014         7/8/2014
WILLOW PHARMACY            000000116008      6/24/2014               $60.00            $14,002.08    COMPOUND        US XPRESS                      REELS                ANGELA             CRAVEN               $                      14,062.08        200099977       7/23/2014         7/8/2014
WILLOW PHARMACY            000000116009      6/24/2014               $60.00            $10,333.19    COMPOUND        US XPRESS                      REELS                WINSTON            CRAVEN               $                      10,393.19        200099977       7/23/2014         7/8/2014
WILLOW PHARMACY            000000108676      6/25/2014               $12.69              $9,820.44   COMPOUND        GEORGIA DCH STATE HEALTH       KEELBER              WILLIAM            CRAVEN               $                      11,534.33        700007211        7/1/2014         7/1/2014
WILLOW PHARMACY            000000111914      6/25/2014              $100.00            $10,229.32    COMPOUND        SONIC AUTOMOTIVE               ARCHEY               JEFFERY            CRAVEN               $                      12,119.17        400388567       7/22/2014         7/7/2014
WILLOW PHARMACY            000000111918      6/25/2014              $100.00            $11,900.75    COMPOUND        SONIC AUTOMOTIVE               ARCHEY               JEFFERY            CRAVEN               $                      14,061.13        400388567       7/22/2014         7/7/2014
WILLOW PHARMACY            000000111919      6/25/2014              $100.00              $8,793.99   COMPOUND        SONIC AUTOMOTIVE               ARCHEY               JEFFERY            CRAVEN               $                      10,392.78        400388567       7/22/2014         7/7/2014
WILLOW PHARMACY            000000112771      6/25/2014               $50.00              $9,347.40   COMPOUND        GEORGIA DCH STATE HEALTH       KEELBER              WILLIAM            CRAVEN               $                      11,024.34        700007211        7/1/2014         7/1/2014
WILLOW PHARMACY            000000114198      6/25/2014                $0.00              $4,820.88   COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                        5,619.68         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114198      6/25/2014                $0.00             -$5,619.68   COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                       (5,619.68)        2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114198      6/25/2014                $0.00              $5,619.68   COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                        5,619.68         1024440       7/22/2014         7/8/2014
WILLOW PHARMACY            000000114199      6/25/2014                $0.00           -$14,062.08    COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                     (14,062.08)         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114199      6/25/2014                $0.00            $12,001.70    COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                      14,062.08          2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114199      6/25/2014                $0.00            $14,062.08    COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                      14,062.08          1024440       7/22/2014         7/8/2014
WILLOW PHARMACY            000000114200      6/25/2014                $0.00              $8,894.40   COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                      10,393.19          2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114200      6/25/2014                $0.00           -$10,393.19    COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                     (10,393.19)         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114200      6/25/2014                $0.00            $10,393.19    COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                      10,393.19          1024440       7/22/2014         7/8/2014
WILLOW PHARMACY            000000114201      6/25/2014                $0.00            $10,364.77    COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                      12,161.03          2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114201      6/25/2014                $0.00            $12,161.03    COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                      12,161.03          1024440       7/22/2014         7/8/2014
WILLOW PHARMACY            000000114201      6/25/2014                $0.00           -$12,161.03    COMPOUND        CHARTER COMMUNICATIONS         BETTIS               JIMMY              CRAVEN               $                     (12,161.03)         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000112543      6/26/2014              $125.00              $4,689.36   COMPOUND        CATHOLIC HEALTH INITIATIVES    PAYNE                CAMERON            CRAVEN               $                        4,814.36       200099977       7/23/2014         7/8/2014
WILLOW PHARMACY            000000112545      6/26/2014              $125.00            $10,900.21    COMPOUND        CATHOLIC HEALTH INITIATIVES    PAYNE                CAMERON            CRAVEN               $                      11,025.21        200099977       7/23/2014         7/8/2014
WILLOW PHARMACY            000000113616      6/26/2014                $0.00              $9,397.40   COMPOUND        GEORGIA DCH STATE HEALTH       GAITHER              AMY                CRAVEN               $                      11,024.34        700007211        7/1/2014         7/1/2014
WILLOW PHARMACY            000000114195      6/26/2014                $0.00           -$11,025.21    COMPOUND        CHARTER COMMUNICATIONS         BETTIS               MARCIA             CRAVEN               $                     (11,025.21)         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114195      6/26/2014                $0.00            $11,025.21    COMPOUND        CHARTER COMMUNICATIONS         BETTIS               MARCIA             CRAVEN               $                      11,025.21          1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114195      6/26/2014                $0.00              $9,398.22   COMPOUND        CHARTER COMMUNICATIONS         BETTIS               MARCIA             CRAVEN               $                      11,025.21          2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114196      6/26/2014                $0.00           -$10,393.19    COMPOUND        CHARTER COMMUNICATIONS         BETTIS               MARCIA             CRAVEN               $                     (10,393.19)         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114196      6/26/2014                $0.00            $10,393.19    COMPOUND        CHARTER COMMUNICATIONS         BETTIS               MARCIA             CRAVEN               $                      10,393.19          1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114196      6/26/2014                $0.00              $8,894.40   COMPOUND        CHARTER COMMUNICATIONS         BETTIS               MARCIA             CRAVEN               $                      10,393.19          2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114197      6/26/2014                $0.00           -$12,161.03    COMPOUND        CHARTER COMMUNICATIONS         BETTIS               MARCIA             CRAVEN               $                     (12,161.03)         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114197      6/26/2014                $0.00            $10,364.77    COMPOUND        CHARTER COMMUNICATIONS         BETTIS               MARCIA             CRAVEN               $                      12,161.03          2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114197      6/26/2014                $0.00            $12,161.03    COMPOUND        CHARTER COMMUNICATIONS         BETTIS               MARCIA             CRAVEN               $                      12,161.03          1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114367      6/26/2014                $0.00            $11,025.21    COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                      11,025.21          1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114367      6/26/2014                $0.00              $9,398.22   COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                      11,025.21          2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114367      6/26/2014                $0.00           -$11,025.21    COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                     (11,025.21)         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114368      6/26/2014                $0.00             -$6,922.66   COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                       (6,922.66)        2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114368      6/26/2014                $0.00              $5,924.56   COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                        6,922.66         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114368      6/26/2014                $0.00              $6,922.66   COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                        6,922.66         1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114369      6/26/2014                $0.00              $4,798.15   COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                        4,798.15         1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114369      6/26/2014                $0.00             -$4,798.15   COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                       (4,798.15)        2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114369      6/26/2014                $0.00              $4,125.30   COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                        4,798.15         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114370      6/26/2014                $0.00           -$12,161.03    COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                     (12,161.03)         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114370      6/26/2014                $0.00            $10,364.77    COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                      12,161.03          2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114370      6/26/2014                $0.00            $12,161.03    COMPOUND        CHARTER COMMUNICATIONS         SMITH                NOAH               CRAVEN               $                      12,161.03          1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114371      6/26/2014                $0.00           -$11,025.21    COMPOUND        CHARTER COMMUNICATIONS         SMITH                KATHLENE           CRAVEN               $                     (11,025.21)         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114371      6/26/2014                $0.00            $11,025.21    COMPOUND        CHARTER COMMUNICATIONS         SMITH                KATHLENE           CRAVEN               $                      11,025.21          1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114371      6/26/2014                $0.00              $9,398.22   COMPOUND        CHARTER COMMUNICATIONS         SMITH                KATHLENE           CRAVEN               $                      11,025.21          2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114373      6/26/2014                $0.00             -$4,798.15   COMPOUND        CHARTER COMMUNICATIONS         SMITH                KATHLENE           CRAVEN               $                       (4,798.15)        2028468       6/30/2015         6/9/2015




Data Class: Confidential


                                      Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 33 of 34 PageID #:
                                                                          12008
                                                                                                                                                                                                                            Government's Exhibit 237
           PHCY_NME         PHCY_RX_NBR   SERVICED_DTE PAY_PATIENT_PAY_AMT    PAY_NET_CHECK_AMT          LABEL_TXT             CARRIER_NAME       MBR_FIRST_NME       MBR_LAST_NME     PRSCRBR_LAST_NME     SBMTD_FINAL_INGRED_COST_AMT        CHECK_NBR      CHECK_DTE       INVOICE_DTE
WILLOW PHARMACY            000000114373      6/26/2014                $0.00              $4,798.15   COMPOUND        CHARTER COMMUNICATIONS   SMITH               KATHLENE           CRAVEN               $                        4,798.15         1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114373      6/26/2014                $0.00              $4,125.30   COMPOUND        CHARTER COMMUNICATIONS   SMITH               KATHLENE           CRAVEN               $                        4,798.15         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114374      6/26/2014                $0.00           -$12,161.03    COMPOUND        CHARTER COMMUNICATIONS   SMITH               KATHLENE           CRAVEN               $                     (12,161.03)         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114374      6/26/2014                $0.00            $10,364.77    COMPOUND        CHARTER COMMUNICATIONS   SMITH               KATHLENE           CRAVEN               $                      12,161.03          2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114374      6/26/2014                $0.00            $12,161.03    COMPOUND        CHARTER COMMUNICATIONS   SMITH               KATHLENE           CRAVEN               $                      12,161.03          1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114379      6/26/2014                $0.00              $5,619.68   COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            BILLY              CRAVEN               $                        5,619.68         1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114379      6/26/2014                $0.00             -$5,619.68   COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            BILLY              CRAVEN               $                       (5,619.68)        2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114379      6/26/2014                $0.00              $4,820.88   COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            BILLY              CRAVEN               $                        5,619.68         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114380      6/26/2014                $0.00            $10,393.19    COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            BILLY              CRAVEN               $                      10,393.19          1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114380      6/26/2014                $0.00              $8,894.40   COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            BILLY              CRAVEN               $                      10,393.19          2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114380      6/26/2014                $0.00           -$10,393.19    COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            BILLY              CRAVEN               $                     (10,393.19)         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114382      6/26/2014                $0.00            $10,364.77    COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            BILLY              CRAVEN               $                      12,161.03          2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114382      6/26/2014                $0.00           -$12,161.03    COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            BILLY              CRAVEN               $                     (12,161.03)         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114382      6/26/2014                $0.00            $12,161.03    COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            BILLY              CRAVEN               $                      12,161.03          1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114383      6/26/2014                $0.00            $10,393.19    COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            RENEE              CRAVEN               $                      10,393.19          1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114383      6/26/2014                $0.00           -$10,393.19    COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            RENEE              CRAVEN               $                     (10,393.19)         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114383      6/26/2014                $0.00              $8,894.40   COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            RENEE              CRAVEN               $                      10,393.19          2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114384      6/26/2014                $0.00             -$6,922.66   COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            RENEE              CRAVEN               $                       (6,922.66)        2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114384      6/26/2014                $0.00              $6,922.66   COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            RENEE              CRAVEN               $                        6,922.66         1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114384      6/26/2014                $0.00              $5,924.56   COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            RENEE              CRAVEN               $                        6,922.66         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114385      6/26/2014                $0.00             -$4,814.36   COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            RENEE              CRAVEN               $                       (4,814.36)        2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114385      6/26/2014                $0.00              $4,138.83   COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            RENEE              CRAVEN               $                        4,814.36         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114385      6/26/2014                $0.00              $4,814.36   COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            RENEE              CRAVEN               $                        4,814.36         1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114386      6/26/2014                $0.00           -$12,161.03    COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            RENEE              CRAVEN               $                     (12,161.03)         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114386      6/26/2014                $0.00            $12,161.03    COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            RENEE              CRAVEN               $                      12,161.03          1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114386      6/26/2014                $0.00            $10,364.77    COMPOUND        CHARTER COMMUNICATIONS   FERGUSON            RENEE              CRAVEN               $                      12,161.03          2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114389      6/26/2014                $0.00            $12,001.70    COMPOUND        CHARTER COMMUNICATIONS   STRIKER             AVERY              CRAVEN               $                      14,062.08          2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114389      6/26/2014                $0.00            $14,062.08    COMPOUND        CHARTER COMMUNICATIONS   STRIKER             AVERY              CRAVEN               $                      14,062.08          1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114389      6/26/2014                $0.00           -$14,062.08    COMPOUND        CHARTER COMMUNICATIONS   STRIKER             AVERY              CRAVEN               $                     (14,062.08)         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114392      6/26/2014                $0.00              $8,894.40   COMPOUND        CHARTER COMMUNICATIONS   STRIKER             AVERY              CRAVEN               $                      10,393.19          2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114392      6/26/2014                $0.00            $10,393.19    COMPOUND        CHARTER COMMUNICATIONS   STRIKER             AVERY              CRAVEN               $                      10,393.19          1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114392      6/26/2014                $0.00           -$10,393.19    COMPOUND        CHARTER COMMUNICATIONS   STRIKER             AVERY              CRAVEN               $                     (10,393.19)         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114393      6/26/2014                $0.00              $6,922.66   COMPOUND        CHARTER COMMUNICATIONS   STRIKER             AVERY              CRAVEN               $                        6,922.66         1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114393      6/26/2014                $0.00             -$6,922.66   COMPOUND        CHARTER COMMUNICATIONS   STRIKER             AVERY              CRAVEN               $                       (6,922.66)        2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114393      6/26/2014                $0.00              $5,924.56   COMPOUND        CHARTER COMMUNICATIONS   STRIKER             AVERY              CRAVEN               $                        6,922.66         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114395      6/26/2014                $0.00           -$12,161.03    COMPOUND        CHARTER COMMUNICATIONS   STRIKER             AVERY              CRAVEN               $                     (12,161.03)         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114395      6/26/2014                $0.00            $12,161.03    COMPOUND        CHARTER COMMUNICATIONS   STRIKER             AVERY              CRAVEN               $                      12,161.03          1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114395      6/26/2014                $0.00            $10,364.77    COMPOUND        CHARTER COMMUNICATIONS   STRIKER             AVERY              CRAVEN               $                      12,161.03          2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114396      6/26/2014               $60.00              $4,738.15   COMPOUND        US XPRESS                HELLMERS            MATTHEW            CRAVEN               $                        4,798.15       200099977       7/23/2014         7/8/2014
WILLOW PHARMACY            000000114397      6/26/2014               $60.00              $7,792.39   COMPOUND        US XPRESS                HELLMERS            MATTHEW            CRAVEN               $                        7,852.39       200099977       7/23/2014         7/8/2014
WILLOW PHARMACY            000000114398      6/26/2014                $0.00            $12,001.70    COMPOUND        CHARTER COMMUNICATIONS   STRIKER             GEORGE             CRAVEN               $                      14,062.08          2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114398      6/26/2014                $0.00           -$14,062.08    COMPOUND        CHARTER COMMUNICATIONS   STRIKER             GEORGE             CRAVEN               $                     (14,062.08)         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114398      6/26/2014                $0.00            $14,062.08    COMPOUND        CHARTER COMMUNICATIONS   STRIKER             GEORGE             CRAVEN               $                      14,062.08          1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114399      6/26/2014                $0.00            $10,393.19    COMPOUND        CHARTER COMMUNICATIONS   STRIKER             GEORGE             CRAVEN               $                      10,393.19          1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114399      6/26/2014                $0.00              $8,894.40   COMPOUND        CHARTER COMMUNICATIONS   STRIKER             GEORGE             CRAVEN               $                      10,393.19          2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114399      6/26/2014                $0.00           -$10,393.19    COMPOUND        CHARTER COMMUNICATIONS   STRIKER             GEORGE             CRAVEN               $                     (10,393.19)         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114400      6/26/2014               $60.00            $14,002.08    COMPOUND        US XPRESS                HELLMERS            MATTHEW            CRAVEN               $                      14,062.08        200099977       7/23/2014         7/8/2014
WILLOW PHARMACY            000000114401      6/26/2014                $0.00              $4,125.30   COMPOUND        CHARTER COMMUNICATIONS   STRIKER             GEORGE             CRAVEN               $                        4,798.15         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114401      6/26/2014                $0.00             -$4,798.15   COMPOUND        CHARTER COMMUNICATIONS   STRIKER             GEORGE             CRAVEN               $                       (4,798.15)        2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114401      6/26/2014                $0.00              $4,798.15   COMPOUND        CHARTER COMMUNICATIONS   STRIKER             GEORGE             CRAVEN               $                        4,798.15         1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114402      6/26/2014               $60.00              $5,559.68   COMPOUND        US XPRESS                HELLMERS            MATTHEW            CRAVEN               $                        5,619.68       200099977       7/23/2014         7/8/2014
WILLOW PHARMACY            000000114403      6/26/2014                $0.00              $4,814.36   COMPOUND        CHARTER COMMUNICATIONS   STRIKER             GEORGE             CRAVEN               $                        4,814.36         1030070       7/29/2014         7/8/2014
WILLOW PHARMACY            000000114403      6/26/2014                $0.00              $4,138.83   COMPOUND        CHARTER COMMUNICATIONS   STRIKER             GEORGE             CRAVEN               $                        4,814.36         2028468       6/30/2015         6/9/2015
WILLOW PHARMACY            000000114403      6/26/2014                $0.00             -$4,814.36   COMPOUND        CHARTER COMMUNICATIONS   STRIKER             GEORGE             CRAVEN               $                       (4,814.36)        2028468       6/30/2015         6/9/2015
                                                                $235,576.12        $8,491,541.62                                                                                                          $                  9,522,796.99




Data Class: Confidential


                                      Case 1:18-cr-00011-HSM-CHS Document 576-2 Filed 03/29/21 Page 34 of 34 PageID #:
                                                                          12009
